        Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 1 of 320




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                              :
JUL-BUR ASSOCIATES, INC. and JULIE’S          : CIVIL ACTION
BOTTEGA,                                      :
                                              : Case No. 2:20-cv-01977-TJS
                    Plaintiffs                :
                                              :
             v.                               :
                                              :
SELECTIVE INSURANCE COMPANY OF                :
AMERICA and SELECTIVE INSURANCE               :
COMPANY OF THE SOUTHEAST,                     :
                                              :
                    Defendants.               :
                                              :


                                          ORDER


       AND NOW, on this ______ day of _____________________, 2020, upon consideration

of the motion by Defendants, Selective Insurance Company of America and Selective Insurance

Company of the Southeast, to Dismiss Plaintiffs’ Amended Complaint, and any response to it, it

is hereby ORDERED that the Motion is GRANTED.


                                           BY THE COURT,




                                                                                            J.
           Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 2 of 320




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                :
JUL-BUR ASSOCIATES, INC. and JULIE’S            : CIVIL ACTION
BOTTEGA,                                        :
                                                : Case no. 2:20-cv-01977-TJS
                      Plaintiffs                :
                                                :
               v.                               :
                                                :
SELECTIVE INSURANCE COMPANY OF                  :
AMERICA and SELECTIVE INSURANCE                 :
COMPANY OF THE SOUTHEAST,                       :
                                                :
                      Defendants.               :
                                                :



            MOTION BY SELECTIVE INSURANCE COMPANY OF AMERICA
            AND SELECTIVE INSURANCE COMPANY OF THE SOUTHEAST
                TO DISMISS PLAINTIFFS’ AMENDED COMPLAINT


       Defendants, Selective Insurance Company of America and Selective Insurance Company

of the Southeast (collectively “Selective”), move pursuant to Federal Rule of Civil Procedure

12(b)(6) to dismiss the amended complaint of Plaintiffs, Jul-Bur Associates, Inc. and Julie’s

Bottega.    In support of this motion, Selective relies on and incorporates by reference the

accompanying memorandum and exhibit.1




1
       This case has been identified as a member case in In re: COVID-19 Business Interruption
       Insurance Coverage Litigation, MDL no. 2942. The Panel has not entered a transfer
       order. Accordingly, jurisdiction remains with this Court. Glasstech, Inc. v. AB Kyro
       OY, 769 F.2d 1574 (Fed. Cir. 1985) (finding that jurisdiction remained with the U.S.
       District Court for the District of Michigan until the U.S. Judicial Panel on Multidistrict
       Litigation entered its order transferring the case to the U.S. District Court for the
       Northern District of Ohio.).
        Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 3 of 320




                                    Respectfully submitted,

                                    /s/ David Smith
Dated: July 22, 2020                David Smith (Pa. I.D. 21480)
                                    Theresa E. Loscalzo (Pa. I.D. 52031)
                                    Raymond J. Hunter (Pa. I.D. 87797)
                                    SCHNADER HARRISON SEGAL & LEWIS LLP
                                    1600 Market Street, Suite 3600
                                    Philadelphia, PA 19103-7286
                                    Telephone: (215) 751-2000
                                    Facsimile: (215) 751-2205

                                    Attorneys for defendants, Selective Insurance
                                    Company of America and Selective Insurance
                                    Company of the Southeast




                                       2
        Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 4 of 320




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                          :
JUL-BUR ASSOCIATES, INC. and JULIE’S      : CIVIL ACTION
BOTTEGA,                                  :
                                          : Case no. 2:20-cv-01977-TJS
                    Plaintiffs            :
                                          :
             v.                           :
                                          :
SELECTIVE INSURANCE COMPANY OF            :
AMERICA and SELECTIVE INSURANCE           :
COMPANY OF THE SOUTHEAST,                 :
                                          :
                    Defendants            :
                                          :



       MEMORANDUM OF LAW OF SELECTIVE INSURANCE COMPANY
            OF AMERICA AND SELECTIVE INSURANCE COMPANY
      OF THE SOUTHEAST IN SUPPORT OF THEIR MOTION TO DISMISS
                  PLAINTIFFS’ AMENDED COMPLAINT


                                       Respectfully submitted,

                                       /s/ David Smith _____________________________
 Dated: July 22, 2020                  David Smith (Pa. I.D. 21480)
                                       Theresa E. Loscalzo (Pa. I.D. 52031)
                                       Raymond J. Hunter (Pa. I.D. 87797)
                                       SCHNADER HARRISON SEGAL & LEWIS LLP
                                       1600 Market Street, Suite 3600
                                       Philadelphia, PA 19103-7286
                                       Telephone: (215) 751-2000
                                       Facsimile: (215) 751-2205

                                       Attorneys for defendants, Selective Insurance
                                       Company of America and Selective Insurance
                                       Company of the Southeast
            Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 5 of 320




                                                    TABLE OF CONTENTS

                                                                                                                                       Page(s)

TABLE OF AUTHORITIES .......................................................................................................... ii

FACTUAL BACKGROUND ......................................................................................................... 1

LEGAL STANDARD ..................................................................................................................... 2

ARGUMENT .................................................................................................................................. 3

I.        The Civil Authority Provision of the Policy Does Not Cover Loss of Business Income
          Incurred as a Result of Compliance with the Closure Order Issued by the Governor to
          Combat the Coronavirus Pandemic. ................................................................................... 6

          A.         Plaintiffs Cannot Satisfy the Requirement of a Covered Cause of Loss. ............... 7

          B.         Plaintiffs Have Not Pleaded Damage to “Other Property.” .................................. 11

          C.         Plaintiffs Have Not Pleaded That Access to Their Place of Business is
                     Prohibited Because of Damage to Another Property or to Enable a Civil
                     Authority to have Unimpeded Access to the Other Damaged Property. .............. 12

II.       For the Same Reasons Plaintiffs Fail to State a Claim Under the Civil Authority
          Provision of the Policy, They Cannot State a Claim Under the Loss of Business
          Income Provision of the Policy. ........................................................................................ 13

III.      Plaintiffs’ Allegation that the Policy is an Unenforceable Contract of Adhesion has
          no Merit. ............................................................................................................................ 14

IV.       The Doctrine of Reasonable Expectations does not Apply. ............................................. 22

CONCLUSION ............................................................................................................................. 24




                                                                        i
            Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 6 of 320




                                               TABLE OF AUTHORITIES

                                                                                                                                Page(s)

Cases

84 Lumber Co., L.P. v. Bryan Const. Co.,
   No. 2:09-CV-1030, 2011 WL 666209 (W.D. Pa. Feb. 14, 2011) ................................16, 17, 18

Ashcroft v. Iqbal,
   556 U.S. 662 (2009) ...................................................................................................................2

Bayne v. Smith,
   965 A.2d 265 (Pa. Super. Ct. 2009) .........................................................................................16

Bell Atl. Corp. v. Twombly,
    550 U.S. 544 (2007) ...................................................................................................................2

Bensalem Twp. v. Int’l Surplus Lines Ins. Co.,
   38 F.3d 1303 (3d Cir. 1994).....................................................................................................22

Brezan v. Prudential Ins. Co. of Am.,
   507 F. Supp. 962 (E.D. Pa. 1981) ............................................................................................16

In re Burlington Coat Factory Securities Litigation,
    114 F.3d 1410 (3d Cir. 1997).....................................................................................................2

Burtch v. Milberg Factors, Inc.,
   662 F.3d 212 (3d Cir. 2011)...................................................................................................2, 8

Denlinger, Inc. v. Dendler,
   608 A.2d 1061 (Pa. Super Ct. 1992) ........................................................................................16

Frantz v. Nationwide Ins. Co.,
   2018 WL 4207742 (M.D. Pa. Sept. 4, 2018) .....................................................................22, 23

Friends of DeVito, et. al v. Wolf,
    2020 WL 1847100 (Pa. April 13, 2020) ..................................................................................10

Gavrilides Management Company v. Michigan Insurance Company,
   20-258-CB (Cir. Ct. Mich., Ungham Cty., July 1, 2020) ........................................................11

Estate of Hodges v. Meadows,
   No. 12-CV-01698, 2013 WL 1294480 (E.D. Pa. Mar. 29, 2013)......................................16, 17

Motorists Mutual Insurance Co. v. Hardinger,
   131 F. App’x. 823 (3d Cir. 2005) ............................................................................................10




                                                                    ii
            Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 7 of 320




Reliance Ins. Co. v. Moessner,
    121 F.3d 895 (3d Cir. 1997).....................................................................................................22

Rezro, Inc. v. Maximo Lanfranco,
   No. 107 EDA 2015, 2016 WL 597205 (Pa. Super. Ct. Feb. 12, 2016) ...................................15

Rivera v. Marriott International, Inc. & International Hospitality Enterprises,Inc.,
   No. CV 19-1894 (GAG), 2020 WL 1933968 (D.P.R. Apr. 22, 2020) ....................................15

Social Life Magazine, Inc. v. Sentinel Insurance Company Limited,
   20 Civ. 3311 (VEC) (S.D.N.Y., May 14, 2020) ......................................................................11

Tricome v. Ebay, Inc.,
    No. CIV.A.09-2492, 2009 WL 3365873 (E.D. Pa. Oct. 19, 2009)..........................................16

Velazquez v. State Farm Fire & Cas. Co.,
   2020 WL 1942784 (E.D. Pa. Mar. 27, 2020) ................................................................... passim

Victaulic Co. v. Tieman,
    499 F.3d 227 (3d Cir. 2007).......................................................................................................2

West v. Lincoln Ben. Life Co.,
   509 F.3d 160 (3d Cir. 2007).....................................................................................................22

Windowizards, Inc. v. Charter Oak Fire Insurance Company,
   2015 WL 1400726 (E.D. Pa. March 27, 2015) ..........................................................................9

Zion Hill Baptist Church of Philadelphia, Inc. & Robert P. Paskings, Esq.,
   Custodian of the Assets of Zion Hill Baptist Church of Philadelphia, Inc. v.
   Ben Weinstein,
   1989 WL 817111 (Pa. Ct. Com. Pl. Jan. 6, 1989) .....................................................................9



Other Authorities

Federal Rule of Civil Procedure 12(b)(6) ........................................................................1, 8, 15, 20

www.juliesbottega.com..................................................................................................................15




                                                                   iii
        Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 8 of 320




       Defendants, Selective Insurance Company of America and Selective Insurance Company

of the Southeast (collectively “Selective”) submit this memorandum of law in support of their

motion under Federal Rule of Civil Procedure 12(b)(6) to dismiss the amended complaint of

Plaintiffs, Jul-Bur Associates, Inc., and Julie’s Bottega. Plaintiffs’ amended complaint should be

dismissed because:

       1.         The Civil Authority provision of Plaintiffs’ insurance policy (the “Policy”) does

not cover loss of Business Income2 incurred as a result of compliance with the closure order

issued by the Governor to combat the Coronavirus pandemic; and

       2.         For the same reasons Plaintiffs fail to state a claim under the Civil Authority

provision of the Policy, they cannot state a claim under the loss of Business Income provision of

the Policy; and

       3.         Plaintiffs’ allegation that the Policy is an unenforceable contract of adhesion has

no merit; and

       4.         The doctrine of reasonable expectations does not apply.



                                    FACTUAL BACKGROUND

       Plaintiffs seek a declaratory judgment that the civil authority coverage in the

Businessowners Coverage insurance policy dated March 15, 2020 covers their claimed loss of

Business Income incurred when, according to their amended complaint, they “shut their doors on

March 16, 2020” “[i]n light of the Coronavirus global pandemic and state orders mandating all




2
       Capitalized terms not defined in this memorandum are defined terms in the Policy.
         Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 9 of 320




non-life-sustaining businesses in the Commonwealth to cease operations and stay at home.” Am.

Compl. ¶¶ 2, 11.

                                      LEGAL STANDARD

       Plaintiffs’ amended complaint must be dismissed because it does not contain “sufficient

factual matter, accepted as true, to ‘state a claim for relief that is plausible on its face.’”

Victaulic Co. v. Tieman, 499 F.3d 227, 234 (3d Cir. 2007) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)). Plaintiffs’ claim is not plausible on its face because Plaintiffs have

failed to plead facts that would allow the court to “draw the reasonable inference that the

defendant is liable for [their claim].” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although

there is no probability requirement, plaintiffs must allege more than a “sheer possibility” that the

defendant is liable. Id.

       Plaintiffs’ amended complaint cannot withstand the required scrutiny of the factual basis

for their entitlement to relief. Twombly, 550 U.S. at 559. The Third Circuit has made clear that,

unlike factual allegations, the “conclusory” allegations in Plaintiffs’ amended complaint “are not

entitled to assumptions of truth.” Burtch v. Milberg Factors, Inc., 662 F.3d 212, 225 (3d Cir.

2011) (citing Twombly, 550 U.S. at 557). Therefore, Plaintiffs cannot rely on mere “labels and

conclusions, and [their] formulaic recitation of the elements of a cause of action will not do.”

Twombly, 550 U.S. at 555.

       Although Plaintiffs did not attach a copy of the insurance policy (the “Policy”) under

which they claim to their amended complaint, this Court can, and should, consider the

dispositive language of the Policy. See In re Burlington Coat Factory Securities Litigation, 114

F.3d 1410, 1426 (3d Cir. 1997) (“a ‘document integral to or explicitly relied upon in the

complaint’ may be considered ‘without converting the motion [to dismiss] into one for summary




                                                 2
        Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 10 of 320




judgment”). The Policy issued to Plaintiffs the day before they “shut their doors on March 16,

2020” is both integral to and explicitly relied upon in Plaintiffs’ amended complaint.

Accordingly, Selective has attached a true and correct copy of the Policy issued to Plaintiffs as

Exhibit “A” to this memorandum of law.


                                         ARGUMENT

       Plaintiffs’ amendments to their complaint (see redline attached as Exhibit “B”) cannot

alter that the Policy does not cover the Business Income Plaintiffs claim to have lost when they

“shut their doors” “[i]n light of the Coronavirus global pandemic and state orders mandating all

non-life-sustaining businesses in the Commonwealth to cease operations and stay at home.”

Plaintiffs’ new allegation that the Policy is an unenforceable contract of adhesion has no merit

and the doctrine of reasonable expectations has no application here.

       For ease of reference, the pertinent Policy provisions are set forth below in the order they

appear in the Policy:

       Section I of the Policy defines the coverage for property damage. The Policy provides on

page 1 of 53:

       A.       Coverage

                We will pay for direct physical loss of or damage to Covered Property at
                the premises described in the Declarations caused by or resulting from any
                Covered Cause of Loss.

       Covered Causes of Loss is defined in Section I(A)(3), on page 3 of 53 of the Policy:

       3.       Covered Causes of Loss

                Direct physical loss unless the loss is excluded or limited under Section
                I — Property.




                                                3
       Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 11 of 320




       Section I(A)(5), which begins on page 3 of 53, provides for “Additional Coverages,”

including Section I(A)(5)(f) on page 6 of 53 “Business Income” and Section I(A)(5)(i) on page 9

of 53 “Civil Authority.”

       Section I(A)(5)(f)(1) defines the Business Income coverage:

       (1)    Business Income

              (a)     We will pay for the actual loss of Business Income you sustain due
                      to the necessary suspension of your “operations” during the
                      “period of restoration.” The suspension must be caused by direct
                      physical loss of or damage to property at the described premises.
                      The loss or damage must be caused by or result from a Covered
                      Cause of Loss.

       Section I(A)(5)(i) defines the Civil Authority coverage:

       i.     Civil Authority

              When a Covered Cause of Loss causes damage to property other than
              property at the described premises, we will pay for the actual loss of
              Business Income you sustain and necessary Extra Expense caused by
              action of civil authority that prohibits access to the described premises,
              provided that both of the following apply:

              (1)     Access to the area immediately surrounding the damaged property
                      is prohibited by civil authority as a result of the damage, and the
                      described premises are within that area but are not more than 1
                      mile from the damaged property; and

              (2)     The action of civil authority is taken in response to dangerous
                      physical conditions resulting from the damage or continuation of
                      the Covered Cause of Loss that caused the damage, or the action is
                      taken to enable a civil authority to have unimpeded access to the
                      damaged property.

       Exclusions from Covered Causes of Loss are found in Section I(B) of the policy, which

begins on page 17 of 53. Two of the exclusions from Covered Causes of Loss apply here.

Section I(B)(1)(a) on page 17 of 53, excludes loss or damage caused directly or indirectly by




                                               4
        Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 12 of 320




ordinance or law; and Section I(B)(1)(j) on page 20 of 53, excludes loss or damage caused

directly or indirectly by virus or bacteria.

        B.      Exclusions

                1.      We will not pay for loss or damage caused directly or indirectly by
                        any of the following. Such loss or damage is excluded regardless
                        of any other cause or event that contributes concurrently or in any
                        sequence to the loss. These exclusions apply whether or not the
                        loss event results in widespread damage or affects a substantial
                        area.

                        a.      Ordinance Or Law

                                (1)     The enforcement of or compliance with any
                                        ordinance or law.

                                        (a)       Regulating the construction, use or
                                                  repair of any property; or

                                        (b)       Requiring the tearing down of any
                                                  property, including the cost of
                                                  removing its debris.

                                (2)     This exclusion, Ordinance Or Law, applies
                                        whether the loss results from:

                                        (a)       An ordinance or law that is enforced
                                                  even if the property has not been
                                                  damaged.

                                              *     *       *

                        j.      Virus or Bacteria

                                (1)     Any virus, bacterium or other micro-
                                        organism that induces or is capable of
                                        inducing physical distress, illness or disease.




                                                    5
       Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 13 of 320




I.     The Civil Authority Provision of the Policy Does Not Cover Loss of Business Income
       Incurred as a Result of Compliance with the Closure Order Issued by the Governor to
       Combat the Coronavirus Pandemic.

       Plaintiffs’ claim of coverage under the Civil Authority provision of the Policy (Am.

Compl. ¶¶ 15-6) is misplaced because Plaintiffs do not – and cannot – plead facts that satisfy any

of the requirements for coverage under the Civil Authority provision. Section I(A)(5)(i) of the

Policy provides as follows:

       i.      Civil Authority

               When a Covered Cause of Loss causes damage to property other than
               property at the described premises, we will pay for the actual loss of
               Business Income you sustain and necessary Extra Expense caused by
               action of civil authority that prohibits access to the described premises,
               provided that both of the following apply:

               (1)    Access to the area immediately surrounding the damaged property
                      is prohibited by civil authority as a result of the damage, and the
                      described premises are within that area but are not more than 1
                      mile from the damaged property; and

               (2)    The action of civil authority is taken in response to dangerous
                      physical conditions resulting from the damage or continuation of
                      the Covered Cause of Loss that caused the damage, or the action is
                      taken to enable a civil authority to have unimpeded access to the
                      damaged property.

       The allegations in Plaintiffs’ amended complaint demonstrate that Plaintiffs cannot

satisfy the following essential requirements for Civil Authority Coverage:

       (a)     There must have been a “Covered Cause of Loss,” which is defined as
               “[d]irect physical loss unless the loss is excluded or limited under Section
               I — Property”;

       (b)     The “damage” must have been “to a property other than” Plaintiffs’
               insured place of business; and

       (c)     The civil authority must have prohibited access to Plaintiffs’ place of
               business in response to dangerous physical conditions resulting from the
               damage or continuation of the Covered Cause of Loss that caused the




                                                6
       Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 14 of 320




                damage or to enable the civil authority to have unimpeded access to the
                damaged property.

       All three requirements must be satisfied, but Plaintiffs cannot satisfy any of them.

       A.       Plaintiffs Cannot Satisfy the Requirement of a Covered Cause of Loss.

       Plaintiffs have no claim under the Policy because neither the Coronavirus pandemic nor

the “state orders mandating all non-life-sustaining businesses in the Commonwealth to cease

operations and stay at home” can be a Covered Cause of Loss.

       The phrase “Covered Cause of Loss” is defined in Section I(A)(3) of the Policy as a

“direct physical loss unless the loss is excluded or limited under Section I — Property.”

(emphasis added).

       There are two exclusions in Section I — Property that preclude coverage here:

            •   The Virus or Bacteria exclusion found in Section I(B)(1)(j) excludes any loss or
                damage caused directly or indirectly from any virus or bacteria;

            •   The Ordinance or Law exclusion found in Section I(B)(1)(a)(1)(a) excludes loss
                or damage caused directly or indirectly by ordinance or law.

       Both exclusions apply “regardless of any other cause or event that contributes

concurrently or in any sequence to the loss” and “whether or not the loss event results in

widespread damage or affects a substantial area.” Section I(B)(1).

       The Virus or Bacteria Exclusion. Plaintiffs continue to plead in paragraphs 2 and 11 of

their amended complaint that they “shut their doors on March 16, 2020” “[i]n light of the

Coronavirus global pandemic and state orders mandating all non-life-sustaining businesses in the

Commonwealth to cease operations and stay at home,” and again in paragraph 33 of their

amended complaint that “Plaintiffs’ losses were caused by the entry of Civil Authority Orders,

particularly those by Governor Wolf and by the Pennsylvania Department of Health, to mitigate

the spread of COVID-19.” (emphasis added). Those unavoidable admissions eliminate any


                                                7
        Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 15 of 320




plausible argument for a Covered Cause of Loss because the Policy provides (at Section I(B)(1))

that the Virus or Bacteria exclusion applies “regardless of any other cause or event that

contributes concurrently or in any sequence to the loss” and “whether or not the loss event results

in widespread damage or affects a substantial area.”

       While Plaintiffs assert the Virus or Bacteria exclusion does not apply, that bare

conclusion unsupported by any facts, does not provide a basis to avoid dismissal under Rule

12(b)(6). See Burtch, 662 F.3d, at 225 (citing Twombly, 550 U.S. at 555-57) (finding that

“conclusory” allegations in a complaint “are not entitled to assumptions of truth” and that the

mere formulaic recitation of the elements of a cause of action are insufficient in terms of

defeating a motion to dismiss).

       In a futile effort to avoid the Virus or Bacteria exclusion, Plaintiffs allege that the “virus

and bacterium exclusions do not apply because Plaintiffs’ losses were not directly caused by a

virus, bacterium or other microorganism, but rather were caused by the entry of Civil Authority

Orders by Governor Wolf and by the Pennsylvania Department of Health, to mitigate the spread

of COVID-19.” Am. Compl. ¶ 33. (emphasis added).3 However, as stated above, Section

I(B)(1)(j) excludes loss or damage caused “directly or indirectly” by virus or bacteria,

“regardless of any other cause or event that contributes concurrently or in any sequence.” For

these reasons, the Virus or Bacteria exclusion bars Plaintiffs’ claim, and their amended

complaint should be dismissed.

3
       In paragraph 69 of their amended complaint, Plaintiffs admit the inaccuracy of their
       allegation that “Plaintiffs’ losses were not directly caused by a virus” in alleging that
       “[t]he virus is . . . physically impacting” Plaintiffs’ business and that “[a]ny effort by the
       Defendant to deny the reality that the virus causes physical loss and damage would
       constitute a false and potentially fraudulent misrepresentation that could endanger the
       Plaintiffs and the public.” Am. Compl. ¶ 69.




                                                 8
        Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 16 of 320




       The Ordinance or Law Exclusion. Plaintiffs’ claims are also barred by the Ordinance or

Law exclusion in Section 1(B)(1)(a), which excludes from coverage loss or damage caused

directly or indirectly, and regardless of any other cause or event that contributes concurrently or

in any sequence, by the enforcement of or compliance with any ordinance or law regulating the

use of any property, without regard to whether the property has been damaged. Plaintiffs admit

that they closed in light of “state orders mandating all non-life-sustaining businesses in the

Commonwealth to cease operations and stay at home.” Those state orders are laws “regulating

the . . . use” of Plaintiffs’ property. See Windowizards, Inc. v. Charter Oak Fire Insurance

Company, 2015 WL 1400726, at *5 (E.D. Pa. March 27, 2015) (finding that the policy language

regarding coverage of “loss or damage caused by the enforcement of any ordinance or law” was

triggered at the point in time when action taken by the insured became “necessary under the

law”) (citing Regents of Mercersburg College v. Republic Franklin Insurance Co., 458 F.3d 159

(3d. Cir. 2006) (holding that the policy language addressing coverage of “Covered Causes of

Loss,” which were “caused by enforcement of building, zoning or land use ordinance or law”

applied under circumstances in which action taken by the insured was mandated by the

Americans with Disabilities Act, and the Pennsylvania Handicapped Act)); see also Zion Hill

Baptist Church of Philadelphia, Inc. & Robert P. Paskings, Esq., Custodian of the Assets of Zion

Hill Baptist Church of Philadelphia, Inc. v. Ben Weinstein, 1989 WL 817111 (Pa. Ct. Com. Pl.

Jan. 6, 1989) (finding that the “major flaw” in the insured’s argument that coverage included the

cost of installation of a sprinkler system in their church, which was mandated by a city

ordinance, was the fact that the policy contained a specific exclusion for any loss “[o]ccasioned

directly or indirectly by enforcement of any local or state ordinance or law regulating the

construction, repair, or demolition of buildings and structures.”). Accordingly, the provision




                                                9
        Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 17 of 320




excluding loss or damage caused directly or indirectly by Ordinance or Law also precludes

coverage here.

                                     *           *              *

       Plaintiffs’ claims would not be covered even if the Virus or Bacteria and Ordinance or

Law exclusions were not in the Policy. Business Income coverage requires a “direct physical

loss,” which Plaintiffs do not – and cannot – allege. Plaintiffs do not allege that the virus was

actually present; only that the societal need for social distancing required them to shut their

doors. Friends of DeVito, et. al v. Wolf, 2020 WL 1847100 (Pa. April 13, 2020) (a copy of

which is attached as Exhibit “C.”), cited by Plaintiffs in support of their conclusory statement in

paragraph 50 of their amended complaint that “physical loss and damage exists resulting in

coverage here,” does not help. The issue in Friends of DeVito was whether Governor Wolf had

the authority to order businesses to close. Friends of DeVito does not pertain in any way to

insurance or interpretation of contracts (insurance or otherwise), or to the definition and scope of

the phrase “direct physical loss.”

       Cases decided by the Third Circuit Court of Appeals offer no support for Plaintiffs’

argument that government regulation of the use of business premises to control the spread of the

Coronavirus is a “direct physical loss of or damage to” property. For example, in Motorists

Mutual Insurance Co. v. Hardinger, 131 F. App’x. 823 (3d Cir. 2005), plaintiff’s residential well

was alleged to have been actually contaminated with e-coli bacteria and that the contamination

rendered plaintiff’s home uninhabitable and totally precluded plaintiff’s use thereof. Id. at 824.4



4
       See Hardinger, 131 F. App’x at 828 (finding that there existed a genuine issue of material
       fact with respect to the issue of whether plaintiff’s home, having been rendered
       uninhabitable as a result of e-coli bacteria contamination of plaintiff’s well, constituted
                                                                                     …Continued



                                                10
        Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 18 of 320




By contrast, as noted above, the Plaintiffs here fail to plead that any relevant property was

actually contaminated with COVID-19. Even if actual COVID-19 contamination could, in

theory, constitute direct physical loss or damage, the mere risk of such contamination would fail

to qualify as such.5

       Plaintiffs’ inability to plead a Covered Cause of Loss mandates dismissal of their

amended complaint.

       B.      Plaintiffs Have Not Pleaded Damage to “Other Property.”

       For there to be coverage for acts of civil authority under Section 1(A)(5)(i), the damage

caused by the Covered Cause of Loss must be to property other than Plaintiffs’ insured property.

Plaintiffs’ amended complaint is devoid of any allegations of damage to property other than their

own. Rather, the allegations in Plaintiffs’ amended complaint address only alleged damage to



Continued from previous page
       “direct physical loss”) and the New Jersey federal case on which it relied, Port Authority
       of New York & New Jersey Affiliated FM Insurance Co., 311 F.3d 226 (3d Cir. 2002)
       (applying New Jersey law and holding that “actual release” of asbestos fibers at the
       insured property which did not cause any physical damage to the structures but rendered
       the structures “useless or uninhabitable” constituted “physical loss or damage”).
5
       See also the May 14, 2020 transcript of oral arguments in Social Life Magazine, Inc. v.
       Sentinel Insurance Company Limited, 20 Civ. 3311 (VEC) (S.D.N.Y., May 14, 2020)
       (denying the plaintiff-insured’s motion for a preliminary injunction and finding that the
       pandemic-related governmental closure orders which resulted in loss of use of plaintiff’s
       business did not constitute damage to property because the Coronavirus “damages lungs.
       It doesn’t damage printing presses.”) and the July 1, 2020 transcript of oral arguments in
       Gavrilides Management Company v. Michigan Insurance Company, 20-258-CB (Cir. Ct.
       Mich., Ungham Cty., July 1, 2020) and corresponding July 21, 2020 Order (granting
       defendant-insurer’s motion for summary disposition and finding that no “direct physical
       loss of or damage to” the plaintiff’s restaurant was sustained as a result of pandemic-
       related governmental orders restricting business operations because direct physical loss of
       or damage to property “has to be something with material existence. Something that is
       tangible . . . that alters the physical integrity of the property.”) attached as Exhibit C.




                                               11
        Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 19 of 320




Plaintiffs’ Insured Property. For this reason as well, Plaintiffs’ amended complaint should be

dismissed.

       C.      Plaintiffs Have Not Pleaded That Access to Their Place of Business is Prohibited
               Because of Damage to Another Property or to Enable a Civil Authority to have
               Unimpeded Access to the Other Damaged Property.

       Plaintiffs fail to state a claim for which relief can be granted for the additional reason that

they do not – and cannot – allege that access to their place of business has been prohibited by a

civil authority because of physical damage that a Covered Cause of Loss has caused another

property within a mile of their place of business or to enable a civil authority to have unimpeded

access to the other damaged property. Section I(A)(5)(i) requires both of the following to be

satisfied for there to be coverage for an act of a civil authority that prohibits access to the

Plaintiffs’ place of business:

       (1)     Access to the area immediately surrounding the damaged property is
               prohibited by civil authority as a result of the damage, and the described
               premises are within that area but are not more than 1 mile from the
               damaged property; and

       (2)     The action of civil authority is taken in response to dangerous physical
               conditions resulting from the damage or continuation of the Covered
               Cause of Loss that caused the damage, or the action is taken to enable a
               civil authority to have unimpeded access to the damaged property.

       Again, Plaintiffs’ amended complaint is devoid of any allegations of damage or impeded

access to any property other than their own. Rather, the allegations in Plaintiffs’ amended

complaint address only alleged damage and impeded access to Plaintiffs’ Insured Property. For

this reason as well, Plaintiffs’ amended complaint should be dismissed.




                                                 12
        Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 20 of 320




II.    For the Same Reasons Plaintiffs Fail to State a Claim Under the Civil Authority Provision
       of the Policy, They Cannot State a Claim Under the Loss of Business Income Provision
       of the Policy.

       Plaintiffs would fare no better if they were to shift their emphasis to the Loss of Business

Income coverage provision in Section I(A)(5)(f)(1) because that section also requires a Covered

Cause of Loss and direct physical loss of or damage to property, as follows:

       (1)       Business Income

                 (a)    We will pay for the actual loss of Business Income you sustain due
                        to the necessary suspension of your “operations” during the
                        “period of restoration.” The suspension must be caused by direct
                        physical loss of or damage to property at the described premises.
                        The loss or damage must be caused by or result from a Covered
                        Cause of Loss.

       Plaintiffs do not – and cannot – satisfy the Policy requirement that loss of Business

Income “must be caused by or result from a Covered Cause of Loss.” Again, the phrase

“Covered Causes of Loss” is defined in Section I(A)(3), on page 3 of 53 of the Policy as a

“[d]irect physical loss unless the loss is excluded or limited under Section I — Property.”

       As discussed at length above, there are two exclusions that preclude coverage:

             •   Excludes loss or damage caused directly or indirectly by virus or bacteria.
                 Section I(B)(1)(j) on page 20 of 53.

             •   Exclusion of loss or damage caused directly or indirectly by ordinance or law
                 Section I(B)(1)(a) on page 17 of 53; and

Consequently, Plaintiffs fail to sufficiently plead a “Covered Cause of Loss” under the loss of

Business Income provision.

       Further, the language of the loss of Business Income provision is clear: the suspension of

business operations “must be caused by direct physical loss of or damage to property.” The

Policy contemplates that, when this specific type of damage is sustained, business is suspended –

and Business Income coverage is provided “during the ‘period of restoration.’”


                                                 13
       Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 21 of 320




       Here, Plaintiffs have not alleged in the amended complaint that the loss of use of

Plaintiffs’ premises because of the Governor’s orders or the mere threat of COVID-19

contamination required that Plaintiffs’ premises be “restored” in any way, i.e., via repairs,

demolition and reconstruction, etc.     Accordingly, Plaintiffs have failed to plead that they

sustained a “direct physical loss of or damage to property.” Therefore, the type of loss allegedly

sustained by Plaintiffs is not covered by the loss of Business Income provision.



III.   Plaintiffs’ Allegation that the Policy is an Unenforceable Contract of Adhesion has no
       Merit.

       Plaintiffs’ allegations that: the Policy includes “standardized language adopted [sic] from

and/or developed by the ISO (‘Insurance Service Office’)” (Amended Complaint, ¶ 22); “the

language in the Policy is ‘adhesionary’ in that Plaintiffs were not participants in negotiating or

drafting its content and provisions” (Amended Complaint, ¶ 23); and Plaintiffs were unable “to

alter or negotiate the terms of the Policy” (Amended Complaint, ¶ 24) are insufficient to state a

plausible claim that they were compelled to accept unconscionable provisions. Plaintiffs’ Policy

is dated March 15, 2020, the day before they “shut their doors on March 16, 2020” “[i]n light of

the Coronavirus global pandemic and state orders mandating all non-life-sustaining businesses in

the Commonwealth to cease operations and stay at home.” Am. Comp. ¶¶ 2, 11. Plaintiffs do

not (and cannot plausibly) allege that they were unaware when they purchased the Policy that

their business might be interrupted by the Coronavirus global pandemic and government orders

to control it. Plaintiffs do not (and cannot plausibly) allege that the requirements for and

exclusions from Business Income coverage were not clearly stated in the Policy in plain English.

Yet Plaintiffs do not (and cannot plausibly) allege that they asked Selective whether the

impending Business Income loss would be covered by the Policy or that they could not have



                                               14
        Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 22 of 320




purchased a different insurance policy, whether from Selective or another insurer, without some

or all of the requirements for and exclusions from business interruption coverage that are in the

Policy they bought.

       The facts, as pled by Plaintiffs, cannot plausibly support a reasonable inference that the

Policy is a contract of adhesion. Rather, the only reasonable inferences are that Plaintiffs were

not compelled by unequal bargaining power or otherwise to buy an insurance policy from

Selective that, on its face, would not cover the Business Income loss they anticipated. Plaintiffs,

who have decades of experience in operating their business, including presumably insuring its

operations,6 were free to shop for an insurance policy without the requirements and exclusions

they now wish to write out of the Policy. Their apparent failure to do so does not make the

Policy a contract of adhesion. See Rezro, Inc. v. Maximo Lanfranco, No. 107 EDA 2015, 2016

WL 597205 at *10 (Pa. Super. Ct. Feb. 12, 2016) (holding that a “standard equipment lease

contract [which contained] no small print, no unexpected contractual terms or provisions, and no

terms that are difficult to interpret or understand” and which was entered into by “an experienced

businessman who had been running bodegas for at least 15 years” was not a contract of
6
       According to Plaintiffs’ website, “Julie’s Bottega was founded in 1980” by Julie
       Margasak, who studied “marketing and merchandising at Temple University.” Prior to
       opening the business, Ms. Margasak “travel[ed] the world as a foreign buyer” for Macy’s
       and Wannamaker’s department stores. Id. Ten years after opening the business, the
       Plaintiffs expanded their business in purchasing property on which the store remains to
       this day. Id. See www.juliesbottega.com/about; www.juliesbottega.com/in-the-news.
       Plaintiffs cannot dispute the authenticity of their own website and the representations
       made thereon. Therefore, this Court may consider Plaintiffs’ website in evaluating this
       motion to dismiss under Rule 12(b)(6). Rivera v. Marriott International, Inc. &
       International Hospitality Enterprises, Inc., No. CV 19-1894 (GAG), 2020 WL 1933968,
       at *2 (D.P.R. Apr. 22, 2020) (finding that, “at the motion to dismiss stage,” a court may
       consider evidence outside the pleadings if “the authenticity of [the evidence is] not
       disputed by the parties.”) (citing Watterson v. Page, 987 F.2d 1, 3 (1st Cir. 1993)).




                                                15
        Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 23 of 320




adhesion.); Denlinger, Inc. v. Dendler, 608 A.2d 1061, 1067 (Pa. Super Ct. 1992) (holding that a

credit application contract entered into by the “sole shareholder, president and treasurer of . . . a

construction company that specializes in residential projects . . . an experienced businessman”

was not a contract of adhesion.); 84 Lumber Co., L.P. v. Bryan Const. Co., No. 2:09-CV-1030,

2011 WL 666209, at *10 (W.D. Pa. Feb. 14, 2011) (holding that a “Commercial Credit

Agreement” entered into by “an educated and experienced businessman, having owned and/or

operated at least four businesses over the previous decade” was not a contract of adhesion);

Tricome v. Ebay, Inc., No. CIV.A.09-2492, 2009 WL 3365873, at *3 (E.D. Pa. Oct. 19, 2009)

(finding that an eBay “user agreement” which was entered into by “an experienced businessman

[who] sought out eBay's services, chose to become a registered user of eBay, and by doing so

acknowledged that he had read and agreed to the terms of the User Agreement” was not a

contract of adhesion); Brezan v. Prudential Ins. Co. of Am., 507 F. Supp. 962, 966 (E.D. Pa.

1981) (finding that a group insurance contract purchased by a department store, which “cannot

be classified as a layman unschooled in legal argot,” was not a contract of adhesion.).

       Plaintiffs’ contract of adhesion argument fails for the additional reason that Plaintiffs do

not – and cannot -- plead facts from which the Court can draw a reasonable inference that the

requirements for and exclusions from coverage in the Policy are both substantively and

procedurally “unconscionable.”:

       Not every such contract is necessarily unconscionable. Once a contract is deemed
       to be one of adhesion, its terms must be analyzed to determine whether the
       contract as a whole, or specific provisions of it are unconscionable.

Bayne v. Smith, 965 A.2d 265, 270 (Pa. Super. Ct. 2009) (citing Todd Heller, Inc. v. United

Parcel Serv., Inc., 754 A.2d 689, 700 (Pa. Super. Ct. 2000); see also Estate of Hodges v.

Meadows, No. 12-CV-01698, 2013 WL 1294480, at *6 (E.D. Pa. Mar. 29, 2013) (holding that




                                                 16
       Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 24 of 320




“simply determining that the challenging party has signed an adhesion contract does not require a

finding the contact or specific provision is unconscionable.”) (citing Thibodeau v. Comcast

Corporation, 912 A.2d 874, 886 (Pa.Super.2006)). The issue of “whether a contract or clause is

unconscionable is a question of law for a court.” Id. To prove unconscionability, “a party must

show that the contract was both substantively and procedurally unconscionable.” Velazquez v.

State Farm Fire & Cas. Co., 2020 WL 1942784, at *6 (E.D. Pa. Mar. 27, 2020), report and

recommendation adopted, No. CV 19-3128, 2020 WL 1939802 (E.D. Pa. Apr. 22, 2020) (finding

that the non-drafting party to an insurance contract “failed to plausibly allege that declaratory

relief is due [because they] have not plausibly alleged the Policy is unenforceable due to

unconscionability because they have failed to allege sufficient facts supporting substantive and

procedural unconscionability.”) (citing Quilloin v. Tenet HealthSystem Phila., Inc., 673 F.3d

221, 230 (3d Cir. 2012); Salley v. Option One Mortg. Corp., 925 A.2d 115, 119 (Pa. 2007)).

       Substantive unconscionability exists if the “contractual terms are unreasonably or grossly

unfavorable to one side and to which the disfavored party does not assent.” Velazquez, 2020 WL

1942784, at *6 (citing Quilloin 673 F.3d at 230; Cardinal v. Kindred Healthcare Inc., 155 A.3d

46, 53 (Pa. Super. Ct. 2017); MacPherson v. Magee Mem. Hosp., 128 A.3d 1209, 1219 (Pa.

Super. Ct. 2015) (en banc); Harris v. Green Tree Fin. Corp., 183 F.3d 173, 181 (3d Cir. 1999)).

“[T]he need for application of this standard is most acute when the professional seller is seeking

the trade of those most subject to exploitation—the uneducated, the inexperienced and the people

of low incomes.” 84 Lumber Co., L.P. v. Bryan Const. Co., No. 2:09-CV-1030, 2011 WL

666209, at *9 (W.D. Pa. Feb. 14, 2011) (citing Germantown Mfg. Co. v. Rawlinson, 491 A.2d

138, 144 (Pa. Super. Ct. 1985)). Indeed, an educated and experienced businessman will face

difficulty when invoking this doctrine. 84 Lumber Co., L.P., 2011 WL 666209, at *9 (citing




                                               17
        Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 25 of 320




Denlinger, Inc. v. Dendler, 608 A.2d 1061, 167-70          (Pa. Super. Ct. 1992) (noting that a

commercial contract will rarely be found to be unconscionable)).

       In Velazquez, plaintiffs were insureds on a State Farm Fire and Casualty Co. homeowners

insurance policy which covered “accidental direct physical loss to property.” Id., 2020 WL

1942784, at *1. The policy contained an exclusion under the provision entitled “Losses Not

Insured,” which was later amended by the addition of an “Endorsement” which altered coverage

for water damage caused by leakage from a system or appliance. Id.7 Three years after the

Endorsement was added to the policy, plaintiffs suffered an “escape of water from within the

Property's plumbing system, resulting in damage to the insured premises which required access

to the plumbing line to properly repair the system.” Id., 2020 WL 1942784, at *2. Plaintiffs

timely reported the loss to their insurer and retained a plumber to access and repair the plumbing

line. Id. However, defendant refused to “pay for the entire access bill.” Id.

       Plaintiffs brought suit against the defendant for “failing to pay certain costs associated

with accessing a plumbing line that caused water damage to Plaintiffs' insured property.” Id.,

2020 WL 1942784, at *1. In their amended complaint, plaintiffs included a cause of action

seeking “a declaratory judgment under 28 U.S.C. § 2201 that the Endorsement to the Policy is

void due to its alleged unconscionability.” Id., 2020 WL 1942784, at *2. Plaintiffs requested a

7
       The Endorsement provided as follows: “Tear Out. If a [loss] is caused by water or steam
       escaping from a system or appliance, we will also pay for the reasonable cost you incur to
       tear out and replace only that particular part of the building or condominium unit owned
       by you necessary to gain access to the specific point of that system or appliance from
       which the water or steam escaped. We will not cover the cost of repairing or replacing
       the system or appliance itself.” Velazquez, 2020 WL 1942784, at *1. (emphasis
       omitted). The court found that the policy language which originally covered this subject
       matter prior to the inclusion of the Endorsement was not relevant to the
       “unconscionability analysis” – “[w]e solely look at the contractual terms at issue here,
       which is the Policy with the Endorsement.” Id., 2020 WL 1942784, at *6.




                                                18
        Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 26 of 320




“judgment declaring the Endorsement void, as it would be unconscionable to enforce the

Endorsement against Plaintiffs due to [defendant’s] deceptive conduct and misrepresentations

regarding the Policy and Endorsement.” Id., 2020 WL 1942784, at *5. Defendant’s motion to

dismiss for failure to state a claim was granted by the court on the grounds that plaintiffs “had

not plausibly shown either substantive or procedural unconscionability.” Id., 2020 WL 1942784,

at *1, 6.

        With respect to substantive unconscionability, the court found that plaintiffs had “not

adequately alleged the Policy's terms are unreasonably or grossly favorable to Defendant.” Id.,

2020 WL 1942784, at *6. The court found that plaintiffs’ allegation that “[t]he enforcement of

provisions contained within the Endorsement serves to only benefit [defendant] and provides no

benefit to [plaintiffs]” was not consistent with the language of the policy:

        The Policy covers reasonable costs incurred to tear out and replace materials to
        gain access to a system or appliance that caused covered water damage. That
        serves a benefit to the insured, and does not “serve[ ] to only benefit State Farm.

Id..8 Accordingly, the court held that plaintiffs “have not articulated sufficient facts to support a

claim of substantive unconscionability.” Id.

        In this case, the Policy covers loss of Business Income during a period of restoration

when a Covered Cause of Loss damages the insureds’ property or while a Civil Authority

prevents access to the insureds’ property when a Covered Cause of Loss damages another’s

property. Plaintiffs here have not alleged (and cannot plausibly allege) that those coverages are a



8
        Moreover, the court continued, plaintiffs “have not plausibly alleged this is a situation
        where ‘the disfavored party does not assent’” because plaintiffs received prior
        notification of the addition of the Endorsement and yet they renewed the policy each year
        until September 2018, when the water damage loss occurred. Id., 2020 WL 1942784 at
        *6 (citing Quilloin, 673 F.3d at 230).




                                                 19
        Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 27 of 320




sham or illusory. To the contrary, the express terms of the Policy benefit both parties and do,

indeed, provide coverage for loss of Business Income when there is a Covered Cause of Loss.

Accordingly, the limitations imposed by the requirements for and exclusions from coverage

cannot be deemed to be “unreasonably or grossly favorable” to Selective. Velazquez, 2020 WL

1942784, at *6 (citing Quilloin, 673 F.3d at 230). Plaintiffs’ amended complaint should be

dismissed for the additional reason that Plaintiffs have failed to plead sufficient facts to support a

plausible inference of substantive unconscionability.

       Procedural unconscionability can exist only where “there was lack of meaningful choice

in the acceptance of the challenged provision.” Velazquez at *6 (citing Quilloin, 673 F.3d at 235;

Salley, 925 A.2d at 119)). As discussed above, Plaintiffs here do not – and cannot – allege a lack

of meaningful choice.

       In Velazquez, the court found the plaintiffs’ conclusory allegations that “[a]s a policy of

insurance, the Policy is a contract of adhesion [,] Plaintiffs and [the insurer] are not of equal

bargaining power, and Plaintiffs were forced to adhere to the terms of the form contract which

were not negotiable” were insufficient to overcome a Rule 12(b)(6) motion to dismiss. Id. The

court explained that “Pennsylvania Courts have consistently emphasized that merely because a

contract is one of adhesion does not render it unconscionable” and that there is “no basis under

Pennsylvania law for finding that any insurance contract, simply by virtue of being one, is

procedurally unconscionable.” Id., 2020 WL 1942784, at *7 (citing Hepler v. Transamerica

Premier Life Ins. Co., No. 17-299, 2019 WL 4854133, at *5 (W.D. Pa. Sept. 30, 2019); Salley,

925 A.2d at 127; Bishop v. Washington, 480 A.2d 1088, 1094 (Pa. Super. Ct. 1984); Delinger,

Inc. v. Dendler, 608 A.2d 1061, 1067 (Pa. Super. Ct. 1992)). The court concluded that plaintiffs

failed to show a “lack of meaningful choice in the acceptance of the challenged provision,” and




                                                 20
        Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 28 of 320




therefore “failed to plausibly allege procedural unconscionability and lack of a meaningful

choice.” Id. (citing Quilloin, 673 F.3d at 235; Salley, 925 A.2d at 119)):

       Plaintiffs could have chosen to reject the Endorsement by cancelling their Policy.
       They did not, and instead renewed the Policy each year . . . Plaintiffs could have
       also sought another policy from a different provider to cover all costs associated
       with tear out and replacement to access covered water damage.

Id. (citing Neil v. Allstate Ins. Co., 549 A.2d 1304, 1310 n.4 (Pa. Super. Ct. 1988) (concluding

that the policy was not unconscionable because “the Neils, as insurance consumers, had available

to them in the insurance marketplace other types of insurance which could have provided

coverage of the type which they seek[.]”)).9

       Plaintiffs’ allegations here are indistinguishable from those found to be insufficient in

Velazquez and Neil.     Am. Compl. ¶ 28.       As in these cases, Plaintiffs do not (and cannot

plausibly) allege that they had no choice but to purchase the Policy from Selective or that there

existed no other insurance companies that sold policies not containing a Virus or Bacteria

exclusion and/or with a less restrictive Civil Authority provision.10




9
       The court also held that plaintiffs alleged no “plausible allegations that Plaintiffs were
       precluded from negotiating the terms of the Endorsement's tear out provision.” Id. at *7.
10
       Plaintiffs’ only reference in their amended complaint to the concept of unconscionability
       is found in paragraph 35, in which they assert that the “Virus Exclusion” is
       unconscionable because, according to Plaintiffs, the language “developed by the ISO” is
       used by “many insurance companies” and was presented to insurance regulators in
       unidentified states in a misleading manner. Am. Compl. ¶¶ 22, 34. These deliberately
       vague allegations are irrelevant to the issue of unconscionability. As made clear by the
       Court in Velazquez, the manner in which terms came to be included in an insurance
       policy is not relevant to the “unconscionability analysis.” Velazquez, 2020 WL 1942784,
       at *6.




                                                 21
        Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 29 of 320




IV.    The Doctrine of Reasonable Expectations does not Apply.

       Plaintiffs’ conclusory assertion that they expected loss of Business Income coverage that

is contrary to the plain English language of the Policy does not state a claim under the doctrine of

“reasonable expectations.”     Plaintiffs’ inability to plead any facts plausibly supporting a

reasonable inference that Selective engaged in “deceptive practices” or made “affirmative

misrepresentations” of any kind regarding whether the Policy would cover Plaintiffs’ then

imminent loss of Business Income is fatal to the application of the reasonable expectations

doctrine to this case. To the contrary, Plaintiffs plainly knew that the Coronavirus pandemic and

government efforts to control it might impact their retail bricks and mortar operation; the

Policy’s requirements for and exclusions from coverage are stated in plain English; and Plaintiffs

do not – and cannot – allege any misleading conduct of Selective regarding the requirements for

and exclusions from coverage in the Policy. “The language of the insurance policy will provide

the best indication of the content of the parties' reasonable expectations.” Reliance Ins. Co. v.

Moessner, 121 F.3d 895, 903 (3d Cir. 1997), as amended (Aug. 28, 1997); Bensalem Twp. v. Int'l

Surplus Lines Ins. Co., 38 F.3d 1303, 1309 (3d Cir. 1994)). Hence, an insured's “mere assertion

[ ] that it expected coverage will not ordinarily defeat unambiguous policy language excluding

coverage.” West v. Lincoln Ben. Life Co., 509 F.3d 160, 169 (3d Cir. 2007) (citing Matcon

Diamond, Inc. v. Penn Nat'l Ins. Co., 815 A.2d 1109, 1115 (Pa. Super. Ct. 2003)).

       The Pennsylvania Supreme Court has refrained from applying the reasonable

expectations doctrine except in “very limited circumstances.” Id. (citing Madison Const. Co. v.

Harleysville Mut. Ins. Co., 735 A.2d 100, 109 n.8. (Pa. 1999). The doctrine was designed “to

protect non-commercial insureds from policy terms not readily apparent” to the layman eye.

Frantz v. Nationwide Ins. Co., 2018 WL 4207742, at *3 (M.D. Pa. Sept. 4, 2018) (citing Liberty




                                                22
        Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 30 of 320




Mut. Ins. Co. v. Treesdale, Inc., 418 F.3d 330, 344 (3d Cir. 2005)). (emphasis added). Second,

as the Third Circuit Court of Appeals has recognized, these protections are aimed at stemming

deceptive business practices in the insurance industry:

       [a]n analysis of the reasonable expectations of the insured is rightly employed
       when a claimant alleges that the insurer engaged in deceptive practices toward the
       insured, either to misrepresent the terms of the policy or to issue a policy different
       than the one requested by the insured and promised by the insurer.

Id. (citing West, 509 F.3d at 169; Tonkovic v. State Farm Mut. Auto Ins. Co., 521 A.2d 920, 925

(Pa. 1987) (holding that where “an individual applies and prepays for specific insurance

coverage, the insurer may not unilaterally change the coverage provided without an affirmative

showing that the insured was notified of, and understood, the change, regardless of whether the

insured read the policy”)). (emphasis added). Absent “an affirmative misrepresentation by the

insurer or its agent about the contents of the policy,” however, “the plain and unambiguous

terms of a policy demonstrate the parties' intent and they control the rights and obligations of the

insurer and the insured.” Id. (citing West, 509 F.3d at 168-69). (emphasis added).

       In the this case, Plaintiffs do not and cannot allege that Selective engaged in any

“deceptive practices” or made “affirmative misrepresentations” of any kind to them regarding the

contents of the Policy or the scope of coverage. Plaintiffs merely allege that they “expected” that

the Policy would provide certain coverages for loss of Business Income. Am. Compl. ¶¶ 20, 25,

30. However, as noted above, the “mere assertion” by an insured that they “expected” certain

coverages is insufficient. Accordingly, Plaintiffs have failed to sufficiently plead facts invoking

the application of the doctrine of reasonable expectations.




                                                23
        Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 31 of 320




                                         CONCLUSION

       For the foregoing reasons, Selective respectfully requests that the Court dismiss

Plaintiffs’ amended complaint for failure to state a claim on which relief can be granted.

                                             Respectfully submitted,

                                             /s/ David Smith
Dated: July 22, 2020                         David Smith (Pa. I.D. 21480)
                                             Theresa E. Loscalzo (Pa. I.D. 52031)
                                             Raymond J. Hunter (Pa. I.D. 87797)
                                             SCHNADER HARRISON SEGAL & LEWIS LLP
                                             1600 Market Street, Suite 3600
                                             Philadelphia, PA 19103-7286
                                             Telephone: (215) 751-2000
                                             Facsimile: (215) 751-2205

                                             Attorneys for defendants Selective Insurance
                                             Company of America and Selective Insurance
                                             Company of the Southeast




                                                24
       Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 32 of 320




                                CERTIFICATE OF SERVICE

        I hereby certify that, on July 22, 2020, I caused a true and correct copy of the foregoing
Motion to Dismiss Plaintiffs’ Amended Complaint to be served upon all parties via this Court’s
notice of electronic filing.

                                             Respectfully submitted,

                                             /s/ David Smith
Dated: July 22, 2020                         David Smith (Pa. I.D. 21480)
                                             Theresa E. Loscalzo (Pa. I.D. 52031)
                                             Raymond J. Hunter (Pa. I.D. 87797)
                                             SCHNADER HARRISON SEGAL & LEWIS LLP
                                             1600 Market Street, Suite 3600
                                             Philadelphia, PA 19103-7286
                                             Telephone: (215) 751-2000
                                             Facsimile: (215) 751-2205

                                             Attorneys for defendants Selective Insurance
                                             Company of America and Selective Insurance
                                             Company of the Southeast
Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 33 of 320
Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 34 of 320




           S         227355303

       INSURED'S COPY




                              INSURED'S COPY
                       Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 35 of 320
                            ADVISORY NOTICE TO POLICYHOLDERS
                                EXCLUSION — LEAD HAZARD


Form IL 89 48 — EXCLUSION - LEAD HAZARD has been added to the policy.

It is applicable to:

    BUSINESSOWNERS COVERAGE PART
    COMMERCIAL GENERAL LIABILITY COVERAGE PART
    FARM COVERAGE PART
    GARAGE COVERAGE PART
    OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
    SPECIAL PROTECTIVE AND HIGHWAY LIABILITY POLICY - NEW YORK DEPARTMENT OF
     TRANSPORTATION

Form IL 89 48 clarifies policy intent to specifically exclude coverage for any injuries or damage arising out of:

    — the ingestion, inhalation, absorption or presence of lead in any form; and

    — any loss, cost or expense arising out of any orders by or on behalf of any governmental authority to test for,
      monitor, clean up, remove, contain, treat, detoxify or neutralize lead in any form.

Please read form IL 89 48 carefully and discuss any questions with your agent.




Includes copyrighted material of ISO Properties, Inc., with its permission.                                    IN 00 02 07 04
                                                               INSURED'S COPY
         Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 36 of 320

    IMPORTANT NOTICE REGARDING AGENT COMPENSATION

We sell our insurance products and services through appointed independent insurance agencies
and agents (“Agent” or “Agents”). Because Agents also generally represent several of our competi-
tors, our primary marketing strategy is to:

•   Develop close relationships with each Agent by (i) soliciting their feedback on products and ser-
    vices, (ii) advising them concerning company developments, and (iii) investing significant time
    with them professionally and socially; and

•   Develop with each Agent, and then carefully monitor, annual goals regarding (i) types and mix
    of risks placed with us, (ii) amounts of premium or numbers of policies placed with us, (iii) cus-
    tomer service levels, and (iv) profitability of business placed with us.

We pay Agents commissions and other consideration for business placed with us (and we do not
authorize our Agents to receive other monies for our insurance). We seek to compensate our
Agents fairly and in a way consistent with market practices.

Our Agent compensation programs may include one or more of the following depending on the
Agent’s overall business relationship with us:

•   Commission Payments. We pay commission based on a percentage of the premium the poli-
    cyholder pays. The amount of commission varies depending on policy type, state location of
    risk, and other factors.

•   Additional Commission Payments. We may pay additional and varying percentages of pre-
    mium for attainment of certain goals we set with the Agent, including:

           o Profitability, which we determine by comparing losses and expenses to premium;

           o Volume, which is the amount of premium written with us;

           o Growth and Retention, which we measure by comparing premium volume or num-
               ber of policies for overall or specific types of policies; or

           o Annual Plan Performance, which we measure according to performance standards
               determined by us and the Agent.

    In certain cases, an Agent may put additional commissions at risk and become obligated to pay
    us amounts if certain goals are not met.

•   Expense Reimbursement. We may reimburse certain marketing and other expenses incurred
    for placing business with us.

•   Entertainment and Other Things of Value. We may entertain or provide other things of value,
    including travel and gratuities, to Agents who we believe provide exceptional value to our policy-
    holders and shareholders.

•   Business Production Incentive Programs. We may provide Agents or their employees oppor-
    tunities to receive additional compensation (cash or contest prizes) for certain activities or tasks,
    such as placing specific types of policies with us or inputting data through one of our technology
    systems.




                                                                                        IN 01 97 08 07
                                                                                           Page 1 of 2


                                                   INSURED'S COPY
         Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 37 of 320

•   Loss Control Agreements. We may pay Agents a flat fee or a percentage of commission for
    safety and loss control surveys, inspections, accident or claim investigations.

•   Agent Stock Purchase Plan. Certain of our Agents participate in a stock purchase plan that al-
    lows those Agents to purchase common stock in Selective Insurance Group, Inc. at a 10% dis-
    count to market and requires those agents to hold the stock for at least one year before they
    can transfer it.

As supporters of the independent insurance agency distribution system, we may provide Agents
from time-to-time with tools and programs designed to preserve and strengthen the independent
agency distribution system, including assistance with producer recruitment and/or training, loans, or
loan guarantees. These tools and programs, which may be experimental, are provided to assist our
Agents in the perpetuation of robust independent insurance agencies and are not conditioned on
the imposition of extraordinary current or future production conditions.

We also distribute our insurance products to a limited extent through select insurance brokers which
we compensate with some of the same compensation tools we use for Agents. If you have engaged
a broker to place insurance with us, please ask the broker if any of the above described compensa-
tion arrangements are in effect with us.


Please direct questions regarding specific compensation to your Agent.




                                                                                     IN 01 97 08 07
                                                                                        Page 2 of 2


                                                INSURED'S COPY
        Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 38 of 320

              IMPORTANT NOTICE TO POLICYHOLDERS
                EQUIPMENT BREAKDOWN COVERAGE
               JURISDICTIONAL INSPECTION SERVICE


This notice is an advisory notice and is not a part of your policy. For complete information on all
coverages, terms, conditions and exclusions, please review your policy. If there is any conflict
between your policy and this notice, THE PROVISIONS OF THE POLICY SHALL PREVAIL.

This Selective Insurance policy includes equipment breakdown coverage. The Hartford Steam
Boiler Inspection and Insurance Company (HSB) is an equipment specialist working with
Selective Insurance to provide equipment related inspection services. Our combined goal is to
provide the highest quality insurance program and services that will help you protect your
equipment and your business.

There may be laws or regulations in your city, county or state that require periodic boiler
inspections. The scope of the laws may also include air conditioning systems, refrigeration
systems and pressure vessels. Most Jurisdictional Authorities charge a fee for both the
inspection and the certificate. HSB will perform the inspection for you at no cost as an integral
part of your insurance program. The certificate fee or any fine levied by the Jurisdiction for not
complying with the laws or regulations, is not a part of this service.

If you answer yes to any of the following questions, you may require a certificate inspection.
Contact the HSB Inspection Hotline and the customer service representative will assist you.
      Does my location contain any heating or process boilers?
      Does my location have any large hot water heaters (200,000+ btu/hr)?
      Does my location contain any pressure vessels (air tanks, hot water storage tanks)?
      Does my location have a central air conditioning system?



                              HSB INSPECTION HOTLINE
                              Telephone: 1-800-333-4677
                              Fax:       1-484-582-1811
                              E-mail:    NSCINSP_HOTLINE@hsb.com


Please provide the following information:
      Policy Number
      Insured Name
      Location Name and Address
      Contact Name and Phone Number




                                                                                   IN 01 99 09 19
                                                INSURED'S COPY
            Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 39 of 320

                                                 PRAESIDIUM

   WHAT YOU DON’T KNOW CAN HURT THOSE IN
      YOUR CARE AND YOUR ORGANIZATION.                                                 WHO IS PRAESIDIUM?
Adopting a solid screening and selection process is
your first line of defense in creating a safe environment.                       Praesidium is the national leader in
A thorough, consistent screening process may also                                abuse risk management. With more
discourage would-be offenders from targeting your                                than two decades of experience, and
organization. Failure to discover a known offender can                           serving thousands of clients, our
affect those in your care and the organization’s                                 dedicated team of researchers, psy-
reputation, financial stability, and trust within the com-                       chologists, attorneys, social workers,
munity. Who you should screen can depend on many                                 and human resource professionals
factors, such as if the person is a new full-time hire, a                        have analyzed thousands of cases of
season hire, or even a current employee. In determining                          abuse in organizations and synthe-
the types of checks to utilize, organizations should                             sized the latest scientific research.
follow all state, federal, and licensing regulations and                         We know how abuse happens in
consider an individual’s level of access. Level of access                        organizations . . . and how to prevent
may be influenced by:                                                            it.


   •      Frequency: How frequently does the individual work around or interact with consumers? Is
          it a one-time event or every day?


   •      Duration: What is the duration of the individual’s interactions? Is it a one-time, one-hour
          event or an entire summer?


   •      Level of Supervision: Are the individual’s interactions always supervised by another adult
          or are they one-on-one with consumers?


   •      Nature of the Relationship: What is the nature of the relationship between the individual
          and the consumers in the program? Does the individual merely supervise an area during an
          event that has consumers, or are they getting to know individual consumers and families
          while counseling, tutoring, or providing personal care services?



               Selective Insurance has partnered with Praesidium to offer you
              discounted background screening services for your organization.

       For more information go to: selective.com/praesidium - (800.743.6354) - selective@praesidiuminc.com
        In order to receive this exclusive benefit please identify yourself as a Selective Insurance agent or insured.




                                                                                                         IN 02 34 02 19
                                                                                                            Page 1 of 2
                                                            INSURED'S COPY
          Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 40 of 320
    FOUR ELEMENTS FOR A THOROUGH BUT COST EFFECTIVE BACKGROUND
    CHECK:

        •      Check Facts: Aliases, DOBs, and address history all drive research and help to paint a
               complete picture.
        •      Search Wide: Multi State criminal and national sex offender databases will identify the
               unexpected.
        •      Search Deep: Targeted county level searches will give real-time information where records
               are most likely to be found.
        •      Ask Questions: References can provide insights on behavior and clues to non-criminal
               boundary issues.

    WHO SHOULD YOU SCREEN, AND HOW OFTEN?

        •      New Hires/Volunteers: A thorough, consistently applied background screening process at
               the time of hire is your first and best opportunity to identify the problem.
        •      Seasonal Hires/Volunteers: Seasonal staff present a unique risk because you don’t see
               them for months at a time, but it’s often not practical to complete a full new hire process
               each season. An annual check-in plan is key.
        •      Re-Screening: Conducting targeted checks on your full-time employees at least every
               3 years helps you identify issues before they impact your organization.

    BACKGROUND SCREENING FOR SELECTIVE INSUREDS
    Praesidium offers a selection of background screening packages plus a la carte services to
    empower your organization to conduct right-sized research. Praesidium’s team can help
    contextualize the screening process as part of an overall culture of safety and discuss how
    screening works in hand with other abuse prevention efforts. Praesidium’s team can also help you
    understand who to screen, how often, and the importance of re-screening.
                                                                  HIGH
                                             LOW ACCESS                                            FINANCIAL          A LA
                                                                 ACCESS          EMPLOYEES
                                             VOLUNTEERS                                             ACCESS           CARTE
                                                               VOLUNTEERS
                                                                                                                   INDIVIDUAL
                                             STARTING AT       STARTING AT         STARTING        STARTING
                                                                                                                    COST PER
                                                 $16               $16              AT $16          AT $37
                                                                                                                     SERVICE
Employment Credit                                                                                        X            $10.00
($60 one-time set up fee required)
Confidence Multi State Criminal and                 X                 X                 X                X            $ 9.00
Sex Offender Database w/Alias**
7 Yr County Criminal Records Search:                X                 X                 X                X            $ 7.00
Current County of Residence*
    Add’l Counties Added As Needed                                    X                 X                X            $ 5.50
    Based on 7 yr Address History*
County Civil Records Search (upper):                                                                     X            $11.00
1 County*
Motor Vehicle Records Search*                                                                                         $ 5.00
Employment Verification: 1 Position*                                                                                  $ 8.00
Education Verification: 1 Degree*                                                                                     $ 7.00
Personal Reference: 1 Reference                                                                                       $11.00
Professional Reference: 1 Reference                                                                                   $12.00
International Criminal Search                                                                                         $50.00
1 Jurisdiction*

                          * 3rd Party keeper fees may apply and will be passed on at cost when incurred.
     ** Criminal records found in the Multi State database check are subject to verification at the source and additional costs
                                                            may apply.

            For more information go to: selective.com/praesidium - (800.743.6354) - selective@praesidiuminc.com
             In order to receive this exclusive benefit please identify yourself as a Selective Insurance agent or insured.

                                                                                                              IN 02 34 02 19
                                                                                                                 Page 2 of 2
                                                                 INSURED'S COPY
         Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 41 of 320

                 IMPORTANT NOTICE TO POLICYHOLDERS
           COMMERCIAL PROPERTY INSURANCE TO VALUE


NO COVERAGE IS PROVIDED BY THIS POLICYHOLDER NOTICE NOR CAN IT BE
CONSTRUED TO REPLACE ANY PROVISION OF YOUR POLICY. YOU SHOULD READ YOUR
POLICY AND REVIEW YOUR DECLARATIONS PAGE FOR COMPLETE INFORMATION ON THE
COVERAGES YOU ARE PROVIDED. IF THERE IS ANY CONFLICT BETWEEN THE POLICY AND
THIS NOTICE, THE PROVISION OF THE POLICY SHALL PREVAIL.

REGARDING BUILDING INSURANCE TO VALUE

The replacement cost for building(s) insured on this policy is an estimated replacement cost based
on general information about your building(s). It is developed from models that use estimated cost of
construction materials and estimated labor rates for like buildings in the area. The actual cost to
replace your building(s) may be significantly different. Selective Insurance does not guarantee that
this figure will represent the actual cost to replace your building(s). You are responsible for selecting
the appropriate amount of coverage and you may obtain your own insurance replacement cost
appraisal. Additional information you obtain on the replacement cost of your building(s) can further
assist you in making a more informed decision about the true value of your building(s). Selective
Insurance will consider and accept, if reasonable, your appraisal. Any higher coverage amounts
selected will result in higher premiums. You may contact your insurance agent to assist you in
obtaining your own insurance replacement cost appraisal or contact one of the numerous companies
providing insurance replacement cost appraisals for commercial buildings.

REGARDING BUSINESS PERSONAL PROPERTY INSURANCE TO VALUE

The replacement cost for your Business Personal Property insured on this policy is based on values
provided by you. You are responsible for selecting the appropriate amount of coverage to ensure
adequate replacement cost values.




Copyright, 2010 Selective Insurance Company of America. All rights reserved.              IN 03 29 03 10
                                                                                             Page 1 of 1
                                                   INSURED'S COPY
            Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 42 of 320

                 POLICYHOLDER DISCLOSURE NOTICE
             OFFER OF TERRORISM INSURANCE COVERAGE
                              AND
            REJECTION FORM — EFFECTIVE UNTIL REVOKED

Offer of Coverage:

You are hereby notified that under the Terrorism Risk Insurance Act, as amended, you have a right to
purchase insurance coverage for losses resulting from “acts of terrorism”, as defined in Section 102(1)
of the Act. The term “act of terrorism” means any act or acts that are certified by the Secretary of the
Treasury - in consultation with the Secretary of Homeland Security, and the Attorney General of the
United States - to be “an act of terrorism”; to be a violent act or an act that is dangerous to human life,
property, or infrastructure; to have resulted in damage within the United States, or outside the United
States in the case of certain air carriers or vessels or the premises of a United States mission; and to
have been committed by an individual or individuals as part of an effort to coerce the civilian
population of the United States or to influence the policy or affect the conduct of the United States
Government by coercion.

You may accept or reject insurance coverage for losses resulting from certified “acts of
terrorism”.

•   If you accept this offer of coverage simply pay your billed premium, which includes the amount
    shown below. You do not need to do anything else.

•   If you would like to reject this coverage, please see the section of this form entitled Rejection of
    Terrorism Insurance Coverage and follow the instructions. Please note that if you reject
    coverage for losses resulting from certified “acts of terrorism”, we will not provide
    coverage on renewals of this policy unless you ask us for coverage in the manner set forth
    in our “Offer of Terrorism Insurance Coverage When Terrorism Insurance Coverage Was
    Previously Rejected” form, which will be attached to renewals of this policy.

Disclosure of Premium:

The portion of your annual premium that is attributable to coverage for “acts of terrorism” is
       $116.00 and does not include any charges for the portion of loss that may be covered by the
federal government under the Act.

Please be aware that even if you purchase coverage for losses resulting from certified “acts of
terrorism”, your policy will still contain other policy terms, conditions, limitations and exclusions that
may impact whether coverage is available in the event of a loss resulting from a certified “act of
terrorism”.




Copyright, 2016 Selective Insurance Company of America. All rights reserved.               IN 05 84 01 16
Includes copyrighted material of Insurance Services Office, Inc., with its permission.        Page 1 of 2
                                                        INSURED'S COPY
             Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 43 of 320

Federal Participation in Payment of Terrorism Losses:

You should know that where coverage is provided by this policy for losses resulting from certified
“acts of terrorism”, such losses may be partially reimbursed by the United States Government under a
formula established by federal law. Under the formula, the United States Government generally
reimburses the following percentages of covered terrorism losses exceeding the statutorily
established deductible paid by the insurance company providing the coverage:

        a.   85% through 2015;
        b.   84% beginning on January 1, 2016;
        c.   83% beginning on January 1, 2017;
        d.   82% beginning on January 1, 2018;
        e.   81% beginning on January 1, 2019;
        f.   and 80% beginning on January 1, 2020.

Cap on Insurer Participation in Payment of Terrorism Losses:

You should also know that the Terrorism Risk Insurance Act, as amended, contains a $100 billion cap
that limits United States Government reimbursement as well as insurers’ liability for losses resulting
from certified “acts of terrorism” when the amount of such losses in any one calendar year exceeds
$100 billion. If the aggregate insured losses for all insurers exceed $100 billion, your coverage may be
reduced.

Rejection of Terrorism Insurance Coverage:

You may reject this offer of coverage by checking the box, filling in the information below,
signing and returning this form to your agent. If you choose to reject this offer of coverage, we
will add an exclusionary endorsement to your policy to eliminate coverage for losses resulting
from certified “acts of terrorism”.


              Rejection of Coverage - Effective Until Revoked

              I HAVE READ THIS FORM IN ITS ENTIRETY AND DO NOT WANT TO PURCHASE
              COVERAGE FOR CERTIFIED “ACTS OF TERRORISM”. I UNDERSTAND THAT THIS
              REJECTION IS EFFECTIVE UNTIL I AFFIRMATIVELY REVOKE IT IN THE MANNER
              SET FORTH IN SELECTIVE’S “OFFER OF TERRORISM INSURANCE COVERAGE
              WHEN TERRORISM INSURANCE COVERAGE WAS PREVIOUSLY REJECTED”
              FORM, AND THAT IF I SIGN THIS FORM THIS POLICY AND ANY RENEWALS WILL
              EXCLUDE COVERAGE FOR LOSSES RESULTING FROM CERTIFIED “ACTS OF
              TERRORISM”.


                                              SELECTIVE INSURANCE COMPANY OF THE SOUTHEAST
Policyholder/Applicant’s Signature            Insurance Company
                                              S   2273553
Print Name                                    Policy or Quote Number


Title


Date




Copyright, 2016 Selective Insurance Company of America. All rights reserved.             IN 05 84 01 16
Includes copyrighted material of Insurance Services Office, Inc., with its permission.      Page 2 of 2
                                                        INSURED'S COPY
           Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 44 of 320

                   NOTICE TO RENEWING POLICYHOLDERS
   CUSTOMER NOTICE ABOUT POLICY DELIVERY & PRINTING


Selective provides you with the choice of receiving your insurance policy documents in printed form or
digital form.
You can request delivery of your policy in digital format at any time - simply contact your independent
agent. (To comply with state insurance regulations, Selective asks for your consent prior to delivering
your policy in digital format.)
We want to make your customer experience as convenient as possible, while being good stewards of
costs and the environment. When you renew your policy with Selective:
1. We do not print certain forms previously provided to you. Typically, these include:
     a. Policy forms that do not include your specific customer information.
     b. Policy forms with your information that have not been revised.
2. We do print new forms, forms that have changed, and forms that have your specific policy
     information.
For your convenience, a complete copy of your policy including all forms is always available to you
online through Selective’s Customer Self-Service portal. You can view your policy information at any
time - 24 hours a day, 7 days a week. You can sign up and log in by visiting selective.com and
following the login process.




Copyright, 2018 Selective Insurance Company of America. All rights reserved.            IN 08 47 11 18
                                                                                           Page 1 of 1
                                                     INSURED'S COPY
         Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 45 of 320




Insurance is provided by the Company designated on the Declarations Page of this policy. The
addresses of all Selective Insurance Companies are shown below:



   Selective Insurance Company of America               Selective Way Insurance Company
              40 Wantage Avenue                                40 Wantage Avenue
            Branchville, NJ 07890                             Branchville, NJ 07890




                         Selective Insurance Company of South Carolina
                                   900 E. 96th Street, Suite 400
                                      Indianapolis, IN 46240




  Selective Insurance Company of New York         Selective Insurance Company of the Southeast
              300 Olympic Towers                           900 E. 96th Street, Suite 400
                300 Pearl Street                              Indianapolis, IN 46240
               Buffalo, NY 14202




                          Selective Insurance Company of New England
                                       40 Wantage Avenue
                                      Branchville, NJ 07890




            Administrative Offices of all Selective Insurance Companies are located at:
                                        40 Wantage Avenue
                                       Branchville, NJ 07890




                                                                                 MISC-1693 09 19
                                                INSURED'S COPY
              Case 2:20-cv-01977-TJS Document 19
                      NOTICE OF INFORMATION      Filed 07/22/20
                                              PRACTICES    (LONGPage 46 of 320
                                                                 FORM)

                                                                                                         MISC-798 06 01


Your application or information you provide in connection with a claim is our major source of information. However, in
order to evaluate your application for insurance, to service your policy or to process a claim, we may ask for additional
information about you and any person who will be insured under this policy or who is the subject of the claim. This is
sometimes necessary to make certain that the statements on your application are accurate or to process the claim. We
may also need more details than you have already given us.

INFORMATION WE COLLECT

In connection with an application, the information that we may collect will enable us to make possible judgments about
your character, habits, hobbies, finances, occupation, general reputation, health or other personal characteristics. In
connection with a claim, the information we may collect will enable us to process the claim.

We may obtain this information from several sources. For example, we may contact any physician, clinic or hospital
where any persons to be insured or making a claim have been treated. We may need information from your employer.
But, before we ask for information from any of these sources, we will ask you to sign an authorization, which gives us
permission to proceed, unless authorization is not required by law.

We may get information by talking or writing to other insurance companies to which you applied for a policy or with
which you have made a claim, members of your family, neighbors, friends, your insurance agent and others who know
you. We may also obtain information from motor vehicle reports, court records, or photographs of the property you want
insured or with regard to which you have made a claim.

CONSUMER REPORTS

It is common for an insurance company to order a report from an independent organization — a consumer reporting
agency or an insurance-support organization — to verify and add to the information that you have given us. These
reports are used to help us decide if you qualify for the insurance for which you have applied or to evaluate the claim you
have made.

They may:

_____ pertain to your mode of living, character, general reputation and personal characteristics such as health, job and
      finances.

_____ contain information on your marital status, driving records, etc.

_____ include information on the loss history of your property.

_____ include information gathered by talking or writing to you or members of your family, neighbors, friends, your
      insurance agent and others who know you.

_____ include information from motor vehicle reports, court records or photographs of your property and/or the
      property involved in the claim.

Upon your request, the consumer reporting agency or insurance-support organization will attempt to interview you in
connection with any report it prepares. The information may be kept by the reporting organization and may later be
given to others who use its services. It will be given only to the extent permitted by the Federal Fair Credit Reporting Act
and your local state law, if any. Upon request and identification, the consumer reporting agency or insurance-support
organization will provide you with a copy of the report.




                                                                                                         MISC-798 06 01
                                                                                                            Page 1 of 2
                                                           INSURED'S COPY
              Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 47 of 320

                                                                                                         MISC-798 06 01

DISCLOSURE OF INFORMATION

Information we collect about you will not be given to anyone without your consent, except when necessary to conduct
our business. There are some disclosures which may be made without your prior authorization. These include:

_____ Persons or organizations who need the information to perform a professional, business or insurance function for
      us, such as businesses that assist us with data processing or marketing.

_____ Other insurance companies, agents, or consumer reporting agencies as it may be needed in connection with
      any application, policy or claim involving you.

_____ Adjusters, appraisers, investigators and attorneys who need the information to investigate or settle a claim
      involving you.

_____ An insurance-support organization which is established to collect information for the purpose of detecting and
      preventing insurance crimes or fraudulent claims.

_____ A medical professional or institution to verify your insurance coverage or inform you of a medical condition of
      which you may not be aware.

_____ Persons or organizations that conduct scientific research, including actuarial or underwriting studies.

_____ Persons or organizations that will use the information for sales purposes, unless you indicate in writing to us that
      you do not want the information disclosed for this purpose.

_____ Our affiliated companies for auditing our operations and for marketing an insurance product or service.

In addition, we may provide information to state insurance departments in connection with their regulatory authority and
to other governmental or law enforcement authorities to protect our legal interests or in cases of suspected fraud or
illegal activities.

YOUR INSURANCE POLICY FILES

Information we collect about you will be kept in our policy files. We may refer to this information if you file a claim for
benefits under any policy you have with us or if you apply to us for a new policy. You have the right to know what kind of
information we keep in our files about you, to have access to the information, and to receive a copy. There are some
types of information; however, to which we are not required to give you access. This type of information is generally
collected when we evaluate a claim or when the possibility of a lawsuit exists.

If you want information from your files, please contact us. There may be a nominal charge for copies of records. If you
think your file contains incorrect information, notify us indicating what you believe is incorrect and your reasons. We will
reinvestigate the matter and either correct our records or place a statement from you in our files explaining why you
believe the information is incorrect. We will also notify persons or organizations to whom we previously disclosed the
information of the change or your statement.

CONFIDENTIALITY AND SECURITY OF PERSONAL INFORMATION

We restrict access to personal information to those individuals who need to know that information to provide products or
services to you. We maintain physical, electronic, and procedural safeguards that comply with legal standards and
ensure the confidentiality of personal information in accordance with our policy.

TREATMENT OF PERSONAL INFORMATION OF FORMER CUSTOMERS AND APPLICANTS

We adhere to this personal information privacy policy even when a customer relationship no longer exists. Disclosures
about former applicants and customers may be made without prior authorization as permitted by law.

If you have any questions about our information practices, please contact us.




                                                                                                         MISC-798 06 01
                                                                                                            Page 2 of 2
                                                           INSURED'S COPY
                    Case 2:20-cv-01977-TJS       Document
                                Issued by The Stock            19 Filed 07/22/20 Page 48
                                                    Insurance Company                    of 320
                                                                                       Policy Number
                                                                                                      S    2273553
                  SELECTIVE INSURANCE COMPANY OF THE SOUTHEAST
                  900 E. 96TH STREET, INDIANAPOLIS, IN 46240
                         COMMERCIAL POLICY COMMON DECLARATION
Named Insured and Address                                                                                   Policy Period
JUL-BUR ASSOCIATES INC AND JULIE'S BOTTEGA                                                                  From: MARCH 15, 2020
156 MONTGOMERY AVE                                                                                          To:     MARCH 15, 2021
BALA CYNWYD, PA 19004-2969
                                                                                                            12:01 A.M Standard Time At
                                                                                                            Location of Designated Premises.

Named Insured is:                                                                                           Producer Number:
CORPORATION                                                                                                         00-37154-00000

Producer:
                               OXFORD MILLIN INSURANCE AGENCY LTD
                               PENNSYLVANIA


                                              Schedule of Coverage
                                BUSINESSOWNERS COVERAGE
                                COMMERCIAL UMBRELLA COVERAGE




                   PREMIUM INCLUDES                   TERRORISM - CERTIFIED ACTS                                 $116.00




                        In return for payment of the premium, and subject to all the terms of this policy, we agree with
                         you to provide the insurance indicated in the schedule above. Insurance is provided only for
                          those coverages for which a specific limit is shown on the attached coverage declaration(s).


PAYMENT METHOD                                   Total Policy Premium                  $5,908.00
D/B - Q                                           (This premium may be subject to adjustment.)


Date Issued:       FEBRUARY 28, 2020
Issuing Office:    MID ATLANTIC REGION
                                                          Authorized Representative
IL-7025 (11/89)
                                                                       INSURED'S COPY
                                                                                    Policy Number
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 49 of 320
                                                                            S   2273553

                                         SCHEDULE OF LOCATIONS
 Policy Effective Date: MARCH 15, 2020              Schedule Effective Date: MARCH 15, 2020
         Prem.                                                      Bldg.
         No.               Location                                 No.         Occupancy
            1      156 MONTGOMERY AVE                                 1         LADIES CLOTHING
                   BALA CYNWYD, PA 19004




IL-7036 (01/93)
                                                   INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 50 of 320
                                                                                                     Policy Number
                                                                                               S   2273553

            COMMERCIAL POLICY FORMS AND ENDORSEMENT SCHEDULE
Policy Effective Date: MARCH 15, 2020                           Schedule Effective Date MARCH 15, 2020
  THE FOLLOWING FORMS AND ENDORSEMENTS ARE APPLICABLE TO THE
  COMMON COVERAGE PART:
  IL 70 25   1189 COMMERCIAL POLICY COMMON DECLARATION
  IL 70 36   0193 SCHEDULE OF LOCATIONS
  IL 00 17   1198 COMMON POLICY CONDITIONS
  IL 89 48   0818 EXCLUSION-LEAD HAZARD
  IL 89 56   0818 ASBESTOS EXCLUSION
 ______________________________________________________________________________________________
  THE FOLLOWING FORMS AND ENDORSEMENTS ARE APPLICABLE TO THE
  COMMERCIAL BUSINESS OWNERS COVERAGE PART:
  BP 71 19   0919 BUSINESSOWNERS COVERAGE DECLARATIONS
  BP 72 49   0919 BUSINESSOWNERS SCHEDULE PLUS COVERAGE
  BP IN 01   0713 BUSINESSOWNERS COVERAGE FORM INDEX
  BP 00 03   0713 BUSINESSOWNERS COVERAGE FORM
  BP 01 42   0315 PA CHANGES
  BP 01 91   0702 PENNSYLVANIA NOTIC
  BP 04 17   0110 EMPLOYMENT RELATED PRACTICES EXCLUSION
  BP 04 30   0713 PROTECTIVE SAFEGUARDS
  BP 04 83   0110 REMOVAL OF INSURANCE TO VALUE PROVISION
  BP 05 01   0702 CALCULATION OF PREMIUM
  BP 05 23   0115 CAP ON LOSS FROM CERT ACTS OF TERRORISM
  BP 05 77   0106 FUNGI OR BACTERIA EXCLUSION LIABILITY
  BP 12 03   0110 LOSS PAYABLE PROVISIONS
  BP 14 17   0110 DESIGNATED LOC GENERAL AGGR LIMIT
  BP 15 04A 0514 EXCL ACCESS DISCLOSURE CONFIDENTIAL INFO
  BP 70 27   0918 ELECTRONIC INFORMATION SYSTEMS COVERAGE
  BP 71 35   0918 EQUIPMENT BREAKDOWN
  BP 71 44   0410 HIRED AUTO & NON OWNED AUTO LIABILITY
  BP 72 24   0918 EMPL THEFT-INCL EMPL BENEFIT PLAN
  BP 72 25   0918 COMPUTER FRAUD ENDORSEMENT
  BP 72 26   0918 FUNDS TRANSFER FRAUD ENDT
  BP 72 27   0918 FINE ARTS
  BP 72 46   0918 BOP PROPERTY ENHANCEMENT ENDORSEMENT
  BP 72 47   0919 BOP LIABILITY ENHANCEMENT ENDORSEMENT
  BP 72 67   0918 ORDINANCE OR LAW
  BP 72 68   0918 FORGERY OR ALTERATIONS ENDORSEMENT
  BP 72 75   0918 BUS LIAB COV - AGG LIMITS OF INS
  BP 79 11   0704 EMPLOYMENT PRACTICES LIAB LIMITED DEF
  BP 80 13   0918 EQUIPT BRKDWN DED END
  BP 80 30   0918 TWO OR MORE POL ISSUED-ANTI STACK
  IL 09 99A 0115 DISCL PURSUANT TO TERR RISK INS ACT
 ______________________________________________________________________________________________
  THE FOLLOWING FORMS AND ENDORSEMENTS ARE APPLICABLE TO THE
  COMMERCIAL UMBRELLA COVERAGE PART:
  CX 00 03A     0199   COMMERCIAL EXCESS/UMBRELLA DEC
  CXL   4       0403   COMMERCIAL UMBRELLA LIAB COVG
  CXL 17        1099   ASBESTOS EXCLUSION
  CXL 63A       0199   PROPERTY OF OTHERS EXCLUSION
  CXL 103       1019   AUTO LIABILITY LIMITATION
  CXL 132       0403   PERSONAL & ADVERTISING INJURY LIAB
  CXL 162       0403   PA CHANGES-CANCELLATION & NON-RENEWAL
  CXL 167       0199   PENNSYLVANIA NOTICE
  CXL 211       0403   EMPLOYEE BENEFITS LIABILITY LIMITATION
  CXL 318       0403   EXCLUSION - LEAD HAZARD
  CXL 383       0702   FUNGI OR BACTERIA EXCLUSION
  CXL 388       0115   CAP ON LOSSES FROM CERT ACTS OF TERR
  CXL 400       0403   NUCLEAR ENERGY LIABILITY EXCLUSION END




NOTICE TO POLICYHOLDER: All the forms and endorsements contained in this policy as of the “Schedule Effective
Date” are listed above. Forms and endorsements added to the policy after this date will appear on a “Policy Changes” endorse-
ment. Please read your policy and all “Policy Changes” carefully.

NOTE: All applicable “IL” endorsements will be attached in the Common Section of the policy.
IL-7035 (08/93)
                                                              INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 51 of 320
                                                                                                     Policy Number
                                                                                               S   2273553

            COMMERCIAL POLICY FORMS AND ENDORSEMENT SCHEDULE
Policy Effective Date: MARCH 15, 2020                           Schedule Effective Date MARCH 15, 2020
  THE FOLLOWING FORMS AND ENDORSEMENTS ARE APPLICABLE TO THE
  COMMERCIAL UMBRELLA COVERAGE PART:
  CXL 423       0714   RESULTING DAMAGE TO YOUR WORK
  CXL 453       0413   EXCL-EMPLOYMENT PRACTICES LIABILITY
  CXL 462       1115   COMMERCIAL UMBRELLA LIABILITY
  IL 09 99A     0115   DISCL PURSUANT TO TERR RISK INS ACT




NOTICE TO POLICYHOLDER: All the forms and endorsements contained in this policy as of the “Schedule Effective
Date” are listed above. Forms and endorsements added to the policy after this date will appear on a “Policy Changes” endorse-
ment. Please read your policy and all “Policy Changes” carefully.

NOTE: All applicable “IL” endorsements will be attached in the Common Section of the policy.
IL-7035 (08/93)
                                                              INSURED'S COPY
               Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 52 of 320
            DISCLOSURE       OF PREMIUM AND ESTIMATED PREMIUM
              FOR CERTIFIED ACTS OF TERRORISM COVERAGE
             (PURSUANT TO TERRORISM RISK INSURANCE ACT)

POLICY NUMBER: S       2273553                                                                            IL 09 99 01 15


THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN RESPONSE
TO THE DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK INSURANCE ACT. THIS
ENDORSEMENT DOES NOT GRANT ANY COVERAGE OR CHANGE THE TERMS AND
CONDITIONS OF ANY COVERAGE UNDER THE POLICY.
                                                       SCHEDULE

 SCHEDULE — PART I
 Terrorism Premium (Certified Acts)
 (A) Premium through end of year (12/31/20) $93
 (B) Estimated Premium beyond the date specified $23
 above
 (Refer to Paragraph D. in this endorsement.)
 This premium is the total Certified Acts premium attributable to the following Coverage Part(s), Coverage
 Form(s) and/or Policy(ies):
 S   2273553




 Additional information, if any, concerning the terrorism premium:




 SCHEDULE — PART II
 Federal share of terrorism losses     80%      Year: 2020
 (Refer to Paragraph B. in this endorsement.)

 Federal share of terrorism losses                 % Year: 20
 (Refer to Paragraph B. in this endorsement.)
 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




Copyright, Insurance Services Office, Inc., 2015                                                          IL 09 99 01 15
                                                                                                             Page 1 of 2
                                                                INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 53 of 320

A. Disclosure Of Premium                                       D. Possibility Of Additional Or Return Premium
   In accordance with the federal Terrorism Risk                  The premium for certified acts of terrorism coverage is
   Insurance Act, we are required to provide you with a           calculated based in part on the federal participation in
   notice disclosing the portion of your premium, if any,         payment of terrorism losses as set forth in the
   attributable to coverage for terrorist acts certified          Terrorism Risk Insurance Act. The federal program
   under that Act. The portion of your premium                    established by the Act is scheduled to terminate at the
   attributable to such coverage is shown in the                  end of the year specified in Part I of the Schedule of
   Schedule of this endorsement or in the policy                  this endorsement, unless extended by the federal
   Declarations.                                                  government. If the federal program terminates or if the
                                                                  level or terms of federal participation change, the
B. Disclosure Of Federal Participation In Payment Of              estimated premium shown in (B) in Part I of the
   Terrorism Losses                                               Schedule may not be appropriate.
   The United States Government, Department of the                If this policy contains a Conditional Exclusion,
   Treasury, will pay a share of terrorism losses insured         continuation of coverage for certified acts of terrorism,
   under the federal program. The federal share equals            or termination of such coverage, will be determined
   a percentage (as shown in Part II of the Schedule of           upon disposition of the federal program, subject to the
   this endorsement or in the policy Declarations) of that        terms and conditions of the Conditional Exclusion. If
   portion of the amount of such insured losses that              this policy does not contain a Conditional Exclusion,
   exceeds the applicable insurer retention. However, if          coverage for certified acts of terrorism will continue. In
   aggregate insured losses attributable to terrorist acts        either case, when disposition of the federal program is
   certified under the Terrorism Risk Insurance Act               determined, we will recalculate the premium shown in
   exceed $100 billion in a calendar year, the Treasury           (B) in Part I of the Schedule and will charge additional
   shall not make any payment for any portion of the              premium or refund excess premium, if indicated.
   amount of such losses that exceeds $100 billion.
                                                                  If we notify you of an additional premium charge, the
C. Cap On Insurer Participation In Payment Of                     additional premium will be due as specified in such
   Terrorism Losses                                               notice.
   If aggregate insured losses attributable to terrorist
   acts certified under the Terrorism Risk Insurance Act
   exceed $100 billion in a calendar year and we have
   met our insurer deductible under the Terrorism Risk
   Insurance Act, we shall not be liable for the payment
   of any portion of the amount of such losses that
   exceeds $100 billion, and in such case insured losses
   up to that amount are subject to pro rata allocation in
   accordance with procedures established by the
   Secretary of the Treasury.




Copyright, Insurance Services Office, Inc., 2015                                                           IL 09 99 01 15
                                                                                                              Page 2 of 2
                                                             INSURED'S COPY
                   Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 54 of 320
                                  COMMON POLICY CONDITIONS


All Coverage Parts included in this policy are subject to the following conditions.

A. Cancellation                                                             b. Give you reports on the conditions we find;
                                                                               and
    1. The first Named Insured shown in the Declara-
       tions may cancel this policy by mailing or                           c. Recommend changes.
       delivering to us advance written notice of
       cancellation.                                                   2. We are not obligated to make any inspections,
                                                                          surveys, reports or recommendations and any
    2. We may cancel this policy by mailing or                            such actions we do undertake relate only to
       delivering to the first Named Insured written                      insurability and the premiums to be charged.
       notice of cancellation at least:                                   We do not make safety inspections. We do not
                                                                          undertake to perform the duty of any person or
        a. 10 days before the effective date of                           organization to provide for the health or safety of
           cancellation if we cancel for nonpayment of                    workers or the public. And we do not warrant
           premium; or                                                    that conditions:
        b. 30 days before the effective date of                             a. Are safe or healthful; or
           cancellation if we cancel for any other
           reason.                                                          b. Comply with laws, regulations, codes or
                                                                               standards.
    3. We will mail or deliver our notice to the first
       Named Insured’s last mailing address known to                   3. Paragraphs 1. and 2. of this condition apply not
       us.                                                                only to us, but also to any rating, advisory, rate
                                                                          service or similar organization which makes
    4. Notice of cancellation will state the effective date               insurance inspections, surveys, reports or
       of cancellation. The policy period will end on that                recommendations.
       date.
                                                                       4. Paragraph 2. of this condition does not apply to
    5. If this policy is cancelled, we will send the first                any inspections, surveys, reports or recommen-
       Named Insured any premium refund due. If we                        dations we may make relative to certification,
       cancel, the refund will be pro rata. If the first                  under state or municipal statutes, ordinances or
       Named Insured cancels, the refund may be less                      regulations, of boilers, pressure vessels or
       than pro rata. The cancellation will be effective                  elevators.
       even if we have not made or offered a refund.
                                                                   E. Premiums
    6. If notice is mailed, proof of mailing will be
       sufficient proof of notice.                                     The first Named Insured shown in the Declarations:
B. Changes                                                             1. Is responsible for the payment of all premiums;
                                                                          and
    This policy contains all the agreements between you
    and us concerning the insurance afforded. The first                2. Will be the payee for any return premiums we
    Named Insured shown in the Declarations is                            pay.
    authorized to make changes in the terms of this
    policy with our consent. This policy’s terms can be            F. Transfer Of Your Rights And Duties Under This
    amended or waived only by endorsement issued by                   Policy
    us and made a part of this policy.
                                                                       Your rights and duties under this policy may not be
C. Examination Of Your Books And Records                               transferred without our written consent except in the
                                                                       case of death of an individual named insured.
    We may examine and audit your books and records
    as they relate to this policy at any time during the               If you die, your rights and duties will be transferred
    policy period and up to three years afterward.                     to your legal representative but only while acting
                                                                       within the scope of duties as your legal
D. Inspections And Surveys                                             representative. Until your legal representative is
                                                                       appointed, anyone having proper temporary custody
    1. We have the right to:                                           of your property will have your rights and duties but
                                                                       only with respect to that property.
        a. Make inspections and surveys at any time;




Copyright, Insurance Services Office, Inc., 1998                                                            IL 00 17 11 98
                                                               INSURED'S COPY
                   Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 55 of 320
                                    EXCLUSION — LEAD HAZARD

                                                                                                           IL 89 48 08 18

THIS EXCLUSION CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS COVERAGE PART
    COMMERCIAL GENERAL LIABILITY COVERAGE PART
    FARM COVERAGE PART
    AUTO DEALERS COVERAGE PART
    GARAGE POLICY (VIRGINIA ONLY)
    OWNERS and CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
    SPECIAL PROTECTIVE and HIGHWAY LIABILITY POLICY - NEW YORK DEPARTMENT
       OF TRANSPORTATION

This insurance does not apply to:
a. “Bodily injury” arising out of the ingestion, inhalation or absorption of lead in any form;
b. “Property damage” or “personal and advertising injury” arising from the presence of lead in any form; or
c. Any loss, cost or expense arising out of any orders by, or on behalf of, any governmental authority to test for, monitor,
   clean up, remove, contain, treat, detoxify or neutralize lead in any form;
at or from any premises, sites or locations which are, or were at any time, owned by, rented to, loaned to, or used by any
insured, or arising from operations by any insured.




Copyright, 2018 Selective Insurance Company of America. All rights reserved.                               IL 89 48 08 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                        Page 1 of 1
                                                                INSURED'S COPY
                   Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 56 of 320
                                          ASBESTOS EXCLUSION


THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifies insurance provided under the following:

    BUSINESS AUTO COVERAGE PART
    BUSINESSOWNERS COVERAGE PART
    CAUSES OF LOSS — BASIC FORM
    CAUSES OF LOSS — BROAD FORM
    CAUSES OF LOSS — SPECIAL FORM
    COMMERCIAL GENERAL LIABILITY COVERAGE PART
    AUTO DEALERS COVERAGE PART
    MOTOR CARRIER COVERAGE PART
    OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
    PRODUCT/COMPLETED OPERATIONS LIABILITY COVERAGE PART

1. It is agreed that this insurance does not apply to any          2. We shall have no obligation under this coverage
   loss or damage relating to the actual, alleged, or                 part:
   threatened presence of, or exposure to, “asbestos,”
   including inhalation, ingestion, irritation, absorption or          a. to investigate, settle or defend any claim or “suit”
   other similar physical exposure to “asbestos.” Such                    against any “insured” alleging actual or threat-
   presence of, or exposure to, “asbestos” includes, but                  ened injury or damage of any nature or kind to
   is not limited to:                                                     persons or property which arises out of or would
                                                                          not have occurred but for the presence of, or ex-
    a. structures or manufacturing processes contain-                     posure to, “asbestos”; or
       ing “asbestos”;
                                                                       b. to pay any damages, judgments, settlements,
    b. the disposal of “asbestos” or goods, products or                   losses, costs or expenses of any kind or nature
       materials containing “asbestos”;                                   that may be awarded or incurred by reason of
    c. the storing or presence of “asbestos” or goods,                    any such claim or suit or any such actual or
       products or materials containing “asbestos”; or                    threatened injury or damage from “asbestos”; or

    d. the removal of “asbestos” from any goods, prod-                 c. for any losses, costs or expenses arising out of
       ucts, materials, structures or manufacturing pro-                  any obligation, order, direction or request of or
       cesses,                                                            upon any insured or others, including, but not
                                                                          limited to, any governmental obligation, order, di-
    whether or not such “asbestos” is airborne.                           rection or request, to test for, monitor, clean up,
                                                                          remove, contain, treat, neutralize, in any way re-
                                                                          spond to, or assess the effects of “asbestos.”
                                                                   3. “Asbestos” includes asbestos, asbestos fibers, as-
                                                                      bestos materials, and asbestos products, or any
                                                                      goods or products containing asbestos or asbestos
                                                                      fibers, materials, or products.




Copyright, 2018 Selective Insurance Company of America. All rights reserved.                                 IL 89 56 08 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                          Page 1 of 1
                                                                INSURED'S COPY
                      Case 2:20-cv-01977-TJS Document     19Number
                                              Previous Policy Filed 07/22/20 Page 57Policy
                                                                                     of 320Number
                                                      S   2273553                                      S     2273553


                        BUSINESSOWNERS COVERAGE DECLARATIONS
Policy Effective Date: MARCH 15, 2020                              Coverage Effective Date: MARCH 15, 2020
Named Insured is:
Business of Named Insured:
                                               DESCRIPTION OF PREMISES
Prem.        Bldg.          Location                                                         Occupancy
 No.          No.

                                    Refer to “Schedule of Locations”

                    In return for payment of the premium and subject to all the terms of this policy, we agree with you to provide
                        insurance for those coverages for which a specific limit is shown in the following coverage schedule


                                                   COVERAGE SCHEDULE
                                                      Property                                                                         Automatic
 Prem.      Bldg.                                                                         Blanket                                     Increase In
  No.        No.                    Coverage                    Limit of Insurance       Insurance         Deductible     Valuation   Insurance
  1           1        BUILDING                                      $984,688        BLDG & BPP             $500          RC             8%
  1           1        BUSINESS PERSONAL PROPERTY                    $349,878        BLDG & BPP             $500          RC           N/A



                       TOTAL BLANKET BPP & BLDG                   $1,334,566




                                        LIABILITY AND MEDICAL PAYMENTS
        Liability and Medical Expenses Limit     $1,000,000                               General Aggregate Limit       $3,000,000
        Medical Expenses Limit - Per Person        $10,000                                Product Aggregate Limit       $3,000,000

Forms and Endorsements:                                                                                                 Premium Amount
                                                                                                                               $5,500.00

        Refer to “Commercial Policy Forms and Endorsement Schedule”

BP 71 19 09 19
                                                                         INSURED'S COPY
                   Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 58 of 320
                                                    Previous Policy Number                     Policy Number
                                                S    2273553                          S    2273553



                                      Businessowners Schedule
                                        Plus Coverage Option
  Unless specifically increased in the Optional Increased Limits Schedule, the limits set forth
    below are the limits that apply to the coverages included in the Plus Coverage Option.

                                      COVERAGE                                                       LIMIT
PROPERTY
Additional Costs                                                                                     $10,000
Appurtenant Structures                                                                               $50,000
Arson, Theft and Vandalism Rewards (not applicable in NY)                                            $10,000
Back-Up Of Sewers And Drains                                                                         $25,000
Blanket Additional Coverage (BAC):                                                                   $75,000
    Accounts Receivable ($10,000 Off Premises sub-limit)                                     Included in BAC Limit
    Electronic Information Systems (Computer Equipment and Electronic Data)                  Included in BAC Limit
    Spoilage                                                                                 Included in BAC Limit
    Valuable Papers ($10,000 Off Premises sub-limit)                                         Included in BAC Limit
Brands and Labels                                                                            Included in BPP Limit
Building Owner - Leasehold Interest                                                                  $25,000
Building Owner - Tenant Move Back Expenses                                                           $25,000
Business Income/Extra Expense
    Actual Loss Sustained                                                                         12 months
    Waiting Period                                                                                   0 hours
Business Income/Extra Expense Additional Coverages
    Auto Physical Damage Business Income                                                             $10,000
    Civil Authority (Five mile coverage limitation from the damaged property)                        30 Days
    Contractual Penalties                                                                            $10,000
    Dependent Properties X Dependent Property          Secondary Dependent Property                  $25,000
    Extended Period of Indemnity                                                                     75 Days
    Food Contamination Shutdown
        Food Contamination                                                                           $10,000
        Additional Advertising Expense                                                               $5,000
    Interruption of Computer Operations                                                      $10,000 Policy Period
    Newly Acquired Premises                                                               $250,000 / 90 Days to Report




Copyright, 2019 Selective Insurance Company of America. All rights reserved.                           BP 72 49 09 19
                                                                                                          Page 1 of 4
                                                             INSURED'S COPY
                 Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 59 of 320

                                     COVERAGE                                            LIMIT
    Off Premises - Utility Services Time Element                                         $10,000
    Pollutant Clean-up and Removal - Business Income                                     $10,000
    Unnamed Premises - Business Income                                                   $10,000
    Tenant Additional Rental Expense                                                     $10,000
    Web Site                                                                             $25,000
Business Personal Property - Seasonal Increase                                            35%
Claim Expenses                                                                           $10,000
Commercial Tools and Small Equipment                                                     $10,000
Consequential Loss (Pairs and Sets)                                               Included in BPP Limit
Crime Related Coverages
    Computer Fraud                                                                      $5,000
    Credit Card Slips                                                                    $5,000
    Employee Theft - Including Employee Benefit Plans                                  $15,000

    Forgery Or Alterations                                                             $15,000
    Funds Transfer Fraud                                                                $5,000
    Money and Securities - Inside                                                        $10,000
    Money and Securities - Outside                                                       $5,000
    Money Orders and Counterfeit Money                                                   $5,000

    Unauthorized Business Card Use                                                       $5,000

                                                                                10% of Bldg/BPP Limit or
Debris Removal - Additional Limit
                                                                               $50,000 whichever is greater
Deferred Payments                                                                        $5,000
Expediting Expense                                                                       $5,000
Fine Arts ($5,000 any one item)                                                          $10,000
Fire Department Service Charge                                                           $10,000
Fire Extinguisher Systems Recharge Expense                                        Actual Loss Sustained
Glass Expenses                                                                          Included
Installation Property                                                                    $10,000
Lock Replacement Coverage                                                                $5,000
Loss Payment on Merchandise Sold (Selling Price)                                  Included in BPP Limit
Mobile Equipment (Used to Service Premises)                                              $5,000
Newly Acquired or Constructed Property - Building                              $500,000 / 90 Days to Report
Newly Acquired or Constructed Property - Business Personal Property            $250,000 / 90 Days to Report




Copyright, 2019 Selective Insurance Company of America. All rights reserved.               BP 72 49 09 19
                                                                                              Page 2 of 4
                                                          INSURED'S COPY
                    Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 60 of 320

                                   COVERAGE                                              LIMIT
Non-Owned Detached Trailers                                                              $10,000
Off Premises Utility Services - Direct Damage                                            $10,000
Ordinance or Law Coverage
    Coverage 1 - Loss to the Undamaged Portion of the Building                  Included Within Bldg Limit
    Coverage 2 - Demolition Cost                                               10% of Bldg Limit or $50,000
    Coverage 3 - Increased Cost of Construction                                   whichever is greater

    Coverage 4 - Tenants Improvements and Betterments                                    $25,000
    Coverage 5 - Increased Period of Restoration                                         $25,000
Outdoor Property                                                                         $50,000
Outdoor Trees, Shrubs and Plants ($2,500 any one item)                                   $10,000
Personal Effects                                                                         $10,000
Personal Property At Unnamed Premises - Within The Coverage Territory                    $10,000
Personal Property At Unnamed Premises - Outside The Coverage Territory                   $10,000
Pollutant Clean-up and Removal                                                           $25,000
Premises Boundary Increased Distance                                                   1,000 Feet
Preservation of Property                                                                 45 Days
Property In Transit                                                                      $25,000
Salesperson’s Samples                                                                    $10,000
Tenant Building and Business Personal Property Coverage Required By Lease                $20,000
Tenant Lease Assessment                                                                  $10,000
Tenant Leasehold Improvements                                                            $25,000
Theft Loss to Building                                                            Included in BPP Limit
Theft Limitations
    Furs                                                                                 $7,500
    Jewelry, Watches and Precious Metals                                                 $7,500
    Patterns and Dies                                                                    $7,500

                                                                                   $25,000 Occurrence
Virus and Harmful Code
                                                                               $75,000 Any One Policy Year



LIABILITY
Damage To Premises Rented To You                                                        $300,000
Blanket Additional Insureds As Required By Contract                                     Included
Broad Form Vendors                                                                      Included




Copyright, 2019 Selective Insurance Company of America. All rights reserved.               BP 72 49 09 19
                                                                                              Page 3 of 4
                                                          INSURED'S COPY
                 Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 61 of 320

                                   COVERAGE                                                  LIMIT
Discrimination                                                                          Included in P&AI
Incidental Malpractice                                                                      Included
Knowledge Of Occurrence, Offense, Claim Or Suit                                             Included
Liberalization                                                                              Included
Medical Payments For Non-For-Profit Members                                        Included in Med Pay Limit
Mental Anguish (not applicable in NY)                                              Included in the BI Definition
Newly Formed or Acquired Organizations                                              Included up to 180 days
Non-Owned Aircraft (not owned or operated by you)                                           Included
Non-Owned Watercraft (< 60’ long, not used to carry persons or goods for charge)            Included
Not-for-profit Organization Members as Additional Insureds                                  Included
Primary and Non-Contributory                                                                Included
Supplementary Payment - Bail Bonds                                                           $3,000
Supplementary Payment - Reasonable Expenses & Loss of Earnings                           $1,000 Per Day
Temporary Workers as Employees                                                              Included
Unintentional Failure to Disclose Hazards                                                   Included
Waiver of Subrogation                                                                       Included




Copyright, 2019 Selective Insurance Company of America. All rights reserved.                   BP 72 49 09 19
                                                                                                  Page 4 of 4
                                                             INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 62 of 320
                                    PROTECTIVE SAFEGUARDS

POLICY NUMBER: S        2273553                                                                     BUSINESSOWNERS
                                                                                                          BP 04 30 07 13

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS COVERAGE FORM

                                                        SCHEDULE

 Premises       Building        Protective Safeguards
  Number        Number           Symbols Applicable                      Description Of “P-9” If Applicable

      1             1                     P-1


      1             1                     P-2


      1             1                     P-9                       CENTRAL STATION BURGLAR ALARM

 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

A. The following is added to the Property General                           (2) When supplied from an automatic fire
   Conditions in Section I — Property:                                          protective system:
    Protective Safeguards                                                       (a) Nonautomatic fire protective systems;
    1. As a condition of this insurance, you are required                           and
       to maintain the protective devices or services                           (b) Hydrants, standpipes and outlets.
       listed in the Schedule above.                                    b. “P-2” Automatic Fire Alarm, protecting the
    2. The protective safeguards to which this endorse-                    entire building, that is:
       ment applies are identified by the following                        (1) Connected to a central station; or
       symbols:
                                                                           (2) Reporting to a public or private fire alarm
       a. “P-1” Automatic Sprinkler System, in-                                 station.
            cluding related supervisory services.
                                                                        c. “P-3” Security Service, with a recording
            Automatic Sprinkler System means:                              system or watch clock, making hourly rounds
            (1) Any automatic fire protective or extin-                    covering the entire building, when the
                guishing system, including connected:                      premises are not in actual operation.
                (a) Sprinklers and discharge nozzles;                   d. “P-4” Service Contract, with a privately
                (b) Ducts, pipes, valves and fittings;                     owned fire department providing fire protec-
                                                                           tion service to the described premises.
                (c) Tanks, their component parts and
                    supports; and                                       e. “P-5” Automatic Commercial Cooking
                                                                           Exhaust And Extinguishing System,
                (d) Pumps and private fire protection                      installed on cooking appliances and having
                    mains.                                                 the following components:
                                                                            (1) Hood;




Copyright, Insurance Services Office, Inc., 2012                                                          BP 04 30 07 13
                                                                                                             Page 1 of 2
                                                             INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 63 of 320

            (2) Grease removal device;                          2. Failed to maintain any protective safeguard listed
            (3) Duct system; and                                     in the Schedule above, and over which you had
                                                                     control, in complete working order.
            (4) Wet chemical fire extinguishing equip-
                ment.                                           If part of an Automatic Sprinkler System or Automatic
                                                                Commercial Cooking Exhaust And Extinguishing
       f. “P-9”, the protective system described in the         System is shut off due to breakage, leakage, freezing
            Schedule.                                           conditions or opening of sprinkler heads, notification
B. The following is added to Paragraph B. Exclusions in         to us will not be necessary if you can restore full
   Section I — Property:                                        protection within 48 hours.
   We will not pay for loss or damages caused by or
   resulting from fire if, prior to the fire, you:
   1. Knew of any suspension or impairment in any
       protective safeguard listed in the Schedule above
       and failed to notify us of that fact; or




Copyright, Insurance Services Office, Inc., 2012                                                    BP 04 30 07 13
                                                                                                       Page 2 of 2
                                                           INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 64 of 320
                                      LOSS PAYABLE CLAUSES

POLICY NUMBER: S         2273553                                                                    BUSINESSOWNERS
                                                                                                         BP 12 03 01 10

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS COVERAGE FORM

                                                       SCHEDULE
                                                                                                            Applicable
                                                                                                              Clause
                                                                                                             (Indicate
                                                                                                            Paragraph
Prem.    Bldg.            Description                                   Loss Payee                            A, B, C
 No.      No.             Of Property                                Name and Address                          or D):
   1        1    BUS PERS PROP                     BRYN MAWR TRUST                                              A
                                                   801 LANCASTER AVENUE
                                                   BRYN MAWR, PA 19010




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

Nothing in this endorsement increases the applicable Limit           A. Loss Payable Clause
of Insurance. We will not pay any Loss Payee more than                  For Covered Property in which both you and a
their financial interest in the Covered Property, and we will           Loss Payee shown in the Schedule or in the Dec-
not pay more than the applicable Limit of Insurance on the              larations have an insurable interest, we will:
Covered Property.
                                                                        1. Adjust losses with you; and
The following is added to the Loss Payment Property Loss
Condition in SECTION I — PROPERTY, as shown in the                      2. Pay any claim for loss or damage jointly to
Declarations or in the Schedule:                                            you and the Loss Payee, as interests may
                                                                            appear.




Copyright, Insurance Services Office, Inc., 2009                                                         BP 12 03 01 10
                                                                                                            Page 1 of 2
                                                                INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 65 of 320

B. Lender’s Loss Payable Clause                                               (2) The Loss Payee’s right to recover the
   1. The Loss Payee shown in the Schedule or in the                               full amount of the Loss Payee’s claim
      Declarations is a creditor, including a mortgage-                            will not be impaired.
      holder or trustee, whose interest in that Covered                            At our option, we may pay to the Loss
      Property is established by such written instruments                          Payee the whole principal on the debt
      as:                                                                          plus any accrued interest. In this
      a. Warehouse receipts;                                                       event, you will pay your remaining
                                                                                   debt to us.
      b. A contract for deed;
                                                                    3. If we cancel this policy, we will give written
      c. Bills of lading;                                               notice to the Loss Payee at least:
      d. Financing statements; or                                       a. 10 days before the effective date of can-
      e. Mortgages, deeds of trust, or security agree-                        cellation if we cancel for your nonpayment
          ments.                                                              of premium; or
   2. For Covered Property in which both you and a                      b. 30 days before the effective date of can-
      Loss Payee have an insurable interest:                                  cellation if we cancel for any other reason.
      a. We will pay for covered loss or damage to                  4. If we do not renew this policy, we will give
          each Loss Payee in their order of precedence,                 written notice to the Loss Payee at least 10
          as interests may appear.                                      days before the expiration date of this policy.
      b. The Loss Payee has the right to receive loss            C. Contract Of Sale Clause
          payment even if the Loss Payee has started                1. The Loss Payee shown in the Schedule or in
          foreclosure for similar action on the Covered                 the Declarations is a person or organization
          Property.                                                     you have entered a contract with for the sale
      c. If we deny your claim because of your acts or                  of Covered Property.
          because you have failed to comply with the                2. For Covered Property in which both you and
          terms of this policy, the Loss Payee will still               the Loss Payee have an insurable interest, we
          have the right to receive loss payment if the                 will:
          Loss Payee:
                                                                        a. Adjust losses with you; and
          (1) Pays any premium due under this policy at
               our request if you have failed to do so;                 b. Pay any claim for loss or damage jointly
                                                                              to you and the Loss Payee, as interests
          (2) Submits a signed, sworn proof of loss                           may appear.
               within 60 days after receiving notice from
               us of your failure to do so; and                     3. The following is added to Paragraph H. Other
                                                                        Insurance in SECTION III — COMMON
          (3) Has notified us of any change in owner-                   POLICY CONDITIONS:
               ship, occupancy or substantial change in
               risk known to the Loss Payee.                            For Covered Property that is the subject of a
                                                                        contract of sale, the word “you” includes the
          All of the terms of SECTION I — PROPERTY                      Loss Payee.
          will then apply directly to the Loss Payee.
                                                                 D. Building Owner Loss Payable Clause
      d. If we pay the Loss Payee for any loss or dam-
          age and deny payment to you because of your               1. The Loss Payee shown in the Schedule or in
          acts or because you have failed to comply with                the Declarations is the owner of the described
          the terms of this policy:                                     building, in which you are a tenant.
          (1) The Loss Payee’s rights will be transferred           2. We will adjust losses to the described building
               to us to the extent of the amount we pay;                with the Loss Payee. Any loss payment made
               and                                                      to the Loss Payee will satisfy your claims
                                                                        against us for the owner’s property.
                                                                    3. We will adjust losses to tenant’s improve-
                                                                        ments and betterments with you, unless the
                                                                        lease provides otherwise.




Copyright, Insurance Services Office, Inc., 2009                                                       BP 12 03 01 10
                                                                                                          Page 2 of 2
                                                            INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 66 of 320
                                    DESIGNATED LOCATION(S)
                                   GENERAL AGGREGATE LIMIT

POLICY NUMBER: S         2273553                                                                    BUSINESSOWNERS
                                                                                                         BP 14 17 01 10

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS COVERAGE FORM

                                                      SCHEDULE

Designated Location(s):
EACH LOCATION OWNED BY OR RENTED TO YOU




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

SECTION II — LIABILITY is amended as follows:                          3. Any payments made under Paragraph A.1.
A. For all sums which the insured becomes legally obli-                     Business Liability for damages or under
   gated to pay as damages for “bodily injury” or “property                 Paragraph A.2. Medical Expenses for medi-
   damage” caused by “occurrences” covered under                            cal expenses shall reduce the Designated
   Paragraph A.1. Business Liability, and for all medical                   Location General Aggregate Limit for that
   expenses caused by accidents covered under Para-                         designated “location”. Such payments shall
   graph A.2. Medical Expenses, which can be attributed                     not reduce the Other Than Products/Com-
   only to ongoing operations at a single designated                        pleted Operations Aggregate Limit shown in
   “location” shown in the Schedule above:                                  the Declarations nor shall they reduce any
                                                                            other Designated Location General Aggregate
   1. A separate Designated Location General Aggre-                         Limit for any other designated “location”
       gate Limit applies to each designated “location”,                    shown in the Schedule above.
       and that limit is equal to the amount of the Other
       Than Products/Completed Operations Aggregate                    4. The limits shown in the Declarations for Each
       Limit shown in the Declarations.                                     Occurrence, Damage To Premises Rented To
                                                                            You and Medical Expenses continue to apply.
   2. The Designated Location General Aggregate Limit                       However, instead of being subject to the
       is the most we will pay for the sum of all damages                   Other Than Products/Completed Operations
       under Paragraph A.1. Business Liability, except                      Aggregate Limit shown in the Declarations,
       damages because of “bodily injury” or “property                      such limits will be subject to the applicable
       damage” included in the “products-completed                          Designated Location General Aggregate Limit.
       operations hazard”, and for medical expenses
       under Paragraph A.2. Medical Expenses,                       B. For all sums under Paragraph A.1. Business
       regardless of the number of:                                    Liability which the insured becomes legally obli-
                                                                       gated to pay as damages because of “bodily
       a. Insureds;                                                    injury” or “property damage” caused by “occur-
       b. Claims made or “suits” brought; or                           rences” and medical expenses caused by acci-
                                                                       dents under Paragraph A.2. Medical Expenses,
       c. Persons or organizations making claims or
            bringing “suits”.                                          which cannot be attributed only to operations at a
                                                                       single designated “location” shown in the Sched-
                                                                       ule above:




Copyright, Insurance Services Office, Inc., 2009                                                         BP 14 17 01 10
                                                                                                            Page 1 of 2
                                                              INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 67 of 320

   1. Any payments made under Paragraph A.1.                        D. For the purposes of this endorsement, the
       Business Liability for damages or under Para-                   Liability And Medical Expenses Definitions
       graph A.2. Medical Expenses for medical                         section is amended by the addition of the follow-
       expenses shall reduce the amount available under                ing definition:
       the Other Than Products/Completed Operations                    “Location” means premises involving the same or
       Aggregate Limit or the Products/Completed Opera-                connecting lots, or premises whose connection is
       tions Aggregate Limit, whichever is applicable; and             interrupted only by a street, roadway, waterway or
   2. Such payments shall not reduce any Designated                    right-of-way of a railroad.
       Location General Aggregate Limit.                            E. The provisions of Paragraph D. Liability And
C. When coverage for liability arising out of the “products-           Medical Expenses Limits Of Insurance, not
   completed operations hazard” is provided, any pay-                  otherwise modified by this endorsement, shall
   ments for damages because of “bodily injury” or “prop-              continue to apply as stipulated.
   erty damage” included in the “products-completed
   operations hazard” will reduce the Products/Completed
   Operations Aggregate Limit, and not reduce the Other
   Than Products/Completed Operations Aggregate Limit
   nor the Designated Location General Aggregate Limit.




Copyright, Insurance Services Office, Inc., 2009                                                        BP 14 17 01 10
                                                                                                           Page 2 of 2
                                                               INSURED'S COPY
              Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 68 of 320
           EQUIPMENT     BREAKDOWN DEDUCTIBLE ENDORSEMENT

POLICY NUMBER: S        2273553                                                          BUSINESSOWNERS
                                                                                           BP 80 13 09 18

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifies insurance provided under the following:

    EQUIPMENT BREAKDOWN

The following is added to EQUIPMENT BREAKDOWN:

                                                        SCHEDULE
The Deductibles applicable to any one “accident” are shown below:

Prem.        Bldg.         Deductible(s)
No.          No.




Unless otherwise shown in the Schedule above, the deductible(s) will be:
COMBINED COVG        FOLLOWS PROPERTY DEDUCTIBLE




Copyright, 2017 Selective Insurance Company of America. All rights reserved.               BP 80 13 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.        Page 1 of 1
                                                               INSURED'S COPY
             Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 69 of 320
                    BUSINESSOWNERS COVERAGE FORM INDEX

                                                                                                  BUSINESSOWNERS
                                                                                                    BP IN 01 07 13
This index is provided only as a convenience. It should not be assumed to provide a reference to every provision that
can affect a question, claim or coverage. To determine the full scope of coverage and pertinent restrictions and
exclusions, the policy (including endorsements) must be read in its entirety. The features may also be affected by
related provisions not referenced at all in the index, or noted elsewhere in it. For instance, an Exclusion feature
addresses a specific policy exclusion; but restrictions of coverage and exclusions also appear within the areas where
coverage, covered causes of loss, etc., are described.

                                                Page                                                       Page
   Businessowners Coverage Feature             Number           Businessowners Coverage Feature           Number
Abandonment Property Loss Condition                 24      Business Liability Coverage                     34-36
Accounts Receivable Coverage Extension              16      Business Personal Property Coverage              1-2
Accounts Receivable Exclusion                       22      Business Personal Property Limit –               23
                                                            Seasonal Increase (Limit Of Insurance)
Acts Or Decisions Exclusion                         22      Business Personal Property Temporarily In        17
                                                            Portable Storage Units Coverage Extension
Additional Coverages                               3-14     Cancellation Condition                           50
Additional Exclusion - Loss Or Damage To            22      Certain Computer-related Losses                  19
Products Exclusion                                          Exclusion
“Advertisement” Definition                          46      Changes Condition                                51

Aggregate Limits (Liability And Medical             45      Changes In Or Extremes Of Temperature            21
Expenses Limits Of Insurance)                               Exclusion

Aircraft, Auto Or Watercraft Exclusion             38-39    Civil Authority Additional Coverage              8-9

Appraisal Property Loss Condition                   24      Collapse Additional Coverage                     5-6

“Auto” Definition                                   46      Collapse Exclusion                               21

Bankruptcy General Condition                        45      “Computer” Definition                            32
“Bodily Injury” Definition                          46      Concealment, Misrepresentation Or Fraud          51
                                                            Condition
Building Coverage                                   1       Consequential Losses Exclusion                   20

Building Limit - Automatic Increase                 23      Continuous Or Repeated Seepage Or               21-22
(Limits Of Insurance)                                       Leakage Of Water Exclusion
Business Income Additional Coverage                 6-7     Contractual Liability Exclusion                  36
Business Income And Extra Expense                   22      Control Of Property General Condition            28
Exclusions
Business Income From Dependent                     10-11    “Counterfeit Money” Definition                   32
Properties Additional Coverage




Copyright, Insurance Services Office, Inc., 2012                                                    BP IN 01 07 13
                                                                                                       Page 1 of 5
                                                           INSURED'S COPY
              Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 70 of 320


                                                Page                                                      Page
   Businessowners Coverage Feature             Number         Businessowners Coverage Feature            Number
Coverage Extension - Supplementary              35-36       Employer’s Liability Exclusion                 37
Payments (Business Liability Coverage)
Coverage Extensions - Section I —                  14-17    Equipment Breakdown Protection Optional       31-32
Property                                                    Coverage
“Coverage Territory” Definition                    46-47    Errors Or Omissions Exclusion                   21
Covered Causes Of Loss                              2       Examination Of Your Books And Records           51
                                                            Condition
Covered Property                                    1-2     Exclusions - Section I — Property             17-22
Damage To Impaired Property Or                      40      Exclusions - Section II — Liability           36-44
Property Not Physically Injured Exclusion
Damage To Property Exclusion                        40      “Executive Officer” Definition                  47

Damage To Your Product Exclusion                    40      Expected Or Intended Injury Exclusion           36

Damage To Your Work Exclusion                       40      Exposed Property Exclusion                      20
Dampness Or Dryness Of Atmosphere                   21      Extended Business Income Coverage               7
Exclusion                                                   (Business Income Additional Coverage)
Debris Removal Additional Coverage                  3-4     Extra Expense Additional Coverage               7-8

Deductibles                                        23-24    False Pretense Exclusion                        20
Dishonesty Exclusion                                20      Fire Department Service Charge Additional       5
                                                            Coverage
Duties In The Event Of Loss Or Damage               24      Fire Extinguisher Systems Recharge            11-12
Property Loss Condition                                     Expense Additional Coverage
Duties In The Event Of Occurrence,                  46      Forgery Or Alteration Additional Coverage       9
Offense, Claim Or Suit General Condition
Earth Movement Exclusion                           17-18    Frozen Plumbing Exclusion                       20

Electrical Apparatus Exclusion                     19-20    “Fungi” Definition                              32

Electrical Disturbance Exclusion                    21      “Fungi”, Wet Rot Or Dry Rot Exclusion           19
Electronic Data Additional Coverage                 12      Glass Expenses Additional Coverage              11

“Electronic Data” Definition                        32      Governmental Action Exclusion                   18

Electronic Data Exclusion                          41-42    “Hostile Fire” Definition                       47
“Employee” Definition                               47      “Impaired Property” Definition                  47
Employee Dishonesty Optional Coverage              29-31    Increased Cost Of Construction Additional      9-10
                                                            Coverage




Copyright, Insurance Services Office, Inc., 2012                                                    BP IN 01 07 13
                                                                                                       Page 2 of 5
                                                           INSURED'S COPY
              Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 71 of 320


                                                Page                                                     Page
   Businessowners Coverage Feature             Number          Businessowners Coverage Feature          Number
Inspections And Surveys Condition                   51       Medical Expenses Exclusions                 42-44
Installation, Testing, Repair Exclusion             21       “Member” Definition                          32
Insurance Under Two Or More Coverages               51       Mobile Equipment Exclusion                   39
Condition
“Insured Contract” Definition                       47       “Mobile Equipment” Definition                48
Interruption Of Computer Operations                12-13     Money And Securities Optional                29
Additional Coverage                                          Coverage
“Leased Worker” Definition                          47       “Money” Definition                           32
Legal Action Against Us General                     46       Money Orders And “Counterfeit Money”          9
Condition - Section II — Liability                           Additional Coverage
Legal Action Against Us Property Loss               24       Mortgageholders Property General             28
Condition - Section I — Property                             Condition
Liability And Medical Expenses                     46-50     Neglect Exclusion                            21
Definitions
Liability And Medical Expenses General             45-46     Negligent Work Exclusion                     22
Conditions
Liability And Medical Expenses Limits Of            45       Nesting Or Infestation Exclusion             21
Insurance
Liberalization Condition                            51       Newly Acquired Or Constructed Property      14-15
                                                             Coverage Extension
Limitations                                         2-3      No Benefit To Bailee Property General        28
                                                             Condition
Limited Coverage For “Fungi”, Wet Rot Or           13-14     Nuclear Energy Liability Exclusion          42-44
Dry Rot Additional Coverage
Limits Of Insurance - Section I —                   23       Nuclear Hazard Exclusion                     18
Property
Liquor Liability Exclusion                         36-37     “Occurrence” Definition                      48

“Loading Or Unloading” Definition                   48       “Operations” Definition                      32
Loss Payment Property Loss Condition               24-27     Optional Coverages                          28-32

“Manager” Definition                                32       Ordinance Or Law Exclusion                   17

Marring Or Scratching Exclusion                     21       Other Insurance Condition                    51
Mechanical Breakdown Exclusion                      21       Other Types Of Loss Exclusion                21

Medical Expenses Coverage                           36       Outdoor Property Coverage Extension          15




Copyright, Insurance Services Office, Inc., 2012                                                   BP IN 01 07 13
                                                                                                      Page 3 of 5
                                                           INSURED'S COPY
              Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 72 of 320


                                                Page                                                    Page
   Businessowners Coverage Feature             Number       Businessowners Coverage Feature            Number
Outdoor Signs Optional Coverage                28-29     Property Not Covered                             2
“Period Of Restoration” Definition                 32    Recall Of Products, Work Or Impaired             40
                                                         Property Exclusion
“Personal And Advertising Injury”                  48    Recovered Property Loss Condition                27
Definition
Personal And Advertising Injury Exclusion      40-41     Resumption Of Operations Property Loss           27
                                                         Condition
Personal Effects Coverage Extension                15    Rust Or Other Corrosion Exclusion                21
Personal Property Off-Premises                     15    Section I — Property                            1-33
Coverage Extension
Policy Period, Coverage Territory                  28    Section II — Liability                         34-50
Property General Condition
Pollutant Clean-up And Removal                     8     Section III — Common Policy Conditions         50-52
Additional Coverage
“Pollutants” Definition - Section I —              33    “Securities” Definition                          33
Property
“Pollutants” Definition - Section II —             48    Separation Of Insureds General Condition         46
Liability
Pollution Exclusion - Section I — Property         21    Settling, Cracking, Shrinking Or                 21
                                                         Expansion Exclusion
Pollution Exclusion - Section II — Liability   37-38     Smog Exclusion                                   21

Premium Audit Condition                            52    Smoke, Vapor, Gas Exclusion                      20
Premiums Condition                             51-52     “Specified Causes Of Loss” Definition            33
Preservation Of Property Additional                4-5   Steam Apparatus Exclusion                        20
Coverage
“Products-completed Operations Hazard”             49    “Stock” Definition                               33
Definition
Professional Services Exclusion                39-40     “Suit” Definition                                49

“Property Damage” Definition                       49    “Temporary Worker” Definition                    49
Property Definitions                           32-33     Transfer Of Rights Of Recovery Against           52
                                                         Others To Us Condition
Property General Conditions                        28    Transfer Of Your Rights And Duties Under         52
                                                         This Policy Condition
Property Loss Conditions                       24-28     Utility Services Exclusion                       18




Copyright, Insurance Services Office, Inc., 2012                                                    BP IN 01 07 13
                                                                                                       Page 4 of 5
                                                         INSURED'S COPY
             Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 73 of 320


                                               Page                                                       Page
  Businessowners Coverage Feature             Number          Businessowners Coverage Feature            Number
Vacancy Property Loss Condition                 27          Water Damage, Other Liquids, Powder Or         6
                                                            Molten Material Damage Additional
                                                            Coverage
Valuable Papers And Records Coverage               15-16    Water Exclusion                                19
Extension
“Valuable Papers And Records”                       33      Wear And Tear Exclusion                        21
Definition
Violation Of Customer Protection Statutes           42      Weather Conditions Exclusion                   22
Exclusion
Virus Or Bacteria Exclusion                         19      Who Is An Insured                             44-45
“Volunteer Worker” Definition                       49      Workers’ Compensation And Similar              37
                                                            Laws Exclusion
War And Military Action Exclusion                   18      “Your Product” Definition                     49-50

War Exclusion                                       39      “Your Work” Definition                         50




Copyright, Insurance Services Office, Inc., 2012                                                     BP IN 01 07 13
                                                                                                        Page 5 of 5
                                                           INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 74 of 320
                           BUSINESSOWNERS COVERAGE FORM

                                                                                                   BUSINESSOWNERS
                                                                                                       BP 00 03 07 13
Various provisions in this policy restrict coverage. Read                (5) Personal property owned by you that is
the entire policy carefully to determine rights, duties and                  used to maintain or service the buildings
what is and is not covered.                                                  or structures or the premises, including:
Throughout this Coverage Form, the words “you” and                           (a) Fire extinguishing equipment;
“your” refer to the Named Insured shown in the                               (b) Outdoor furniture;
Declarations. The words “we”, “us” and “our” refer to the
                                                                             (c) Floor coverings; and
company providing this insurance.
                                                                             (d) Appliances used for refrigerating,
In Section II — Liability, the word “insured” means any
person or organization qualifying as such under Para-                             ventilating, cooking, dishwashing or
                                                                                  laundering;
graph C. Who Is An Insured.
                                                                         (6) If not covered by other insurance:
Other words and phrases that appear in quotation marks
have special meaning. Refer to Paragraph H. Property                         (a) Additions under construction, alter-
Definitions in Section I — Property and Paragraph F.                              ations and repairs to the buildings or
Liability And Medical Expenses Definitions in Section II —                        structures;
Liability.                                                                   (b) Materials, equipment, supplies and
SECTION I — PROPERTY                                                              temporary structures, on or within 100
                                                                                  feet of the described premises, used
A. Coverage
                                                                                  for making additions, alterations or
    We will pay for direct physical loss of or damage to                          repairs to the buildings or structures.
    Covered Property at the premises described in the
                                                                      b. Business Personal Property located in or on
    Declarations caused by or resulting from any Covered
    Cause of Loss.                                                       the buildings or structures at the described
                                                                         premises or in the open (or in a vehicle) within
    1. Covered Property                                                  100 feet of the buildings or structures or
          Covered Property includes Buildings as described               within 100 feet of the premises described in
          under Paragraph a. below, Business Personal                    the Declarations, whichever distance is
          Property as described under Paragraph b. below,                greater, including:
          or both, depending on whether a Limit Of                       (1) Property you own that is used in your
          Insurance is shown in the Declarations for that                    business;
          type of property. Regardless of whether coverage
                                                                         (2) Property of others that is in your care,
          is shown in the Declarations for Buildings, Busi-
          ness Personal Property, or both, there is no                       custody or control, except as otherwise
                                                                             provided in Loss Payment Property Loss
          coverage for property described under Paragraph
                                                                             Condition Paragraph E.5.d.(3)(b);
          2. Property Not Covered.
          a. Buildings, meaning the buildings and struc-                 (3) Tenant’s improvements and betterments.
                                                                             Improvements and betterments are fix-
              tures at the premises described in the
                                                                             tures, alterations, installations or addi-
              Declarations, including:
                                                                             tions:
              (1) Completed additions;
                                                                             (a) Made a part of the building or
              (2) Fixtures, including outdoor fixtures;                           structure you occupy but do not own;
              (3) Permanently installed:                                          and
                  (a) Machinery; and                                         (b) You acquired or made at your ex-
                  (b) Equipment;                                                  pense but cannot legally remove;
              (4) Your personal property in apartments,                  (4) Leased personal property which you have
                  rooms or common areas furnished by you                     a contractual responsibility to insure,
                  as landlord;                                               unless otherwise provided for under
                                                                             Paragraph 1.b.(2); and




Copyright, Insurance Services Office, Inc., 2012                                                       BP 00 03 07 13
                                                                                                         Page 1 of 53
                                                              INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 75 of 320

          (5) Exterior building glass, if you are a tenant             i.  “Electronic data”, except as provided under
               and no Limit Of Insurance is shown in the                   Additional Coverages - Electronic Data. This
               Declarations for Building property. The                     Paragraph i. does not apply to your “stock” of
               glass must be owned by you or in your                       prepackaged software or to “electronic data”
               care, custody or control.                                   which is integrated in and operates or
    2. Property Not Covered                                                controls the building’s elevator, lighting, heat-
                                                                           ing, ventilation, air conditioning or security
       Covered Property does not include:                                  system; or
       a. Aircraft, automobiles, motortrucks and other                j. Animals, unless owned by others and
          vehicles subject to motor vehicle registration;                  boarded by you, or if owned by you, only as
       b. “Money” or “securities” except as provided in                    “stock” while inside of buildings.
          the:                                                     3. Covered Causes Of Loss
          (1) Money And Securities Optional Cov-                      Direct physical loss unless the loss is excluded or
               erage; or                                              limited under Section I — Property.
          (2) Employee Dishonesty Optional Coverage;               4. Limitations
       c. Contraband, or property in the course of                    a. We will not pay for loss of or damage to:
          illegal transportation or trade;
                                                                           (1) Steam boilers, steam pipes, steam
       d. Land (including land on which the property is                        engines or steam turbines caused by or
          located), water, growing crops or lawns (other                       resulting from any condition or event
          than lawns which are part of a vegetated                             inside such equipment. But we will pay for
          roof);                                                               loss of or damage to such equipment
       e. Outdoor fences, radio or television antennas                         caused by or resulting from an explosion
          (including satellite dishes) and their lead-in                       of gases or fuel within the furnace of any
          wiring, masts or towers, signs (other than                           fired vessel or within the flues or
          signs attached to buildings), trees, shrubs or                       passages through which the gases of
          plants (other than trees, shrubs or plants                           combustion pass.
          which are part of a vegetated roof), all except                  (2) Hot water boilers or other water heating
          as provided in the:                                                  equipment caused by or resulting from
          (1) Outdoor Property Coverage Extension; or                          any condition or event inside such boilers
          (2) Outdoor Signs Optional Coverage;                                 or equipment, other than an explosion.
       f. Watercraft (including motors, equipment and                      (3) Property that is missing, where the only
          accessories) while afloat;                                           evidence of the loss or damage is a
       g. Accounts, bills, food stamps, other evidences                        shortage disclosed on taking inventory, or
          of debt, accounts receivable or “valuable                            other instances where there is no
          papers and records”; except as otherwise                             physical evidence to show what hap-
          provided in this policy;                                             pened to the property. This limitation
                                                                               does not apply to the Optional Coverage
       h. “Computer(s)” which are permanently in-                              for Money and Securities.
          stalled or designed to be permanently
          installed in any aircraft, watercraft, motortruck                (4) Property that has been transferred to a
          or other vehicle subject to motor vehicle                            person or to a place outside the
          registration. This paragraph does not apply to                       described premises on the basis of
          “computer(s)” while held as “stock”;                                 unauthorized instructions.
                                                                           (5) The interior of any building or structure, or
                                                                               to personal property in the building or
                                                                               structure, caused by or resulting from
                                                                               rain, snow, sleet, ice, sand or dust,
                                                                               whether driven by wind or not, unless:
                                                                               (a) The building or structure first sustains
                                                                                    damage by a Covered Cause of Loss
                                                                                    to its roof or walls through which the
                                                                                    rain, snow, sleet, ice, sand or dust
                                                                                    enters; or




Copyright, Insurance Services Office, Inc., 2012                                                         BP 00 03 07 13
                                                                                                           Page 2 of 53
                                                              INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 76 of 320

                (b) The loss or damage is caused by or               5. Additional Coverages
                     results from thawing of snow, sleet or             a. Debris Removal
                     ice on the building or structure.
                                                                           (1) Subject to Paragraphs (2), (3) and (4), we
           (6) Lawns, trees, shrubs or plants which are                        will pay your expense to remove debris of
                part of a vegetated roof, caused by or                         Covered Property and other debris that is
                resulting from:                                                on the described premises, when such
                (a) Dampness or dryness of atmosphere                          debris is caused by or results from a
                     or of soil supporting the vegetation;                     Covered Cause of Loss that occurs
                (b) Changes        in    or    extremes    of                  during the policy period. The expenses
                     temperature;                                              will be paid only if they are reported to us
                                                                               in writing within 180 days of the date of
                (c) Disease;                                                   direct physical loss or damage.
                (d) Frost or hail; or                                      (2) Debris Removal does not apply to costs
                (e) Rain, snow, ice or sleet.                                  to:
        b. We will not pay for loss of or damage to the                        (a) Remove debris of property of yours
           following types of property unless caused by                             that is not insured under this policy,
           the “specified causes of loss” or building glass                         or property in your possession that is
           breakage:                                                                not Covered Property;
           (1) Animals, and then only if they are killed or                    (b) Remove debris of property owned by
                their destruction is made necessary.                                or leased to the landlord of the
           (2) Fragile articles such as glassware, statu-                           building where your described prem-
                ary, marble, chinaware and porcelain, if                            ises are located, unless you have a
                broken. This restriction does not apply to:                         contractual responsibility to insure
                (a) Glass that is part of the exterior or                           such property and it is insured under
                     interior of a building or structure;                           this policy;
                (b) Containers of property held for sale;                      (c) Remove any property that is Property
                     or                                                             Not Covered, including property
                                                                                    addressed under the Outdoor Prop-
                (c) Photographic or scientific instrument                           erty Coverage Extension;
                     lenses.
                                                                               (d) Remove property of others of a type
        c. For loss or damage by theft, the following                               that would not be Covered Property
           types of property are covered only up to the                             under this policy;
           limits shown (unless a higher Limit Of
           Insurance is shown in the Declarations):                            (e) Remove deposits of mud or earth
                                                                                    from the grounds of the described
           (1) $2,500 for furs, fur garments and                                    premises;
                garments trimmed with fur.
                                                                               (f) Extract “pollutants” from land or
           (2) $2,500 for jewelry, watches, watch                                   water; or
                movements, jewels, pearls, precious and
                semiprecious stones, bullion, gold, silver,                    (g) Remove, restore or replace polluted
                platinum and other precious alloys or                               land or water.
                metals. This limit does not apply to                       (3) Subject to the exceptions in Paragraph
                jewelry and watches worth $100 or less                         (4), the following provisions apply:
                per item.                                                      (a) The most that we will pay for the total
           (3) $2,500 for patterns, dies, molds and                                 of direct physical loss or damage plus
                forms.                                                              debris removal expense is the Limit of
                                                                                    Insurance applicable to the Covered
                                                                                    Property that has sustained loss or
                                                                                    damage.




Copyright, Insurance Services Office, Inc., 2012                                                         BP 00 03 07 13
                                                                                                           Page 3 of 53
                                                                INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 77 of 320

                (b) Subject to Paragraph (3)(a) above,                        The debris removal expense is less than
                    the amount we will pay for debris                         25% of the sum of the loss payable plus
                    removal expense is limited to 25% of                      the deductible. The sum of the loss
                    the sum of the deductible plus the                        payable and the debris removal expense
                    amount that we pay for direct physical                    ($49,500 + $10,000 = $59,500) is less
                    loss or damage to the Covered                             than the Limit of Insurance. Therefore,
                    Property that has sustained loss or                       the full amount of debris removal expense
                    damage. However, if no Covered                            is payable in accordance with the terms
                    Property has sustained direct physi-                      of Paragraph (3).
                    cal loss or damage, the most we will
                                                                              Example 2
                    pay for removal of debris of other
                    property (if such removal is covered                      Limit of Insurance           $ 90,000
                    under this Additional Coverage) is                        Amount of Deductible         $      500
                    $5,000 at each location.
                                                                              Amount of Loss               $ 80,000
            (4) We will pay up to an additional $25,000
                for debris removal expense, for each                          Amount of Loss Payable       $ 79,500
                location, in any one occurrence of                                                   ($80,000 - $500)
                physical loss or damage to Covered
                Property, if one or both of the following                     Debris Removal Expense       $ 40,000
                circumstances apply:                                          Debris Removal Expense
                (a) The total of the actual debris removal                    Payable                      $ 10,000
                    expense plus the amount we pay for                              Basic Amount           $ 10,500
                    direct physical loss or damage ex-                              Additional Amount      $ 25,000
                    ceeds the Limit of Insurance on the
                    Covered Property that has sustained
                    loss or damage.                                           The basic amount payable for debris
                (b) The actual debris removal expense                         removal expense under the terms of
                    exceeds 25% of the sum of the                             Paragraph (3) is calculated as follows:
                    deductible plus the amount that we                        $80,000 ($79,500 + $500) x .25 =
                    pay for direct physical loss or damage                    $20,000; capped at $10,500. The cap
                    to the Covered Property that has                          applies because the sum of the loss
                    sustained loss or damage.                                 payable ($79,500) and the basic amount
                                                                              payable for debris removal expense
                Therefore, if Paragraphs (4)(a) and/or                        ($10,500) cannot exceed the Limit of
                (4)(b) apply, our total payment for direct                    Insurance ($90,000).
                physical loss or damage and debris
                removal expense may reach but will                            The additional amount payable for debris
                never exceed the Limit of Insurance on                        removal expense is provided in accord-
                the Covered Property that has sustained                       ance with the terms of Paragraph (4),
                loss or damage, plus $25,000.                                 because the debris removal expense
                                                                              ($40,000) exceeds 25% of the loss
            (5) Examples                                                      payable plus the deductible ($40,000 is
                Example 1                                                     50% of $80,000), and because the sum of
                                                                              the loss payable and debris removal
                 Limit of Insurance          $     90,000                     expense ($79,500 + $40,000 = $119,500)
                 Amount of Deductible        $       500                      would exceed the Limit of Insurance
                 Amount of Loss              $     50,000                     ($90,000). The additional amount of
                                                                              covered debris removal expense is
                 Amount of Loss Payable      $     49,500                     $25,000, the maximum payable under
                                        ($50,000 - $500)                      Paragraph (4). Thus, the total payable for
                                                                              debris removal expense in this example is
                 Debris Removal Expense $ 10,000                              $35,500; $4,500 of the debris removal
                 Debris Removal Expense                                       expense is not covered.
                 Payable                     $ 10,000
                 ($10,000 is 20% of $50,000)




Copyright, Insurance Services Office, Inc., 2012                                                      BP 00 03 07 13
                                                                                                        Page 4 of 53
                                                             INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 78 of 320

        b. Preservation Of Property                                            (b) Insect or vermin damage that is
           If it is necessary to move Covered Property                             hidden from view, unless the pres-
           from the described premises to preserve it                              ence of such damage is known to an
           from loss or damage by a Covered Cause of                               insured prior to collapse;
           Loss, we will pay for any direct physical loss                      (c) Use of defective material or methods
           of or damage to that property:                                          in construction, remodeling or renova-
           (1) While it is being moved or while tempo-                             tion if the abrupt collapse occurs
                 rarily stored at another location; and                            during the course of the construction,
                                                                                   remodeling or renovation.
           (2) Only if the loss or damage occurs within
                 30 days after the property is first moved.                    (d) Use of defective material or methods
                                                                                   in construction, remodeling or renova-
        c. Fire Department Service Charge                                          tion if the abrupt collapse occurs after
           When the fire department is called to save or                           the construction, remodeling or reno-
           protect Covered Property from a Covered                                 vation is complete, but only if the
           Cause of Loss, we will pay up to $2,500 for                             collapse is caused in part by:
           service at each premises described in the                               (i) A cause of loss listed in
           Declarations, unless a different limit is shown                               Paragraph (2)(a) or (2)(b);
           in the Declarations. Such limit is the most we
           will pay regardless of the number of respond-                           (ii) One or more of the “specified
           ing fire departments or fire units, and                                       causes of loss”;
           regardless of the number or type of services                            (iii) Breakage of building glass;
           performed.                                                              (iv) Weight of people or personal
           This Additional Coverage applies to your                                      property; or
           liability for fire department service charges:                          (v) Weight of rain that collects on a
           (1) Assumed by contract or agreement prior                                    roof.
                 to loss; or                                               (3) This Additional Coverage - Collapse does
           (2) Required by local ordinance.                                    not apply to:
        d. Collapse                                                            (a) A building or any part of a building
           The coverage provided under this Additional                             that is in danger of falling down or
           Coverage - Collapse applies only to an abrupt                           caving in;
           collapse as described and limited in Para-                          (b) A part of a building that is standing,
           graphs d.(1) through d.(7).                                             even if it has separated from another
           (1) For the purpose of this Additional Cover-                           part of the building; or
                 age - Collapse, abrupt collapse means an                      (c) A building that is standing or any part
                 abrupt falling down or caving in of a                             of a building that is standing, even if it
                 building or any part of a building with the                       shows evidence of cracking, bulging,
                 result that the building or part of the                           sagging, bending, leaning, settling,
                 building cannot be occupied for its                               shrinkage or expansion.
                 intended purpose.                                         (4) With respect to the following property:
           (2) We will pay for direct physical loss or                         (a) Awnings;
                 damage to Covered Property, caused by
                                                                               (b) Gutters and downspouts;
                 abrupt collapse of a building or any part
                 of a building that is insured under this                      (c) Yard fixtures;
                 policy or that contains Covered Property                      (d) Outdoor swimming pools;
                 insured under this policy, if such collapse                   (e) Piers, wharves and docks;
                 is caused by one or more of the following:
                                                                               (f) Beach or diving platforms or appurte-
                 (a) Building decay that is hidden from                            nances;
                      view, unless the presence of such
                      decay is known to an insured prior to                    (g) Retaining walls; and
                      collapse;                                                (h) Walks, roadways and other paved
                                                                                   surfaces;




Copyright, Insurance Services Office, Inc., 2012                                                          BP 00 03 07 13
                                                                                                            Page 5 of 53
                                                               INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 79 of 320

                if an abrupt collapse is caused by a cause                  We will not pay the cost to repair any defect
                of loss listed in Paragraphs (2)(a) through                 that caused the loss or damage, but we will
                (2)(d), we will pay for loss or damage to                   pay the cost to repair or replace damaged
                that property only if such loss or damage                   parts of fire extinguishing equipment if the
                is a direct result of the abrupt collapse of                damage:
                a building insured under this policy and                    (1) Results in discharge of any substance
                the property is Covered Property under                          from an automatic fire protection system;
                this policy.                                                    or
           (5) If personal property abruptly falls down or                  (2) Is directly caused by freezing.
                caves in and such collapse is not the
                                                                       f.   Business Income
                result of abrupt collapse of a building, we
                will pay for loss or damage to Covered                      (1) Business Income
                Property caused by such collapse of                             (a) We will pay for the actual loss of
                personal property only if:                                           Business Income you sustain due to
                (a) The collapse of personal property                                the necessary suspension of your
                     was caused by a cause of loss listed                            “operations” during the “period of
                     in Paragraphs (2)(a) through (2)(d) of                          restoration”. The suspension must be
                     this Additional Coverage;                                       caused by direct physical loss of or
                                                                                     damage to property at the described
                (b) The personal property which col-
                                                                                     premises. The loss or damage must
                     lapses is inside a building; and
                                                                                     be caused by or result from a Cov-
                (c) The property which collapses is not of                           ered Cause of Loss. With respect to
                     a kind listed in Paragraph (4), regard-                         loss of or damage to personal
                     less of whether that kind of property                           property in the open or personal
                     is considered to be personal property                           property in a vehicle, the described
                     or real property.                                               premises include the area within 100
                The coverage stated in this Paragraph (5)                            feet of such premises.
                does not apply to personal property if                               With respect to the requirements set
                marring and/or scratching is the only                                forth in the preceding paragraph, if
                damage to that personal property caused                              you occupy only part of a building,
                by the collapse.                                                     your premises mean:
           (6) This Additional Coverage - Collapse does                              (i) The portion of the building which
                not apply to personal property that has                                    you rent, lease or occupy;
                not abruptly fallen down or caved in, even
                                                                                     (ii) The area within 100 feet of the
                if the personal property shows evidence
                                                                                           building or within 100 feet of the
                of cracking, bulging, sagging, bending,
                                                                                           premises described in the Dec-
                leaning, settling, shrinkage or expansion.
                                                                                           larations, whichever distance is
           (7) This Additional Coverage - Collapse will                                    greater (with respect to loss of or
                not increase the Limits of Insurance                                       damage to personal property in
                provided in this policy.                                                   the open or personal property in
           (8) The term Covered Cause of Loss                                              a vehicle); and
                includes the Additional Coverage -                                   (iii) Any area within the building or at
                Collapse as described and limited in                                       the described premises, if that
                Paragraphs d.(1) through d.(7).                                            area services, or is used to gain
        e. Water Damage, Other Liquids, Powder Or                                          access to, the portion of the
           Molten Material Damage                                                          building which you rent, lease or
           If loss or damage caused by or resulting from                                   occupy.
           covered water or other liquid, powder or
           molten material occurs, we will also pay the
           cost to tear out and replace any part of the
           building or structure to repair damage to the
           system or appliance from which the water or
           other substance escapes.




Copyright, Insurance Services Office, Inc., 2012                                                           BP 00 03 07 13
                                                                                                             Page 6 of 53
                                                               INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 80 of 320

                (b) We will only pay for loss of Business                 (2) Extended Business Income
                    Income that you sustain during the                        (a) If the necessary suspension of your
                    “period of restoration” and that occurs                       “operations” produces a Business
                    within 12 consecutive months after                            Income loss payable under this
                    the date of direct physical loss or                           policy, we will pay for the actual loss
                    damage. We will only pay for ordinary                         of Business Income you incur during
                    payroll expenses for 60 days follow-                          the period that:
                    ing the date of direct physical loss or
                    damage, unless a greater number of                            (i) Begins on the date property
                    days is shown in the Declarations.                                 except finished stock is actually
                                                                                       repaired, rebuilt or replaced and
                (c) Business Income means the:                                         “operations” are resumed; and
                    (i) Net Income (Net Profit or Loss                            (ii) Ends on the earlier of:
                         before income taxes) that would
                         have been earned or incurred if                               i. The date you could restore
                         no physical loss or damage had                                    your “operations”, with rea-
                         occurred, but not including any                                   sonable speed, to the level
                         Net Income that would likely have                                 which would generate the
                         been earned as a result of an                                     Business Income amount that
                         increase in the volume of busi-                                   would have existed if no
                         ness due to favorable business                                    direct physical loss or dam-
                         conditions caused by the impact                                   age had occurred; or
                         of the Covered Cause of Loss on                               ii. 60 consecutive days after the
                         customers or on other busi-                                       date determined in Para-
                         nesses; and                                                       graph (a)(i) above, unless a
                    (ii) Continuing    normal    operating                                 greater number of consecu-
                         expenses incurred, including                                      tive days is shown in the
                         payroll.                                                          Declarations.
                (d) Ordinary payroll expenses:                                    However, Extended Business Income
                                                                                  does not apply to loss of Business
                    (i) Means payroll expenses for all                            Income incurred as a result of
                        your employees except:                                    unfavorable     business     conditions
                        i.   Officers;                                            caused by the impact of the Covered
                                                                                  Cause of Loss in the area where the
                        ii. Executives;
                                                                                  described premises are located.
                        iii. Department Managers;
                                                                              (b) Loss of Business Income must be
                        iv. Employees under contract;                             caused by direct physical loss or
                             and                                                  damage at the described premises
                        v. Additional Exemptions shown                            caused by or resulting from any
                             in the Declarations as:                              Covered Cause of Loss.
                             •      Job Classifications; or               (3) With respect to the coverage provided in
                                                                              this Additional Coverage, suspension
                             •      Employees.                                means:
                    (ii) Include:                                             (a) The partial slowdown or complete
                        i. Payroll;                                               cessation of your business activities;
                        ii. Employee benefits, if directly                        or
                            related to payroll;                               (b) That a part or all of the described
                        iii. FICA payments you pay;                               premises is rendered untenantable, if
                                                                                  coverage for Business Income
                        iv. Union dues you pay; and                               applies.
                        v. Workers’       compensation                    (4) This Additional Coverage is not subject to
                            premiums.                                         the Limits of Insurance of Section I —
                                                                              Property.




Copyright, Insurance Services Office, Inc., 2012                                                       BP 00 03 07 13
                                                                                                         Page 7 of 53
                                                              INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 81 of 320

        g. Extra Expense                                                       (c) To:
           (1) We will pay necessary Extra Expense you                            (i) Repair or replace any property; or
               incur during the “period of restoration”                           (ii) Research, replace or restore the
               that you would not have incurred if there                               lost information on damaged
               had been no direct physical loss or                                     “valuable papers and records”;
               damage to property at the described
               premises. The loss or damage must be                               to the extent it reduces the amount of
               caused by or result from a Covered                                 loss that otherwise would have been
               Cause of Loss. With respect to loss of or                          payable under this Additional Cov-
               damage to personal property in the open                            erage or Additional Coverage f.
               or personal property in a vehicle, the de-                         Business Income.
               scribed premises include the area within                   (3) With respect to the coverage provided in
               100 feet of such premises.                                     this Additional Coverage, suspension
               With respect to the requirements set forth                     means:
               in the preceding paragraph, if you occupy                      (a) The partial slowdown or complete
               only part of a building, your premises                             cessation of your business activities;
               mean:                                                              or
               (a) The portion of the building which you                      (b) That a part or all of the described
                    rent, lease or occupy;                                        premises is rendered untenantable, if
               (b) The area within 100 feet of the                                coverage for Business Income
                    building or within 100 feet of the                            applies.
                    premises described in the Decla-                      (4) We will only pay for Extra Expense that
                    rations, whichever distance is greater                    occurs within 12 consecutive months after
                    (with respect to loss of or damage to                     the date of direct physical loss or dam-
                    personal property in the open or                          age. This Additional Coverage is not
                    personal property in a vehicle); and                      subject to the Limits of Insurance of
               (c) Any area within the building or at the                     Section I — Property.
                    described premises, if that area                  h. Pollutant Clean-up And Removal
                    services, or is used to gain access to,              We will pay your expense to extract
                    the portion of the building which you                “pollutants” from land or water at the
                    rent, lease or occupy.                               described premises if the discharge, disper-
            (2) Extra Expense means expense incurred:                    sal, seepage, migration, release or escape of
                (a) To avoid or minimize the suspension                  the “pollutants” is caused by or results from a
                    of business and to continue                          Covered Cause of Loss that occurs during the
                    “operations”:                                        policy period. The expenses will be paid only
                                                                         if they are reported to us in writing within 180
                    (i) At the described premises; or                    days of the date on which the Covered Cause
                    (ii) At replacement premises or at                   of Loss occurs.
                         temporary locations, including                  This Additional Coverage does not apply to
                         relocation expenses, and costs to               costs to test for, monitor or assess the
                         equip and operate the replace-                  existence, concentration or effects of “pollu-
                         ment or temporary locations.                    tants”. But we will pay for testing which is
                (b) To minimize the suspension of                        performed in the course of extracting the
                    business if you cannot continue                      “pollutants” from the land or water.
                    “operations”.                                        The most we will pay for each location under
                                                                         this Additional Coverage is $10,000 for the
                                                                         sum of all such expenses arising out of
                                                                         Covered Causes of Loss occurring during
                                                                         each separate 12-month period of this policy.




Copyright, Insurance Services Office, Inc., 2012                                                       BP 00 03 07 13
                                                                                                         Page 8 of 53
                                                              INSURED'S COPY
                   Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 82 of 320

        i.   Civil Authority                                              j.   Money Orders And “Counterfeit Money”
             When a Covered Cause of Loss causes                               We will pay for loss resulting directly from
             damage to property other than property at the                     your having accepted in good faith, in
             described premises, we will pay for the actual                    exchange for merchandise, “money” or
             loss of Business Income you sustain and                           services:
             necessary Extra Expense caused by action of                       (1) Money orders issued by any post office,
             civil authority that prohibits access to the                          express company or bank that are not
             described premises, provided that both of the                         paid upon presentation; or
             following apply:
                                                                               (2) “Counterfeit money” that is acquired
             (1) Access to the area immediately sur-                               during the regular course of business.
                  rounding the damaged property is
                  prohibited by civil authority as a result of                 The most we will pay for any loss under this
                  the damage, and the described premises                       Additional Coverage is $1,000.
                  are within that area but are not more than              k. Forgery Or Alteration
                  one mile from the damaged property; and                    (1) We will pay for loss resulting directly from
             (2) The action of civil authority is taken in                       forgery or alteration of any check, draft,
                  response to dangerous physical con-                            promissory note, bill of exchange or
                  ditions resulting from the damage or                           similar written promise of payment in
                  continuation of the Covered Cause of                           “money” that you or your agent has
                  Loss that caused the damage, or the                            issued, or that was issued by someone
                  action is taken to enable a civil authority                    who impersonates you or your agent.
                  to have unimpeded access to the                            (2) If you are sued for refusing to pay the
                  damaged property.                                              check, draft, promissory note, bill of
             Civil Authority Coverage for Business Income                        exchange or similar written promise of
             will begin 72 hours after the time of the first                     payment in “money”, on the basis that it
             action of civil authority that prohibits access to                  has been forged or altered, and you have
             the described premises and will apply for a                         our written consent to defend against the
             period of up to four consecutive weeks from                         suit, we will pay for any reasonable legal
             the date on which such coverage began.                              expenses that you incur in that defense.
             Civil Authority Coverage for necessary Extra                    (3) For the purpose of this coverage, check
             Expense will begin immediately after the time                       includes a substitute check as defined in
             of the first action of civil authority that                         the Check Clearing for the 21st Century
             prohibits access to the described premises                          Act and will be treated the same as the
             and will end:                                                       original it replaced.
             (1) Four consecutive weeks after the date of                    (4) The most we will pay for any loss,
                  that action; or                                                including legal expenses, under this
             (2) When your Civil Authority Coverage for                          Additional Coverage is $2,500, unless a
                  Business Income ends;                                          higher Limit Of Insurance is shown in the
                                                                                 Declarations.
             whichever is later.
                                                                          l.   Increased Cost Of Construction
             The definitions of Business Income and Extra
             Expense contained in the Business Income                          (1) This Additional Coverage applies only to
             and Extra Expense Additional Coverages also                           buildings insured on a replacement cost
             apply to this Civil Authority Additional                              basis.
             Coverage. The Civil Authority Additional Cov-                     (2) In the event of damage by a Covered
             erage is not subject to the Limits of Insurance                       Cause of Loss to a building that is
             of Section I — Property.                                              Covered Property, we will pay the
                                                                                   increased costs incurred to comply with
                                                                                   the minimum standards of an ordinance
                                                                                   or law in the course of repair, rebuilding
                                                                                   or replacement of damaged parts of that
                                                                                   property, subject to the limitations stated
                                                                                   in Paragraphs (3) through (9) of this Addi-
                                                                                   tional Coverage.




Copyright, Insurance Services Office, Inc., 2012                                                            BP 00 03 07 13
                                                                                                              Page 9 of 53
                                                                  INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 83 of 320

            (3) The ordinance or law referred to in                          (7) With respect to this Additional Coverage:
                Paragraph (2) of this Additional Coverage                        (a) We will not pay for the Increased
                is an ordinance or law that regulates the                             Cost of Construction:
                construction or repair of buildings or
                establishes zoning or land use require-                               (i) Until the property is actually
                ments at the described premises and is in                                  repaired or replaced, at the same
                force at the time of loss.                                                 or another premises; and
            (4) Under this Additional Coverage, we will                               (ii) Unless the repair or replacement
                not pay any costs due to an ordinance or                                   is made as soon as reasonably
                law that:                                                                  possible after the loss or dam-
                                                                                           age, not to exceed two years. We
                (a) You were required to comply with                                       may extend this period in writing
                    before the loss, even when the                                         during the two years.
                    building was undamaged; and
                                                                                 (b) If the building is repaired or replaced
                (b) You failed to comply with.                                        at the same premises, or if you elect
            (5) Under this Additional Coverage, we will                               to rebuild at another premises, the
                not pay for:                                                          most we will pay for the Increased
                (a) The enforcement of or compliance                                  Cost of Construction is the increased
                     with any ordinance or law which                                  cost of construction at the same
                     requires demolition, repair, replace-                            premises.
                     ment, reconstruction, remodeling or                         (c) If the ordinance or law requires
                     remediation of property due to                                   relocation to another premises, the
                     contamination by “pollutants” or due                             most we will pay for the Increased
                     to the presence, growth, proliferation,                          Cost of Construction is the increased
                     spread or any activity of “fungi”, wet                           cost of construction at the new
                     rot or dry rot; or                                               premises.
                (b) Any costs associated with the                            (8) This Additional Coverage is not subject to
                     enforcement of or compliance with an                        the terms of the Ordinance Or Law
                     ordinance or law which requires any                         Exclusion, to the extent that such exclu-
                     insured or others to test for, monitor,                     sion would conflict with the provisions of
                     clean up, remove, contain, treat,                           this Additional Coverage.
                     detoxify or neutralize, or in any way                   (9) The costs addressed in the Loss Pay-
                     respond to, or assess the effects of                        ment Property Loss Condition in Section I
                     “pollutants”, “fungi”, wet rot or dry rot.                  — Property do not include the increased
            (6) The most we will pay under this Addi-                            cost attributable to enforcement of or
                tional Coverage, for each described                              compliance with an ordinance or law. The
                building insured under Section I — Prop-                         amount payable under this Additional
                erty, is $10,000. If a damaged building(s)                       Coverage, as stated in Paragraph (6) of
                is covered under a blanket Limit of                              this Additional Coverage, is not subject to
                Insurance which applies to more than one                         such limitation.
                building or item of property, then the most               m. Business        Income     From     Dependent
                we will pay under this Additional Cover-                     Properties
                age, for each damaged building, is
                $10,000.                                                     (1) We will pay for the actual loss of Busi-
                                                                                 ness Income you sustain due to physical
                The amount payable under this Additional                         loss or damage at the premises of a
                Coverage is additional insurance.                                dependent property or secondary de-
                                                                                 pendent property caused by or resulting
                                                                                 from any Covered Cause of Loss.




Copyright, Insurance Services Office, Inc., 2012                                                          BP 00 03 07 13
                                                                                                           Page 10 of 53
                                                                  INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 84 of 320

                However, this Additional Coverage does                          (b) Accepts materials or services from a
                not apply when the only loss at the                                  dependent property, which in turn
                premises of a dependent property or                                  accepts your materials or services.
                secondary dependent property is loss or                         A road, bridge, tunnel, waterway, airfield,
                damage to “electronic data”, including                          pipeline or any other similar area or
                destruction or corruption of “electronic                        structure is not a secondary dependent
                data”. If the dependent property or sec-                        property.
                ondary dependent property sustains loss
                or damage to “electronic data” and other                        Any property which delivers any of the
                property, coverage under this Additional                        following services is not a secondary
                Coverage will not continue once the other                       dependent property with respect to such
                property is repaired, rebuilt or replaced.                      services:
                The most we will pay under this                                     (i) Water supply services;
                Additional Coverage is $5,000 unless a                              (ii) Wastewater removal services;
                higher Limit Of Insurance is indicated in                           (iii) Communication supply services;
                the Declarations.                                                         or
            (2) We will reduce the amount of your
                                                                                    (iv) Power supply services.
                Business Income loss, other than Extra
                Expense, to the extent you can resume                          The secondary dependent property must
                “operations”, in whole or in part, by using                    be located in the coverage territory of this
                any other available:                                           policy.
                (a) Source of materials; or                                (6) The coverage period for Business Income
                                                                               under this Additional Coverage:
                (b) Outlet for your products.
                                                                               (a) Begins 72 hours after the time of
            (3) If you do not resume “operations”, or do                            direct physical loss or damage
                not resume “operations” as quickly as                               caused by or resulting from any
                possible, we will pay based on the length                           Covered Cause of Loss at the prem-
                of time it would have taken to resume                               ises of the dependent property or
                “operations” as quickly as possible.                                secondary dependent property; and
            (4) Dependent property means property                              (b) Ends on the date when the property
                owned by others whom you depend on to:                              at the premises of the dependent
                (a) Deliver materials or services to you,                           property or secondary dependent
                     or to others for your account. But                             property should be repaired, rebuilt or
                     services does not mean water supply                            replaced with reasonable speed and
                     services, wastewater removal ser-                              similar quality.
                     vices, communication supply services                  (7) The Business Income coverage period,
                     or power supply services;                                 as stated in Paragraph (6), does not
                (b) Accept your products or services;                          include any increased period required
                (c) Manufacture your products for deliv-                       due to the enforcement of or compliance
                    ery to your customers under contract                       with any ordinance or law that:
                    for sale; or                                               (a) Regulates the construction, use or
                (d) Attract customers to your business.                             repair, or requires the tearing down of
                                                                                    any property; or
                The dependent property must be located
                in the coverage territory of this policy.                      (b) Requires any insured or others to test
                                                                                    for, monitor, clean up, remove,
            (5) Secondary dependent property means an                               contain, treat, detoxify or neutralize,
                entity which is not owned or operated by                            or in any way respond to, or assess
                a dependent property and which;                                     the effects of “pollutants”.
                (a) Delivers materials or services to a                        The expiration date of this policy will not
                     dependent property, which in turn are                     reduce the Business Income coverage
                     used by the dependent property in                         period.
                     providing materials or services to you;
                     or




Copyright, Insurance Services Office, Inc., 2012                                                         BP 00 03 07 13
                                                                                                          Page 11 of 53
                                                               INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 85 of 320

            (8) The definition of Business Income con-                    (2) The Covered Causes of Loss applicable
                tained in the Business Income Additional                      to Business Personal Property include a
                Coverage also applies to this Business                        computer virus, harmful code or similar
                Income From Dependent Properties                              instruction introduced into or enacted on
                Additional Coverage.                                          a computer system (including “electronic
        n. Glass Expenses                                                     data”) or a network to which it is con-
                                                                              nected, designed to damage or destroy
           (1) We will pay for expenses incurred to put                       any part of the system or disrupt its
               up temporary plates or board up openings                       normal operation. But there is no cover-
               if repair or replacement of damaged glass                      age for loss or damage caused by or
               is delayed.                                                    resulting from manipulation of a computer
           (2) We will pay for expenses incurred to                           system (including “electronic data”) by
               remove or replace obstructions when                            any employee, including a temporary or
               repairing or replacing glass that is part of                   leased employee, or by an entity retained
               a building. This does not include remov-                       by you, or for you, to inspect, design,
               ing or replacing window displays.                              install, modify, maintain, repair or replace
        o. Fire Extinguisher Systems Recharge                                 that system.
           Expense                                                        (3) The most we will pay under this
                                                                              Additional Coverage - Electronic Data for
            (1) We will pay:
                                                                              all loss or damage sustained in any one
                (a) The cost of recharging or replacing,                      policy year, regardless of the number of
                    whichever is less, your fire extin-                       occurrences of loss or damage or the
                    guishers and fire extinguishing sys-                      number of premises, locations or com-
                    tems (including hydrostatic testing if                    puter systems involved, is $10,000,
                    needed) if they are discharged on or                      unless a higher Limit Of Insurance is
                    within 100 feet of the described                          shown in the Declarations. If loss pay-
                    premises; and                                             ment on the first occurrence does not
                (b) For loss or damage to Covered                             exhaust this amount, then the balance is
                    Property if such loss or damage is the                    available for subsequent loss or damage
                    result of an accidental discharge of                      sustained in, but not after, that policy
                    chemicals from a fire extinguisher or                     year. With respect to an occurrence
                    a fire extinguishing system.                              which begins in one policy year and
                                                                              continues or results in additional loss or
            (2) No coverage will apply if the fire                            damage in a subsequent policy year(s),
                extinguishing system is discharged during                     all loss or damage is deemed to be
                installation or testing.                                      sustained in the policy year in which the
            (3) The most we will pay under this                               occurrence began.
                Additional Coverage is $5,000 in any one                  (4) This Additional Coverage does not apply
                occurrence.                                                   to your “stock” of prepackaged software,
        p. Electronic Data                                                    or to “electronic data” which is integrated
           (1) Subject to the provisions of this Additional                   in and operates or controls a building’s
               Coverage, we will pay for the cost to                          elevator, lighting, heating, ventilation, air
               replace or restore “electronic data” which                     conditioning or security system.
               has been destroyed or corrupted by a                   q. Interruption Of Computer Operations
               Covered Cause of Loss. To the extent                      (1) Subject to all provisions of this Additional
               that “electronic data” is not replaced or                     Coverage, you may extend the insurance
               restored, the loss will be valued at the                      that applies to Business Income and
               cost of replacement of the media on                           Extra Expense to apply to a suspension
               which the “electronic data” was stored,                       of “operations” caused by an interruption
               with blank media of substantially identical                   in computer operations due to destruction
               type.                                                         or corruption of “electronic data” due to a
                                                                             Covered Cause of Loss.




Copyright, Insurance Services Office, Inc., 2012                                                        BP 00 03 07 13
                                                                                                         Page 12 of 53
                                                              INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 86 of 320

            (2) With respect to the coverage provided                     (3) The most we will pay under this
                under this Additional Coverage, the                           Additional Coverage - Interruption Of
                Covered Causes of Loss are subject to                         Computer Operations for all loss sus-
                the following:                                                tained and expense incurred in any one
                (a) Coverage under this Additional Cov-                       policy year, regardless of the number of
                     erage - Interruption Of Computer Op-                     interruptions or the number of premises,
                     erations is limited to the “specified                    locations or computer systems involved,
                     causes of loss” and Collapse.                            is $10,000 unless a higher Limit Of
                                                                              Insurance is shown in the Declarations. If
                (b) If the Businessowners Coverage                            loss payment relating to the first interrup-
                    Form is endorsed to add a Covered                         tion does not exhaust this amount, then
                    Cause of Loss, the additional Cov-                        the balance is available for loss or
                    ered Cause of Loss does not apply to                      expense sustained or incurred as a result
                    the coverage provided under this                          of subsequent interruptions in that policy
                    Additional Coverage.                                      year. A balance remaining at the end of a
                (c) The Covered Causes of Loss include                        policy year does not increase the amount
                    a computer virus, harmful code or                         of insurance in the next policy year. With
                    similar instruction introduced into or                    respect to any interruption which begins
                    enacted on a computer system (in-                         in one policy year and continues or
                    cluding “electronic data”) or a network                   results in additional loss or expense in a
                    to which it is connected, designed to                     subsequent policy year(s), all loss and
                    damage or destroy any part of the                         expense is deemed to be sustained or
                    system or disrupt its normal opera-                       incurred in the policy year in which the
                    tion. But there is no coverage for an                     interruption began.
                    interruption related to manipulation of               (4) This Additional Coverage - Interruption Of
                    a computer system (including “elec-                       Computer Operations does not apply to
                    tronic data”) by any employee, includ-                    loss sustained or expense incurred after
                    ing a temporary or leased employee,                       the end of the “period of restoration”,
                    or by an entity retained by you, or for                   even if the amount of insurance stated in
                    you, to inspect, design, install, mod-                    (3) above has not been exhausted.
                    ify, maintain, repair or replace that
                    system.                                               (5) Coverage for Business Income does not
                                                                              apply when a suspension of “operations”
                                                                              is caused by destruction or corruption of
                                                                              “electronic data”, or any loss or damage
                                                                              to “electronic data”, except as provided
                                                                              under Paragraphs (1) through (4) of this
                                                                              Additional Coverage.




Copyright, Insurance Services Office, Inc., 2012                                                        BP 00 03 07 13
                                                                                                         Page 13 of 53
                                                              INSURED'S COPY
                   Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 87 of 320

             (6) Coverage for Extra Expense does not                          (3) The coverage described under this
                 apply when action is taken to avoid or                           Limited Coverage is limited to $15,000.
                 minimize a suspension of “operations”                            Regardless of the number of claims, this
                 caused by destruction or corruption of                           limit is the most we will pay for the total of
                 “electronic data”, or any loss or damage                         all loss or damage arising out of all
                 to “electronic data”, except as provided                         occurrences of “specified causes of loss”
                 under Paragraphs (1) through (4) of this                         (other than fire or lightning) which take
                 Additional Coverage.                                             place in a 12-month period (starting with
             (7) This Additional Coverage does not apply                          the beginning of the present annual policy
                 when loss or damage to “electronic data”                         period). With respect to a particular oc-
                 involves only “electronic data” which is                         currence of loss which results in “fungi”,
                 integrated in and operates or controls a                         wet rot or dry rot, we will not pay more
                 building’s elevator, lighting, heating, venti-                   than the total of $15,000 even if the
                 lation, air conditioning or security system.                     “fungi”, wet rot or dry rot continues to be
                                                                                  present or active, or recurs, in a later
        r.   Limited Coverage For “Fungi”, Wet Rot Or                             policy period.
             Dry Rot
                                                                              (4) The coverage provided under this Limited
             (1) The coverage described in Paragraphs                             Coverage does not increase the appli-
                 r.(2) and r.(6) only applies when the                            cable Limit of Insurance on any Covered
                 “fungi”, wet rot or dry rot is the result of a                   Property. If a particular occurrence results
                 “specified cause of loss” other than fire or                     in loss or damage by “fungi”, wet rot or
                 lightning that occurs during the policy                          dry rot, and other loss or damage, we will
                 period and only if all reasonable means                          not pay more, for the total of all loss or
                 were used to save and preserve the prop-                         damage, than the applicable Limit of In-
                 erty from further damage at the time of                          surance on the affected Covered Prop-
                 and after that occurrence.                                       erty.
                 This Additional Coverage does not apply                          If there is covered loss or damage to
                 to lawns, trees, shrubs or plants which                          Covered Property, not caused by “fungi”,
                 are part of a vegetated roof.                                    wet rot or dry rot, loss payment will not be
             (2) We will pay for loss or damage by “fungi”,                       limited by the terms of this Limited Cover-
                 wet rot or dry rot. As used in this Limited                      age, except to the extent that “fungi”, wet
                 Coverage, the term loss or damage                                rot or dry rot causes an increase in the
                 means:                                                           loss. Any such increase in the loss will be
                                                                                  subject to the terms of this Limited
                 (a) Direct physical loss or damage to
                                                                                  Coverage.
                      Covered Property caused by “fungi”,
                      wet rot or dry rot, including the cost of               (5) The terms of this Limited Coverage do
                      removal of the “fungi”, wet rot or dry                      not increase or reduce the coverage
                      rot;                                                        provided under the Water Damage, Other
                                                                                  Liquids, Powder Or Molten Material
                 (b) The cost to tear out and replace any
                                                                                  Damage or Collapse Additional Cover-
                      part of the building or other property
                                                                                  ages.
                      as needed to gain access to the
                      “fungi”, wet rot or dry rot; and
                 (c) The cost of testing performed after
                      removal, repair, replacement or resto-
                      ration of the damaged property is
                      completed, provided there is a reason
                      to believe that “fungi”, wet rot or dry
                      rot is present.




Copyright, Insurance Services Office, Inc., 2012                                                             BP 00 03 07 13
                                                                                                              Page 14 of 53
                                                                  INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 88 of 320

            (6) The following applies only if Business                          The most we will pay for loss or damage
                Income and/or Extra Expense Coverage                            under this Extension is $250,000 at each
                applies to the described premises and                           building.
                only if the suspension of “operations”                     (2) Business Personal Property
                satisfies all the terms and conditions of
                the applicable Business Income and/or                          If this policy covers Business Personal
                Extra Expense Additional Coverage:                             Property, you may extend that insurance
                                                                               to apply to:
                (a) If the loss which resulted in “fungi”,
                    wet rot or dry rot does not in itself                      (a) Business Personal Property, in-
                    necessitate a suspension of “opera-                             cluding such property that you newly
                    tions”, but such suspension is                                  acquire, at any location you acquire;
                    necessary due to loss or damage to                              or
                    property caused by “fungi”, wet rot or                     (b) Business Personal Property, includ-
                    dry rot, then our payment under the                             ing such property that you newly
                    Business Income and/or Extra                                    acquire, located at your newly con-
                    Expense Additional Coverages is                                 structed or acquired buildings at the
                    limited to the amount of loss and/or                            location described in the Declara-
                    expense sustained in a period of not                            tions.
                    more than 30 days. The days need                           This Extension does not apply to personal
                    not be consecutive.                                        property that you temporarily acquire in
                (b) If a covered suspension of “oper-                          the course of installing or performing work
                    ations” was caused by loss or dam-                         on such property or your wholesale
                    age other than “fungi”, wet rot or dry                     activities.
                    rot, but remediation of “fungi”, wet rot                   The most we will pay for loss or damage
                    or dry rot prolongs the “period of                         under this Extension is $100,000 at each
                    restoration”, we will pay for loss
                                                                               building.
                    and/or expense sustained during the
                    delay (regardless of when such a                       (3) Period Of Coverage
                    delay occurs during the “period of                         With respect to insurance provided under
                    restoration”), but such coverage is                        this Coverage Extension for Newly Ac-
                    limited to 30 days. The days need not                      quired Or Constructed Property, coverage
                    be consecutive.                                            will end when any of the following first
    6. Coverage Extensions                                                     occurs:
       In addition to the Limits of Insurance of Section I                      (a) This policy expires;
       — Property, you may extend the insurance                                 (b) 30 days expire after you acquire the
       provided by this policy as provided below.                                   property or begin construction of that
       Except as otherwise provided, the following                                  part of the building that would qualify
       extensions apply to property located in or on the                            as Covered Property; or
       building described in the Declarations or in the                         (c) You report values to us.
       open (or in a vehicle) within 100 feet of the
                                                                                We will charge you additional premium for
       described premises:
                                                                                values reported from the date you acquire
        a. Newly Acquired Or Constructed Property                               the property or begin construction of that
            (1) Buildings                                                       part of the building that would qualify as
                                                                                Covered Property.
                If this policy covers Buildings, you may
                extend that insurance to apply to:                     b. Personal Property Off-premises
                (a) Your new buildings while being built                  You may extend the insurance provided by
                     on the described premises; and                       this policy to apply to your Covered Property,
                                                                          other than “money” and “securities”, “valuable
                (b) Buildings you acquire at premises                     papers and records” or accounts receivable,
                     other than the one described,                        while it is in the course of transit or at a
                     intended for:                                        premises you do not own, lease or operate.
                     (i) Similar use as the building                      The most we will pay for loss or damage
                         described in the Declarations; or                under this Extension is $10,000.
                    (ii) Use as a warehouse.




Copyright, Insurance Services Office, Inc., 2012                                                         BP 00 03 07 13
                                                                                                          Page 15 of 53
                                                               INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 89 of 320

        c. Outdoor Property                                          e. Valuable Papers And Records
           You may extend the insurance provided by                     (1) You may extend the insurance that
           this policy to apply to your outdoor fences,                     applies to Business Personal Property to
           radio and television antennas (including                         apply to direct physical loss or damage to
           satellite dishes), signs (other than signs                       “valuable papers and records” that you
           attached to buildings), trees, shrubs and                        own, or that are in your care, custody or
           plants (other than trees, shrubs or plants                       control, caused by or resulting from a
           which are part of a vegetated roof), including                   Covered Cause of Loss. This Coverage
           debris removal expense. Loss or damage                           Extension includes the cost to research,
           must be caused by or result from any of the                      replace or restore the lost information on
           following causes of loss:                                        “valuable papers and records” for which
            (1) Fire;                                                       duplicates do not exist.
            (2) Lightning;                                              (2) This Coverage Extension does not apply
                                                                            to:
            (3) Explosion;
                                                                            (a) Property held as samples or for
            (4) Riot or Civil Commotion; or                                     delivery after sale; and
            (5) Aircraft.                                                   (b) Property in storage away from the
            The most we will pay for loss or damage                             premises shown in the Declarations.
            under this Extension is $2,500, unless a                    (3) The most we will pay under this Coverage
            higher Limit Of Insurance for Outdoor                           Extension for loss or damage to “valuable
            Property is shown in the Declarations, but not                  papers and records” in any one occur-
            more than $1,000 for any one tree, shrub or                     rence at the described premises is
            plant.                                                          $10,000, unless a higher Limit Of Insur-
            Subject to all aforementioned terms and                         ance for “valuable papers and records” is
            limitations of coverage, this Coverage Exten-                   shown in the Declarations.
            sion includes the expense of removing from                      For “valuable papers and records” not at
            the described premises the debris of trees,                     the described premises, the most we will
            shrubs and plants which are the property of                     pay is $5,000.
            others, except in the situation in which you
            are a tenant and such property is owned by                  (4) Loss or damage to “valuable papers and
            the landlord of the described premises.                         records” will be valued at the cost of
                                                                            restoration or replacement of the lost or
        d. Personal Effects                                                 damaged information. To the extent that
           You may extend the insurance that applies to                     the contents of the “valuable papers and
           Business Personal Property to apply to                           records” are not restored, the “valuable
           personal effects owned by you, your officers,                    papers and records” will be valued at the
           your partners or “members”, your “managers”                      cost of replacement with blank materials
           or your employees, including temporary or                        of substantially identical type.
           leased employees. This extension does not                    (5) Paragraph B. Exclusions in Section I —
           apply to:                                                        Property does not apply to this Coverage
           (1) Tools or equipment used in your busi-                        Extension except for:
               ness; or                                                     (a) Paragraph B.1.c., Governmental
            (2) Loss or damage by theft.                                        Action;
            The most we will pay for loss or damage                           (b) Paragraph B.1.d., Nuclear Hazard;
            under this Extension is $2,500 at each                            (c) Paragraph B.1.f., War And Military
            described premises.                                                   Action;




Copyright, Insurance Services Office, Inc., 2012                                                     BP 00 03 07 13
                                                                                                      Page 16 of 53
                                                             INSURED'S COPY
                   Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 90 of 320

                 (d) Paragraph B.2.f., Dishonesty;                      g. Business Personal Property Temporarily
                 (e) Paragraph B.2.g., False Pretense;                     In Portable Storage Units
                 (f) Paragraph B.2.m.(2), Errors Or                        (1) You may extend the insurance that
                     Omissions; and                                            applies to Business Personal Property to
                                                                               apply to such property while temporarily
                 (g) Paragraph B.3.                                            stored in a portable storage unit (includ-
        f.   Accounts Receivable                                               ing a detached trailer) located within 100
                                                                               feet of the buildings or structures
             (1) You may extend the insurance that
                                                                               described in the Declarations or within
                 applies to Business Personal Property to
                                                                               100 feet of the described premises,
                 apply to accounts receivable. We will pay:
                                                                               whichever distance is greater.
                 (a) All amounts due from your customers
                                                                           (2) The limitation under Paragraph A.4.a.(5)
                     that you are unable to collect;
                                                                               also applies to property in a portable
                 (b) Interest charges on any loan required                     storage unit.
                     to offset amounts you are unable to
                                                                            (3) Coverage under this Extension:
                     collect pending our payment of these
                     amounts;                                                   (a) Will end 90 days after the Business
                                                                                     Personal Property has been placed in
                 (c) Collection expenses in excess of your
                     normal collection expenses that are                             the storage unit;
                     made necessary by loss or damage;                          (b) Does not apply if the storage unit
                     and                                                             itself has been in use at the described
                                                                                     premises for more than 90 consecu-
                 (d) Other reasonable expenses that you
                                                                                     tive days, even if the Business
                     incur to reestablish your records of
                                                                                     Personal Property has been stored
                     accounts receivable;
                                                                                     there for 90 or fewer days as of the
                 that result from direct physical loss or                            time of loss or damage.
                 damage by any Covered Cause of Loss
                                                                            (4) Under this Extension, the most we will
                 to your records of accounts receivable.
                                                                                pay for the total of all loss or damage to
             (2) The most we will pay under this Coverage                       Business Personal Property is $10,000
                 Extension for loss or damage in any one                        (unless a higher limit is indicated in the
                 occurrence at the described premises is                        Declarations for such Extension) regard-
                 $10,000, unless a higher Limit of Insur-                       less of the number of storage units.
                 ance for accounts receivable is shown in
                                                                            (5) This Extension does not apply to loss or
                 the Declarations.
                                                                                damage otherwise covered under this
                 For accounts receivable not at the                             Coverage Form or any endorsement to
                 described premises, the most we will pay                       this Coverage Form, and does not apply
                 is $5,000.                                                     to loss or damage to the storage unit
             (3) Paragraph B. Exclusions in Section I —                         itself.
                 Property does not apply to this Coverage       B. Exclusions
                 Extension except for:
                                                                   1. We will not pay for loss or damage caused
                 (a) Paragraph B.1.c., Governmental                   directly or indirectly by any of the following. Such
                     Action;                                          loss or damage is excluded regardless of any
                 (b) Paragraph B.1.d., Nuclear Hazard;                other cause or event that contributes concurrently
                                                                      or in any sequence to the loss. These exclusions
                 (c) Paragraph B.1.f., War And Military               apply whether or not the loss event results in
                     Action;                                          widespread damage or affects a substantial area.
                 (d) Paragraph B.2.f., Dishonesty;                      a. Ordinance Or Law
                 (e) Paragraph B.2.g., False Pretense;                     (1) The enforcement of or compliance with
                 (f) Paragraph B.3.; and                                       any ordinance or law:
                 (g) Paragraph B.6., Accounts Receivable                       (a) Regulating the construction, use or
                     Exclusion.                                                    repair of any property; or




Copyright, Insurance Services Office, Inc., 2012                                                          BP 00 03 07 13
                                                                                                           Page 17 of 53
                                                              INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 91 of 320

                (b) Requiring the tearing down of any                          With respect to coverage for volcanic
                    property, including the cost of remov-                     action as set forth in 5(a), (5)(b) and 5(c),
                    ing its debris.                                            all volcanic eruptions that occur within
            (2) This exclusion, Ordinance Or Law,                              any 168-hour period will constitute a
                applies whether the loss results from:                         single occurrence.
                (a) An ordinance or law that is enforced                       Volcanic action does not include the cost
                    even if the property has not been                          to remove ash, dust or particulate matter
                    damaged; or                                                that does not cause direct physical loss of
                                                                               or damage to Covered Property.
                (b) The increased costs incurred to
                    comply with an ordinance or law in                     This exclusion applies regardless of whether
                    the course of construction, repair,                    any of the above, in Paragraphs (1) through
                    renovation, remodeling or demolition                   (5), is caused by an act of nature or is
                    of property or removal of its debris,                  otherwise caused.
                    following a physical loss to that                  c. Governmental Action
                    property.                                             Seizure or destruction of property by order of
        b. Earth Movement                                                 governmental authority.
           (1) Earthquake, including tremors and                          But we will pay for loss or damage caused by
                aftershocks and any earth sinking, rising                 or resulting from acts of destruction ordered
                or shifting related to such event;                        by governmental authority and taken at the
           (2) Landslide, including any earth sinking,                    time of a fire to prevent its spread, if the fire
                rising or shifting related to such event;                 would be covered under this policy.
           (3) Mine subsidence, meaning subsidence of                  d. Nuclear Hazard
                a man-made mine, whether or not mining                    Nuclear reaction or radiation, or radioactive
                activity has ceased;                                      contamination, however caused.
           (4) Earth sinking (other than sinkhole                         But if nuclear reaction or radiation, or
                collapse), rising or shifting including soil              radioactive contamination, results in fire, we
                conditions which cause settling, cracking                 will pay for the loss or damage caused by that
                or other disarrangement of foundations or                 fire.
                other parts of realty. Soil conditions                 e. Utility Services
                include contraction, expansion, freezing,
                thawing, erosion, improperly compacted                    The failure of power, communication, water or
                soil and the action of water under the                    other utility service supplied to the described
                ground surface.                                           premises, however caused, if the failure:
           But if Earth Movement, as described in                         (1) Originates away from the described
           Paragraphs (1) through (4) above, results in                        premises; or
           fire or explosion, we will pay for the loss or                 (2) Originates at the described premises, but
           damage caused by that fire or explosion.                            only if such failure involves equipment
           (5) Volcanic eruption, explosion or effusion.                       used to supply the utility service to the
                But if volcanic eruption, explosion or                         described premises from a source away
                effusion results in fire, building glass                       from the described premises.
                breakage or volcanic action, we will pay                  Failure of any utility service includes lack of
                for the loss or damage caused by that                     sufficient capacity and reduction in supply.
                fire, building glass breakage or volcanic                 Loss or damage caused by a surge of power
                action.                                                   is also excluded, if the surge would not have
                Volcanic action means direct loss or                      occurred but for an event causing a failure of
                damage resulting from the eruption of a                   power.
                volcano when the loss or damage is
                caused by:
                (a) Airborne volcanic blast or airborne
                     shock waves;
                (b) Ash, dust or particulate matter; or
                (c) Lava flow.




Copyright, Insurance Services Office, Inc., 2012                                                         BP 00 03 07 13
                                                                                                          Page 18 of 53
                                                               INSURED'S COPY
                   Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 92 of 320

             But if the failure or surge of power, or the                    This exclusion applies regardless of whether
             failure of communication, water or other utility                any of the above, in Paragraphs (1) through
             service, results in a Covered Cause of Loss,                    (5), is caused by an act of nature or is
             we will pay for the loss or damage caused by                    otherwise caused. An example of a situation
             that Covered Cause of Loss.                                     to which this exclusion applies is the situation
             Communication services include but are not                      where a dam, levee, seawall or other
             limited to service relating to Internet access or               boundary or containment system fails in
             access to any electronic, cellular or satellite                 whole or in part, for any reason, to contain the
             network.                                                        water.
             This exclusion does not apply to loss or                        But if any of the above, in Paragraphs (1)
             damage to “computer(s)” and “electronic                         through (5), results in fire, explosion or
             data”.                                                          sprinkler leakage, we will pay for the loss or
                                                                             damage caused by that fire, explosion or
        f.   War And Military Action                                         sprinkler leakage.
             (1) War, including undeclared or civil war;                 h. Certain Computer-related Losses
             (2) Warlike action by a military force, includ-                 (1) The failure, malfunction or inadequacy of:
                 ing action in hindering or defending
                 against an actual or expected attack, by                        (a) Any of the following, whether be-
                 any government, sovereign or other                                  longing to any insured or to others:
                 authority using military personnel or other                         (i) “Computer” hardware, including
                 agents; or                                                                microprocessors or other elec-
             (3) Insurrection,    rebellion,     revolution,                               tronic data processing equipment
                 usurped power, or action taken by                                         as may be described elsewhere
                 governmental authority in hindering or                                    in this policy;
                 defending against any of these.                                     (ii) “Computer” application software
        g. Water                                                                           or other “electronic data” as may
                                                                                           be described elsewhere in this
           (1) Flood, surface water, waves (including                                      policy;
               tidal wave and tsunami), tides, tidal water,
               overflow of any body of water, or spray                               (iii) “Computer” operating systems
               from any of these, all whether or not                                       and related software;
               driven by wind (including storm surge);                                 (iv) “Computer” networks;
             (2) Mudslide or mudflow;                                                  (v) Microprocessors         (“computer”
             (3) Water that backs up or overflows or is                                     chips) not part of any “computer”
                 otherwise discharged from a sewer, drain,                                  system; or
                 sump, sump pump or related equipment;                                 (vi) Any other computerized or elec-
             (4) Water under the ground surface pressing                                    tronic equipment or components;
                 on, or flowing or seeping through:                                         or
                 (a) Foundations, walls, floors or paved                          (b) Any other products, and any services,
                     surfaces;                                                         data or functions that directly or
                                                                                       indirectly use or rely upon, in any
                 (b) Basements, whether paved or not; or                               manner, any of the items listed in
                 (c) Doors, windows or other openings; or                              Paragraph (a) above;
             (5) Waterborne material carried or otherwise                         due to the inability to correctly recognize,
                 moved by any of the water referred to in                         distinguish, interpret or accept one or
                 Paragraph (1), (3) or (4), or material                           more dates or times. An example is the
                 carried or otherwise moved by mudslide                           inability of computer software to recog-
                 or mudflow.                                                      nize the year 2000.




Copyright, Insurance Services Office, Inc., 2012                                                           BP 00 03 07 13
                                                                                                            Page 19 of 53
                                                                 INSURED'S COPY
                   Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 93 of 320

             (2) Any advice, consultation, design, evalua-             2. We will not pay for loss or damage caused by or
                  tion, inspection, installation, maintenance,            resulting from any of the following:
                  repair, replacement or supervision pro-                 a. Electrical Apparatus
                  vided or done by you or for you to
                  determine, rectify or test for, any potential              Artificially generated electrical, magnetic or
                  or actual problems described in Para-                      electromagnetic energy that damages, dis-
                  graph (1) above.                                           turbs, disrupts or otherwise interferes with
                                                                             any:
             However, if excluded loss or damage, as
             described in Paragraph (1) above, results in a                  (1) Electrical or electronic wire, device,
             “specified cause of loss” under Section I —                          appliance, system or network; or
             Property, we will pay only for the loss or                      (2) Device, appliance, system or network
             damage caused by such “specified cause of                            utilizing cellular or satellite technology.
             loss”.                                                          For the purpose of this exclusion, electrical,
             We will not pay for repair, replacement or                      magnetic or electromagnetic energy includes
             modification of any items in Paragraph (1)(a)                   but is not limited to:
             or (1)(b) to correct any deficiencies or change                  (1) Electrical current, including arcing;
             any features.
                                                                              (2) Electrical charge produced or conducted
        i.   “Fungi”, Wet Rot Or Dry Rot                                          by a magnetic or electromagnetic field;
             Presence, growth, proliferation, spread or any
                                                                              (3) Pulse of electromagnetic energy; or
             activity of “fungi”, wet rot or dry rot.
                                                                              (4) Electromagnetic waves or microwaves.
             But if “fungi”, wet rot or dry rot results in a
             “specified cause of loss”, we will pay for the                   But if fire results, we will pay for the loss or
             loss or damage caused by that “specified                         damage caused by fire.
             cause of loss”.                                                  We will pay for loss or damage to “com-
             This exclusion does not apply:                                   puter(s)” due to artificially generated electri-
                                                                              cal, magnetic or electromagnetic energy if
             (1) When “fungi”, wet rot or dry rot results                     such loss or damage is caused by or results
                 from fire or lightning; or                                   from:
             (2) To the extent that coverage is provided in                   (1) An occurrence that took place within 100
                 the Limited Coverage For “Fungi”, Wet
                                                                                  feet of the described premises; or
                 Rot Or Dry Rot Additional Coverage, with
                 respect to loss or damage by a cause of                      (2) Interruption of electric power supply,
                 loss other than fire or lightning.                               power surge, blackout or brownout if the
                                                                                  cause of such occurrence took place
        j.   Virus Or Bacteria                                                    within 100 feet of the described premises.
             (1) Any virus, bacterium or other micro-
                                                                          b. Consequential Losses
                 organism that induces or is capable of
                 inducing physical distress, illness or                       Delay, loss of use or loss of market.
                 disease.                                                 c. Smoke, Vapor, Gas
             (2) However, the exclusion in Paragraph (1)                     Smoke, vapor or gas from agricultural
                 does not apply to loss or damage caused                     smudging or industrial operations.
                 by or resulting from “fungi”, wet rot or dry
                 rot. Such loss or damage is addressed in
                 Exclusion i.
             (3) With respect to any loss or damage
                 subject to the exclusion in Paragraph (1),
                 such exclusion supersedes any exclusion
                 relating to “pollutants”.




Copyright, Insurance Services Office, Inc., 2012                                                            BP 00 03 07 13
                                                                                                             Page 20 of 53
                                                                  INSURED'S COPY
                   Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 94 of 320

        d. Steam Apparatus                                              g. False Pretense
           Explosion of steam boilers, steam pipes,                        Voluntary parting with any property by you or
           steam engines or steam turbines owned or                        anyone else to whom you have entrusted the
           leased by you, or operated under your                           property if induced to do so by any fraudulent
           control. But if explosion of steam boilers,                     scheme, trick, device or false pretense.
           steam pipes, steam engines or steam tur-                     h. Exposed Property
           bines results in fire or combustion explosion,
           we will pay for the loss or damage caused by                    Rain, snow, ice or sleet to personal property
           that fire or combustion explosion. We will also                 in the open.
           pay for loss or damage caused by or resulting                i.   Collapse
           from the explosion of gases or fuel within the                    (1) Collapse, including any of the following
           furnace of any fired vessel or within the flues                       conditions of property or any part of the
           or passages through which the gases of com-
                                                                                 property:
           bustion pass.
                                                                                 (a) An abrupt falling down or caving in;
        e. Frozen Plumbing
                                                                                 (b) Loss of structural integrity, including
           Water, other liquids, powder or molten                                     separation of parts of the property or
           material that leaks or flows from plumbing,                                property in danger of falling down or
           heating, air conditioning or other equipment
                                                                                      caving in; or
           (except fire protective systems) caused by or
           resulting from freezing, unless:                                      (c) Any cracking, bulging, sagging, bend-
                                                                                      ing, leaning, settling, shrinkage or
           (1) You do your best to maintain heat in the                               expansion as such condition relates
               building or structure; or                                              to Paragraph i.(1)(a) or i.(1)(b).
           (2) You drain the equipment and shut off the                      But if collapse results in a Covered Cause of
               supply if the heat is not maintained.                         Loss at the described premises, we will pay
        f.   Dishonesty                                                      for the loss or damage caused by that
             Dishonest or criminal acts (including theft) by                 Covered Cause of Loss.
             you, anyone else with an interest in the                        (2) This Exclusion i. does not apply:
             property, or any of your or their partners,                         (a) To the extent that coverage is pro-
             “members”, officers, “managers”, employees                              vided under the Additional Coverage -
             (including temporary or leased employees),                              Collapse; or
             directors, trustees or authorized representa-
             tives, whether acting alone or in collusion with                    (b) To collapse caused by one or more of
             each other or with any other party; or theft by                         the following:
             any person to whom you entrust the property                             (i) The “specified causes of loss”;
             for any purpose, whether acting alone or in
                                                                                     (ii) Breakage of building glass;
             collusion with any other party.
                                                                                     (iii) Weight of rain that collects on a
             This exclusion:
                                                                                           roof; or
             (1) Applies whether or not an act occurs
                                                                                     (iv) Weight of people or personal
                 during your normal hours of operation;
                                                                                           property.
             (2) Does not apply to acts of destruction by
                                                                        j.   Pollution
                 your employees (including temporary or
                 leased employees) or authorized repre-                      We will not pay for loss or damage caused by
                 sentatives; but theft by your employees                     or resulting from the discharge, dispersal,
                 (including temporary or leased employ-                      seepage, migration, release or escape of
                 ees) or authorized representatives is not                   “pollutants” unless the discharge, dispersal,
                 covered.                                                    seepage, migration, release or escape is itself
                                                                             caused by any of the “specified causes of
             With respect to accounts receivable and
                                                                             loss”. But if the discharge, dispersal, seep-
             “valuable papers and records”, this exclusion
                                                                             age, migration, release or escape of “pollu-
             does not apply to carriers for hire.
                                                                             tants” results in a “specified cause of loss”,
             This exclusion does not apply to coverage                       we will pay for the loss or damage caused by
             that is provided under the Employee Dis-                        that “specified cause of loss”.
             honesty Optional Coverage.




Copyright, Insurance Services Office, Inc., 2012                                                          BP 00 03 07 13
                                                                                                           Page 21 of 53
                                                                INSURED'S COPY
                   Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 95 of 320

        k. Neglect                                                      n. Installation, Testing, Repair
           Neglect of an insured to use all reasonable                     Errors or deficiency in design, installation,
           means to save and preserve property from                        testing, maintenance, modification or repair of
           further damage at and after the time of loss.                   your “computer” system including “electronic
        l.   Other Types Of Loss                                           data”.
             (1) Wear and tear;                                            However, we will pay for direct physical loss
                                                                           or damage caused by resulting fire or
             (2) Rust or other corrosion, decay, dete-                     explosion if these causes of loss would be
                 rioration, hidden or latent defect or any                 covered by this Coverage Form.
                 quality in property that causes it to
                 damage or destroy itself;                             o. Electrical Disturbance
             (3) Smog;                                                      Electrical or magnetic injury, disturbance or
                                                                            erasure of “electronic data”, except as pro-
             (4) Settling, cracking, shrinking or expansion;                vided for under the Additional Coverages of
             (5) Nesting or infestation, or discharge or                    Section I — Property.
                 release of waste products or secretions,                   However, we will pay for direct loss or
                 by insects, birds, rodents or other                        damage caused by lightning.
                 animals;
                                                                       p. Continuous Or Repeated Seepage Or
             (6) Mechanical breakdown, including rupture                    Leakage Of Water
                 or bursting caused by centrifugal force.
                                                                            Continuous or repeated seepage or leakage
                 This exclusion does not apply with re-                     of water, or the presence or condensation of
                 spect to the breakdown of “computer(s)”;                   humidity, moisture or vapor, that occurs over
             (7) The following causes of loss to personal                   a period of 14 days or more.
                 property:                                          3. We will not pay for loss or damage caused by or
                 (a) Dampness or dryness of atmosphere;                resulting from any of the following Paragraphs a.
                                                                       through c. But if an excluded cause of loss that is
                 (b) Changes     in  or   extremes   of
                                                                       listed in Paragraphs a. through c. results in a
                     temperature; or
                                                                       Covered Cause of Loss, we will pay for the loss or
                 (c) Marring or scratching.                            damage caused by that Covered Cause of Loss.
             But if an excluded cause of loss that is listed            a. Weather Conditions
             in Paragraphs (1) through (7) above results in
                                                                           Weather conditions. But this exclusion only
             a “specified cause of loss” or building glass
                                                                           applies if weather conditions contribute in any
             breakage, we will pay for the loss or damage
                                                                           way with a cause or event excluded in
             caused by that “specified cause of loss” or
                                                                           Paragraph B.1. above to produce the loss or
             building glass breakage.
                                                                           damage.
        m. Errors Or Omissions
                                                                        b. Acts Or Decisions
             Errors or omissions in:
                                                                           Acts or decisions, including the failure to act
             (1) Programming, processing or storing data,                  or decide, of any person, group, organization
                 as described under “electronic data” or in                or governmental body.
                 any “computer” operations; or
                                                                        c. Negligent Work
             (2) Processing or copying “valuable papers
                                                                            Faulty, inadequate or defective:
                 and records”.
                                                                            (1) Planning, zoning, development, sur-
             However, we will pay for direct physical loss
                                                                                veying, siting;
             or damage caused by resulting fire or
             explosion if these causes of loss would be                     (2) Design, specifications, workmanship, re-
             covered by this Coverage Form.                                     pair, construction, renovation, remodel-
                                                                                ing, grading, compaction;
                                                                            (3) Materials used in repair, construction,
                                                                                renovation or remodeling; or
                                                                            (4) Maintenance;
                                                                            of part or all of any property on or off the
                                                                            described premises.




Copyright, Insurance Services Office, Inc., 2012                                                        BP 00 03 07 13
                                                                                                         Page 22 of 53
                                                               INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 96 of 320

    4. Additional Exclusion                                                  (2) That a part or all of the described prem-
       The following applies only to the property                                ises is rendered untenantable, if coverage
       specified in this Additional Exclusion:                                   for Business Income applies.
       Loss Or Damage To Products                                   6. Accounts Receivable Exclusion
       We will not pay for loss or damage to any                       The following additional exclusion applies to the
       merchandise, goods or other product caused by                   Accounts Receivable Coverage Extension:
       or resulting from error or omission by any person                We will not pay for:
       or entity (including those having possession under               a. Loss or damage caused by or resulting from
       an arrangement where work or a portion of the                       alteration, falsification, concealment or
       work is outsourced) in any stage of the develop-                    destruction of records of accounts receivable
       ment, production or use of the product, including                   done to conceal the wrongful giving, taking or
       planning, testing, processing, packaging, installa-                 withholding of “money”, “securities” or other
       tion, maintenance or repair. This exclusion                         property.
       applies to any effect that compromises the form,
       substance or quality of the product. But if such                    This exclusion applies only to the extent of
       error or omission results in a Covered Cause of                     the wrongful giving, taking or withholding.
       Loss, we will pay for the loss or damage caused                  b. Loss or damage caused by or resulting from
       by that Covered Cause of Loss.                                      bookkeeping, accounting or billing errors or
    5. Business Income And Extra Expense                                   omissions.
       Exclusions                                                       c. Any loss or damage that requires any audit of
        a. We will not pay for:                                            records or any inventory computation to prove
                                                                           its factual existence.
           (1) Any Extra Expense, or increase of
               Business Income loss, caused by or                C. Limits Of Insurance
               resulting from:                                      1. The most we will pay for loss or damage in any
               (a) Delay in rebuilding, repairing or re-               one occurrence is the applicable Limits Of
                   placing the property or resuming                    Insurance of Section I — Property shown in the
                   “operations”, due to interference at                Declarations.
                   the location of the rebuilding, repair or        2. The most we will pay for loss of or damage to
                   replacement by strikers or other                    outdoor signs attached to buildings is $1,000 per
                   persons; or                                         sign in any one occurrence.
               (b) Suspension, lapse or cancellation of             3. The amounts of insurance applicable to the
                   any license, lease or contract. But if              Coverage Extensions and the following Additional
                   the suspension, lapse or cancellation               Coverages apply in accordance with the terms of
                   is directly caused by the suspension                such coverages and are in addition to the Limits
                   of “operations”, we will cover such                 of Insurance of Section I — Property:
                   loss that affects your Business
                                                                        a. Fire Department Service Charge;
                   Income during the “period of restora-
                   tion” and any extension of the “period               b. Pollutant Clean-up And Removal;
                   of restoration” in accordance with the               c. Increased Cost Of Construction;
                   terms of the Extended Business
                                                                        d. Business Income From Dependent Prop-
                   Income Additional Coverage.
                                                                           erties;
           (2) Any other consequential loss.
                                                                        e. Electronic Data; and
        b. With respect to this exclusion, suspension
                                                                        f.   Interruption Of Computer Operations.
           means:
                                                                    4. Building Limit - Automatic Increase
           (1) The partial slowdown or complete
               cessation of your business activities; and              a. In accordance with Paragraph C.4.b., the
                                                                           Limit of Insurance for Buildings will automati-
                                                                           cally increase by 8%, unless a different
                                                                           percentage of annual increase is shown in the
                                                                           Declarations.




Copyright, Insurance Services Office, Inc., 2012                                                         BP 00 03 07 13
                                                                                                          Page 23 of 53
                                                               INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 97 of 320

        b. The amount of increase is calculated as              D. Deductibles
           follows:                                                1. We will not pay for loss or damage in any one
           (1) Multiply the Building limit that applied on            occurrence until the amount of loss or damage
                the most recent of the policy inception               exceeds the Deductible shown in the Declara-
                date, the policy anniversary date or any              tions. We will then pay the amount of loss or
                other policy change amending the                      damage in excess of the Deductible up to the
                Building limit by:                                    applicable Limit of Insurance of Section I —
                (a) The percentage of annual increase                 Property.
                     shown in the Declarations, expressed          2. Regardless of the amount of the Deductible, the
                     as a decimal (example: 7% is .07); or            most we will deduct from any loss or damage
                (b) .08, if no percentage of annual                   under all of the following Optional Coverages in
                     increase is shown in the Declarations;           any one occurrence is the Optional Coverage
                     and                                              Deductible shown in the Declarations:
           (2) Multiply the number calculated in accord-               a. Money and Securities;
                ance with b.(1) by the number of days                  b. Employee Dishonesty;
                since the beginning of the current policy              c. Outdoor Signs; and
                year, or the effective date of the most
                recent policy change amending the Build-              d. Forgery or Alteration.
                ing limit, divided by 365.                            But this Optional Coverage Deductible will not
            Example                                                   increase the Deductible shown in the Declara-
                                                                      tions. This Deductible will be used to satisfy the
            If:                                                       requirements of the Deductible in the Declara-
            The applicable Building limit is $100,000. The            tions.
            annual percentage increase is 8%. The                  3. No deductible applies to the following Additional
            number of days since the beginning of the                 Coverages:
            policy year (or last policy change) is 146.
                                                                       a. Fire Department Service Charge;
            The amount of increase is
                                                                       b. Business Income;
           $100,000 x .08 x 146 ÷ 365 = $3,200.
                                                                       c. Extra Expense;
    5. Business Personal Property Limit - Seasonal
       Increase                                                        d. Civil Authority; and
       a. Subject to Paragraph 5.b., the Limit of Insur-               e. Fire    Extinguisher        Systems       Recharge
           ance for Business Personal Property is                         Expense.
           automatically increased by:                          E. Property Loss Conditions
           (1) The Business Personal Property - Sea-               1. Abandonment
               sonal Increase percentage shown in the                 There can be no abandonment of any property to
               Declarations; or                                       us.
           (2) 25% if no Business Personal Property -              2. Appraisal
               Seasonal Increase percentage is shown
               in the Declarations;                                   If we and you disagree on the amount of loss,
                                                                      either may make written demand for an appraisal
           to provide for seasonal variances.                         of the loss. In this event, each party will select a
        b. The increase described in Paragraph 5.a. will              competent and impartial appraiser. The two
           apply only if the Limit Of Insurance shown for             appraisers will select an umpire. If they cannot
           Business Personal Property in the Declara-                 agree, either may request that selection be made
           tions is at least 100% of your average                     by a judge of a court having jurisdiction. The
           monthly values during the lesser of:                       appraisers will state separately the amount of
           (1) The 12 months immediately preceding                    loss. If they fail to agree, they will submit their
               the date the loss or damage occurs; or                 differences to the umpire. A decision agreed to by
                                                                      any two will be binding. Each party will:
           (2) The period of time you have been in
               business as of the date the loss or                     a. Pay its chosen appraiser; and
               damage occurs.                                          b. Bear the other expenses of the appraisal and
                                                                            umpire equally.
                                                                       If there is an appraisal, we will still retain our right
                                                                       to deny the claim.




Copyright, Insurance Services Office, Inc., 2012                                                           BP 00 03 07 13
                                                                                                            Page 24 of 53
                                                              INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 98 of 320

    3. Duties In The Event Of Loss Or Damage                         b. We may examine any insured under oath,
       a. You must see that the following are done in                   while not in the presence of any other insured
          the event of loss or damage to Covered                        and at such times as may be reasonably
          Property:                                                     required, about any matter relating to this
                                                                        insurance or the claim, including an insured’s
          (1) Notify the police if a law may have been                  books and records. In the event of an
               broken.                                                  examination, an insured’s answers must be
          (2) Give us prompt notice of the loss or                      signed.
               damage. Include a description of the               4. Legal Action Against Us
               property involved.
                                                                     No one may bring a legal action against us under
          (3) As soon as possible, give us a description             this insurance unless:
               of how, when and where the loss or
               damage occurred.                                      a. There has been full compliance with all of the
                                                                          terms of this insurance; and
          (4) Take all reasonable steps to protect the
               Covered Property from further damage,                 b. The action is brought within two years after
               and keep a record of your expenses nec-                    the date on which the direct physical loss or
               essary to protect the Covered Property,                    damage occurred.
               for consideration in the settlement of the         5. Loss Payment
               claim. This will not increase the Limits of           In the event of loss or damage covered by this
               Insurance of Section I — Property. How-               policy:
               ever, we will not pay for any subsequent
               loss or damage resulting from a cause of              a. At our option, we will either:
               loss that is not a Covered Cause of Loss.                (1) Pay the value of lost or damaged
               Also, if feasible, set the damaged prop-                      property;
               erty aside and in the best possible order                (2) Pay the cost of repairing or replacing the
               for examination.                                              lost or damaged property;
          (5) At our request, give us complete inven-                   (3) Take all or any part of the property at an
               tories of the damaged and undamaged
                                                                             agreed or appraised value; or
               property. Include quantities, costs, values
               and amount of loss claimed.                              (4) Repair, rebuild or replace the property
                                                                             with other property of like kind and
          (6) As often as may be reasonably required,                        quality, subject to Paragraph d.(1)(e)
               permit us to inspect the property proving
                                                                             below.
               the loss or damage and examine your
               books and records.                                    b. We will give notice of our intentions within 30
                                                                        days after we receive the sworn proof of loss.
               Also permit us to take samples of dam-
               aged and undamaged property for in-                   c. We will not pay you more than your financial
               spection, testing and analysis, and permit               interest in the Covered Property.
               us to make copies from your books and                 d. Except as provided in Paragraphs (2) through
               records.                                                 (7) below, we will determine the value of
          (7) Send us a signed, sworn proof of loss                     Covered Property as follows:
               containing the information we request to                 (1) At replacement cost without deduction for
               investigate the claim. You must do this                       depreciation, subject to the following:
               within 60 days after our request. We will
                                                                             (a) If, at the time of loss, the Limit of
               supply you with the necessary forms.
                                                                                  Insurance on the lost or damaged
          (8) Cooperate with us in the investigation or                           property is 80% or more of the full
               settlement of the claim.                                           replacement cost of the property
          (9) Resume all or part of your “operations” as                          immediately before the loss, we will
               quickly as possible.                                               pay the cost to repair or replace, after
                                                                                  application of the deductible and
                                                                                  without deduction for depreciation,
                                                                                  but not more than the least of the
                                                                                  following amounts:
                                                                                  (i) The Limit of Insurance under
                                                                                       Section I — Property that applies
                                                                                       to the lost or damaged property;




Copyright, Insurance Services Office, Inc., 2012                                                       BP 00 03 07 13
                                                                                                        Page 25 of 53
                                                             INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 99 of 320

                    (ii) The cost to replace, on the same                       (c) You may make a claim for loss or
                          premises, the lost or damaged                              damage covered by this insurance on
                          property with other property:                              an actual cash value basis instead of
                          i. Of comparable material and                              on a replacement cost basis. In the
                               quality; and                                          event you elect to have loss or
                                                                                     damage settled on an actual cash
                          ii. Used for the same purpose;                             value basis, you may still make a
                               or                                                    claim on a replacement cost basis if
                    (iii) The amount that you actually                               you notify us of your intent to do so
                          spend that is necessary to repair                          within 180 days after the loss or
                          or replace the lost or damaged                             damage.
                          property.                                             (d) We will not pay on a replacement
                    If a building is rebuilt at a new                                cost basis for any loss or damage:
                    premises, the cost is limited to the                             (i) Until the lost or damaged prop-
                    cost which would have been incurred                                   erty is actually repaired or re-
                    had the building been built at the                                    placed; and
                    original premises.
                                                                                     (ii) Unless the repair or replacement
                (b) If, at the time of loss, the Limit of                                 is made as soon as reasonably
                    Insurance applicable to the lost or                                   possible after the loss or dam-
                    damaged property is less than 80% of                                  age.
                    the full replacement cost of the
                    property immediately before the loss,                            However, if the cost to repair or
                    we will pay the greater of the follow-                           replace the damaged building prop-
                    ing amounts, but not more than the                               erty is $2,500 or less, we will settle
                    Limit of Insurance that applies to the                           the loss according to the provisions of
                    property:                                                        Paragraphs d.(1)(a) and d.(1)(b)
                                                                                     above whether or not the actual
                    (i) The actual cash value of the lost                            repair or replacement is complete.
                          or damaged property; or
                                                                                (e) The cost to repair, rebuild or replace
                    (ii) A proportion of the cost to repair                          does not include the increased cost
                          or replace the lost or damaged                             attributable to enforcement of or com-
                          property, after application of the                         pliance with any ordinance or law
                          deductible and without deduction                           regulating the construction, use or
                          for depreciation. This proportion                          repair of any property.
                          will equal the ratio of the appli-
                          cable Limit of Insurance to 80%                   (2) If the Actual Cash Value - Buildings
                          of the full replacement cost of the                   option applies, as shown in the Dec-
                          property.                                             larations, Paragraph (1) above does not
                                                                                apply to Buildings. Instead, we will deter-
                        Example                                                 mine the value of Buildings at actual cash
                        The full replacement cost of                            value.
                        property which suffers a total loss                 (3) The following property at actual cash
                        is $100,000. The property is                            value:
                        insured for $70,000. 80% of the
                        full replacement cost of the                            (a) Used or secondhand merchandise
                        property immediately before the                              held in storage or for sale;
                        loss is $80,000 ($100,000 x .80 =                       (b) Property of others. However, if an
                        $80,000). A partial loss of                                 item(s) of personal property of others
                        $25,000 is sustained. The                                   is subject to a written contract which
                        amount of recovery is determined                            governs your liability for loss or dam-
                        as follows:                                                 age to that item(s), then valuation of
                        Amount of recovery                                          that item(s) will be based on the
                                                                                    amount for which you are liable under
                        $70,000 ÷ $80,000 = .875                                    such contract, but not to exceed the
                        .875 x $25,000 = $21,875                                    lesser of the replacement cost of the
                                                                                    property or the applicable Limit of
                                                                                    Insurance;




Copyright, Insurance Services Office, Inc., 2012                                                         BP 00 03 07 13
                                                                                                          Page 26 of 53
                                                                INSURED'S COPY
                 Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 100 of 320

                (c) Household contents, except personal                            (ii) We will adjust that total for any
                    property in apartments or rooms                                      normal fluctuations in the amount
                    furnished by you as landlord;                                        of accounts receivable for the
                (d) Manuscripts; and                                                     month in which the loss or dam-
                                                                                         age occurred or for any demon-
                (e) Works of art, antiques or rare articles,                             strated variance from the average
                    including etchings, pictures, statuary,                              for that month.
                    marble, bronzes, porcelain and bric-
                    a-brac.                                                    (b) The following will be deducted from
                                                                                   the total amount of accounts receiv-
            (4) Glass at the cost of replacement with                              able, however that amount is estab-
                safety glazing material if required by law.                        lished:
            (5) Tenants’ improvements and betterments                              (i) The amount of the accounts for
                at:                                                                      which there is no loss or damage;
                (a) Replacement cost if you make repairs                           (ii) The amount of the accounts that
                    promptly.                                                            you are able to reestablish or
                (b) A proportion of your original cost if                                collect;
                    you do not make repairs promptly.                              (iii) An amount to allow for probable
                    We will determine the proportionate                                  bad debts that you are normally
                    value as follows:                                                    unable to collect; and
                    (i) Multiply the original cost by the                          (iv) All unearned interest and service
                         number of days from the loss or                                 charges.
                         damage to the expiration of the
                         lease; and                                    e. Our payment for loss of or damage to
                                                                          personal property of others will only be for the
                    (ii) Divide the amount determined in                  account of the owners of the property. We
                         (i) above by the number of days                  may adjust losses with the owners of lost or
                         from the installation of improve-                damaged property if other than you. If we pay
                         ments to the expiration of the                   the owners, such payments will satisfy your
                         lease.                                           claims against us for the owners’ property.
                    If your lease contains a renewal                      We will not pay the owners more than their
                    option, the expiration of the renewal                 financial interest in the Covered Property.
                    option period will replace the expira-             f. We may elect to defend you against suits
                    tion of the lease in this procedure.                  arising from claims of owners of property. We
                (c) Nothing if others pay for repairs or                  will do this at our expense.
                    replacement.                                       g. We will pay for covered loss or damage within
            (6) Applicable only to the Optional Cover-                    30 days after we receive the sworn proof of
                ages:                                                     loss, provided you have complied with all of
                                                                          the terms of this policy, and:
                (a) “Money” at its face value; and
                                                                          (1) We have reached agreement with you on
                (b) “Securities” at their value at the close
                                                                               the amount of loss; or
                    of business on the day the loss is
                    discovered.                                            (2) An appraisal award has been made.
            (7) Applicable only to accounts receivable:
                (a) If you cannot accurately establish the
                    amount of accounts receivable out-
                    standing as of the time of loss or
                    damage:
                    (i) We will determine the total of the
                         average monthly amounts of
                         accounts receivable for the 12
                         months immediately preceding
                         the month in which the loss or
                         damage occurs; and




Copyright, Insurance Services Office, Inc., 2012                                                        BP 00 03 07 13
                                                                                                         Page 27 of 53
                                                               INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 101 of 320

        h. A party wall is a wall that separates and is              8. Vacancy
           common to adjoining buildings that are owned                 a. Description Of Terms
           by different parties. In settling covered losses
           involving a party wall, we will pay a proportion                (1) As used in this Vacancy Condition, the
           of the loss to the party wall based on your                         term building and the term vacant have
           interest in the wall in proportion to the interest                  the meanings set forth in Paragraphs (a)
           of the owner of the adjoining building. How-                        and (b) below:
           ever, if you elect to repair or replace your                        (a) When this policy is issued to a tenant,
           building and the owner of the adjoining build-                          and with respect to that tenant’s
           ing elects not to repair or replace that build-                         interest in Covered Property, building
           ing, we will pay you the full value of the loss                         means the unit or suite rented or
           to the party wall, subject to all applicable                            leased to the tenant. Such building is
           policy provisions including Limits of Insurance                         vacant when it does not contain
           and all other provisions of this Loss Payment                           enough business personal property to
           Condition. Our payment under the provisions                             conduct customary operations.
           of this paragraph does not alter any right of                       (b) When this policy is issued to the
           subrogation we may have against any entity,                             owner or general lessee of a building,
           including the owner or insurer of the adjoining                         building means the entire building.
           building, and does not alter the terms of the                           Such building is vacant unless at
           Transfer Of Rights Of Recovery Against                                  least 31% of its total square footage
           Others To Us Condition in this policy.                                  is:
    6. Recovered Property                                                          (i) Rented to a lessee or sublessee
       If either you or we recover any property after loss                              and used by the lessee or subles-
       settlement, that party must give the other prompt                                see to conduct its customary
       notice. At your option, you may retain the                                       operations; and/or
       property. But then you must return to us the                                (ii) Used by the building owner to
       amount we paid to you for the property. We will
                                                                                        conduct customary operations.
       pay recovery expenses and the expenses to
       repair the recovered property, subject to the                       (2) Buildings under construction or reno-
       Limits of Insurance of Section I — Property.                            vation are not considered vacant.
    7. Resumption Of Operations                                         b. Vacancy Provisions
        We will reduce the amount of your:                                 If the building where loss or damage occurs
                                                                           has been vacant for more than 60 consecu-
        a. Business Income loss, other than Extra Ex-
                                                                           tive days before that loss or damage occurs:
           pense, to the extent you can resume your
           “operations”, in whole or in part, by using                     (1) We will not pay for any loss or damage
           damaged or undamaged property (including                             caused by any of the following even if
           merchandise or stock) at the described prem-                         they are Covered Causes of Loss:
           ises or elsewhere.                                                    (a) Vandalism;
        b. Extra Expense loss to the extent you can                              (b) Sprinkler leakage, unless you have
           return “operations” to normal and discontinue                             protected the system against freez-
           such Extra Expense.                                                       ing;




Copyright, Insurance Services Office, Inc., 2012                                                        BP 00 03 07 13
                                                                                                         Page 28 of 53
                                                                INSURED'S COPY
                 Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 102 of 320

                (c) Building glass breakage;                           e. If we pay the mortgageholder for any loss or
                (d) Water damage;                                         damage and deny payment to you because of
                                                                          your acts or because you have failed to
                (e) Theft; or                                             comply with the terms of this policy:
                (f) Attempted theft.                                      (1) The mortgageholder’s rights under the
            (2) With respect to Covered Causes of Loss                         mortgage will be transferred to us to the
                other than those listed in Paragraphs                          extent of the amount we pay; and
                (1)(a) through (1)(f) above, we will reduce               (2) The mortgageholder’s right to recover the
                the amount we would otherwise pay for                          full amount of the mortgageholder’s claim
                the loss or damage by 15%.                                     will not be impaired.
F. Property General Conditions                                            At our option, we may pay to the mort-
    1. Control Of Property                                                gageholder the whole principal on the mort-
                                                                          gage plus any accrued interest. In this event,
       Any act or neglect of any person other than you
                                                                          your mortgage and note will be transferred to
       beyond your direction or control will not affect this
                                                                          us and you will pay your remaining mortgage
       insurance.
                                                                          debt to us.
       The breach of any condition of this Coverage
                                                                       f. If we cancel this policy, we will give written
       Form at any one or more locations will not affect
       coverage at any location where, at the time of                     notice to the mortgageholder at least:
       loss or damage, the breach of condition does not                   (1) 10 days before the effective date of can-
       exist.                                                                  cellation if we cancel for your nonpay-
                                                                               ment of premium; or
    2. Mortgageholders
                                                                          (2) 30 days before the effective date of can-
        a. The term “mortgageholder” includes trustee.
                                                                               cellation if we cancel for any other rea-
        b. We will pay for covered loss of or damage to                        son.
           buildings or structures to each mortgage-
                                                                       g. If we elect not to renew this policy, we will
           holder shown in the Declarations in their order
                                                                          give written notice to the mortgageholder at
           of precedence, as interests may appear.
                                                                          least 10 days before the expiration date of
        c. The mortgageholder has the right to receive                    this policy.
           loss payment even if the mortgageholder has
                                                                    3. No Benefit To Bailee
           started foreclosure or similar action on the
           building or structure.                                      No person or organization, other than you, having
                                                                       custody of Covered Property will benefit from this
        d. If we deny your claim because of your acts or
           because you have failed to comply with the                  insurance.
           terms of this policy, the mortgageholder will            4. Policy Period, Coverage Territory
           still have the right to receive loss payment if             Under Section I — Property:
           the mortgageholder:
                                                                       a. We cover loss or damage commencing:
           (1) Pays any premium due under this policy
                 at our request if you have failed to do so;              (1) During the policy period shown in the
                                                                              Declarations; and
           (2) Submits a signed, sworn proof of loss
                 within 60 days after receiving notice from               (2) Within the coverage territory or, with
                 us of your failure to do so; and                             respect to property in transit, while it is
                                                                              between points in the coverage territory.
           (3) Has notified us of any change in owner-
                 ship, occupancy or substantial change in              b. The coverage territory is:
                 risk known to the mortgageholder.                        (1) The United States of America (including
           All of the terms of this policy will then apply                    its territories and possessions);
           directly to the mortgageholder.                                 (2) Puerto Rico; and
                                                                           (3) Canada.




Copyright, Insurance Services Office, Inc., 2012                                                        BP 00 03 07 13
                                                                                                         Page 29 of 53
                                                               INSURED'S COPY
                 Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 103 of 320

G. Optional Coverages                                                b. In addition to the Limitations and Exclusions
   If shown as applicable in the Declarations, the follow-              applicable to Section I — Property, we will not
   ing Optional Coverages also apply. These coverages                   pay for loss:
   are subject to the terms and conditions applicable to                (1) Resulting from accounting or arithmetical
   property coverage in this policy, except as provided                     errors or omissions;
   below:                                                               (2) Due to the giving or surrendering of
    1. Outdoor Signs                                                        property in any exchange or purchase; or
       a. We will pay for direct physical loss of or                    (3) Of property contained in any “money”-
          damage to all outdoor signs at the described                      operated device unless the amount of
          premises:                                                         “money” deposited in it is recorded by a
           (1) Owned by you; or                                             continuous recording instrument in the
                                                                            device.
           (2) Owned by others but in your care,
               custody or control.                                   c. The most we will pay for loss in any one
                                                                        occurrence is:
        b. Paragraph A.3., Covered Causes Of Loss
           and Paragraph B., Exclusions in Section I —                  (1) The limit shown in the Declarations for
           Property do not apply to this Optional                           Inside the Premises for “money” and
           Coverage, except for:                                            “securities” while:
            (1) Paragraph B.1.c., Governmental Action;                       (a) In or on the described premises; or
           (2) Paragraph B.1.d., Nuclear Hazard; and                         (b) Within a bank or savings institution;
                                                                                 and
           (3) Paragraph B.1.f., War And Military
                Action.                                                  (2) The limit shown in the Declarations for
                                                                             Outside the Premises for “money” and
        c. We will not pay for loss or damage caused by                      “securities” while anywhere else.
           or resulting from:
                                                                     d. All loss:
            (1) Wear and tear;
                                                                         (1) Caused by one or more persons; or
            (2) Hidden or latent defect;
                                                                         (2) Involving a single act or series of related
            (3) Rust;                                                        acts;
            (4) Corrosion; or                                           is considered one occurrence.
           (5) Mechanical breakdown.                                 e. You must keep records of all “money” and
        d. The most we will pay for loss or damage in                   “securities” so we can verify the amount of
           any one occurrence is the Limit Of Insurance                 any loss or damage.
           for Outdoor Signs shown in the Declarations.           3. Employee Dishonesty
        e. The provisions of this Optional Coverage                  a. We will pay for direct loss of or damage to
           supersede all other references to outdoor                    Business Personal Property and “money” and
           signs in this policy.                                        “securities” resulting from dishonest acts
    2. Money And Securities                                             committed by any of your employees acting
                                                                        alone or in collusion with other persons
       a. We will pay for loss of “money” and “secu-
                                                                        (except you or your partner) with the manifest
          rities” used in your business while at a bank
                                                                        intent to:
          or savings institution, within your living
          quarters or the living quarters of your partners               (1) Cause you to sustain loss or damage;
          or any employee (including a temporary or                          and also
          leased employee) having use and custody of                     (2) Obtain financial benefit (other than sal-
          the property, at the described premises, or in                     aries, commissions, fees, bonuses, pro-
          transit between any of these places, resulting                     motions, awards, profit sharing, pensions
          directly from:                                                     or other employee benefits earned in the
            (1) Theft, meaning any act of stealing;                          normal course of emloyment) for:
            (2) Disappearance; or                                             (a) Any employee; or
            (3) Destruction.                                                  (b) Any other person or organization.




Copyright, Insurance Services Office, Inc., 2012                                                      BP 00 03 07 13
                                                                                                       Page 30 of 53
                                                             INSURED'S COPY
                 Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 104 of 320

        b. We will not pay for loss or damage:                         f.   This Optional Coverage is cancelled as to any
           (1) Resulting from any dishonest or criminal                     employee immediately upon discovery by:
               act that you or any of your partners or                    (1) You; or
               “members” commit whether acting alone                      (2) Any of your partners, “members”, “man-
               or in collusion with other persons.                             agers”, officers or directors not in collu-
           (2) Resulting from any dishonest act commit-                        sion with the employee;
               ted by any of your employees (except as                    of any dishonest act committed by that
               provided in Paragraph a.), “managers” or                   employee before or after being hired by you.
               directors:
                                                                       g. We will pay only for covered loss or damage
               (a) Whether acting alone or in collusion                   sustained during the policy period and discov-
                    with other persons; or                                ered no later than one year from the end of
               (b) While performing services for you or                   the policy period.
                    otherwise.                                         h. If you (or any predecessor in interest) sus-
           (3) The only proof of which as to its existence                tained loss or damage during the policy
               or amount is:                                              period of any prior insurance that you could
                (a) An inventory computation; or                          have recovered under that insurance except
                                                                          that the time within which to discover loss or
                (b) A profit and loss computation.                        damage had expired, we will pay for it under
           (4) Caused by an employee if the employee                      this Optional Coverage, provided:
                had also committed theft or any other                     (1) This Optional Coverage became effective
                dishonest act prior to the effective date of                   at the time of cancellation or termination
                this policy and you or any of your part-                       of the prior insurance; and
                ners, “members”, “managers”, officers,
                directors or trustees, not in collusion with              (2) The loss or damage would have been
                the employee, learned of that theft or dis-                    covered by this Optional Coverage had it
                honest act prior to the policy period                          been in effect when the acts or events
                shown in the Declarations.                                     causing the loss or damage were commit-
                                                                               ted or occurred.
        c. The most we will pay for loss or damage in
           any one occurrence is the Limit Of Insurance                i. The insurance under Paragraph h. above is
           for Employee Dishonesty shown in the Dec-                      part of, not in addition to, the Limit of Insur-
           larations.                                                     ance applying to this Optional Coverage and
                                                                          is limited to the lesser of the amount recov-
        d. All loss or damage:                                            erable under:
            (1) Caused by one or more persons; or                         (1) This Optional Coverage as of its effective
            (2) Involving a single act or series of acts;                      date; or
            is considered one occurrence.                                 (2) The prior insurance had it remained in
                                                                               effect.
        e. If any loss is covered:
                                                                       j. With respect to the Employee Dishonesty
            (1) Partly by this insurance; and
                                                                          Optional Coverage in Paragraph G.3., em-
            (2) Partly by any prior cancelled or termi-                   ployee means:
                 nated insurance that we or any affiliate
                                                                            (1) Any natural person:
                 had issued to you or any predecessor in
                 interest;                                                      (a) While in your service or for 30 days
            the most we will pay is the larger of the                               after termination of service;
            amount recoverable under this insurance or                          (b) Who you compensate directly by
            the prior insurance.                                                    salary, wages or commissions; and
            We will pay only for loss or damage you                             (c) Who you have the right to direct and
            sustain through acts committed or events                                control while performing services for
            occurring during the policy period. Regardless                          you;
            of the number of years this policy remains in
            force or the number of premiums paid, no
            Limit of Insurance cumulates from year to
            year or period to period.




Copyright, Insurance Services Office, Inc., 2012                                                        BP 00 03 07 13
                                                                                                         Page 31 of 53
                                                               INSURED'S COPY
                 Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 105 of 320

            (2) Any natural person who is furnished                   b. Paragraphs A.4.a.(1) and A.4.a.(2), Limi-
                temporarily to you:                                      tations, do not apply to this Optional Cover-
                (a) To substitute for a permanent em-                    age.
                     ployee, as defined in Paragraph (1)              c. With respect to the coverage provided by this
                     above, who is on leave; or                          Optional Coverage, the following exclusions
                (b) To meet seasonal or short-term                       in Paragraph B. Exclusions do not apply:
                     workload conditions;                                 (1) Paragraph B.2.a., Electrical Apparatus;
            (3) Any natural person who is leased to you                  (2) Paragraph B.2.d., Steam Apparatus; and
                under a written agreement between you                    (3) Paragraph B.2.l.(6), Mechanical Break-
                and a labor leasing firm, to perform duties                   down.
                related to the conduct of your business,
                but does not mean a temporary employee                d. With respect to the coverage provided by this
                as defined in Paragraph (2) above;                       Optional Coverage, Paragraph G.1.c.(5) of
                                                                         the Outdoor Signs Optional Coverage does
            (4) Any natural person who is a former                       not apply.
                employee, director, partner, member,
                manager, representative or trustee re-                e. If a dollar deductible is shown in the Declara-
                tained as a consultant while performing                  tions for this Optional Coverage, we will first
                services for you; or                                     subtract the applicable deductible amount
                                                                         from any loss we would otherwise pay. We
            (5) Any natural person who is a guest                        will then pay the amount of loss in excess of
                student or intern pursuing studies or                    the applicable deductible up to the applicable
                duties, excluding, however, any such per-                limit for this coverage.
                son while having care and custody of
                property outside any building you occupy                 If no optional deductible is chosen for this
                in conducting your business.                             Optional Coverage, the Property Deductible
                                                                         shown in the Declarations applies.
            But employee does not mean:
                                                                      f. With respect to Additional Coverages 5.f.
            (1) Any agent, broker, factor, commission                    Business Income and 5.g. Extra Expense, if
                merchant, consignee, independent con-                    the 72-hour time period in the definition of
                tractor or representative of the same                    “period of restoration” (hereinafter referred to
                general character; or                                    as time deductible) is amended for this
            (2) Any “manager”, director or trustee except                Optional Coverage as shown in the Declara-
                while performing acts coming within the                  tions, we will not pay for any Business Income
                usual duties of an employee.                             loss that occurs during the consecutive
    4. Equipment Breakdown Protection Coverage                           number of hours shown as the time deduct-
                                                                         ible in the Declarations immediately following
       a. We will pay for direct loss of or damage to                    a mechanical breakdown or electrical failure.
          Covered Property caused by or resulting from                   If a time deductible is shown in days, each
          a mechanical breakdown or electrical failure                   day shall mean 24 consecutive hours.
          to pressure, mechanical or electrical machin-
          ery and equipment.                                             With respect to the coverage provided by this
                                                                         Optional Coverage, any time deductible
          Mechanical breakdown or electrical failure to                  shown in the Declarations for Equipment
          pressure, mechanical or electrical machinery                   Breakdown Protection Coverage supersedes
          and equipment does not mean any:                               any time deductible otherwise applicable to
          (1) Malfunction including but not limited to                   the Business Income coverage provided by
              adjustment, alignment, calibration, clean-                 this policy.
              ing or modification;                                    g. With respect to the coverage provided by this
          (2) Leakage at any valve, fitting, shaft seal,                 Optional Coverage, Paragraph H. Property
              gland packing, joint or connection;                        Definitions is amended as follows:
          (3) Damage to any vacuum tube, gas tube,                        1. “Computer” means:
              or brush; or                                                   a. Programmable electronic equipment
          (4) The functioning of any safety or protective                       that is used to store, retrieve and
              device.                                                           process data; and




Copyright, Insurance Services Office, Inc., 2012                                                       BP 00 03 07 13
                                                                                                        Page 32 of 53
                                                              INSURED'S COPY
                 Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 106 of 320

                b. Associated peripheral equipment that               2. “Counterfeit money” means an imitation of
                     provides communication, including                   “money” that is intended to deceive and to be
                     input and output functions such as                  taken as genuine.
                     printing and auxiliary functions such            3. “Electronic data” means information, facts or
                     as data transmission.                               computer programs stored as or on, created or
           “Computer” includes those used to operate                     used on, or transmitted to or from computer soft-
           production-type machinery or equipment.                       ware (including systems and applications soft-
        h. Whenever any covered pressure, mechanical                     ware), on hard or floppy disks, CD-ROMs, tapes,
           or electrical machinery and equipment is                      drives, cells, data processing devices or any other
           found to be in, or exposed to, a dangerous                    repositories of computer software which are used
           condition, any of our representatives may                     with electronically controlled equipment. The term
           suspend coverage provided by this Optional                    computer programs, referred to in the foregoing
           Coverage for loss from a mechanical break-                    description of electronic data, means a set of
           down or electrical failure to that pressure,                  related electronic instructions which direct the
           mechanical or electrical machinery and equip-                 operations and functions of a “computer” or
           ment.                                                         device connected to it, which enable the “com-
                                                                         puter” or device to receive, process, store,
           However, coverage provided by this Optional                   retrieve or send data.
           Coverage may be reinstated for loss from a
           mechanical breakdown or electrical failure to              4. “Fungi” means any type or form of fungus, includ-
           that pressure, mechanical or electrical                       ing mold or mildew, and any mycotoxins, spores,
           machinery and equipment if the reasons for                    scents or by-products produced or released by
           the suspension are found by any of our                        fungi.
           representatives to no longer exist.                        5. “Manager” means a person serving in a directorial
           We may suspend or reinstate this Optional                     capacity for a limited liability company.
           coverage by mailing or delivering a written                6. “Member” means an owner of a limited liability
           notification regarding the suspension or rein-                company represented by its membership interest,
           statement to:                                                 who also may serve as a “manager”.
            (1) Your last known address; or                           7. “Money” means:
            (2) The address where the pressure,                          a. Currency, coins and bank notes in current use
                 mechanical or electrical machinery and                      and having a face value; and
                 equipment is located.                                   b. Traveler’s checks, register checks and money
            This notification will indicate the effective date               orders held for sale to the public.
            of the suspension or reinstatement.                       8. “Operations” means your business activities oc-
            If the coverage provided by this Optional                    curring at the described premises.
            Coverage is not reinstated, you will get a pro            9. “Period of restoration”:
            rata refund of premium. But the suspension
            will be effective even if we have not yet made                a. Means the period of time that:
            or offered a refund.                                              (1) Begins:
H. Property Definitions                                                           (a) 72 hours after the time of direct
    1. “Computer” means:                                                              physical loss or damage for Business
                                                                                      Income Coverage; or
       a. Programmable electronic equipment that is
          used to store, retrieve and process data; and                           (b) Immediately after the time of direct
                                                                                      physical loss or damage for Extra
       b. Associated peripheral equipment that pro-                                   Expense Coverage;
          vides communication, including input and
          output functions such as printing and auxiliary                         caused by or resulting from any Covered
          functions such as data transmission.                                    Cause of Loss at the described premises;
                                                                                  and
       “Computer” does not include those used to
       operate production-type machinery or equipment.




Copyright, Insurance Services Office, Inc., 2012                                                          BP 00 03 07 13
                                                                                                           Page 33 of 53
                                                                 INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 107 of 320

             (2) Ends on the earlier of:                                 b. Falling objects does not include loss of or
                 (a) The date when the property at the                      damage to:
                      described premises should be re-                       (1) Personal property in the open; or
                      paired, rebuilt or replaced with rea-                  (2) The interior of a building or structure, or
                      sonable speed and similar quality; or                      property inside a building or structure,
                 (b) The date when business is resumed                           unless the roof or an outside wall of the
                      at a new permanent location.                               building or structure is first damaged by a
        b. Does not include any increased period re-                             falling object.
             quired due to the enforcement of or compli-                 c. Water damage means:
             ance with any ordinance or law that:                            (1) Accidental discharge or leakage of water
             (1) Regulates the construction, use or repair,                       or steam as the direct result of the
                 or requires the tearing down of any                              breaking apart or cracking of any part of a
                 property; or                                                     system or appliance (other than a sump
             (2) Requires any insured or others to test for,                      system including its related equipment
                 monitor, clean up, remove, contain, treat,                       and parts) containing water or steam; and
                 detoxify or neutralize, or in any way                       (2) Accidental discharge or leakage of water
                 respond to, or assess the effects of                             or waterborne material as the direct result
                 “pollutants”.                                                    of the breaking apart or cracking of a
        The expiration date of this policy will not cut short                     water or sewer pipe that is located off the
        the “period of restoration”.                                              described premises and is part of a
                                                                                  municipal potable water supply system or
    10. “Pollutants” means any solid, liquid, gaseous or                          municipal sanitary sewer system, if the
        thermal irritant or contaminant, including smoke,                         breakage or cracking is caused by wear
        vapor, soot, fumes, acids, alkalis, chemicals and                         and tear.
        waste. Waste includes materials to be recycled,
        reconditioned or reclaimed.                                          But water damage does not include loss or
                                                                             damage otherwise excluded under the terms
    11. “Securities” means negotiable and nonnegotiable                      of the Water Exclusion. Therefore, for exam-
        instruments or contracts representing either                         ple, there is no coverage in the situation in
        “money” or other property and includes:                              which discharge or leakage of water results
        a. Tokens, tickets, revenue and other stamps                         from the breaking apart or cracking of a pipe
             (whether represented by actual stamps or                        which was caused by or related to weather-
             unused value in a meter) in current use; and                    induced flooding, even if wear and tear con-
                                                                             tributed to the breakage or cracking. As
        b. Evidences of debt issued in connection with
                                                                             another example, and also in accordance with
             credit or charge cards, which cards are not
                                                                             the terms of the Water Exclusion, there is no
             issued by you;
                                                                             coverage for loss or damage caused by or
        but does not include “money”.                                        related to weather-induced flooding which
    12. “Specified causes of loss” means the following:                      follows or is exacerbated by pipe breakage or
                                                                             cracking attributable to wear and tear.
        Fire; lightning; explosion; windstorm or hail;
        smoke; aircraft or vehicles; riot or civil commotion;                To the extent that accidental discharge or
        vandalism; leakage from fire extinguishing equip-                    leakage of water falls within the criteria set
        ment; sinkhole collapse; volcanic action; falling                    forth in c.(1) or c.(2) of this definition of
        objects; weight of snow, ice or sleet; water                         “specified causes of loss”, such water is not
        damage.                                                              subject to the provisions of the Water Exclu-
                                                                             sion which preclude coverage for surface
        a. Sinkhole collapse means the sudden sinking                        water or water under the ground surface.
            or collapse of land into underground empty
            spaces created by the action of water on                 13. “Stock” means merchandise held in storage or for
            limestone or dolomite. This cause of loss                    sale, raw materials and in-process or finished
            does not include:                                            goods, including supplies used in their packing or
                                                                         shipping.
        (1) The cost of filling sinkholes; or
        (2) Sinking or collapse of land into man-made
            underground cavities.




Copyright, Insurance Services Office, Inc., 2012                                                           BP 00 03 07 13
                                                                                                            Page 34 of 53
                                                                INSURED'S COPY
                 Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 108 of 320

    14. “Valuable papers and records” means inscribed,                      (c) Prior to the policy period, no insured
        printed or written:                                                     listed under Paragraph C.1. Who Is
        a. Documents;                                                           An Insured and no “employee”
                                                                                authorized by you to give or receive
        b. Manuscripts; and                                                     notice of an “occurrence” or claim,
        c. Records;                                                             knew that the “bodily injury” or “prop-
                                                                                erty damage” had occurred, in whole
        including abstracts, books, deeds, drawings,
                                                                                or in part. If such a listed insured or
        films, maps or mortgages.
                                                                                authorized “employee” knew, prior to
        But “valuable papers and records” does not mean                         the policy period, that the “bodily
        “money” or “securities”.                                                injury” or “property damage” oc-
SECTION II — LIABILITY                                                          curred, then any continuation, change
                                                                                or resumption of such “bodily injury”
A. Coverages                                                                    or “property damage” during or after
    1. Business Liability                                                       the policy period will be deemed to
       a. We will pay those sums that the insured                               have been known before the policy
          becomes legally obligated to pay as damages                           period.
          because of “bodily injury”, “property damage”                (2) To “personal and advertising injury”
          or “personal and advertising injury” to which                     caused by an offense arising out of your
          this insurance applies. We will have the right                    business, but only if the offense was
          and duty to defend the insured against any                        committed in the “coverage territory”
          “suit” seeking those damages. However, we                         during the policy period.
          will have no duty to defend the insured                   c. “Bodily injury” or “property damage” which
          against any “suit” seeking damages for “bodily               occurs during the policy period and was not,
          injury”, “property damage” or “personal and                  prior to the policy period, known to have
          advertising injury” to which this insurance                  occurred by any insured listed under Para-
          does not apply. We may, at our discretion,                   graph C.1. Who Is An Insured or any
          investigate any “occurrence” or any offense                  “employee” authorized by you to give or
          and settle any claim or “suit” that may result.              receive notice of an “occurrence” or claim,
          But:                                                         includes any continuation, change or resump-
          (1) The amount we will pay for damages is                    tion of “bodily injury” or “property damage”
               limited as described in Paragraph D.                    after the end of the policy period.
               Liability And Medical Expenses Limits Of
                                                                    d. “Bodily injury” or “property damage” will be
               Insurance in Section II — Liability; and
                                                                       deemed to have been known to have oc-
          (2) Our right and duty to defend end when                    curred at the earliest time when any insured
               we have used up the applicable Limit of                 listed under Paragraph C.1. Who Is An
               Insurance in the payment of judgments or                Insured or any “employee” authorized by you
               settlements or medical expenses.                        to give or receive notice of an “occurrence” or
          No other obligation or liability to pay sums or              claim:
          perform acts or services is covered unless                   (1) Reports all, or any part, of the “bodily
          explicitly provided for under Paragraph f.                        injury” or “property damage” to us or any
          Coverage Extension - Supplementary Pay-                           other insurer;
          ments.
                                                                       (2) Receives a written or verbal demand or
        b. This insurance applies:                                          claim for damages because of the “bodily
           (1) To “bodily injury” and “property damage”                     injury” or “property damage”; or
               only if:                                                (3) Becomes aware by any other means that
               (a) The “bodily injury” or “property dam-                    “bodily injury” or “property damage” has
                   age” is caused by an “occurrence”                        occurred or has begun to occur.
                   that takes place in the “coverage                e. Damages because of “bodily injury” include
                   territory”;                                         damages claimed by any person or organi-
               (b) The “bodily injury” or “property dam-               zation for care, loss of services or death
                   age” occurs during the policy period;               resulting at any time from the “bodily injury”.
                   and




Copyright, Insurance Services Office, Inc., 2012                                                     BP 00 03 07 13
                                                                                                      Page 35 of 53
                                                            INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 109 of 320

        f.   Coverage Extension - Supplementary                               (2) If we defend an insured against a “suit”
             Payments                                                             and an indemnitee of the insured is also
             (1) We will pay, with respect to any claim we                        named as a party to the “suit”, we will
                 investigate or settle, or any “suit” against                     defend that indemnitee if all of the follow-
                 an insured we defend:                                            ing conditions are met:
                 (a) All expenses we incur.                                       (a) The “suit” against the indemnitee
                                                                                      seeks damages for which the insured
                 (b) Up to $250 for cost of bail bonds                                has assumed the liability of the in-
                      required because of accidents or                                demnitee in a contract or agreement
                      traffic law violations arising out of the                       that is an “insured contract”;
                      use of any vehicle to which Business
                      Liability Coverage for “bodily injury”                      (b) This insurance applies to such liability
                      applies. We do not have to furnish                              assumed by the insured;
                      these bonds.                                                (c) The obligation to defend, or the cost
                 (c) The cost of bonds to release attach-                             of the defense of, that indemnitee,
                      ments, but only for bond amounts                                has also been assumed by the in-
                      within our Limit of Insurance. We do                            sured in the same “insured contract”;
                      not have to furnish these bonds.                            (d) The allegations in the “suit” and the
                 (d) All reasonable expenses incurred by                              information we know about the “oc-
                      the insured at our request to assist us                         currence” are such that no conflict
                      in the investigation or defense of the                          appears to exist between the inter-
                      claim or “suit”, including actual loss of                       ests of the insured and the interests
                      earnings up to $250 a day because of                            of the indemnitee;
                      time off from work.                                         (e) The indemnitee and the insured ask
                 (e) All court costs taxed against the                                us to conduct and control the defense
                      insured in the “suit”. However, these                           of that indemnitee against such “suit”
                      payments do not include attorneys’                              and agree that we can assign the
                      fees or attorneys’ expenses taxed                               same counsel to defend the insured
                      against the insured.                                            and the indemnitee; and
                 (f) Prejudgment          interest    awarded                      (f) The indemnitee:
                      against the insured on that part of the                         (i) Agrees in writing to:
                      judgment we pay. If we make an offer                                i. Cooperate with us in the
                      to pay the Limit of Insurance, we will                                   investigation, settlement or
                      not pay any prejudgment interest                                         defense of the “suit”;
                      based on that period of time after the
                      offer.                                                              ii. Immediately send us copies
                                                                                               of any demands, notices,
                 (g) All interest on the full amount of any                                    summonses or legal papers
                      judgment that accrues after entry of                                     received in connection with
                      the judgment and before we have                                          the “suit”;
                      paid, offered to pay, or deposited in
                      court the part of the judgment that is                              iii. Notify any other insurer
                      within our Limit of Insurance.                                           whose coverage is available
                                                                                               to the indemnitee; and
                 These payments will not reduce the limit
                 of liability.




Copyright, Insurance Services Office, Inc., 2012                                                            BP 00 03 07 13
                                                                                                             Page 36 of 53
                                                                  INSURED'S COPY
                 Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 110 of 320

                          iv. Cooperate with us with re-                      (c) The injured person submits to exam-
                              spect to coordinating other                         ination, at our expense, by physicians
                              applicable insurance avail-                         of our choice as often as we
                              able to the indemnitee; and                         reasonably require.
                     (ii) Provides us with written authori-           b. We will make these payments regardless of
                          zation to:                                     fault. These payments will not exceed the
                          i. Obtain records and other                    Limits of Insurance of Section II — Liability.
                              information related to the                 We will pay reasonable expenses for:
                              “suit”; and                                (1) First aid administered at the time of an
                          ii. Conduct and control the                         accident;
                              defense of the indemnitee in               (2) Necessary medical, surgical, X-ray and
                              such “suit”.                                    dental services, including prosthetic
            (3) So long as the conditions in Paragraph                        devices; and
                (2) are met, attorneys’ fees incurred by us              (3) Necessary ambulance, hospital, pro-
                in the defense of that indemnitee, neces-                     fessional nursing and funeral services.
                sary litigation expenses incurred by us         B. Exclusions
                and necessary litigation expenses in-
                curred by the indemnitee at our request            1. Applicable To Business Liability Coverage
                will be paid as Supplementary Payments.               This insurance does not apply to:
                Notwithstanding the provisions of Para-
                                                                      a. Expected Or Intended Injury
                graph B.1.b.(2) Exclusions in Section II
                — Liability, such payments will not be                   “Bodily injury” or “property damage” expected
                deemed to be damages for “bodily injury”                 or intended from the standpoint of the in-
                and “property damage” and will not                       sured. This exclusion does not apply to
                reduce the Limits of Insurance.                          “bodily injury” resulting from the use of rea-
                                                                         sonable force to protect persons or property.
                Our obligation to defend an insured’s in-
                demnitee and to pay for attorneys’ fees               b. Contractual Liability
                and necessary litigation expenses as                     “Bodily injury” or “property damage” for which
                Supplementary Payments ends when:                        the insured is obligated to pay damages by
                (a) We have used up the applicable Limit                 reason of the assumption of liability in a
                     of Insurance in the payment of judg-                contract or agreement. This exclusion does
                     ments or settlements; or                            not apply to liability for damages:
                (b) The conditions set forth above, or the               (1) That the insured would have in the
                     terms of the agreement described in                     absence of the contract or agreement; or
                     Paragraph (2)(f) above, are no longer               (2) Assumed in a contract or agreement that
                     met.                                                    is an “insured contract”, provided the
    2. Medical Expenses                                                      “bodily injury” or “property damage”
                                                                             occurs subsequent to the execution of the
       a. We will pay medical expenses as described                          contract or agreement. Solely for the pur-
          below for “bodily injury” caused by an                             poses of liability assumed in an “insured
          accident:                                                          contract”, reasonable attorneys’ fees and
            (1) On premises you own or rent;                                 necessary litigation expenses incurred by
            (2) On ways next to premises you own or                          or for a party other than an insured are
                rent; or                                                     deemed to be damages because of
                                                                             “bodily injury” or “property damage”,
            (3) Because of your operations;                                  provided:
            provided that:                                                      (a) Liability to such party for, or for the
                (a) The accident takes place in the “cov-                           cost of, that party’s defense has also
                    erage territory” and during the policy                          been assumed in the same “insured
                    period;                                                         contract”; and
                (b) The expenses are incurred and
                    reported to us within one year of the
                    date of the accident; and




Copyright, Insurance Services Office, Inc., 2012                                                         BP 00 03 07 13
                                                                                                          Page 37 of 53
                                                              INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 111 of 320

                (b) Such attorney fees and litigation                            (b) Performing duties related to the
                    expenses are for defense of that                                  conduct of the insured’s business; or
                    party against a civil or alternative                     (2) The spouse, child, parent, brother or
                    dispute resolution proceeding in                             sister of that “employee” as a con-
                    which damages to which this in-                              sequence of Paragraph (1) above.
                    surance applies are alleged.
                                                                             This exclusion applies whether the insured
        c. Liquor Liability                                                  may be liable as an employer or in any other
           “Bodily injury” or “property damage” for which                    capacity and to any obligation to share
           any insured may be held liable by reason of:                      damages with or repay someone else who
           (1) Causing or contributing to the intoxication                   must pay damages because of the injury.
                of any person;                                               This exclusion does not apply to liability
           (2) The furnishing of alcoholic beverages to a                    assumed by the insured under an “insured
                person under the legal drinking age or                       contract”.
                under the influence of alcohol; or                      f.   Pollution
           (3) Any statute, ordinance or regulation relat-                   (1) “Bodily injury” or “property damage” aris-
                ing to the sale, gift, distribution or use of                    ing out of the actual, alleged or
                alcoholic beverages.                                             threatened discharge, dispersal, seep-
           This exclusion applies even if the claims                             age, migration, release or escape of
           allege negligence or other wrongdoing in:                             “pollutants”:
                (a) The supervision, hiring, employment,                         (a) At or from any premises, site or
                    training or monitoring of others by an                            location which is or was at any time
                    insured; or                                                       owned or occupied by, or rented or
                                                                                      loaned to, any insured. However, this
                (b) Providing or failing to provide trans-                            subparagraph does not apply to:
                    portation with respect to any person
                    that may be under the influence of                                (i) “Bodily injury” if sustained within
                    alcohol;                                                                a building and caused by smoke,
                                                                                            fumes, vapor or soot produced by
           if the “occurrence” which caused the “bodily                                     or originating from equipment that
           injury” or “property damage”, involved that                                      is used to heat, cool or dehu-
           which is described in Paragraph (1), (2) or (3)                                  midify the building, or equipment
           above.                                                                           that is used to heat water for
           However, this exclusion applies only if you                                      personal use, by the building’s
           are in the business of manufacturing, distrib-                                   occupants or their guests;
           uting, selling, serving or furnishing alcoholic                            (ii) “Bodily injury” or “property dam-
           beverages. For the purposes of this exclu-                                       age” for which you may be held
           sion, permitting a person to bring alcoholic                                     liable, if you are a contractor and
           beverages on your premises, for consumption                                      the owner or lessee of such
           on your premises, whether or not a fee is                                        premises, site or location has
           charged or a license is required for such                                        been added to your policy as an
           activity, is not by itself considered the                                        additional insured with respect to
           business of selling, serving or furnishing                                       your ongoing operations per-
           alcoholic beverages.                                                             formed for that additional insured
        d. Workers’ Compensation And Similar Laws                                           at that premises, site or location
                                                                                            and such premises, site or
           Any obligation of the insured under a workers’
                                                                                            location is not and never was
           compensation, disability benefits or un-
                                                                                            owned or occupied by, or rented
           employment compensation law or any similar
                                                                                            or loaned to, any insured, other
           law.
                                                                                            than that additional insured; or
        e. Employer’s Liability
                                                                                      (iii) “Bodily injury” or “property dam-
            “Bodily injury” to:                                                             age” arising out of heat, smoke or
            (1) An “employee” of the insured arising out                                    fumes from a “hostile fire”;
                of and in the course of:
                (a) Employment by the insured; or




Copyright, Insurance Services Office, Inc., 2012                                                            BP 00 03 07 13
                                                                                                             Page 38 of 53
                                                                INSURED'S COPY
                 Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 112 of 320

                (b) At or from any premises, site or                                (ii) “Bodily injury” or “property dam-
                    location which is or was at any time                                  age” sustained within a building
                    used by or for any insured or others                                  and caused by the release of
                    for the handling, storage, disposal,                                  gases, fumes or vapors from
                    processing or treatment of waste;                                     materials brought into that build-
                (c) Which are or were at any time                                         ing in connection with operations
                    transported, handled, stored, treated,                                being performed by you or on
                    disposed of, or processed as waste                                    your behalf by a contractor or
                    by or for:                                                            subcontractor; or
                    (i) Any insured; or                                             (iii) “Bodily injury” or “property dam-
                                                                                          age” arising out of heat, smoke or
                    (ii) Any person or organization for                                   fumes from a “hostile fire”; or
                         whom you may be legally respon-
                         sible;                                                (e) At or from any premises, site or
                                                                                    location on which any insured or any
                (d) At or from any premises, site or                                contractors or subcontractors working
                    location on which any insured or any                            directly or indirectly on any insured’s
                    contractors or subcontractors working                           behalf are performing operations if
                    directly or indirectly on any insured’s                         the operations are to test for, monitor,
                    behalf are performing operations if                             clean up, remove, contain, treat,
                    the “pollutants” are brought on or to                           detoxify or neutralize, or in any way
                    the premises, site or location in                               respond to, or assess the effects of,
                    connection with such operations by                              “pollutants”.
                    such insured, contractor or subcon-
                    tractor. However, this subparagraph                    (2) Any loss, cost or expense arising out of
                    does not apply to:                                         any:
                    (i) “Bodily injury” or “property dam-                      (a) Request, demand, order or statutory
                         age” arising out of the escape of                          or regulatory requirement that any
                         fuels, lubricants or other operat-                         insured or others test for, monitor,
                         ing fluids which are needed to                             clean up, remove, contain, treat,
                         perform the normal electrical,                             detoxify or neutralize, or in any way
                         hydraulic or mechanical functions                          respond to, or assess the effects of,
                         necessary for the operation of                             “pollutants”; or
                         “mobile equipment” or its parts, if                   (b) Claim or “suit” by or on behalf of a
                         such fuels, lubricants or other                            governmental authority for damages
                         operating fluids escape from a                             because of testing for, monitoring,
                         vehicle part designed to hold,                             cleaning up, removing, containing,
                         store or receive them. This ex-                            treating, detoxifying or neutralizing, or
                         ception does not apply if the                              in any way responding to, or as-
                         “bodily injury” or “property dam-                          sessing the effects of, “pollutants”.
                         age” arises out of the intentional                    However, this paragraph does not apply
                         discharge, dispersal or release of                    to liability for damages because of “prop-
                         the fuels, lubricants or other                        erty damage” that the insured would have
                         operating fluids, or if such fuels,                   in the absence of such request, demand,
                         lubricants or other operating                         order or statutory or regulatory require-
                         fluids are brought on or to the                       ment or such claim or “suit” by or on
                         premises, site or location with the                   behalf of a governmental authority.
                         intent that they be discharged,
                         dispersed or released as part of              g. Aircraft, Auto Or Watercraft
                         the operations being performed                   “Bodily injury” or “property damage” arising
                         by such insured, contractor or                   out of the ownership, maintenance, use or
                         subcontractor;                                   entrustment to others of any aircraft, “auto” or
                                                                          watercraft owned or operated by or rented or
                                                                          loaned to any insured. Use includes operation
                                                                          and “loading or unloading”.




Copyright, Insurance Services Office, Inc., 2012                                                          BP 00 03 07 13
                                                                                                           Page 39 of 53
                                                               INSURED'S COPY
                 Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 113 of 320

            This exclusion applies even if the claims                  h. Mobile Equipment
            allege negligence or other wrongdoing in the                  “Bodily injury” or “property damage” arising
            supervision, hiring, employment, training or                  out of:
            monitoring of others by an insured, if the
            “occurrence” which caused the “bodily injury”                 (1) The transportation of “mobile equipment”
            or “property damage” involved the ownership,                      by an “auto” owned or operated by or
            maintenance, use or entrustment to others of                      rented or loaned to any insured; or
            any aircraft, “auto” or watercraft that is owned              (2) The use of “mobile equipment” in, or
            or operated by or rented or loaned to any                         while in practice for, or while being pre-
            insured.                                                          pared for, any prearranged racing, speed,
            This exclusion does not apply to:                                 demolition or stunting activity.
            (1) A watercraft while ashore on premises                  i.   War
                you own or rent;                                            “Bodily injury”, “property damage” or “per-
            (2) A watercraft you do not own that is:                        sonal and advertising injury”, however
                                                                            caused, arising, directly or indirectly, out of:
                (a) Less than 51 feet long; and
                                                                            (1) War, including undeclared or civil war;
                (b) Not being used to carry persons or
                     property for a charge;                                 (2) Warlike action by a military force,
                                                                                including action in hindering or defending
            (3) Parking an “auto” on, or on the ways next                       against an actual or expected attack, by
                to, premises you own or rent, provided                          any government, sovereign or other
                the “auto” is not owned by or rented or                         authority using military personnel or other
                loaned to you or the insured;                                   agents; or
            (4) Liability assumed under any “insured                        (3) Insurrection,     rebellion,    revolution,
                contract” for the ownership, maintenance                        usurped power, or action taken by
                or use of aircraft or watercraft; or                            government authority in hindering or
            (5) “Bodily injury” or “property damage”                            defending against any of these.
                arising out of:                                        j.   Professional Services
                (a) The operation of machinery or                           “Bodily injury”, “property damage” or “per-
                     equipment that is attached to, or part                 sonal and advertising injury” caused by the
                     of, a land vehicle that would qualify                  rendering or failure to render any professional
                     under the definition of “mobile equip-                 service. This includes but is not limited to:
                     ment” if it were not subject to a
                     compulsory or financial responsibility                 (1) Legal, accounting or advertising services;
                     law or other motor vehicle insurance                   (2) Preparing, approving, or failing to prepare
                     or motor vehicle registration law                          or approve maps, drawings, opinions,
                     where it is licensed or principally                        reports, surveys, change orders, designs
                     garaged; or                                                or specifications;
                (b) The operation of any of the following                   (3) Supervisory, inspection or engineering
                     machinery or equipment:                                    services;
                     (i) Cherry pickers and similar                         (4) Medical, surgical, dental, X-ray or nursing
                          devices mounted on automobile                         services treatment, advice or instruction;
                          or truck chassis and used to raise                (5) Any health or therapeutic service treat-
                          or lower workers; and                                 ment, advice or instruction;
                     (ii) Air compressors, pumps and                        (6) Any service, treatment, advice or in-
                          generators, including spraying,                       struction for the purpose of appearance
                          welding, building cleaning, geo-                      or skin enhancement, hair removal or
                          physical exploration, lighting and
                                                                                replacement or personal grooming;
                          well servicing equipment.




Copyright, Insurance Services Office, Inc., 2012                                                          BP 00 03 07 13
                                                                                                           Page 40 of 53
                                                               INSURED'S COPY
                 Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 114 of 320

            (7) Optometry or optical or hearing aid ser-                    Paragraph (2) of this exclusion does not apply
                vices including the prescribing, prepara-                   if the premises are “your work” and were
                tion, fitting, demonstration or distribution                never occupied, rented or held for rental by
                of ophthalmic lenses and similar products                   you.
                or hearing aid devices;                                     Paragraphs (3), (4), (5) and (6) of this
            (8) Body piercing services; and                                 exclusion do not apply to liability assumed
            (9) Services in the practice of pharmacy.                       under a sidetrack agreement.
            This exclusion applies even if the claims                       Paragraph (6) of this exclusion does not apply
            allege negligence or other wrongdoing in the                    to “property damage” included in the
            supervision, hiring, employment, training or                    “products-completed operations hazard”.
            monitoring of others by an insured, if the                 l.   Damage To Your Product
            “occurrence” which caused the “bodily injury”                   “Property damage” to “your product” arising
            or “property damage”, or the offense which                      out of it or any part of it.
            caused the “personal and advertising injury”,
            involved the rendering or failure to render of             m. Damage To Your Work
            any professional service.                                     “Property damage” to “your work” arising out
        k. Damage To Property                                             of it or any part of it and included in the
                                                                          “products-completed operations hazard”.
            “Property damage” to:
                                                                          This exclusion does not apply if the damaged
            (1) Property you own, rent or occupy, includ-                 work or the work out of which the damage
                ing any costs or expenses incurred by                     arises was performed on your behalf by a
                you, or any other person, organization or                 subcontractor.
                entity, for repair, replacement, enhance-
                ment, restoration or maintenance of such               n. Damage To Impaired Property Or Property
                property for any reason, including preven-                Not Physically Injured
                tion of injury to a person or damage to                   “Property damage” to “impaired property” or
                another’s property;                                       property that has not been physically injured,
            (2) Premises you sell, give away or abandon,                  arising out of:
                if the “property damage” arises out of any                (1) A defect, deficiency, inadequacy or dan-
                part of those premises;                                        gerous condition in “your product” or
            (3) Property loaned to you;                                        “your work”; or
            (4) Personal property in the care, custody or                 (2) A delay or failure by you or anyone acting
                control of the insured;                                        on your behalf to perform a contract or
                                                                               agreement in accordance with its terms.
            (5) That particular part of real property on
                which you or any contractor or sub-                       This exclusion does not apply to the loss of
                contractor working directly or indirectly on              use of other property arising out of sudden
                your behalf is performing operations, if                  and accidental physical injury to “your prod-
                the “property damage” arises out of those                 uct” or “your work” after it has been put to its
                operations; or                                            intended use.
            (6) That particular part of any property that              o. Recall Of Products, Work Or Impaired
                must be restored, repaired or replaced                    Property
                because “your work” was incorrectly                       Damages claimed for any loss, cost or
                performed on it.                                          expense incurred by you or others for the loss
            Paragraphs (1), (3) and (4) of this exclusion                 of use, withdrawal, recall, inspection, repair,
            do not apply to “property damage” (other than                 replacement, adjustment, removal or disposal
            damage by fire) to premises, including the                    of:
            contents of such premises, rented to you for a                  (1) “Your product”;
            period of seven or fewer consecutive days. A
                                                                            (2) “Your work”; or
            separate Limit of Insurance applies to Dam-
            age To Premises Rented To You as de-                            (3) “Impaired property”;
            scribed in Paragraph D. Liability And Medical
            Expenses Limits Of Insurance in Section II —
            Liability.




Copyright, Insurance Services Office, Inc., 2012                                                        BP 00 03 07 13
                                                                                                         Page 41 of 53
                                                               INSURED'S COPY
                 Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 115 of 320

            if such product, work or property is withdrawn                         For the purposes of this exclusion, the
            or recalled from the market or from use by                             placing of frames, borders or links, or
            any person or organization because of a                                advertising, for you or others anywhere
            known or suspected defect, deficiency, inade-                          on the Internet, by itself, is not considered
            quacy or dangerous condition in it.                                    the business of advertising, broadcasting,
        p. Personal And Advertising Injury                                         publishing or telecasting;
            “Personal and advertising injury”:                               (9)   Arising out of the actual, alleged or
                                                                                   threatened discharge, dispersal, seep-
            (1) Caused by or at the direction of the                               age, migration, release or escape of
                insured with the knowledge that the act                            “pollutants” at any time;
                would violate the rights of another and
                would inflict “personal and advertising                     (10)   With respect to any loss, cost or expense
                injury”;                                                           arising out of any:
            (2) Arising out of oral or written publication, in                     (a) Request, demand or order that any
                any manner, of material, if done by or at                               insured or others test for, monitor,
                the direction of the insured with                                       clean up, remove, contain, treat,
                knowledge of its falsity;                                               detoxify or neutralize, or in any way
                                                                                        respond to, or assess the effects of,
            (3) Arising out of oral or written publication, in                          “pollutants”; or
                any manner, of material whose first pub-
                lication took place before the beginning of                        (b) Claim or “suit” by or on behalf of a
                the policy period;                                                      governmental authority for damages
                                                                                        because of testing for, monitoring,
            (4) For which the insured has assumed                                       cleaning up, removing, containing,
                liability in a contract or agreement. This                              treating, detoxifying or neutralizing, or
                exclusion does not apply to liability for                               in any way responding to, or
                damages that the insured would have in                                  assessing the effects of, “pollutants”;
                the absence of the contract or agreement;
                                                                            (11)   Arising out of an electronic chatroom or
            (5) Arising out of a breach of contract, except                        bulletin board the insured hosts, owns or
                an implied contract to use another’s                               over which the insured exercises control;
                advertising idea in your “advertisement”;
                                                                            (12)   Arising out of the infringement of copy-
            (6) Arising out of the failure of goods,                               right, patent, trademark, trade secret or
                products or services to conform with any                           other intellectual property rights. Under
                statement of quality or performance made                           this exclusion, such other intellectual
                in your “advertisement”;                                           property rights do not include the use of
            (7) Arising out of the wrong description of the                        another’s advertising idea in your “adver-
                price of goods, products or services                               tisement”.
                stated in your “advertisement”;                                    However, this exclusion does not apply to
            (8) Committed by an insured whose business                             infringement, in your “advertisement”, of
                is:                                                                copyright, trade dress or slogan;
                (a) Advertising, broadcasting, publishing                   (13)   Arising out of the unauthorized use of
                     or telecasting;                                               another’s name or product in your e-mail
                                                                                   address, domain name or metatags, or
                (b) Designing or determining content of
                                                                                   any other similar tactics to mislead
                     web sites for others; or
                                                                                   another’s potential customers.
                (c) An Internet search, access, content
                                                                         q. Electronic Data
                     or service provider.
                                                                            Damages arising out of the loss of, loss of
                However, this exclusion does not apply to
                                                                            use of, damage to, corruption of, inability to
                Paragraphs 14.a., b. and c. of “personal
                                                                            access, or inability to manipulate electronic
                and advertising injury” under Paragraph
                F. Liability And Medical Expenses Defini-                   data.
                tions.                                                      However, this exclusion does not apply to
                                                                            liability for damages because of “bodily
                                                                            injury”.




Copyright, Insurance Services Office, Inc., 2012                                                              BP 00 03 07 13
                                                                                                               Page 42 of 53
                                                                 INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 116 of 320

             As used in this exclusion, electronic data                 Exclusions c., d., e., f., g., h., i., k., l., m., n. and
             means information, facts or computer pro-                  o. in Section II — Liability do not apply to damage
             grams stored as or on, created or used on, or              by fire to premises while rented to you, or
             transmitted to or from computer software                   temporarily occupied by you with permission of
             (including systems and applications software),             the owner. A separate Damage To Premises
             on hard or floppy disks, CD-ROMs, tapes,                   Rented To You Limit of Insurance applies to this
             drives, cells, data processing devices or any              coverage as described in Paragraph D. Liability
             other repositories of computer software which              And Medical Expenses Limits of Insurance in
             are used with electronically controlled equip-             Section II — Liability.
             ment. The term computer programs, referred              2. Applicable To Medical Expenses Coverage
             to in the foregoing description of electronic
             data, means a set of related electronic                    We will not pay expenses for “bodily injury”:
             instructions which direct the operations and               a. To any insured, except “volunteer workers”.
             functions of a computer or device connected                b. To a person hired to do work for or on behalf
             to it, which enable the computer or device to
                                                                           of any insured or a tenant of any insured.
             receive, process, store, retrieve or send data.
                                                                        c. To a person injured on that part of premises
        r. Criminal Acts                                                   you own or rent that the person normally
           “Personal and advertising injury” arising out of                occupies.
           a criminal act committed by or at the direction              d. To a person, whether or not an “employee” of
           of the insured.                                                 any insured, if benefits for the “bodily injury”
        s. Recording And Distribution Of Material Or                       are payable or must be provided under a
           Information In Violation Of Law                                 workers’ compensation or disability benefits
           “Bodily injury”, “property damage” or “per-                     law or a similar law.
           sonal and advertising injury” arising directly or            e. To a person injured while practicing, in-
           indirectly out of any action or omission that                   structing or participating in any physical exer-
           violates or is alleged to violate:                              cises or games, sports or athletic contests.
           (1) The Telephone Consumer Protection Act                    f. Included within the “products-completed oper-
                (TCPA), including any amendment of or                      ations hazard”.
                addition to such law;                                   g. Excluded under Business Liability Coverage.
           (2) The CAN-SPAM Act of 2003, including                   3. Applicable To Both Business Liability Coverage
                any amendment of or addition to such                    And Medical Expenses Coverage - Nuclear
                law;                                                    Energy Liability Exclusion
           (3) The Fair Credit Reporting Act (FCRA),                    This insurance does not apply:
                and any amendment of or addition to
                such law, including the Fair and Accurate               a. Under Business Liability Coverage, to “bodily
                Credit Transaction Act (FACTA); or                          injury” or “property damage”:
           (4) Any federal, state or local statute,                         (1) With respect to which an insured under
                ordinance or regulation, other than the                          the policy is also an insured under a
                TCPA, CAN-SPAM Act of 2003 or FCRA                               nuclear energy liability policy issued by
                and their amendments and additions, that                         the Nuclear Energy Liability Insurance
                addresses, prohibits, or limits the printing,                    Association, Mutual Atomic Energy Liab-
                dissemination, disposal, collecting, rec-                        ility Underwriters or Nuclear Insurance
                ording, sending, transmitting, communi-                          Association of Canada, or would be an
                cating or distribution of material or                            insured under any such policy but for its
                information.                                                     termination upon exhaustion of its limit of
                                                                                 liability; or




Copyright, Insurance Services Office, Inc., 2012                                                             BP 00 03 07 13
                                                                                                              Page 43 of 53
                                                                INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 117 of 320

           (2) Resulting from the “hazardous properties”                      (2) “Hazardous properties” include radio-
                of “nuclear material” and with respect to                         active, toxic or explosive properties;
                which:                                                        (3) “Nuclear facility” means:
                (a) Any person or organization is re-                             (a) Any “nuclear reactor”;
                    quired to maintain financial protection
                    pursuant to the Atomic Energy Act of                          (b) Any equipment or device designed or
                    1954, or any law amendatory thereof;                               used for:
                    or                                                                 (i) Separating the isotopes of
                (b) The insured is, or had this policy not                                   uranium or plutonium;
                    been issued would be, entitled to                                  (ii) Processing or utilizing “spent
                    indemnity from the United States of                                      fuel”; or
                    America, or any agency thereof,                                    (iii) Handling, processing or pack-
                    under any agreement entered into by                                      aging “waste”;
                    the United States of America, or any
                    agency thereof, with any person or                            (c) Any equipment or device used for the
                    organization.                                                      processing, fabricating or alloying of
                                                                                       “special nuclear material” if at any
        b. Under Medical Expenses Coverage, to ex-                                     time the total amount of such material
           penses incurred with respect to “bodily injury”                             in the custody of the insured at the
           resulting from the “hazardous properties” of                                premises where such equipment or
           “nuclear material” and arising out of the                                   device is located consists of or con-
           operation of a “nuclear facility” by any person                             tains more than 25 grams of
           or organization.                                                            plutonium or uranium 233 or any
        c. Under Business Liability Coverage, to “bodily                               combination thereof, or more than
           injury” or “property damage” resulting from the                             250 grams of uranium 235;
           “hazardous properties” of the “nuclear                                 (d) Any structure, basin, excavation,
           material”; if:                                                              premises or place prepared or used
            (1) The “nuclear material”:                                                for the storage or disposal of “waste”;
                (a) Is at any “nuclear facility” owned by,                        and includes the site on which any of the
                     or operated by or on behalf of, an                           foregoing is located, all operations con-
                     insured; or                                                  ducted on such site and all premises
                (b) Has been discharged or dispersed                              used for such operations;
                     therefrom;                                               (4) “Nuclear       material”   means     “source
            (2) The “nuclear material” is contained in                            material”, “special nuclear material” or
                “spent fuel” or “waste” at any time pos-                          “by-product material”;
                sessed, handled, used, processed,                             (5) “Nuclear reactor” means any apparatus
                stored, transported or disposed of by or                          designed or used to sustain nuclear
                on behalf of an insured; or                                       fission in a self-supporting chain reaction
            (3) The “bodily injury” or “property damage”                          or to contain a critical mass of fissionable
                arises out of the furnishing by an insured                        material;
                of services, materials, parts or equipment                    (6) “Property damage” includes all forms of
                in connection with the planning, construc-                        radioactive contamination of property;
                tion, maintenance, operation or use of
                                                                              (7) “Source material” has the meaning given
                any “nuclear facility”; but if such facility is
                                                                                  it in the Atomic Energy Act of 1954 or in
                located within the United States of
                                                                                  any law amendatory thereof;
                America, its territories or possessions or
                Canada, this Exclusion (3) applies only to                    (8) “Special nuclear material” has the
                “property damage” to such “nuclear                                meaning given it in the Atomic Energy Act
                facility” and any property thereat.                               of 1954 or in any law amendatory thereof;
        d. As used in this exclusion:                                         (9) “Spent fuel” means any fuel element or
                                                                                  fuel component, solid or liquid, which has
           (1) “By-product material” has the meaning
                                                                                  been used or exposed to radiation in a
               given it in the Atomic Energy Act of 1954
                                                                                  “nuclear reactor”;
               or in any law amendatory thereof;




Copyright, Insurance Services Office, Inc., 2012                                                              BP 00 03 07 13
                                                                                                               Page 44 of 53
                                                                  INSURED'S COPY
                 Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 118 of 320

            (10) “Waste” means any waste material:                  2. Each of the following is also an insured:
                (a) Containing      “by-product    material”           a. Your “volunteer workers” only while per-
                    other than the tailings or wastes                     forming duties related to the conduct of your
                    produced by the extraction or con-                    business, or your “employees”, other than
                    centration of uranium or thorium from                 either your “executive officers” (if you are an
                    any ore processed primarily for its                   organization other than a partnership, joint
                    “source material” content; and                        venture or limited liability company) or your
                (b) Resulting from the operation by any                   managers (if you are a limited liability com-
                    person or organization of any                         pany), but only for acts within the scope of
                    “nuclear facility” included under Para-               their employment by you or while performing
                    graphs (a) and (b) of the definition of               duties related to the conduct of your busi-
                    “nuclear facility”.                                   ness. However, none of these “employees” or
                                                                          “volunteer workers” are insureds for:
C. Who Is An Insured
                                                                          (1) “Bodily injury” or “personal and ad-
    1. If you are designated in the Declarations as:                           vertising injury”:
       a. An individual, you and your spouse are                               (a) To you, to your partners or members
            insureds, but only with respect to the conduct                          (if you are a partnership or joint
            of a business of which you are the sole                                 venture), to your members (if you are
            owner.                                                                  a limited liability company), or to a co-
       b. A partnership or joint venture, you are an                                ”employee” while in the course of his
            insured. Your members, your partners and                                or her employment or performing
            their spouses are also insureds, but only with                          duties related to the conduct of your
            respect to the conduct of your business.                                business, or to your other “volunteer
                                                                                    workers” while performing duties
       c. A limited liability company, you are an
                                                                                    related to the conduct of your
            insured. Your members are also insureds, but
            only with respect to the conduct of your                                business;
            business. Your managers are insureds, but                          (b) To the spouse, child, parent, brother
            only with respect to their duties as your                               or sister of that co-”employee” as a
            managers.                                                               consequence of Paragraph (a) above;
       d. An organization other than a partnership, joint                      (c) For which there is any obligation to
            venture or limited liability company, you are                           share damages with or repay some-
            an insured. Your “executive officers” and                               one else who must pay damages
            directors are insureds, but only with respect to                        because of the injury described in
            their duties as your officers or directors. Your                        Paragraph (a) or (b); or
            stockholders are also insureds, but only with                      (d) Arising out of his or her providing or
            respect to their liability as stockholders.                             failing to provide professional health
       e. A trust, you are an insured. Your trustees are                            care services.
            also insureds, but only with respect to their                   (2) “Property damage” to property:
            duties as trustees.
                                                                                (a) Owned, occupied or used by;




Copyright, Insurance Services Office, Inc., 2012                                                          BP 00 03 07 13
                                                                                                           Page 45 of 53
                                                               INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 119 of 320

                (b) Rented to, in the care, custody or               3. The most we will pay under Business Liability
                    control of, or over which physical                  Coverage for damages because of “property
                    control is being exercised for any                  damage” to a premises while rented to you or in
                    purpose by;                                         the case of fire while rented to you or temporarily
                you, any of your “employees”, “volunteer                occupied by you with permission of the owner is
                workers”, any partner or member (if you                 the applicable Damage To Premises Rented To
                are a partnership or joint venture), or any             You limit shown for that premises in the Declara-
                member (if you are a limited liability                  tions. For a premises temporarily occupied by
                company).                                               you, the applicable limit will be the highest Dam-
                                                                        age To Premises Rented To You limit shown in
        b. Any person (other than your “employee” or                    the Declarations.
            “volunteer worker”), or any organization while
            acting as your real estate manager.                      4. Aggregate Limits
        c. Any person or organization having proper                      The most we will pay for:
            temporary custody of your property if you die,               a. All “bodily injury” and “property damage” that
            but only:                                                       is included in the “products-completed opera-
            (1) With respect to liability arising out of the                tions hazard” is twice the Liability and Medical
                maintenance or use of that property; and                    Expenses limit.
            (2) Until your legal representative has been                 b. All:
                appointed.                                                  (1) “Bodily injury” and “property damage”
        d. Your legal representative if you die, but only                        except damages because of “bodily in-
            with respect to duties as such. That repre-                          jury” or “property damage” included in the
            sentative will have all your rights and duties                       “products-completed operations hazard”;
            under this policy.                                               (2) Plus medical expenses;
   No person or organization is an insured with respect                      (3) Plus all “personal and advertising injury”
   to the conduct of any current or past partnership, joint                       caused by offenses committed;
   venture or limited liability company that is not shown                    is twice the Liability and Medical Expenses
   as a Named Insured in the Declarations.                                   limit.
D. Liability And Medical Expenses Limits Of                             Subject to Paragraph a. or b. above, whichever
   Insurance                                                            applies, the Damage To Premises Rented To You
   1. The Limits of Insurance of Section II — Liability                 limit is the most we will pay for damages because
        shown in the Declarations and the rules below fix               of “property damage” to any one premises, while
        the most we will pay regardless of the number of:               rented to you, or in the case of fire, while rented
        a. Insureds;                                                    to you or temporarily occupied by you with
                                                                        permission of the owner.
       b. Claims made or “suits” brought; or
                                                                        The Limits of Insurance of Section II — Liability
       c. Persons or organizations making claims or                     apply separately to each consecutive annual
            bringing “suits”.                                           period and to any remaining period of less than
    2. The most we will pay for the sum of all damages                  12 months, starting with the beginning of the
       because of all:                                                  policy period shown in the Declarations, unless
                                                                        the policy period is extended after issuance for an
       a. “Bodily injury”, “property damage” and medi-
                                                                        additional period of less than 12 months. In that
            cal expenses arising out of any one “occur-
                                                                        case, the additional period will be deemed part of
            rence”; and
                                                                        the last preceding period for purposes of deter-
       b. “Personal and advertising injury” sustained by                mining the Limits of Insurance.
            any one person or organization;
                                                                 E. Liability And Medical Expenses General Condi-
       is the Liability and Medical Expenses limit shown            tions
       in the Declarations. But the most we will pay for
       all medical expenses because of “bodily injury”               1. Bankruptcy
       sustained by any one person is the Medical                        Bankruptcy or insolvency of the insured or of the
       Expenses limit shown in the Declarations.                         insured’s estate will not relieve us of our
                                                                         obligations under this policy.




Copyright, Insurance Services Office, Inc., 2012                                                          BP 00 03 07 13
                                                                                                           Page 46 of 53
                                                               INSURED'S COPY
                 Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 120 of 320

    2. Duties In The Event Of Occurrence, Offense,                     A person or organization may sue us to recover
       Claim Or Suit                                                   on an agreed settlement or on a final judgment
       a. You must see to it that we are notified as                   against an insured; but we will not be liable for
           soon as practicable of an “occurrence” or an                damages that are not payable under the terms of
           offense which may result in a claim. To the                 this policy or that are in excess of the applicable
           extent possible, notice should include:                     Limit of Insurance. An agreed settlement means a
                                                                       settlement and release of liability signed by us,
           (1) How, when and where the “occurrence”                    the insured and the claimant or the claimant’s
               or offense took place;                                  legal representative.
           (2) The names and addresses of any injured              4. Separation Of Insureds
               persons and witnesses; and
                                                                      Except with respect to the Limits of Insurance of
           (3) The nature and location of any injury or               Section II — Liability, and any rights or duties
               damage arising out of the “occurrence” or              specifically assigned in this policy to the first
               offense.                                               Named Insured, this insurance applies:
       b. If a claim is made or “suit” is brought against             a. As if each Named Insured were the only
           any insured, you must:                                        Named Insured; and
           (1) Immediately record the specifics of the                b. Separately to each insured against whom
               claim or “suit” and the date received; and                claim is made or “suit” is brought.
            (2) Notify us as soon as practicable.              F. Liability And Medical Expenses Definitions
            You must see to it that we receive written            1. “Advertisement” means a notice that is broadcast
            notice of the claim or “suit” as soon as                  or published to the general public or specific
            practicable.                                              market segments about your goods, products or
        c. You and any other involved insured must:                   services for the purpose of attracting customers
                                                                      or supporters. For the purposes of this definition:
           (1) Immediately send us copies of any
               demands, notices, summonses or legal                   a. Notices that are published include material
               papers received in connection with the                      placed on the Internet or on similar electronic
               claim or “suit”;                                            means of communication; and
           (2) Authorize us to obtain records and other               b. Regarding web sites, only that part of a web
               information;                                                site that is about your goods, products or
                                                                           services for the purposes of attracting cus-
           (3) Cooperate with us in the investigation or
                                                                           tomers or supporters is considered an
               settlement of the claim or defense against
                                                                           advertisement.
               the “suit”; and
                                                                   2. “Auto” means:
           (4) Assist us, upon our request, in the
               enforcement of any right against any                   a. A land motor vehicle, trailer or semitrailer
               person or organization that may be liable                  designed for travel on public roads, including
               to the insured because of injury or                        any attached machinery or equipment; or
               damage to which this insurance may also                b. Any other land vehicle that is subject to a
               apply.                                                     compulsory or financial responsibility law or
        d. No insured will, except at that insured’s own                  other motor vehicle insurance or motor vehi-
           cost, voluntarily make a payment, assume                       cle registration law where it is licensed or
           any obligation, or incur any expense, other                    principally garaged.
           than for first aid, without our consent.                   However, “auto” does not include “mobile
    3. Legal Action Against Us                                        equipment”.
       No person or organization has a right under this            3. “Bodily injury” means bodily injury, sickness or
       policy:                                                        disease sustained by a person, including death
                                                                      resulting from any of these at any time.
       a. To join us as a party or otherwise bring us
           into a “suit” asking for damages from an                4. “Coverage territory” means:
           insured; or                                                a. The United States of America (including its
       b. To sue us on this policy unless all of its terms               territories and possessions), Puerto Rico and
           have been fully complied with.                                Canada;




Copyright, Insurance Services Office, Inc., 2012                                                        BP 00 03 07 13
                                                                                                         Page 47 of 53
                                                             INSURED'S COPY
                   Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 121 of 320

         b. International waters or airspace, but only if                 b. A sidetrack agreement;
             the injury or damage occurs in the course of                 c. Any easement or license agreement, except
             travel or transportation between any places                     in connection with construction or demolition
             included in Paragraph a. above; or                              operations on or within 50 feet of a railroad;
         c. All other parts of the world if the injury or                 d. An obligation, as required by ordinance, to
             damage arises out of:                                           indemnify a municipality, except in connection
             (1) Goods or products made or sold by you in                    with work for a municipality;
                   the territory described in Paragraph a.                e. An elevator maintenance agreement;
                   above;
                                                                          f. That part of any other contract or agreement
             (2) The activities of a person whose home is                     pertaining to your business (including an
                   in the territory described in Paragraph a.                 indemnification of a municipality in connection
                   above, but is away for a short time on                     with work performed for a municipality) under
                   your business; or                                          which you assume the tort liability of another
             (3) “Personal and advertising injury” offenses                   party to pay for “bodily injury” or “property
                   that take place through the Internet or                    damage” to a third person or organization.
                   similar electronic means of communica-                     Tort liability means a liability that would be
                   tion;                                                      imposed by law in the absence of any
         provided the insured’s responsibility to pay                         contract or agreement.
         damages is determined in a “suit” on the merits in                   Paragraph f. does not include that part of any
         the territory described in Paragraph a. above or in                  contract or agreement:
         a settlement we agree to.                                            (1) That indemnifies a railroad for “bodily
    5.   “Employee” includes a “leased worker”. “Em-                              injury” or “property damage” arising out of
         ployee” does not include a “temporary worker”.                           construction or demolition operations,
    6.   “Executive officer” means a person holding any of                        within 50 feet of any railroad property and
         the officer positions created by your charter,                           affecting any railroad bridge or trestle,
         constitution, bylaws or any other similar governing                      tracks, roadbeds, tunnel, underpass or
         document.                                                                crossing;
    7.   “Hostile fire” means one which becomes                               (2) That indemnifies an architect, engineer or
         uncontrollable or breaks out from where it was                           surveyor for injury or damage arising out
         intended to be.                                                          of:
    8.   “Impaired property” means tangible property,                             (a) Preparing, approving or failing to
         other than “your product” or “your work”, that                                prepare or approve maps, drawings,
         cannot be used or is less useful because:                                     opinions, reports, surveys, change
                                                                                       orders, designs or specifications; or
         a. It incorporates “your product” or “your work”
             that is known or thought to be defective,                            (b) Giving directions or instructions, or
             deficient, inadequate or dangerous; or                                    failing to give them, if that is the pri-
                                                                                       mary cause of the injury or damage;
         b. You have failed to fulfill the terms of a                                  or
             contract or agreement;
                                                                              (3) Under which the insured, if an architect,
         if such property can be restored to use by:                              engineer or surveyor, assumes liability for
              (1) The repair, replacement, adjustment or                          an injury or damage arising out of the
                  removal of “your product” or “your work”;                       insured’s rendering or failure to render
                  or                                                              professional services, including those
                                                                                  listed in Paragraph (2) above and super-
              (2) Your fulfilling the terms of the contract or
                                                                                  visory, inspection or engineering services.
                  agreement.
                                                                      10. “Leased worker” means a person leased to you
    9. “Insured contract” means:
                                                                          by a labor leasing firm under an agreement
       a. A contract for a lease of premises. However,                    between you and the labor leasing firm, to
           that portion of the contract for a lease of                    perform duties related to the conduct of your
           premises that indemnifies any person or                        business. “Leased worker” does not include a
           organization for damage by fire to premises                    “temporary worker”.
           while rented to you or temporarily occupied by
           you with permission of the owner is not an
           “insured contract”;




Copyright, Insurance Services Office, Inc., 2012                                                             BP 00 03 07 13
                                                                                                              Page 48 of 53
                                                                 INSURED'S COPY
                 Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 122 of 320

    11. “Loading or unloading” means the handling of                        However, self-propelled vehicles with the
        property:                                                           following types of permanently attached
        a. After it is moved from the place where it is                     equipment are not “mobile equipment” but will
            accepted for movement into or onto an                           be considered “autos”:
            aircraft, watercraft or “auto”;                                 (1) Equipment designed primarily for:
        b. While it is in or on an aircraft, watercraft or                      (a) Snow removal;
            “auto”; or                                                          (b) Road maintenance, but not con-
        c. While it is being moved from an aircraft,                                struction or resurfacing; or
            watercraft or “auto” to the place where it is                        (c) Street cleaning;
            finally delivered;
                                                                             (2) Cherry pickers and similar devices
        but “loading or unloading” does not include the                          mounted on automobile or truck chassis
        movement of property by means of a mechanical                            and used to raise or lower workers; and
        device, other than a hand truck, that is not
        attached to the aircraft, watercraft or “auto”.                      (3) Air compressors, pumps and generators,
                                                                                 including spraying, welding, building
    12. “Mobile equipment” means any of the following                            cleaning, geophysical exploration, lighting
        types of land vehicles, including any attached                           and well servicing equipment.
        machinery or equipment:
                                                                        However, “mobile equipment” does not include
        a. Bulldozers, farm machinery, forklifts and other              land vehicles that are subject to a compulsory or
            vehicles designed for use principally off public            financial responsibility law or other motor vehicle
            roads;                                                      insurance or motor vehicle registration law where
        b. Vehicles maintained for use solely on or next                they are licensed or principally garaged. Land
            to premises you own or rent;                                vehicles subject to a compulsory or financial
        c. Vehicles that travel on crawler treads;                      responsibility law or other motor vehicle insurance
                                                                        law or motor vehicle registration law are consid-
        d. Vehicles, whether self-propelled or not, on                  ered “autos”.
           which are permanently mounted:
                                                                    13. “Occurrence” means an accident, including con-
           (1) Power cranes, shovels, loaders, diggers                  tinuous or repeated exposure to substantially the
               or drills; or                                            same general harmful conditions.
           (2) Road construction or resurfacing equip-              14. “Personal and advertising injury” means injury,
               ment such as graders, scrapers or rollers;               including consequential “bodily injury”, arising out
        e. Vehicles not described in Paragraph a., b., c.               of one or more of the following offenses:
           or d. above that are not self-propelled and are              a. False arrest, detention or imprisonment;
           maintained primarily to provide mobility to
           permanently attached equipment of the fol-                   b. Malicious prosecution;
           lowing types:                                                c. The wrongful eviction from, wrongful entry
           (1) Air compressors, pumps and generators,                      into, or invasion of the right of private occu-
               including spraying, welding, building                       pancy of a room, dwelling or premises that a
               cleaning, geophysical exploration, lighting                 person occupies, committed by or on behalf
               and well servicing equipment; or                            of its owner, landlord or lessor;
           (2) Cherry pickers and similar devices used                  d. Oral or written publication, in any manner, of
               to raise or lower workers;                                  material that slanders or libels a person or
                                                                           organization or disparages a person’s or
        f. Vehicles not described in Paragraph a., b., c.                  organization’s goods, products or services;
           or d. above maintained primarily for purposes
           other than the transportation of persons or                  e. Oral or written publication, in any manner, of
           cargo.                                                          material that violates a person’s right of
                                                                           privacy;




Copyright, Insurance Services Office, Inc., 2012                                                          BP 00 03 07 13
                                                                                                           Page 49 of 53
                                                               INSURED'S COPY
                 Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 123 of 320

        f.  The use of another’s advertising idea in your           17. “Property damage” means:
            “advertisement”; or                                         a. Physical injury to tangible property, including
        g. Infringing upon another’s copyright, trade                        all resulting loss of use of that property. All
            dress or slogan in your “advertisement”.                         such loss of use shall be deemed to occur at
    15. “Pollutants” means any solid, liquid, gaseous or                     the time of the physical injury that caused it;
        thermal irritant or contaminant, including smoke,                    or
        vapor, soot, fumes, acids, alkalis, chemicals and               b. Loss of use of tangible property that is not
        waste. Waste includes materials to be recycled,                      physically injured. All such loss of use shall
        reconditioned or reclaimed.                                          be deemed to occur at the time of the
    16. “Products-completed operations hazard”:                              “occurrence” that caused it.
        a. Includes all “bodily injury” and “property                   For the purposes of this insurance, electronic data
            damage” occurring away from premises you                    is not tangible property.
            own or rent and arising out of “your product”               As used in this definition, electronic data means
            or “your work” except:                                      information, facts or programs stored as, created
            (1) Products that are still in your physical                or used on, or transmitted to or from computer
                 possession; or                                         software, including systems and applications soft-
                                                                        ware, hard or floppy disks, CD-ROMs, tapes,
            (2) Work that has not yet been completed or                 drives, cells, data processing devices or any other
                 abandoned. However, “your work” will be                media which are used with electronically con-
                 deemed completed at the earliest of the                trolled equipment.
                 following times:
                                                                    18. “Suit” means a civil proceeding in which damages
                 (a) When all of the work called for in your            because of “bodily injury”, “property damage”, or
                      contract has been completed.                      “personal and advertising injury” to which this
                 (b) When all of the work to be done at                 insurance applies are alleged. “Suit” includes:
                      the job site has been completed if                a. An arbitration proceeding in which such dam-
                      your contract calls for work at more                   ages are claimed and to which the insured
                      than one job site.                                     must submit or does submit with our consent;
                 (c) When that part of the work done at                      or
                      the job site has been put to its                  b. Any other alternative dispute resolution pro-
                      intended use by any other person or                    ceeding in which such damages are claimed
                      organization other than another con-                   and to which the insured submits with our
                      tractor or subcontractor working on                    consent.
                      the same project.
                                                                    19. “Temporary worker” means a person who is
                 Work that may need service, mainte-                    furnished to you to substitute for a permanent
                 nance, correction, repair or replacement,              “employee” on leave or to meet seasonal or short-
                 but which is otherwise complete, will be               term workload conditions.
                 treated as completed.
                                                                    20. “Volunteer worker” means a person who is not
            The “bodily injury” or “property damage” must               your “employee”, and who donates his or her
            occur away from premises you own or rent,                   work and acts at the direction of and within the
            unless your business includes the selling,                  scope of duties determined by you, and is not
            handling or distribution of “your product” for              paid a fee, salary or other compensation by you
            consumption on premises you own or rent.                    or anyone else for their work performed for you.
        b. Does not include “bodily injury” or “property            21. “Your product”:
            damage” arising out of:
                                                                        a. Means:
            (1) The transportation of property, unless the
                 injury or damage arises out of a condition                (1) Any goods or products, other than real
                 in or on a vehicle not owned or operated                      property, manufactured, sold, handled,
                 by you, and that condition was created by                     distributed or disposed of by:
                 the “loading or unloading” of that vehicle                     (a) You;
                 by any insured; or                                             (b) Others trading under your name; or
            (2) The existence of tools, uninstalled equip-
                 ment or abandoned or unused materials.




Copyright, Insurance Services Office, Inc., 2012                                                          BP 00 03 07 13
                                                                                                           Page 50 of 53
                                                               INSURED'S COPY
                 Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 124 of 320

                (c) A person or organization whose busi-                       Buildings with 65% or more of the rental
                     ness or assets you have acquired;                         units or floor area vacant or unoccupied
                     and                                                       are considered unoccupied under this
            (2) Containers (other than vehicles), mate-                        provision.
                rials, parts or equipment furnished in                     (2) After damage by a Covered Cause of
                connection with such goods or products.                        Loss, permanent repairs to the building:
        b. Includes:                                                           (a) Have not started; and
           (1) Warranties or representations made at                           (b) Have not been contracted for;
               any time with respect to the fitness,                           within 30 days of initial payment of loss.
               quality, durability, performance or use of
               “your product”; and                                         (3) The building has:
           (2) The providing of or failure to provide                          (a) An outstanding order to vacate;
               warnings or instructions.                                       (b) An outstanding demolition order; or
        c. Does not include vending machines or other                          (c) Been declared unsafe by govern-
           property rented to or located for the use of                             mental authority.
           others but not sold.                                            (4) Fixed and salvageable items have been
    22. “Your work”:                                                           or are being removed from the building
        a. Means:                                                              and are not being replaced. This does not
                                                                               apply to such removal that is necessary
           (1) Work or operations performed by you or                          or incidental to any renovation or remod-
               on your behalf; and                                             eling.
           (2) Materials, parts or equipment furnished in                  (5) Failure to:
               connection with such work or operations.
                                                                                (a) Furnish necessary heat, water, sewer
      b. Includes:                                                                  service or electricity for 30 consec-
          (1) Warranties or representations made at                                 utive days or more, except during a
              any time with respect to the fitness,                                 period of seasonal unoccupancy; or
              quality, durability, performance or use of                        (b) Pay property taxes that are owing
              “your work”; and                                                      and have been outstanding for more
          (2) The providing of or failure to provide                                than one year following the date due,
              warnings or instructions.                                             except that this provision will not
SECTION III — COMMON POLICY CONDITIONS                                              apply where you are in a bona fide
(APPLICABLE TO SECTION I — PROPERTY AND                                             dispute with the taxing authority re-
SECTION II — LIABILITY)                                                             garding payment of such taxes.
A. Cancellation                                                       b. 10 days before the effective date of can-
                                                                           cellation if we cancel for nonpayment of
   1. The first Named Insured shown in the Dec-                            premium.
      larations may cancel this policy by mailing or
      delivering to us advance written notice of                      c. 30 days before the effective date of can-
      cancellation.                                                        cellation if we cancel for any other reason.
   2. We may cancel this policy by mailing or delivering           3. We will mail or deliver our notice to the first
      to the first Named Insured written notice of                    Named Insured’s last mailing address known to
      cancellation at least:                                          us.
      a. Five days before the effective date of can-               4. Notice of cancellation will state the effective date
           cellation if any one of the following conditions           of cancellation. The policy period will end on that
           exists at any building that is Covered Property            date.
           in this policy:                                         5. If this policy is cancelled, we will send the first
           (1) The building has been vacant or un-                    Named Insured any premium refund due. If we
                occupied 60 or more consecutive days.                 cancel, the refund will be pro rata. If the first
                This does not apply to:                               Named Insured cancels, the refund may be less
                                                                      than pro rata. The cancellation will be effective
                (a) Seasonal unoccupancy; or                          even if we have not made or offered a refund.
                (b) Buildings in the course of con-
                    struction, renovation or addition.




Copyright, Insurance Services Office, Inc., 2012                                                         BP 00 03 07 13
                                                                                                          Page 51 of 53
                                                              INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 125 of 320

    6. If notice is mailed, proof of mailing will be                   4. Paragraph 2. of this condition does not apply to
       sufficient proof of notice.                                        any inspections, surveys, reports or recommenda-
B. Changes                                                                tions we may make relative to certification, under
                                                                          state or municipal statutes, ordinances or regula-
   This policy contains all the agreements between you                    tions, of boilers, pressure vessels or elevators.
   and us concerning the insurance afforded. The first
   Named Insured shown in the Declarations is author-             F. Insurance Under Two Or More Coverages
   ized to make changes in the terms of this policy with             If two or more of this policy’s coverages apply to the
   our consent. This policy’s terms can be amended or                same loss or damage, we will not pay more than the
   waived only by endorsement issued by us and made                  actual amount of the loss or damage.
   a part of this policy.                                         G. Liberalization
C. Concealment, Misrepresentation Or Fraud                           If we adopt any revision that would broaden the
   This policy is void in any case of fraud by you as it             coverage under this policy without additional premium
   relates to this policy at any time. It is also void if you        within 45 days prior to or during the policy period, the
   or any other insured, at any time, intentionally                  broadened coverage will immediately apply to this
   conceals or misrepresents a material fact concerning:             policy.
    1. This policy;                                               H. Other Insurance
    2. The Covered Property;                                         1. If there is other insurance covering the same loss
    3. Your interest in the Covered Property; or                        or damage, we will pay only for the amount of
                                                                        covered loss or damage in excess of the amount
    4. A claim under this policy.                                       due from that other insurance, whether you can
D. Examination Of Your Books And Records                                collect on it or not. But we will not pay more than
                                                                        the applicable Limit of Insurance of Section I —
   We may examine and audit your books and records
   as they relate to this policy at any time during the                 Property.
   policy period and up to three years afterward.                      2. Business Liability Coverage is excess over:
E. Inspections And Surveys                                                a. Any other insurance that insures for direct
                                                                              physical loss or damage; or
    1. We have the right to:
                                                                          b. Any other primary insurance available to you
        a. Make inspections and surveys at any time;
                                                                              covering liability for damages arising out of
        b. Give you reports on the conditions we find;                        the premises or operations for which you
           and                                                                have been added as an additional insured.
       c. Recommend changes.                                           3. When this insurance is excess, we will have no
    2. We are not obligated to make any inspections,                      duty under Business Liability Coverage to defend
       surveys, reports or recommendations and any                        any claim or “suit” that any other insurer has a
       such actions we do undertake relate only to                        duty to defend. If no other insurer defends, we will
       insurability and the premiums to be charged. We                    undertake to do so, but we will be entitled to the
       do not make safety inspections. We do not                          insured’s rights against all those other insurers.
       undertake to perform the duty of any person or             I.   Premiums
       organization to provide for the health or safety of
                                                                       1. The first Named Insured shown in the Dec-
       workers or the public. And we do not warrant that
                                                                          larations:
       conditions:
                                                                          a. Is responsible for the payment of all
       a. Are safe and healthful; or
                                                                               premiums; and
       b. Comply with laws, regulations, codes or
                                                                          b. Will be the payee for any return premiums we
           standards.
                                                                               pay.
    3. Paragraphs 1. and 2. of this condition apply not
                                                                       2. The premium shown in the Declarations was
       only to us, but also to any rating, advisory, rate
                                                                          computed based on rates in effect at the time the
       service or similar organization which makes in-
                                                                          policy was issued. On each renewal, continuation
       surance inspections, surveys, reports or recom-
                                                                          or anniversary of the effective date of this policy,
       mendations.
                                                                          we will compute the premium in accordance with
                                                                          our rates and rules then in effect.




Copyright, Insurance Services Office, Inc., 2012                                                            BP 00 03 07 13
                                                                                                             Page 52 of 53
                                                                INSURED'S COPY
                 Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 126 of 320

    3. With our consent, you may continue this policy in              b. After a loss to your Covered Property only if,
       force by paying a continuation premium for each                   at time of loss, that party is one of the
       successive one-year period. The premium must                      following:
       be:                                                                (1) Someone insured by this insurance;
       a. Paid to us prior to the anniversary date; and                   (2) A business firm:
       b. Determined in accordance with Paragraph 2.                          (a) Owned or controlled by you; or
           above.
                                                                              (b) That owns or controls you; or
       Our forms then in effect will apply. If you do not
       pay the continuation premium, this policy will                     (3) Your tenant.
       expire on the first anniversary date that we have              You may also accept the usual bills of lading or
       not received the premium.                                      shipping receipts limiting the liability of carriers.
    4. Undeclared exposures or change in your busi-                       This will not restrict your insurance.
       ness operation, acquisition or use of locations
                                                                 2. Applicable to Businessowners Liability Coverage:
       may occur during the policy period that are not
       shown in the Declarations. If so, we may require               If the insured has rights to recover all or part of
       an additional premium. That premium will be                    any payment we have made under this policy,
       determined in accordance with our rates and rules              those rights are transferred to us. The insured
       then in effect.                                                must do nothing after loss to impair them. At our
                                                                      request, the insured will bring “suit” or transfer
J. Premium Audit                                                      those rights to us and help us enforce them. This
   1. This policy is subject to audit if a premium                    condition does not apply to Medical Expenses
      designated as an advance premium is shown in                    Coverage.
      the Declarations. We will compute the final pre-        L. Transfer Of Your Rights And Duties Under This
      mium due when we determine your actual                     Policy
      exposures.
                                                                 Your rights and duties under this policy may not be
   2. Premium shown in this policy as advance pre-               transferred without our written consent except in the
      mium is a deposit premium only. At the close of
                                                                 case of death of an individual Named Insured.
      each audit period, we will compute the earned
      premium for that period and send notice to the             If you die, your rights and duties will be transferred to
      first Named Insured. The due date for audit                your legal representative but only while acting within
      premiums is the date shown as the due date on              the scope of duties as your legal representative. Until
      the bill. If the sum of the advance and audit              your legal representative is appointed, anyone having
      premiums paid for the policy period is greater             proper temporary custody of your property will have
      than the earned premium, we will return the                your rights and duties but only with respect to that
      excess to the first Named Insured.                         property.
   3. The first Named Insured must keep records of the
      information we need for premium computation
      and send us copies at such times as we may
      request.
K. Transfer Of Rights Of Recovery Against Others To
   Us
   1. Applicable to Businessowners Property Cov-
      erage:
      If any person or organization to or for whom we
      make payment under this policy has rights to
      recover damages from another, those rights are
      transferred to us to the extent of our payment.
      That person or organization must do everything
      necessary to secure our rights and must do
      nothing after loss to impair them. But you may
      waive your rights against another party in writing:
        a. Prior to a loss to your Covered Property.




Copyright, Insurance Services Office, Inc., 2012                                                         BP 00 03 07 13
                                                                                                          Page 53 of 53
                                                            INSURED'S COPY
                 Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 127 of 320
                                      PENNSYLVANIA CHANGES

                                                                                                      BUSINESSOWNERS
                                                                                                          BP 01 42 03 15

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS COVERAGE FORM
    INFORMATION SECURITY PROTECTION ENDORSEMENT

A. Section I — Property is amended as follows:                              (3) The notice procedures in (1) and (2)
   1. The following is added to Paragraph E.5. Loss                             above do not apply if we have a rea-
      Payment Property Loss Conditions and super-                               sonable basis, supported by specific
      sedes any provision to the contrary:                                      information, to suspect that an insured
                                                                                has fraudulently caused or contributed to
        Notice Of Acceptance Or Denial Of Claim                                 the loss by arson or other illegal activity.
           (1) Except as provided in (3) below, we will                         Under such circumstances, we will notify
               give you notice, within 15 working days                          you of the disposition of your claim within
               after we receive a properly executed                             a period of time reasonable to allow full
               proof of loss, that we:                                          investigation of the claim, after we receive
                                                                                a properly executed proof of loss.
                (a) Accept your claim;
                                                                    2. The following is added to any provision which
                (b) Deny your claim; or
                                                                       uses the term actual cash value:
                (c) Need more time to determine whether
                                                                       Actual cash value is calculated as the amount it
                    your claim should be accepted or
                                                                       would cost to repair or replace Covered Property,
                    denied.
                                                                       at the time of loss or damage, with material of like
                If we deny your claim, such notice will be             kind or quality, subject to a deduction for deteri-
                in writing, and will state any policy provi-           oration, depreciation and obsolescence. Actual
                sion, condition or exclusion used as a                 cash value applies to valuation of Covered
                basis for the denial.                                  Property regardless of whether that property has
                If we need more time to determine                      sustained a partial or total loss or damage.
                whether your claim should be accepted or               The actual cash value of the lost or damaged
                denied, the written notice will state the              property may be significantly less than its replace-
                reason why more time is required.                      ment cost.
            (2) If we have not completed our investi-            B. Section III — Common Policy Conditions is
                gation, we will notify you again in writing,        amended as follows:
                within 30 days after the date of the initial
                                                                    1. Paragraph A. Cancellation is replaced by the
                notice as provided in (1)(c) above, and
                                                                       following:
                thereafter every 45 days. The written
                notice will state why more time is needed                A. Cancellation
                to investigate your claim and when you                      1. The first Named Insured shown in the
                may expect us to reach a decision on                           Declarations may cancel this Policy by
                your claim.                                                    writing or giving notice of cancellation.




Copyright, Insurance Services Office, Inc., 2012                                                          BP 01 42 03 15
                                                                                                             Page 1 of 3
                                                               INSURED'S COPY
                 Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 128 of 320

            2. Cancellation Of Policies In Effect For                           f.    Other reasons that the Insurance
               Less Than 60 Days                                                      Commissioner may approve. Notice
               We may cancel this Policy by mailing or                                of cancellation will be mailed or
               delivering to the first Named Insured                                  delivered at least 60 days before the
               written notice of cancellation at least 30                             effective date of cancellation.
               days before the effective date of cancel-                        This Policy may also be cancelled from
               lation.                                                          inception upon discovery that the Policy
            3. Cancellation Of Policies In Effect For                           was obtained through fraudulent state-
               60 Days Or More                                                  ments, omissions or concealment of facts
                                                                                material to the acceptance of the risk or
               If this Policy has been in effect for 60                         to the hazard assumed by us.
               days or more or if this Policy is a renewal
               of a policy we issued, we may cancel this                    4. We will mail or deliver our notice to the
               Policy only for one or more of the follow-                       first Named Insured’s last mailing address
               ing reasons:                                                     known to us. Notice of cancellation will
                                                                                state the specific reasons for cancellation.
               a. You have made a material mis-
                    representation which affects the                        5. Notice of cancellation will state the
                    insurability of the risk. Notice of can-                    effective date of cancellation. The policy
                    cellation will be mailed or delivered at                    period will end on that date.
                    least 15 days before the effective                      6. If this Policy is cancelled, we will send the
                    date of cancellation.                                       first Named Insured any premium refund
               b. You have failed to pay a premium                              due. If we cancel, the refund will be pro
                    when due, whether the premium is                            rata and will be returned within 10
                    payable directly to us or our agents or                     business days after the effective date of
                    indirectly under a premium finance                          cancellation. If the first Named Insured
                    plan or extension of credit. Notice of                      cancels, the refund may be less than pro
                    cancellation will be mailed at least 15                     rata and will be returned within 30 days
                    days before the effective date of                           after the effective date of cancellation.
                    cancellation.                                               The cancellation will be effective even if
                                                                                we have not made or offered a refund.
               c. A condition, factor or loss experience
                    material to insurability has changed                    7. If notice is mailed, it will be by registered
                    substantially or a substantial condi-                       or first class mail. Proof of mailing will be
                    tion, factor or loss experience mate-                       sufficient proof of notice.
                    rial to insurability has become known           2. Paragraph L. Transfer Of Your Rights And
                    during the policy period. Notice of                Duties Under This Policy is replaced by the
                    cancellation will be mailed or deliv-              following:
                    ered at least 60 days before the                   L. Transfer Of Your Rights And Duties Under
                    effective date of cancellation.                         This Policy
               d. Loss of reinsurance or a substantial                      Your rights and duties under this Policy may
                    decrease in reinsurance has oc-                         not be transferred without our written consent
                    curred, which loss or decrease, at the                  except in the case of death of an individual
                    time of cancellation, shall be certified                Named Insured.
                    to the Insurance Commissioner as
                    directly affecting in-force policies.                   If you die, your rights and duties will be
                    Notice of cancellation will be mailed                   transferred to your legal representative but
                    or delivered at least 60 days before                    only while acting within the scope of duties as
                    the effective date of cancellation.                     your legal representative. Until your legal
                                                                            representative is appointed, anyone having
               e. Material failure to comply with policy                    proper temporary custody of your property will
                    terms, conditions or contractual                        have your rights and duties but only with
                    duties. Notice of cancellation will be                  respect to that property.
                    mailed or delivered at least 60 days
                    before the effective date of cancel-
                    lation.




Copyright, Insurance Services Office, Inc., 2012                                                          BP 01 42 03 15
                                                                                                             Page 2 of 3
                                                               INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 129 of 320

          If you die, this Policy will remain in effect as          2. Paragraphs 2.e. and 2.f. of Paragraph N.
          provided in 1. or 2. below, whichever is later:              Extended Reporting Periods are replaced by
          1. For 180 days after your death regardless                  the following:
               of the policy period shown in the                       e. You must give us a written request for the
               Declarations, unless the insured property                    Supplemental Extended Reporting Period
               is sold prior to that date; or                               within 60 days after the end of the “policy
          2. Until the end of the policy period shown in                   period” or the effective date of cancellation,
               the Declarations, unless the insured prop-                  whichever comes first.
               erty is sold prior to that date.                        f. The Supplemental Extended Reporting
          Coverage during the period of time after your                    Period will not go into effect unless you pay
          death is subject to all provisions of this Policy                the additional premium in full along with any
          including payment of any premium due for the                     premium or deductible you owe us for cover-
          policy period shown in the Declarations and                      age provided under this Endorsement within
          any extension of that period.                                    60 days after the end of the “policy period” or
                                                                           the effective date of cancellation, whichever
    3. The following paragraphs are added and                              comes first. Once in effect, the Supplemental
       supersede any provisions to the contrary:                           Extended Reporting Period may not be
        M. Nonrenewal                                                      cancelled.
           If we decide not to renew this Policy, we will           3. Paragraph d. of the definition of “loss” in Para-
           mail or deliver written notice of nonrenewal,               graph V. is replaced by the following:
           stating the specific reasons for nonrenewal, to             d. With respect to Insuring Agreements d.
           the first Named Insured at least 60 days                        Security Breach Liability and g. Web Site
           before the expiration date of the Policy.                       Publishing Liability:
       N. Increase Of Premium                                              Compensatory damages, settlement amounts
           If we increase your renewal premium, we will                    and costs awarded pursuant to judgments or
           mail or deliver to the first Named Insured                      settlements.
           written notice of our intent to increase the                     “Loss” does not include:
           premium at least 30 days before the effective
           date of the premium increase.                                    (1) Civil or criminal fines or penalties im-
                                                                                posed by law;
       Any notice of nonrenewal or renewal premium
       increase will be mailed or delivered to the first                    (2) Punitive or exemplary damages;
       Named Insured’s last known address. If notice is                     (3) The multiplied portion of multiplied dam-
       mailed, it will be by registered or first class mail.                    ages;
       Proof of mailing will be sufficient proof of notice.                 (4) Taxes;
C. The following changes apply only to Information                          (5) Royalties;
   Security Protection Endorsement BP 15 07 if it is
   attached to this Policy:                                                 (6) The amount of any disgorged profits; or
   1. Paragraph (2) of Insuring Agreement d. Security                       (7) Matters that are uninsurable pursuant to
       Breach Liability is replaced by the following:                           law.
           (2) We will pay for “defense expenses” as a
                result of a “claim” in the form of a
                “regulatory proceeding” first made against
                the insured during the “policy period” or
                during the applicable Extended Reporting
                Period, in response to a “wrongful act” or
                a series of “interrelated wrongful acts”
                covered under Paragraph d.(1).




Copyright, Insurance Services Office, Inc., 2012                                                        BP 01 42 03 15
                                                                                                           Page 3 of 3
                                                               INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 130 of 320
                                         PENNSYLVANIA NOTICE

                                                                                                      BUSINESSOWNERS
                                                                                                          BP 01 91 07 02

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
An Insurance Company, its agents, employees, or                   The Act does not apply:
service contractors acting on its behalf, may provide
services to reduce the likelihood of injury, death or loss.       1. If the injury, death or loss occurred during the actual
These services may include any of the following or                   performance of the services and was caused by the
related services incident to the application for, issuance,          negligence of the Insurance Company, its agents,
renewal or continuation of, a policy of insurance:                   employees or service contractors;

1. Surveys;                                                       2. To consultation services required to be performed
                                                                     under a written service contract not related to a
2. Consultation or advice; or                                        policy of insurance; or
3. Inspections.                                                   3. If any acts or omissions of the Insurance Company,
                                                                     its agents, employees or service contractors are
The “Insurance Consultation Services Exemption Act” of               judicially determined to constitute a crime, actual
Pennsylvania provides that the Insurance Company, its                malice, or gross negligence.
agents, employees or service contractors acting on its
behalf, is not liable for damages from injury, death or
loss occurring as a result of any act or omission by any
person in the furnishing of or the failure to furnish these
services.




                                                Instruction to Policy Writers

 Attach the Pennsylvania Notice to all new and renewal certificates insuring risks located in Pennsylvania.




Copyright, ISO Properties, Inc., 2001                                                                         BP 01 91 07 02
                                                              INSURED'S COPY
                 Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 131 of 320
                 EMPLOYMENT-RELATED            PRACTICES EXCLUSION

                                                                                                  BUSINESSOWNERS
                                                                                                       BP 04 17 01 10

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS COVERAGE FORM

The following exclusion is added to Paragraph B.1.                       (2) The spouse, child, parent, brother or
Exclusions - Applicable To Business Liability Cover-                         sister of that person as a consequence of
age in SECTION II - LIABILITY:                                               “bodily injury” or “personal and advertising
        This insurance does not apply to “bodily injury” or                  injury” to that person at whom any of the
        “personal and advertising injury” to:                                employment-related practices described
                                                                             in Paragraph (a), (b) or (c) above is
        (1) A person arising out of any:                                     directed.
            (a) Refusal to employ that person;                           This exclusion applies:
            (b) Termination of that person’s employment;                 (1) Whether       the    injury-causing   event
                or                                                           described in Paragraph (a), (b) or (c)
            (c) Employment-related practices, policies,                      above occurs before employment, during
                acts or omissions, such as coercion,                         employment or after employment of that
                demotion, evaluation, reassignment, disci-                   person;
                pline, defamation, harassment, humiliation,              (2) Whether the insured may be liable as an
                discrimination or malicious prosecution                      employer or in any other capacity; and
                directed at that person; or
                                                                         (3) To any obligation to share damages with
                                                                             or repay someone else who must pay
                                                                             damages because of the injury.




Copyright, Insurance Services Office, Inc., 2009                                                       BP 04 17 01 10
                                                                                                          Page 1 of 1


                                                              INSURED'S COPY
                 Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 132 of 320
                 REMOVAL       OF INSURANCE-TO-VALUE PROVISION

                                                                                                   BUSINESSOWNERS
                                                                                                        BP 04 83 01 10

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS COVERAGE FORM

Paragraph E.5.d. Loss Payment Property Loss Condition                                  i.   Of comparable material and
in SECTION I — PROPERTY is amended as follows:                                              quality; and
A. Paragraph d.(1)(a) is replaced by the following:                                     ii. Used for the same purpose;
       (1) At replacement cost without deduction for                                        or
           depreciation, subject to the following:                                (iii) The amount that you actually
           (a) We will pay the cost to repair or replace,                               spend that is necessary to repair
               after application of the deductible and with-                            or replace the lost or damaged
               out deduction for depreciation, but not                                  property.
               more than the least of the following                               If a building is rebuilt at a new prem-
               amounts:                                                           ises, the cost is limited to the cost
               (i) The Limit of Insurance under                                   which would have been incurred had
                    SECTION I — PROPERTY that                                     the building been built at the original
                    applies to the lost or damaged                                premises.
                    property;                                       B. Paragraph d.(1)(b) does not apply.
               (ii) The cost to replace, on the same
                    premises, the lost or damaged prop-
                    erty with other property:




Copyright, Insurance Services Office, Inc., 2009                                                        BP 04 83 01 10
                                                                                                           Page 1 of 1
                                                               INSURED'S COPY
                 Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 133 of 320
                                    CALCULATION OF PREMIUM

                                                                                                    BUSINESSOWNERS
                                                                                                        BP 05 01 07 02

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS COVERAGE FORM

The following is added:

The premium shown in the Declarations was computed based on rates in effect at the time the policy was issued. On each
renewal, continuation, or anniversary of the effective date of this policy, we will compute the premium in accordance with
our rates and rules then in effect.




Copyright, ISO Properties, Inc., 2001                                                                    BP 05 01 07 02
                                                             INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 134 of 320
                                CAP ON LOSSES FROM CERTIFIED
                                     ACTS OF TERRORISM

                                                                                                       BUSINESSOWNERS
                                                                                                           BP 05 23 01 15

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS COVERAGE FORM

The following provisions are added to the Businessowners              If aggregate insured losses attributable to terrorist
Policy and apply to Property and Liability Coverages:                 acts certified under the Terrorism Risk Insurance Act
A. CAP ON CERTIFIED TERRORISM LOSSES                                  exceed $100 billion in a calendar year and we have
                                                                      met our insurer deductible under the Terrorism Risk
   “Certified act of terrorism” means an act that is                  Insurance Act, we shall not be liable for the payment
   certified by the Secretary of the Treasury, in                     of any portion of the amount of such losses that
   accordance with the provisions of the federal                      exceeds $100 billion, and in such case insured losses
   Terrorism Risk Insurance Act, to be an act of                      up to that amount are subject to pro rata allocation in
   terrorism pursuant to such Act. The criteria contained             accordance with procedures established by the
   in the Terrorism Risk Insurance Act for a “certified act           Secretary of the Treasury.
   of terrorism” include the following:
                                                                   B. The terms and limitations of any terrorism exclusion,
   1. The act resulted in insured losses in excess of $5              or the inapplicability or omission of a terrorism
        million in the aggregate, attributable to all types of        exclusion, do not serve to create coverage for loss or
        insurance subject to the Terrorism Risk Insurance             injury or damage that is otherwise excluded under this
        Act; and                                                      Policy.
   2. The act is a violent act or an act that is dangerous
        to human life, property or infrastructure and is
        committed by an individual or individuals as part
        of an effort to coerce the civilian population of the
        United States or to influence the policy or affect
        the conduct of the United States Government by
        coercion.




Copyright, Insurance Services Office, Inc., 2015                                                           BP 05 23 01 15
                                                                                                              Page 1 of 1
                                                                 INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 135 of 320
                      FUNGI OR BACTERIA EXCLUSION (LIABILITY)

                                                                                                        BUSINESSOWNERS
                                                                                                             BP 05 77 01 06

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS COVERAGE FORM

The following provisions are added to SECTION II —                                 (2) Any loss, cost or expenses arising out
LIABILITY:                                                                             of the abating, testing for, monitoring,
                                                                                       cleaning up, removing, containing,
A. The following exclusion is added to Paragraph B.1.,                                 treating, detoxifying, neutralizing,
   Exclusions — Applicable To Business Liability                                       remediating or disposing of, or in any
   Coverage:                                                                           way responding to, or assessing the
                                                                                       effects of, “fungi” or bacteria, by any
        t.   Fungi Or Bacteria
                                                                                       insured or by any other person or
             (1) “Bodily injury”, “property damage” or “per-                           entity.
                 sonal and advertising injury” which would
                                                                                   This exclusion does not apply to any
                 not have occurred, in whole or in part, but
                                                                                   “fungi” or bacteria that are, are on, or are
                 for the actual, alleged or threatened
                                                                                   contained in, a good or product intended
                 inhalation of, ingestion of, contact with,
                                                                                   for bodily consumption.
                 exposure to, existence of, or presence of,
                 any “fungi” or bacteria on or within a                B. The following definition is added Paragraph F.
                 building or structure, including its contents,           Liability And Medical Expenses Definitions:
                 regardless of whether any other cause,
                 event, material or product contributed                   1. “Fungi” means any type or form of fungus,
                 concurrently or in any sequence to such                     including mold or mildew and any mycotoxins,
                 injury or damage.                                           spores, scents or by-products produced or
                                                                             released by fungi.




Copyright, ISO Properties, Inc., 2004                                                                        BP 05 77 01 06
                                                                                                                Page 1 of 1
                                                                  INSURED'S COPY
                 Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 136 of 320
                  EXCLUSION — ACCESS OR DISCLOSURE OF
                CONFIDENTIAL OR PERSONAL INFORMATION AND
                  DATA-RELATED LIABILITY — WITH LIMITED
                         BODILY INJURY EXCEPTION
                                                                                                    BUSINESSOWNERS
                                                                                                         BP 15 04 05 14

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS COVERAGE FORM

A. Exclusion B.1.q. of Section II — Liability is replaced        B. The following is added to Paragraph B.1.p. Personal
   by the following:                                                And Advertising Injury Exclusion of Section II —
        This insurance does not apply to:                           Liability:
        q. Access Or Disclosure Of Confidential Or                      This insurance does not apply to:
            Personal Information And Data-related                       p. Personal And Advertising Injury
            Liability                                                       “Personal and advertising injury”:
            (1) Damages, other than damages because                         Arising out of any access to or disclosure of
                 of “personal and advertising injury”, aris-                any person’s or organization’s confidential or
                 ing out of any access to or disclosure of                  personal information, including patents, trade
                 any person’s or organization’s confiden-                   secrets, processing methods, customer lists,
                 tial or personal information, including                    financial information, credit card information,
                 patents, trade secrets, processing meth-                   health information or any other type of non-
                 ods, customer lists, financial information,                public information.
                 credit card information, health information
                 or any other type of nonpublic infor-                      This exclusion applies even if damages are
                 mation; or                                                 claimed for notification costs, credit monitor-
                                                                            ing expenses, forensic expenses, public
            (2) Damages arising out of the loss of, loss of                 relations expenses or any other loss, cost or
                 use of, damage to, corruption of, inability                expense incurred by you or others arising out
                 to access, or inability to manipulate elec-                of any access to or disclosure of any person’s
                 tronic data.                                               or organization’s confidential or personal in-
            This exclusion applies even if damages are                      formation.
            claimed for notification costs, credit monitor-
            ing expenses, forensic expenses, public rela-
            tions expenses or any other loss, cost or
            expense incurred by you or others arising out
            of that which is described in Paragraph (1) or
            (2) above.
            However, unless Paragraph (1) above ap-
            plies, this exclusion does not apply to dam-
            ages because of “bodily injury”.
            As used in this exclusion, electronic data
            means information, facts or computer pro-
            grams stored as or on, created or used on, or
            transmitted to or from computer software
            (including systems and applications software),
            on hard or floppy disks, CD-ROMs, tapes,
            drives, cells, data processing devices or any
            other repositories of computer software which
            are used with electronically controlled equip-
            ment. The term computer programs, referred
            to in the foregoing description of electronic
            data, means a set of related electronic in-
            structions which direct the operations and
            functions of a computer or device connected
            to it, which enable the computer or device to
            receive, process, store, retrieve or send data.


Copyright, Insurance Services Office, Inc., 2013                                                         BP 15 04 05 14
                                                                                                            Page 1 of 1
                                                               INSURED'S COPY
                 Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 137 of 320
                ELECTRONIC        INFORMATION SYSTEMS COVERAGE

                                                                                                       BUSINESSOWNERS
                                                                                                           BP 70 27 09 18

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS COVERAGE FORM

This coverage is subject to the provisions applicable to:                     e. Stock in trade; or
1. SECTION I — PROPERTY of the Businessowners                                 f.   Theft or disappearance of “portable com-
   Coverage Form; and                                                              puters” while in transit as checked
                                                                                   luggage.
2. The applicable property enhancement endorsement
   attached to this policy,                                               3. COVERED CAUSES OF LOSS
except as provided below:                                                     Covered Causes of Loss means risk of direct
                                                                              physical loss to Covered Property except
The following provisions apply only to the coverage                           those causes of loss listed in the Exclusions.
provided by this endorsement.
                                                                          4. COVERAGE EXTENSIONS
A. COVERAGE
                                                                              a. Newly Acquired Property
    We will pay for direct physical loss or damage to
    Covered Property from any of the Covered Causes of                             If during the policy period you acquire
    Loss.                                                                          additional Covered Property, we will cover
                                                                                   this Covered Property, for up to 180 days,
    1. COVERED PROPERTY                                                            but not beyond the end of the policy
        a. “Computer” Equipment, and                                               period. The most we will pay for loss or
                                                                                   damage under this Coverage Extension is
        b. “Electronic Data”                                                       $50,000.

        while at the premises described in the Dec-                                You must:
        larations, while in transit, or while at any unnamed
        premises.                                                                  (1) Report your acquisition of such Cov-
                                                                                       ered Property to us within 180 days
    2. PROPERTY NOT COVERED                                                            from the date acquired; and

        Covered Property does not include:                                         (2) Pay any additional premium that is
                                                                                       due.
        a. “Computer” equipment rented, leased or sold
           to others;                                                              If you fail to comply with these require-
                                                                                   ments, coverage will end automatically
        b. Program support documentation, flowcharts,                              180 days after the date you acquired the
           record formats, or narrative descriptions,                              Covered Property or at the end of the
           unless this property has been converted to                              policy period, whichever occurs first.
           “electronic data” form.
                                                                                   This Coverage Extension is in addition to
        c. Accounts, bills, evidences of debt, valuable                            the Limit of Insurance shown for the
           papers, abstracts, records, deeds, manuscripts                          Blanket Additional Coverage in the
           or other documents, unless converted to                                 Schedule.
           “electronic data” and then only in that form;
        d. Contraband or property in the course of illegal
           transportation or trade;




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                               BP 70 27 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                        Page 1 of 6
                                                               INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 138 of 320

        b. Newly Acquired Premises                                                       (b) Up to $25,000 for debris removal
                                                                                             expense when the debris removal
            If during the policy period you acquire                                          expense exceeds 25% of the
            additional premises, we will cover direct                                        amount we pay for direct physical
            physical loss or damage to Covered Property,                                     loss or when the loss to Covered
            at the additional premises from a Covered                                        Property and debris removal com-
            Cause of Loss for up to 180 days, but not                                        bined exceeds the Limit of Insur-
            beyond the end of the policy period. The most                                    ance shown for the Blanket Addi-
            we will pay for loss or damage under this                                        tional Coverage in the Schedule.
            Coverage Extension is $50,000.
                                                                                  (4) We will not pay any expenses unless
            You must:                                                                 they are report to us in writing within
            (1) Report your acquisition of such additional                            180 days from the date of direct
                premises to us within 180 days from the                               physical loss to Covered Property.
                date acquired; and                                            d. Emergency Removal
            (2) Pay any additional premium that is due.                           We will pay for loss to Covered Property
            If you fail to comply with these requirements,                        from a Covered Cause of Loss that has
            coverage will end automatically 180 days after                        been moved because of the imminent
            the date you acquired the additional premises                         danger of loss while it is:
            or at the end of the policy period, whichever                         (1) At a safe place away from your
            occurs first.                                                             premises; or
            This Coverage Extension is in addition to the                         (2) Being taken to and returned from that
            Limit of Insurance shown for the Blanket                                  place.
            Additional Coverage in the Schedule.
                                                                                  This Coverage Extension is:
        c. Debris Removal Coverage
                                                                                  (1) Included within the Limit of Insurance
            (1) We will pay your expense to remove debris                             shown for the Blanket Additional
                of Covered Property caused by or resulting                            Coverage in the Schedule applicable
                from a Covered Cause of Loss.                                         to the premises from which the Cov-
            (2) This coverage extension does not include                              ered Property is removed.
                the cost to:                                                      (2) Applies for up to 365 days after the
                (a) Extract pollutants from land or water;                            Covered Property is first moved, but
                    or                                                                not beyond the policy expiration.

                (b) Remove, restore, or replace polluted                          We will also pay up to $5,000 of the
                    land or water.                                                expense to move or store Covered Prop-
                                                                                  erty to prevent loss or damage from a
            (3) The most we will pay under this coverage                          Covered Cause of Loss. This is in addition
                extension is:                                                     to the Limit of Insurance shown for the
                                                                                  Blanket Additional Coverage in the Decla-
                (a) 25% of the amount we pay for the                              rations.
                    direct physical loss. However, we will
                    not pay more for loss to Covered                          e. Duplicate “Electronic Data” Coverage
                    Property and debris removal combined
                    than the Limit of Insurance shown for                         We will cover duplicate or back-up copies
                    the Blanket Additional Coverage in the                        of “electronic data” for loss or damage as
                    Schedule.                                                     a result of a Covered Cause of Loss while
                                                                                  stored at a separate premises other than
                                                                                  the described premises.
                                                                                  The most we will pay for loss or damage
                                                                                  under this Coverage Extension is
                                                                                  $25,000.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                                 BP 70 27 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                          Page 2 of 6
                                                               INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 139 of 320

        f.   Fire Protection System Recharge                                             (b) Scanning, copying or observation
                                                                                             of “electronic data” by an un-
             We will pay up to $5,000 for costs you actually                                 authorized person.
             incur in recharging any automatic fire protec-
             tion system, even if discharged accidentally.                         This Coverage Extension does not apply
             The Deductible will not apply to this Coverage                        to:
             Extension.
                                                                                   (1) Loss of exclusive use of any “data”;
        g. Transit and Unnamed Premises
                                                                                   (2) Reduction in the economic or market
             We will pay for direct physical loss or damage                            value of any “data”;
             to Covered Property while in transit or at any
             unnamed premises within the Coverage                                  (3) Loss, damage, expense or loss of
             Territory as defined in D.2. below.                                       Business Income caused by or re-
                                                                                       sulting from manipulation of a com-
             The most we will pay under this Coverage                                  puter system (including “electronic
             Extension is:                                                             data”) by any employee, including a
                                                                                       temporary or leased employee or by
             (1) $25,000; except when                                                  an entity retained by you or for you to
             (2) One of the Professional Office or                                     inspect, design, install, modify, main-
                 Technology Coverage Options is written.                               tain, repair or replace that system; or
                 Then the most we will pay is $50,000.                             (4) Theft of personal      or   proprietary
        h. Virus or Harmful Code                                                       information.

             We will pay:                                                          The most we will pay under this Coverage
                                                                                   Extension is:
             (1) The cost to replace or restore “electronic
                 data”:                                                            (1) $25,000 in any one occurrence; and

                 (a) Which has been destroyed or                                   (2) $75,000 in any one policy year
                     corrupted by a virus, harmful code or                         unless a higher limit is shown in the
                     similar instruction introduced into or                        Declarations.
                     enacted on a computer system
                     (including “electronic data”) or a                            An occurrence which begins in one policy
                     network to which it is connected,                             year and continues or results in additional
                     designed to damage or destroy any                             loss or damage in a subsequent policy
                     part of the system or disrupt its normal                      year(s), all loss or damage is deemed to
                     operation;                                                    be sustained in the policy year in which
                                                                                   the occurrence began.
                 (b) Which has been scanned, copied or
                     observed by an unauthorized person’s                     i.   Fraud and Deceit
                     access into a computer system (includ-
                     ing “electronic data”) or a network to                        We will pay for loss by theft of Covered
                     which it is connected.                                        Property when you, your employees,
                                                                                   agents, customers, consignees are fraud-
             (2) The loss of Business Income you sustain                           ulently induced to part with the Covered
                 due to the necessary suspension of your                           Property:
                 “operations” during the “period of restora-
                 tion” caused by an interruption in computer                       (1) To persons who falsely represent
                 operation due to the:                                                 themselves as the property persons to
                                                                                       receive the property; or
                 (a) Destruction or corruption of “electronic
                     data” due to a virus, harmful code or                         (2) By the acceptance of fraudulent bills
                     similar instruction; or                                           of lading or shipping receipts.
                                                                                   The most we will pay in any one occur-
                                                                                   rence for theft of Covered Property under
                                                                                   this Coverage Extension is $5,000.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                                BP 70 27 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                         Page 3 of 6
                                                                INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 140 of 320

        j.   Incompatible Equipment and Data                                       (3) Anyone else with an interest in the
                                                                                       property, or their employees or
             In the event of loss or damage to Covered                                 authorized representatives; or
             Property from a Covered Cause of Loss, we
             will pay the cost to modify or replace                                (4) Anyone else to whom the property is
             undamaged Covered Property when it:                                       entrusted.
             (1) Was dependent on the damaged Covered                              This exclusion applies whether or not
                 Property prior to the covered loss; and                           such persons are acting alone or in
                                                                                   collusion with other persons or such acts
             (2) Is not compatible with the Covered Prop-                          occur during the hours of employment.
                 erty that is replacing the property that was
                 involved in the covered loss.                                     But this exclusion does not apply to Cov-
                                                                                   ered Property that is entrusted to others
             We will only pay for your costs to modify or                          who are carriers for hire or to acts of
             replace undamaged property if the incompati-                          destruction by your employees. But theft
             ble property is at a premises described in the                        by employees is not covered.
             Declarations.
                                                                              c. Voluntary parting with any property by you
             The most we will pay in any one occurrence for                      or anyone entrusted with the property if
             your costs to modify or replace incompatible                        induced to do so by any fraudulent
             Covered Property is $10,000.                                        scheme, trick, device or false pretense
             This Coverage Extension is in addition to the                       except as provided by the Coverage
             Limit of Insurance shown for the Blanket                            Extension for Fraud and Deceit.
             Additional Coverage in the Schedule.                             d. Unauthorized instructions to transfer
B. EXCLUSIONS                                                                    property to any person or to any place.

    1. Section B., Exclusions of the Businessowners                           e. Errors or omissions in programming.
       Coverage Form SECTION I — PROPERTY, does                               f.   Unexplained disappearance.
       not apply to this coverage, except for:
                                                                              g. Shortage found upon taking inventory.
        a. Governmental Action;
                                                                              h. Lapse, suspension or cancellation of any
        b. Nuclear Hazard; and                                                   lease, license, contract or order.
        c. War and Military Action.                                           i.   Enforcement of any ordinance or law
    2. We will not pay for loss or damage caused by or                             regulating or restricting the construction,
       resulting from any of the following:                                        use or repair of any property.

        a. Delay, loss of use, loss of market or any other                    j.   Virus, harmful code or similar instructions
           consequential loss.                                                     as outlined below except as provided by
                                                                                   the Coverage Extension for Virus or
        b. Dishonest acts by:                                                      Harmful Code:

             (1) You, any of your partners, employees or                           (1) The introduction into your “computer”
                 authorized representatives;                                           systems of a virus, harmful code or
                                                                                       similar instruction enacted on a com-
             (2) A manager or a member if you are a                                    puter system (including “electronic
                 limited liability company;                                            data”) or network to which it is
                                                                                       connected, designed to damage or
                                                                                       destroy any part of the system or
                                                                                       disrupt its normal operation; and




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                                BP 70 27 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                         Page 4 of 6
                                                                INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 141 of 320

            (2) The unauthorized intrusion into your “com-                    b. “Computer” Equipment
                puter” system (including “electronic data”)
                or network to which it is connected,                              The value of “computer” equipment will be
                designed to:                                                      its replacement cost without deduction for
                                                                                  depreciation. We will not pay more for any
                (a) Damage or destroy any part of the                             loss on a replacement cost basis than the
                    system or disrupt its normal operation;                       least of:
                    or
                                                                                  (1) The Limit of Insurance shown for the
                (b) Observe, scan or copy “data”.                                     Blanket Additional Coverage in the
                                                                                      Schedule.
    3. We will not pay for loss or damage caused by or
       resulting from any of the following. But if loss or                        (2) The cost to replace the “computer”
       damage by a Covered Cause of Loss results, we                                  equipment with other “computer”
       will pay for that resulting loss or damage:                                    equipment:
        a. Wear and tear, depreciation.                                                  (a) Of comparable     material   and
                                                                                             quality; and
        b. Any quality in the property that causes it to
           damage or destroy itself, hidden or latent                                    (b) Used for the same purpose; or
           defect, gradual deterioration.                                         (3) The amount you actually spend that is
        c. Insects, vermin or rodents.                                                necessary to repair or replace the
                                                                                      “computer” equipment.
        d. Corrosion or rust.                                                     We will not pay on a replacement cost
        e. Acts or decisions, including the failure to act or                     basis for any loss:
           decide, of any person, group, organization or                          (1) Until the “computer” equipment is
           governmental body.                                                         actually repaired or replaced; and
C. LIMIT OF INSURANCE                                                             (2) Unless the repairs or replacement are
                                                                                      made as soon as reasonably possible
    This section is replaced by the following:                                        after the loss.
    The most we will pay for loss or damage to Covered                            In the event of loss, the value of the
    Property in any one occurrence is the Limit of Insur-                         “computer” equipment will be determined
    ance shown for the Blanket Additional Coverage in the                         as of the time of loss.
    Schedule.
                                                                              c. Media
D. CONDITIONS
                                                                                  The value of “media” will be based on the
    1. Valuation.                                                                 cost to repair or replace the “media” with
                                                                                  material of the same kind or quality.
        Paragraph E.5.d. of the Loss Payment Property
        Loss Condition is deleted and replaced by the                     2. Coverage Territory.
        following:                                                            The Coverage Territory provision in the Prop-
                                                                              erty General Conditions is deleted and
        We will determine the value of Covered Property as                    replaced with the following:
        follows:
                                                                              The coverage territory is worldwide except for
        a. “Data”                                                             any country which the United States has
            The value of “data” will be the actual cost to                    imposed sanctions, embargoes or any similar
            reproduce. If the “data” is not replaced or                       prohibition or restrictions.
            reproduced, we will pay the cost of the value of
            the “media” with no stored “data”.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                                BP 70 27 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                         Page 5 of 6
                                                                INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 142 of 320

E. DEFINITIONS                                                            2. “Media” means the material on which data is
                                                                             recorded, such as magnetic tapes, disk packs,
    In addition to the definitions in Paragraph H. Property
                                                                             drums, paper tapes, cards and programs. This
    Definitions, the following definitions apply to the
                                                                             includes the data stored on the “media”.
    coverage contained in this endorsement:
                                                                          3. “Portable computers” means computers used
    1. “Data” means:
                                                                             in your “operations” easily transported by one
        a. Records, information and files stored on                          person such as laptops, notebooks and per-
           magnetic tapes, disk packs, drums, paper                          sonal digital assistants. This includes portable
           tapes and cards;                                                  electronic accessories used with the “portable
                                                                             computer” such as multimedia projectors.
        b. Programming records used for electronic data
           processing or electronically controlled equip-
           ment; and
        c. “Media”.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                               BP 70 27 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                        Page 6 of 6
                                                               INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 143 of 320
                                      EQUIPMENT BREAKDOWN

                                                                                                      BUSINESSOWNERS
                                                                                                          BP 71 35 09 18

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS COVERAGE FORM

The following is added to Paragraph A.3. Covered Causes of Loss in SECTION I — PROPERTY:

A. ADDITIONAL COVERAGES                                                           (2) Expedite permanent repairs or perma-
    Equipment Breakdown                                                               nent replacement.
    1. We will pay for direct physical damage to Covered                          The most we will pay for loss or expense
       Property that is the direct result of an “accident.”                       under this coverage is $25,000.
       As used in this Additional Coverage, “accident”                       b. Hazardous Substances
       means a fortuitous event that causes direct                              We will pay for the additional cost to
       physical damage to “covered equipment.” The                              repair or replace Covered Property be-
       event must be one of the following:                                      cause of contamination by a “hazardous
       a. Mechanical breakdown, including rupture or                            substance”. This includes the additional
           bursting caused by centrifugal force;                                expenses to clean up or dispose of such
       b. Artificially generated electrical, magnetic or                        property.
           electromagnetic energy, including electric                           This does not include contamination of
           arcing, that damages, disturbs, disrupts or                          “perishable goods” by refrigerant, in-
           otherwise interferes with any electrical or                          cluding but not limited to ammonia, which
           electronic wire, device, appliance, system or                        is addressed in 2.c.(1)(b) below.
           network;                                                             As used in this coverage, additional costs
       c. Explosion of steam boilers, steam pipes,                              mean those beyond what would have
           steam engines or steam turbines owned or                             been payable under this Equipment
           leased by you, or operated under your control;                       Breakdown Coverage had no “hazardous
       d. Loss or damage to steam boilers, steam pipes,                         substance” been involved.
           steam engines or steam turbines caused by or                         The most we will pay for loss, damage or
           resulting from any condition or event inside                         expense under this coverage, including
           such equipment; or                                                   actual loss of Business Income you
       e. Loss or damage to hot water boilers or other                          sustain and necessary Extra Expense you
           water heating equipment caused by or result-                         incur is $25,000.
           ing from any condition or event inside such                       c. Spoilage
           boilers or equipment.                                                  (1) We will pay:
    2. The following coverages also apply to the direct                               (a) For physical damage to “perish-
       result of an “accident.” These coverages do not                                    able goods” due to spoilage.
       provide additional amounts of insurance.
                                                                                      (b) For physical damage to “perish-
        a. Expediting Expenses                                                            able goods” due to contamination
           With respect to your damaged Covered                                           from the release of refrigerant,
           Property, we will pay the reasonable extra cost                                including but not limited to
           to:                                                                            ammonia.
            (1) Make temporary repairs; and                                           (c) Any necessary expenses you
                                                                                          incur to reduce the amount of loss
                                                                                          under this coverage to the extent
                                                                                          that they do not exceed the
                                                                                          amount of loss that otherwise
                                                                                          would have been payable under
                                                                                          this coverage.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                              BP 71 35 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                       Page 1 of 5
                                                              INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 144 of 320

            (2) If you are unable to replace the “perishable                      (3) The most we will pay in any “one
                goods” before its anticipated sale, the                               accident” for loss, damage or ex-
                amount of our payment will be determined                              pense under this coverage is the
                on the basis of the sales price of the “per-                          applicable limit for Business Income,
                ishable goods” at the time of the “acci-                              Extra Expense or Spoilage.
                dent”, less discounts and expenses you                       e. Business Income and Extra Expense
                otherwise would have had. Otherwise our
                payment will be determined in accordance                        Any insurance provided under this policy
                with the Loss Payment condition.                                for Business Income or Extra Expense is
                                                                                extended to the coverage provided by this
            The most we will pay for loss, damage or                            endorsement. However, if a deductible is
            expense under this coverage is $25,000                              shown in the Equipment Breakdown
            unless otherwise shown in the Equipment                             Deductible Endorsement, then as re-
            Breakdown Additional Coverage Increased                             spects Equipment Breakdown coverage,
            Limits Schedule.                                                    the “period of restoration” will begin imme-
        d. Service Interruption                                                 diately after the “accident,” and the
           (1) Any insurance provided for Business                              deductible shown in the Deductible
               Income, Extra Expense or Spoilage is                             Endorsement will apply.
               extended to apply to your loss, damage or                        The most we will pay for loss or expense
               expense caused by the interruption of                            under this coverage is the applicable limit
               utility services. The interruption must result                   for Business Income and Extra Expense.
               from an “accident” to equipment, including                    f.Animals
               overhead transmission lines, that is owned
               by a utility, landlord, a landlord’s utility or                 We will pay for the loss of or damage to
               other supplier who provides you with any                        animals owned by others and boarded by
               of the following services: electrical power,                    you, or if owned by you, only as “stock”
               waste disposal, air conditioning, refriger-                     while inside of the building and then only
               ation, heating, natural gas, compressed                         if they are killed or their destruction is
               air, water, steam, internet access, tele-                       made necessary.
               communications services, wide area                              The most we will pay for loss under this
               networks or data transmission. The equip-                       coverage is $25,000 unless otherwise
               ment must meet the definition of “covered                       shown in the Equipment Breakdown Addi-
               equipment” except that it is not Covered                        tional Coverage Increased Limits Sched-
               Property.                                                       ule.
           (2) We will not pay for any loss of Business               B. The following is added to Paragraph B.
               Income you sustain that results from the                  EXCLUSIONS:
               interruption of utility services during the               Equipment Breakdown Exclusions
               first 24 hours following the “accident.”
               However, if a deductible is shown in the                  All exclusions in the Businessowners Coverage
               Equipment Breakdown Deductible En-                        Form apply except as modified below and to the
               dorsement as provided for in Paragraph C.                 extent that coverage is specifically provided by
               below, or if the “period of restoration”                  this Additional Coverage for Equipment Break-
               begins more than 24 hours after the time                  down.
               of the direct physical damage for Business                1. The following exclusions are modified:
               Income, then that deductible or time period
                                                                            a. The following is added to Exclusion
               will apply instead of the 24 hours provided
                                                                               B.1.g.:
               for in this paragraph.
                                                                               However, if electrical “covered equipment”
                                                                               requires drying out because of water as
                                                                               described in g.(1) through g.(3) above, we
                                                                               will pay for the direct expenses of such
                                                                               drying out subject to the applicable Limit
                                                                               of Insurance and deductible for Building
                                                                               or Business Personal Property, whichever
                                                                               applies.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                              BP 71 35 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                       Page 2 of 5
                                                                 INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 145 of 320

        b. As respects this endorsement only, the next to                    b. With respect to Service Interruption cover-
           the last paragraph in Exclusion B.1.h. is                            age, we will also not pay for an “accident”
           deleted and replaced with the following:                             caused by or resulting from: fire; lightning;
           However, if excluded loss or damage, as                              windstorm or hail; explosion (except as
           described in Paragraph (1) above results in an                       specifically provided in A.1.c. above);
           “accident,” we will pay only for the loss,                           smoke; aircraft or vehicles; riot or civil
           damage or expense caused by such                                     commotion; vandalism; sprinkler leakage;
           “accident.”                                                          falling objects; weight of snow, ice or
                                                                                sleet; freezing; collapse; flood or earth
        c. As respects this endorsement only the last                           movement.
           paragraph of Exclusion B.2.l. is deleted and
           replaced with the following:                                      c. With respect to Business Income, Extra
                                                                                Expense and Service Interruption cover-
           But if an excluded cause of loss that is listed in                   ages, we will also not pay for:
           2.I.(1) through 2.I.(7) results in an “accident,”
           we will pay for the loss, damage or expense                          (1) Loss caused by your failure to use
           caused by that “accident.”                                                 due diligence and dispatch and all
                                                                                      reasonable means to resume busi-
        d. The following is added to Exclusions B.2.m.                                ness; or
           and B.2.n:
                                                                                (2) Any increase in loss resulting from an
           We will also pay for direct physical loss or                               agreement between you and your
           damage caused by an “accident.”                                            customer or supplier.
    2. The following exclusions are added:                            C. DEDUCTIBLES
       a. We will not pay for loss, damage or expense                    The deductible in the Declarations applies unless
          caused by or resulting from:                                   a separate Equipment Breakdown deductible is
          (1) A hydrostatic, pneumatic or gas pressure                   shown in the Equipment Breakdown Deductible
                test of any boiler or pressure vessel, or an             Endorsement. If a separate Equipment Break-
                electrical insulation breakdown test of any              down deductible is shown, the following applies.
                type of electrical equipment; or                         Only as regards Equipment Breakdown Coverage,
            (2) Any of the following:                                    provision D. Deductibles is deleted and replaced
                (a) Defect, programming error, program-                  with the following:
                    ming limitation, computer virus, mali-               1. Deductibles for Each Coverage
                    cious code, loss of data loss of                        a. Unless the Deductible Endorsement indi-
                    access, loss of use, loss of functional-                   cates that your deductible is combined for
                    ity or other condition within or involving                 all coverages, multiple deductibles may
                    “electronic data” of any kind; or                          apply to any “one accident.”
                (b) Misalignment, miscalibration, tripping                  b. We will not pay for loss, damage or
                    off-line, or any condition which can be                    expense under any coverage until the
                    corrected by resetting, tightening,                        amount of the covered loss, damage or
                    adjusting or cleaning, or by the per-                      expense exceeds the deductible amount
                    formance of maintenance.                                   indicated for that coverage in the Deduct-
                However, if an “accident” results, we will                     ible Endorsement. We will then pay the
                pay for the resulting loss, damage or                          amount of loss, damage or expense in
                expense caused by that “accident.”                             excess of the applicable deductible
                                                                               amount, subject to the applicable limit.
                                                                            c. If deductibles vary by type of “covered
                                                                               equipment” and more than one type of
                                                                               “covered equipment” is involved in any
                                                                               “one accident,” only the highest deducti-
                                                                               ble for each coverage will apply.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                               BP 71 35 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                        Page 3 of 5
                                                                 INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 146 of 320

    2. Direct and Indirect Coverages                                              earned, or in the number of working days,
       a. Direct Coverages Deductibles and Indirect                               because of the “accident” or any other
           Coverages Deductibles may be indicated in                              scheduled or unscheduled shutdowns
           the Deductible Endorsement.                                            during the period of interruption. The ADV
                                                                                  applies to the Business Income value of
       b. Unless more specifically indicated in the                               the entire location, whether or not the loss
           Deductible Endorsement:                                                affects the entire location. If more than
           (1) Indirect Coverages Deductibles apply to                            one location is included in the valuation of
               Business Income and Extra Expense loss;                            the loss, the ADV will be the combined
               and                                                                value of all affected locations. For pur-
                                                                                  poses of this calculation, the period of
           (2) Direct Coverages Deductibles apply to all
                                                                                  interruption may not extend beyond the
               remaining loss, damage or expense cov-
                                                                                  “period of restoration”.
               ered by this endorsement.
                                                                                  The number indicated in the Deductible
    3. Application of Deductibles
                                                                                  Endorsement will be multiplied by the
        a. Dollar Deductibles                                                     ADV as determined above. The result
           We will not pay for loss, damage or expense                            shall be used as the applicable deduct-
           resulting from any “one accident” until the                            ible.
           amount of loss, damage or expense exceeds                         d. Percentage of Loss Deductibles
           the applicable Deductible shown in the Deduct-
                                                                                If a deductible is expressed as a per-
           ible Endorsement. We will then pay the
                                                                                centage of loss, we will not be liable for
           amount of loss, damage or expense in excess
                                                                                the indicated percentage of the gross
           of the applicable Deductible or Deductibles, up
                                                                                amount of loss, damage or expense (prior
           to the applicable Limit of Insurance.
                                                                                to any applicable deductible or coinsur-
        b. Time Deductible                                                      ance) insured under the applicable cover-
           If a time deductible is shown in the Deductible                      age. If the dollar amount of such percent-
           Endorsement, we will not be liable for any loss                      age is less than the indicated minimum
           occurring during the specified number of hours                       deductible, the minimum deductible will
           or days immediately following the “accident.” If                     be the applicable deductible.
           a time deductible is expressed in days, each              D. CONDITIONS
           day shall mean twenty-four consecutive hours.
                                                                        The following conditions are in addition to the
        c. Multiple of Average Daily Value (ADV)                        Conditions in the Businessowners Coverage
           If a deductible is expressed as a number times               Form.
           ADV, that amount will be calculated as follows:               1. Suspension
           The ADV (Average Daily Value) will be the                        When any “covered equipment” is found to be
           Business Income (as defined in any Business                      in, or exposed to a dangerous condition, any
           Income coverage that is part of this policy) that                of our representatives may immediately
           would have been earned during the period of                      suspend the insurance against loss from an
           interruption of business had no “accident”                       “accident” to that “covered equipment”. This
           occurred, divided by the number of working                       can be done by mailing or delivering a written
           days in that period. No reduction shall be                       notice of suspension to:
           made for the Business Income not being
                                                                             a. Your last known address; or
                                                                             b. The address where the “covered equip-
                                                                                 ment” is located.
                                                                             Once suspended in this way, your insurance
                                                                             can be reinstated only by an endorsement for
                                                                             that “covered equipment”. If we suspend your
                                                                             insurance, you will get a pro rata refund of
                                                                             premium for that “covered equipment” for the
                                                                             period of suspension. But the suspension will
                                                                             be effective even if we have not yet made or
                                                                             offered a refund.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                                BP 71 35 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                         Page 4 of 5
                                                               INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 147 of 320

    2. Jurisdictional Inspections                                                 (5) “Vehicle” or any equipment mounted
       If any property that is “covered equipment” under                              on a “vehicle”;
       this endorsement requires inspection to comply                             (6) Satellite, spacecraft or any equipment
       with state or municipal boiler and pressure vessel                             mounted on a satellite or spacecraft;
       regulations, we agree to perform such inspection                           (7) Dragline, excavation or construction
       on your behalf. We do not warrant that conditions                              equipment;
       are safe or healthful.
                                                                                  (8) Equipment manufactured by you for
    3. Environmental, Safety and Efficiency Improve-                                  sale; or
       ments
                                                                                  (9) “Computer”, unless used to control or
       If “covered equipment” requires replacement due                                operate “covered equipment.”
       to an “accident”, we will pay your additional cost to
       replace with equipment that is better for the                     2. “Hazardous substance” means any substance
       environment, safer or more efficient than the equip-                  that is hazardous to your health or has been
       ment being replaced.                                                  declared to be hazardous to health by a
                                                                             governmental agency.
       However, we will not pay more than 125% of what
       the cost would have been to replace with like kind                3. “One accident” means: If an initial “accident”
       and quality. This condition does not increase any                     causes other “accidents,” all will be consid-
       of the applicable limits. This condition does not                     ered “one accident.” All “accidents” that are
       apply to any property to which Actual Cash Value                      the result of the same event will be consid-
       applies.                                                              ered “one accident.”
E. The following definitions are added:                                  4. “Perishable goods” means personal property
                                                                             maintained under controlled conditions for its
    1. “Covered equipment”                                                   preservation, and susceptible to loss or
       a. “Covered     equipment”     means   Covered                        damage if the controlled conditions change.
          Property:                                                      5. “Vehicle” means, as respects this endorse-
          (1) That generates, transmits or utilizes                          ment only, any machine or apparatus that is
              energy; or                                                     used for transportation or moves under its
          (2) Which, during normal usage, operates                           own power. “Vehicle” includes, but is not
              under vacuum or pressure, other than the                       limited to car, truck, bus, trailer, train, aircraft,
              weight of its contents.                                        watercraft, forklift, bulldozer, tractor or
                                                                             harvester.
        b. None of the following is “covered equipment”:
                                                                             However, any property that is stationary,
           (1) Structure, foundation, cabinet, compart-                      permanently installed at a covered location
               ment or air supported structure or building;                  and that receives electrical power from an
            (2) Insulating or refractory material;                           external power source will not be considered
            (3) Sewer piping, buried vessels or piping, or                   a “vehicle.”
                piping forming a part of a sprinkler system;         The most we will pay for loss, damage or expense
                                                                     under this endorsement arising from any “one
            (4) Water piping other than boiler feedwater
                                                                     accident” is the applicable Limit of Insurance in the
                piping, boiler condensate return piping or
                                                                     Declarations. Coverage provided under this endorse-
                water piping forming a part of a refriger-
                                                                     ment does not provide an additional amount of
                ating or air conditioning system;
                                                                     insurance.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                                  BP 71 35 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                           Page 5 of 5
                                                               INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 148 of 320
                        HIRED AUTO AND NON-OWNED LIABILITY

POLICY NUMBER:                                                                                        BUSINESSOWNERS
                                                                                                           BP 71 44 04 10

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS COVERAGE FORM

                                                       SCHEDULE

Coverage                                                                                 Additional
                                                                                         Premium
Hired Auto Liability

Non-Owned Auto Liability

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

A. Insurance is provided only for those coverages for                            (2) To the spouse, child, parent, brother
   which a specific premium charge is shown in the                                   or sister of that “employee” as a con-
   Declarations or in the Schedule.                                                  sequence of Paragraph (1) above.
    1. HIRED AUTO LIABILITY                                                      This exclusion applies:
        The insurance provided under Paragraph A.1.                              (1) Whether the insured may be liable as
        Business Liability in SECTION II — LIABILITY                                 an employer or in any other capacity;
        applies to “bodily injury” or “property damage”                              and
        arising out of the maintenance or use of a “hired
        auto” by you or your “employees” in the course of                        (2) To any obligation to share damages
        your business.                                                               with or repay someone else who must
                                                                                     pay damages because of injury.
    2. NON-OWNED AUTO LIABILITY
                                                                                 This exclusion does not apply to:
        The insurance provided under Paragraph A.1.
        Business Liability in SECTION II — LIABILITY                             (1) Liability assumed by the insured
        applies to “bodily injury” or “property damage” aris-                        under an “insured contract”; or
        ing out of the use of any “non-owned auto” in your
                                                                                 (2) “Bodily injury” arising out of and in the
        business by any person other than you.
                                                                                     course of domestic employment by
B. For insurance provided by this endorsement only:                                  the insured unless benefits for such
                                                                                     injury are in whole or in part either
    1. The exclusions, under the Paragraph B.1.                                      payable or required to be provided
       Applicable to Business Liability Coverage in                                  under any workers’ compensation
       SECTION II — LIABILITY, other than exclusions                                 law.
       a., b., d., f. and i. and the Nuclear Energy Liability
       Exclusion, are deleted and replaced by the                            b. “Property damage” to:
       following:
                                                                                 (1) Property owned or being transported
        a. “Bodily injury” to:                                                       by, or rented or loaned to the insured;
                                                                                     or
            (1) An “employee” of the insured arising out of
                and in the course of:                                            (2) Property in the care, custody or con-
                                                                                     trol of the insured.
                 (a) Employment by the insured; or
                 (b) Performing duties related to the con-
                     duct of the insured’s business; or




Copyright, 2010 Selective Insurance Company of America. All rights reserved.                               BP 71 44 04 10
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                        Page 1 of 2
                                                                INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 149 of 320

    2. Paragraph C. Who Is An Insured in SECTION                     C. For the purposes of this endorsement only,
       II — LIABILITY is replaced by the following:                     Paragraph H. Other Insurance in SECTION III —
                                                                        COMMON POLICY CONDITIONS is replaced by
        1. Each of the following is an insured under this               the following:
           endorsement to the extent set forth below:
                                                                         1. This insurance is excess over any primary
            a. You;                                                         insurance covering the “hired auto” or “non-
                                                                            owned auto”.
            b. Any other person using a “hired auto” with
               your permission;                                          2. When this insurance and any other insurance
                                                                            covers on the same basis, either excess or
            c. For a “non-owned auto”:
                                                                            primary, we will pay only our share. Our share
                (1) Any partner or “executive officer” of                   is the proportion that the Limit of Insurance of
                    yours; or                                               our insurance bears to the total of the limits of
                                                                            all insurance covering on the same basis.
                (2) Any “employee” of yours;
                                                                     D. TWO OR MORE COVERAGE FORMS OR
                but only while such “non-owned auto” is                 POLICIES ISSUED BY US
                being used in your business; and
                                                                         If this Coverage Form and any other Coverage
            d. Any other person or organization, but only                Form or policy issued to you by us or any com-
               for their liability because of acts or omis-              pany affiliated with us apply to the same accident,
               sions of an insured under a., b. or c.                    the aggregate maximum Limit of Insurance under
               above.                                                    all the Coverage Forms or policies shall not
                                                                         exceed the highest applicable Limit of Insurance
        2. None of the following is an insured:                          under any one Coverage Form or policy. This
            a. Any person engaged in the business of his                 condition does not apply to any Coverage Form or
               or her employer for “bodily injury” to any                policy issued by us or an affiliated company
               co-”employee” of such person injured in                   specifically to apply as excess insurance over this
               the course of employment, or to the                       Coverage Form.
               spouse, child, parent, brother or sister of           E. The following additional definitions apply:
               that co-”employee” as a consequence of
               such “bodily injury”, or for any obligation to            1. “Auto Business” means the business or
               share damages with or repay someone                          occupation of selling, repairing, servicing,
               else who must pay damages because of                         storing or parking “autos”.
               the injury;
                                                                         2. “Hired Auto” means those “autos” you lease,
            b. Your “employee”, any partner or “executive                   hire, rent or borrow. This does not include
               officer” for any “auto” owned by such                        “autos” you lease, hire, rent or borrow from
               employee, partner or “executive officer” or                  any of your “employees”, your partners or
               a member of his or her household;                            your “executive officers”, or members of their
                                                                            household. This does not include:
            c. Any person while employed in or otherwise
               engaged in duties in connection with an                       a. Any “auto” you lease, hire or rent under a
               “auto business”, other than an “auto busi-                       lease or rental agreement for a period of
               ness” you operate;                                               180 days or more; or
            d. The owner or lessee (of whom you are a                        b. Any “auto” you lease, hire, rent or borrow
               sublessee) of a “hired auto” or the owner                        from any of your “employees”, partners
               of a “non-owned auto” or any agent or                            “executive officer” or members of their
               “employee” of any such owner or lessee;                          households.
            e. Any person or organization for the conduct                3. “Non-Owned Auto” means any “auto” you
               of any current or past partnership or joint                  do not own, lease, hire, rent or borrow which
               venture that is not shown as a Named                         is used in connection with your business. This
               Insured in the Declarations.                                 includes “autos” owned by your “employees”,
                                                                            partners or your “executive officers”, or mem-
                                                                            bers of their households but only while used
                                                                            in your business or your personal affairs.




Copyright, 2010 Selective Insurance Company of America. All rights reserved.                               BP 71 44 04 10
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                        Page 2 of 2
                                                                INSURED'S COPY
           Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 150 of 320
       EMPLOYEE    THEFT (INCLUDING EMPLOYEE BENEFIT PLANS)
                                 ENDORSEMENT

                                                                                                       BUSINESSOWNERS
                                                                                                           BP 72 24 09 18

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS COVERAGE FORM

This coverage is subject to the provisions applicable to:                b. Acts committed by an “employee” if the
                                                                            “employee” had also committed “theft” or any
1. SECTION I — PROPERTY of the Businessowners                               other dishonest act prior to the effective date
   Coverage Form; and                                                       of this insurance and you or any of your
2. The applicable property enhancement endorsement                          partners, “members”, “managers”, officers,
   attached to this policy,                                                 directors or trustees, not in collusion with the
                                                                            “employee”, learned of that “theft” or dishonest
except as provided below:                                                   act prior to the Policy Period shown in the
                                                                            Declarations.
The following provisions apply only to the coverage
provided by this endorsement.                                            c. The unauthorized disclosure of your con-
                                                                            fidential information including, but not limited
As described below, coverage is provided for Employee                       to patents, trade secrets, processing methods
Theft and applies to loss that you sustain resulting directly               or customer lists.
from an “occurrence” taking place during the Policy Period
shown in the Declarations, except as provided in Para-                   d. The unauthorized use or disclosure of confi-
graphs 8. or 9., which is “discovered” by you during the                    dential information of another person or entity
Policy Period shown in the Declarations or during the                       which is held by you including but not limited
period of time provided in Paragraph 7. Extended Period To                  to patents, trade secrets, processing methods,
Discover Loss:                                                              customer lists, financial information, health
                                                                            information, retirement or health savings
1. We pay up to the limit shown in the Schedule for                         account information, personal information,
   Employee Theft in any one “occurrence” for loss of or                    credit card information or similar non-public
   damage to “money”, “securities” and “other property”                     information. However, this does not apply to
   resulting directly from “theft” committed by an “em-                     loss otherwise covered that results directly
   ployee”, whether identified or not, acting alone or in                   from the use of your or an “employee benefit
   collusion with other persons. Employee Theft shall also                  plan” participant’s confidential information.
   include “forgery” when committed by someone who is
   an “employee” at the time the loss is sustained.                      e. Loss that is an indirect result of an “occur-
                                                                            rence” covered by this endorsement including
2. This endorsement does not cover loss resulting from:                     but not limited to loss resulting from:
    a. Acts committed by:                                                     (1) Your inability to realize income that you
                                                                                  would have realized had there been no
        (1) You,                                                                  loss of or damage to “money”, “securities”,
        (2) Any of your partners or “members”; or                                 or “other property”.

        (3) If the insured is a corporation, any person                       (2) Payment of damages of any type for
            owning 25% or more of the corporation’s                               which you are legally liable. But, we pay
            common stock                                                          compensatory damages arising directly
                                                                                  from a loss covered under this endorse-
        whether acting alone or in collusion with other                           ment.
        persons except while handling “money”, “securities”
        or “other property” of an “employee benefit plan”.                    (3) Payment of costs, fees or other expenses
                                                                                  you incur in establishing either the
                                                                                  existence or the amount of loss under this
                                                                                  endorsement.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                               BP 72 24 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                        Page 1 of 7
                                                                INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 151 of 320

    f.   Fees, costs and expenses incurred by you which                  d. If the first Named Insured is an entity other
         are related to any legal action.                                   than a Plan, any payment we make for loss
                                                                            sustained by any Plan will be made to the Plan
    g. Loss or that part of any loss, the proof of which as                 sustaining the loss.
       to its existence or amount is dependent upon:
                                                                         e. If two or more Plans are insured under this
         (1) An inventory computation; or                                   Endorsement, any payment we make for loss:
         (2) A profit and loss computation.                                   (i) Sustained by two or more Plans; or
         However, where you establish wholly apart from                       (ii) Of commingled “funds” or “other property”
         such computations that you have sustained a loss,                         of two or more Plans;
         then you may offer your inventory records and
         actual physical count of inventory in support of the                 resulting directly from an “occurrence” will be
         amount of loss claimed.                                              made to each Plan sustaining loss in the
                                                                              proportion that the Limit required for each Plan
    h. Trading, whether in your name or in a genuine or                       bears to the total Limit of all Plans sustaining
       fictitious account. However, this exclusion shall not                  loss.
       apply to loss sustained by an “employee benefit
       plan”.                                                            f.   The Deductible Amount applicable to this
                                                                              Endorsement does not apply to loss sustained
    i.   The fraudulent or dishonest signing, issuing,                        by any Plan.
         canceling or failing to cancel a warehouse receipt
         or any papers connected with it. However, this              4. As respects       this   Endorsement, “occurrence”
         exclusion shall not apply to loss sustained by an              means:
         “employee benefit plan”.                                        a. An individual act;
3. Employee Benefit Plans                                                b. The combined total of all separate acts
    a. The “employee benefit plans” (hereinafter referred                   whether or not related; or
       to as Plan) that are wholly owned and operated by                 c. A series of acts whether or not related;
       you for the sole benefit of your “employees” are
       included as insureds under this endorsement.                      committed by an “employee” (and, in the case of
                                                                         loss sustained by an “employee benefit plan”, sole
    b. If any Plan is insured jointly with any other entity              proprietor, partner or “member”) acting alone or in
       under this insurance, you or the Plan Administrator               collusion with other persons, during the Policy
       must select a Limit that is sufficient to provide a               Period shown in the Declarations.
       Limit for each Plan that is at least equal to that
       required if each Plan were separately insured.                5. Duties in the event of Loss
    c. With respect to loss sustained or “discovered” by                 After you “discover” a loss or a situation that may
       any such Plan, we will pay for loss of or damage to               result in loss of or damage to “money”, “securities”
       “funds” and “other property” resulting directly from              or “other property” you must:
       fraudulent or dishonest acts committed by an
       “employee”, whether identified or not, (and, in the               a. Notify us as soon as possible.
       case of loss sustained or “discovered” by an
                                                                         b. Submit to examination under oath at our
       “employee benefit plan”, a sole proprietor, partner
                                                                            request and give us a signed statement of
       or “member”) acting alone or in collusion with other
                                                                            your answers.
       persons while handling “money”, “securities” or
       “other property” of an “employee benefit plan”.                   c. Produce for our examination all pertinent
                                                                            records.
                                                                          d. Give us a detailed, sworn proof of loss within
                                                                             120 days.
                                                                          e. Cooperate with us in the investigation of any
                                                                             claim.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                                BP 72 24 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                         Page 2 of 7
                                                                INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 152 of 320

6. Limits of Insurance under this Endorsement                            b. Loss Sustained         Entirely   During      Prior
                                                                            Insurance
     The most we pay for all loss resulting directly from an
     “occurrence” is the applicable Limit shown in the                        If you “discover” loss during the Policy Period
     Schedule.                                                                shown in the Declarations, resulting directly
                                                                              from an “occurrence” taking place entirely
     If any loss is covered under more than one Insuring                      during the Policy Period(s) of any prior
     Agreement or Coverage, the most we pay for such loss                     cancelled insurance that we or any affiliate
     shall not exceed the largest Limit available under any                   issued to you or any predecessor in interest,
     one of those Insuring Agreements or Coverages.                           we pay for the loss, provided:
7.   Extended Period to Discover Loss                                         (1) This insurance became effective at the
                                                                                  time of cancellation of the prior insurance;
     We pay for loss that you sustained prior to the effective                    and
     date of cancellation of this Endorsement, which is
     “discovered” by you:                                                     (2) The loss would have been covered under
                                                                                  this insurance had it been in effect at the
     a. No later than 1 year from the date of that                                time of the “occurrence”.
        cancellation. However, this extended period to
        “discover” loss terminates immediately upon the                       We will first settle the amount of loss that you
        effective date of any other insurance obtained by                     sustained during the most recent prior
        you, whether from us or another insurer, replacing                    insurance. We will then settle any remaining
        in whole or in part the coverage afforded under this                  amount of loss that you sustained during the
        endorsement, whether or not such other insurance                      Policy Period(s) of any other prior insurance.
        provides coverage for loss sustained prior to its
        effective date.                                                  c. In settling loss subject to this Condition:

     b. No later than 1 year from the date of that                            (1) The most we pay for the entire loss is the
        cancellation with regard to any “employee benefit                         highest single Limit applicable during the
        plans”.                                                                   period of loss, whether such limit was
                                                                                  written under this insurance or was written
8. Loss Sustained During Prior Insurance Issued By                                under the prior insurance issued by us.
   Us or Any Affiliate
                                                                              (2) We apply the applicable Deductible
     a. Loss Sustained Partly During This Insurance                               Amount shown in the Businessowners
        and Partly During Prior Insurance                                         Coverage Form or the Declarations to the
                                                                                  amount of loss sustained under this
         If you “discover” loss during the Policy Period                          insurance. If no loss was sustained under
         shown in the Declarations, resulting directly from                       this insurance, we will apply the Deduct-
         an “occurrence” taking place:                                            ible Amount shown in the Businessowners
                                                                                  Coverage Form or the Declarations to the
         (1) Partly during the Policy Period shown in the
                                                                                  amount of loss sustained under the most
             Declarations; and
                                                                                  recent prior insurance.
         (2) Partly during the Policy Period(s) of any prior
                                                                              If the Deductible Amount is larger than the
             cancelled insurance that we or any affiliate
                                                                              amount of loss sustained under this insur-
             issued to you or any predecessor in interest;
                                                                              ance, or the most recent prior insurance, we
         and this insurance became effective at the time of                   will apply the remaining Deductible Amount to
         cancellation of the prior insurance, we will first                   the remaining amount of loss sustained during
         settle the amount of loss that you sustained during                  the prior insurance.
         this Policy Period. We will then settle the remaining
                                                                              We will not apply any other Deductible
         amount of loss that you sustained during the Policy
                                                                              Amount that may have been applicable to the
         Period(s) of the prior insurance.
                                                                              loss.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                                BP 72 24 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                         Page 3 of 7
                                                                 INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 153 of 320

d. The following examples demonstrate how we will settle                 The highest single Limit applicable to this entire
   losses subject to this condition 8. under this Endorse-               loss is $150,000 written under Policy B. The Policy
   ment for Employee Theft.:                                             A Deductible Amount of $10,000 applies. The loss
                                                                         is settled as follows:
    EXAMPLE NO. 1:
                                                                         (1) The amount of loss sustained under Policy A
    You sustained a covered loss of $10,000 resulting                        ($175,000) is settled first. The amount we pay
    directly from an “occurrence” taking place during the                    is the Policy A Limit of $125,000 because
    terms of Policy A and Policy B.                                          $175,000 loss - $10,000 deductible =
                                                                             $165,000 which is greater than the $125,000
                         POLICY A                                            policy limit.
    The current policy is written at a Limit of $50,000 and a            (2) The remaining amount of loss sustained under
    Deductible Amount of $5,000.                                             Policy B ($75,000) is settled next. The amount
                                                                             we pay is $25,000 (i.e., $150,000 Policy B
                         POLICY B
                                                                             limit - $125,000 paid under Policy A =
    Issued prior to Policy A, Policy B was written at a Limit                $25,000).
    of $50,000 and a Deductible Amount of $5,000.
                                                                         The most we pay for this loss is $150,000.
    The amount of loss sustained under Policy A is $2,500
                                                                         EXAMPLE NO. 3:
    and under Policy B is $7,500.
                                                                         You sustained a covered loss of $2,000,000
    The highest single Limit applicable to this entire loss is
                                                                         resulting directly from an “occurrence” taking place
    $50,000 written under Policy A. The Policy A
                                                                         during the terms of Policies A, B, C and D.
    Deductible Amount of $5,000 applies. The loss is
    settled as follows:                                                                       POLICY A
    (1) The amount of loss sustained under Policy A                      The current policy is written at a Limit of
        ($2,500) is settled first. The amount we pay is nil              $1,000,000 and a Deductible Amount of $100,000.
        ($0.00) because the amount of loss is less than the
        Deductible Amount (i.e., $2,500 loss - $5,000                                         POLICY B
        deductible = $0.00).
                                                                         Issued prior to Policy A, it was written at a Limit of
    (2) The remaining amount of loss sustained under                     $750,000 and a Deductible Amount of $75,000.
        Policy B ($7,500) is settled next. The amount
        recoverable is $5,000 after the remaining                                             POLICY C
        Deductible Amount from Policy A of $2,500 is                     Issued prior to Policy B, it was written at a Limit of
        applied to the loss (i.e., $7,500 loss - $2,500                  $500,000 and a Deductible Amount of $50,000.
        deductible = $5,000).
                                                                                              POLICY D
    The most we pay for this loss is $5,000.
                                                                         Issued prior to Policy C, it was written at a Limit of
    EXAMPLE NO. 2:                                                       $500,000 and a Deductible Amount of $50,000.
    You sustained a covered loss of $250,000 resulting                   The amount of loss sustained under Policy A is
    directly from an “occurrence” taking place during the                $350,000, under Policy B is $250,000, under
    terms of Policy A and Policy B.                                      Policy C is $600,000 and under Policy D is
                                                                         $800,000.
                         POLICY A
                                                                         The highest single Limit applicable to this entire
    The current policy is written at a Limit of $125,000 and             loss is $1,000,000 written under Policy A. The
    a Deductible Amount of $10,000.                                      Policy A Deductible Amount of $100,000 applies.
                         POLICY B                                        The loss is settled as follows:

    Issued prior to Policy A, Policy B was written at a Limit            (1) The amount of loss sustained under Policy A
    of $150,000 and a Deductible Amount of $25,000.                          ($350,000) is settled first. The amount we pay
                                                                             is $250,000 (i.e., $350,000 loss - $100,000
    The amount of loss sustained under Policy A is                           deductible = $250,000).
    $175,000 and under Policy B is $75,000.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                                BP 72 24 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                         Page 4 of 7
                                                                 INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 154 of 320

    (2) The amount of loss sustained under Policy B                      c. The insurance provided under this Paragraph
        ($250,000) is settled next. The amount we pay is                    9. condition is subject to the following:
        $250,000 (no deductible is applied).                                  (1) If loss covered under this condition is also
    (3) The amount of loss sustained under Policy C                               partially covered under the condition set
        ($600,000) is settled next. The amount we pay is                          out in Paragraph 8., the amount recover-
        $500,000, the policy limit (no deductible is applied).                    able under this Condition is part of, not in
                                                                                  addition to, the amount recoverable under
    (4) We will not make any further payment under Policy                         the condition in Paragraph 8.
        D as the maximum amount payable under the
        highest single Limit applying to the loss of                          (2) For loss covered under this condition that
        $1,000,000 under Policy A has been satisfied.                             is not subject to Paragraph (1), the
                                                                                  amount recoverable under this condition is
    The most we pay for this loss is $1,000,000.                                  part of, not in addition to, the Limit appli-
                                                                                  cable to the loss covered under this
9. Loss Sustained During Prior Insurance Not Issued                               insurance and is limited to the lesser of
   By Us or Any Affiliate                                                         the amount recoverable under:
    a. If you “discover” loss during the Policy Period                            (a) This insurance as of its effective date;
       shown in the Declarations, resulting directly from                             or
       an “occurrence” taking place during the Policy
       Period of any prior cancelled insurance that was                           (b) The prior cancelled insurance had it
       issued to you or a predecessor in interest by                                  remained in effect.
       another company, and the period of time to
       discover loss under that insurance had expired, we             10. Legal Action Against Us
       pay for the loss under this insurance, provided:                  You may not bring any legal action against us
        (1) This insurance became effective at the time of               involving loss under this Endorsement:
            cancellation of the prior insurance; and                     a. Unless you have complied with all the terms of
        (2) The loss would have been covered under this                     this insurance;
            insurance had it been in effect at the time of               b. Until 90 days after you have filed proof of loss
            the “occurrence”.                                               with us; and
    b. In settling loss subject to this condition in                     c. Unless brought within 2 years from the date
       Paragraph 9.:                                                        you “discovered” the loss.
        (1) The most we pay for the entire loss is the                   If any limitation in this condition is prohibited by
            lesser of the Limits applicable during the period            law, such limitation is amended so as to equal the
            of loss, whether such limit was written under                minimum period of limitation provided by such law.
            this insurance or was written under the prior
            cancelled insurance.                                         11. Ownership of Property; Interests Covered

        (2) We apply the applicable Deductible Amount                    The property covered under this Endorsement is
            shown in the Businessowners Coverage Form                    limited to property:
            or Declarations to the amount of loss sustained              a. That you own or lease; or
            under the prior cancelled insurance.
                                                                         b. That you hold for others whether or not you
                                                                            are legally liable for the loss of such property.
                                                                         However, this insurance is for your benefit only. It
                                                                         provides no rights or benefits to any other person
                                                                         or organization. Any claim for loss that is covered
                                                                         under this insurance must be presented by you.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                                BP 72 24 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                         Page 5 of 7
                                                                 INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 155 of 320

12. Termination as To Any Employee.                                           (2) No later than 1 year from the date of that
                                                                                  cancellation with regard to any “employee
    Insurance coverage for Employee Theft terminates as                           benefit plans”.
    to any “employee”:
                                                                         e. We will not pay more for loss sustained by
    a. As soon as:                                                          more than one Insured than the amount we
                                                                            would pay if all such loss had been sustained
        (1) You; or                                                         by one Insured.
        (2) Any of your partners, “members”, “managers”,                 f.   Payment by us to the first Named Insured for
            officers, directors, or trustees not in collusion                 loss sustained by any Insured, other than an
            with the “employee”;                                              “employee benefit plan”, shall fully release us
                                                                              on account of such loss.
        learn of “theft” or any other dishonest act commit-
        ted by the “employee” whether before or after                 14. Recoveries
        becoming employed by you; or
                                                                         a. Any recoveries, whether effected before or
    b. On the date specified in a notice mailed to the first                after any payment under this policy, whether
       Named Insured. That date will be at least 30 days                    made by us or you, shall be applied net of the
       after the date of mailing. We will mail or deliver our               expense of such recovery:
       notice to the first Named Insured’s last mailing
       address known to us. If notice is mailed, proof of                     (1) First, to you in satisfaction of your covered
       mailing will be sufficient proof of notice.                                loss in excess of the amount paid under
                                                                                  this policy;
13. Joint Insured
                                                                              (2) Second, to us in satisfaction of amounts
    a. If more than one Insured is named in the                                   paid in settlement of your claim;
       Declarations, the first Named Insured will act for
       itself and for every other Insured for all purposes of                 (3) Third, to you in satisfaction of any
       this Employee Theft coverage. If the first Named                           Deductible Amount; and
       Insured ceases to be covered, then the next
       Named Insured will become the first Named                              (4) Fourth, to you in satisfaction of any loss
       Insured.                                                                   not covered under this policy.

    b. If any Insured, or partner, “member” or officer of                b. Recoveries do not include any recovery:
       that Insured has knowledge of any information                          (1) From insurance, suretyship, reinsurance,
       relevant to this policy, that knowledge is considered                      security or indemnity taken for our benefit;
       knowledge of every Insured.                                                or
    c. An “employee” of any Insured is considered to be                       (2) Of original “securities” after duplicates of
       an “employee” of every Insured.                                            them have been issued.
    d. If this Endorsement is cancelled as to any Insured,            15. Other Insurance
       loss sustained by that Insured is covered only if it is
       “discovered” by you:                                              If other valid and collectible insurance is available
                                                                         to you for loss covered under this insurance, our
        (1) No later than 1 year from the date of that                   obligations are limited as follows:
            cancellation. However, this extended period to
            “discover” loss terminates immediately upon                  a. Primary Insurance
            the effective date of any other insurance                         When this insurance is written as primary
            obtained by that Insured, whether from us or                      insurance, and:
            another insurer, replacing in whole or in part
            the coverage afforded under this policy,                          (1) You have other insurance subject to the
            whether or not such other insurance provides                          same terms and conditions as this insur-
            coverage for loss sustained prior to its effective                    ance, we will pay our share of the covered
            date.                                                                 loss. Our share is the proportion that the
                                                                                  applicable Limit of Insurance shown in the
                                                                                  Schedule bears to the total limit of all
                                                                                  insurance covering the same loss.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                                BP 72 24 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                         Page 6 of 7
                                                                 INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 156 of 320

        (2) You have other insurance covering the same                   b. Excess Insurance
            loss other than that described in Paragraph                       (1) When this insurance is written excess
            a.(1), we will only pay for the amount of loss                        over other insurance, we will only pay for
            that exceeds:                                                         the amount of loss that exceeds the Limit
            (i) The Limit of Insurance and Deductible                             of Insurance and Deductible Amount of
                Amount of that other insurance, whether                           that other insurance, whether you can
                you can collect on it or not; or                                  collect on it or not. Our payment for loss is
                                                                                  subject to the terms and conditions of this
            (ii) The Deductible Amount shown in the                               insurance.
                 Declarations;
                                                                              (2) However, if loss covered under this
            whichever is greater. Our payment for loss is                         insurance is subject to a Deductible, we
            subject to the terms and conditions of this                           will reduce the Deductible Amount shown
            insurance.                                                            in the Declarations by the sum total of all
                                                                                  such other insurance plus any Deductible
                                                                                  Amount applicable to that other insurance.
                                                                     16. Records
                                                                         You must keep records of all property covered
                                                                         under this insurance so we can verify the amount
                                                                         of any loss.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                                BP 72 24 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                         Page 7 of 7
                                                               INSURED'S COPY
                   Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 157 of 320
                              COMPUTER FRAUD ENDORSEMENT

                                                                                                        BUSINESSOWNERS
                                                                                                            BP 72 25 09 18

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS COVERAGE FORM

This coverage is subject to the provisions applicable to:                b. Acts committed by any of your “employees”,
                                                                            “managers”, directors, trustees or authorized
1. SECTION I — PROPERTY of the Businessowners                               representatives:
   Coverage Form; and
                                                                               (1) Whether acting alone or in collusion with
2. The applicable property enhancement endorsement                                 other persons; or
   attached to this policy,
                                                                               (2) While performing services for you or
except as provided below:                                                          otherwise.
The following provisions apply only to the coverage                      c. The unauthorized disclosure of your con-
provided by this endorsement.                                               fidential information including, but not limited
As described below, coverage is provided for Computer                       to patents, trade secrets, processing methods
Fraud if a Limit of Insurance is shown in the Schedule and                  or customer lists.
applies to loss that you sustain resulting directly from an              d. The unauthorized use or disclosure of confi-
“occurrence” taking place during the Policy Period shown in                 dential information of another person or entity
the Declarations, except as provided in 7. or 8., which is                  which is held by you including but not limited
“discovered” by you during the Policy Period shown in the                   to financial information, personal information,
Declarations or during the period of time provided in the                   credit card information or similar non-public
Extended Period To Discover Loss 6.:                                        information.
1. We pay up to the limit shown in the Schedule for                      e. Loss that is an indirect result of an “occur-
   Computer Fraud in any one “occurrence” for loss of or                    rence” including but not limited to loss
   damage to “money”, “securities” and “other property”                     resulting from:
   resulting directly from the use of any computer to
   fraudulently cause a transfer of that property from                         (1) Your inability to realize income that you
   inside the “premises” or “banking premises”:                                    would have realized had there been no
                                                                                   loss of or damage to “money”, “securities”,
    a. To a person (other than a “messenger”) outside                              or “other property”.
       those “premises”; or
                                                                               (2) Payment of damages of any type for
    b. To a place outside those “premises”.                                        which you are legally liable. But, we pay
2. This endorsement does not cover loss resulting from:                            compensatory damages arising directly
                                                                                   from a loss covered under this endorse-
    a. Acts committed by:                                                          ment.

        (1) You,                                                               (3) Payment of costs, fees or other expenses
                                                                                   you incur in establishing either the
        (2) Any of your partners or “members”; or                                  existence or the amount of loss under this
                                                                                   endorsement.
        (3) If the insured is a corporation, any person
            owning 25% or more of the corporation’s                       f.   Fees, costs and expenses incurred by you
            common stock                                                       which are related to any legal action.
        whether acting alone or in collusion with other                   g. Loss resulting from credit card transactions
        persons.                                                             which includes the use or purported use of
                                                                             credit, debit, charge, access, convenience,
                                                                             identification, stored-value or other cards or
                                                                             the information contained on such cards.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                                BP 72 25 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                         Page 1 of 6
                                                               INSURED'S COPY
                   Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 158 of 320

    h. Loss resulting from funds transfer fraud which                        b. Submit to examination under oath at our
       includes a “fraudulent instruction” directing a                          request and give us a signed statement of
       financial institution to transfer, pay or deliver                        your answers.
       “funds” from your “transfer account”.                                 c. Produce for our examination all pertinent
    i.   Inventory Shortages which includes loss or that                        records.
         part of any loss that its existence or amount is                    d. Give us a detailed, sworn proof of loss within
         dependent upon:                                                        120 days.
         (1) An inventory computation; or                                    e. Cooperate with us in the investigation of any
         (2) A profit and loss computation.                                     claim.

         However, where you establish wholly apart from                 5. Limits of Insurance under this Endorsement
         such computations that you have sustained a loss,                   The most we pay for all loss resulting directly from
         then you may offer your inventory records and                       an “occurrence” is the applicable Limit shown in
         actual physical count of inventory in support of the                the Schedule.
         amount of loss claimed.
                                                                             If any loss is covered under more than one
    j.   Document Generation which includes Loss                             Insuring Agreement or Coverage, the most we pay
         resulting from the use of a computer to generate                    for such loss shall not exceed the largest Limit
         counterfeit, misleading or other documents used to                  available under any one of those Insuring Agree-
         facilitate or aid in fraudulently causing a transfer or             ments or Coverages.
         “theft” of “money”, “securities” or “other property”.
                                                                        6.   Extended Period to Discover Loss
    k. Phishing which includes Loss resulting from the
       use of information obtained from an insured by                        We pay for loss that you sustained prior to the
       deception, through the use or aid of a computer.                      effective date of cancellation of this Endorsement,
                                                                             which is “discovered” by you no later than 1 year
3. As respects this Endorsement, “occurrence” means:                         from the date of that cancellation. However, this
    a. An individual act or event;                                           extended period to “discover” loss terminates
                                                                             immediately upon the effective date of any other
    b. The combined total of all separate acts or events                     insurance obtained by you, whether from us or
       whether or not related; or                                            another insurer, replacing in whole or in part the
                                                                             coverage afforded under this endorsement,
    c. A series of acts or events whether or not related;                    whether or not such other insurance provides
                                                                             coverage for loss sustained prior to its effective
    committed by a person acting alone or in collusion with
                                                                             date.
    other persons, or not committed by any person, during
    the Policy Period shown in the Declarations except as               7. Loss Sustained During Prior Insurance Issued
    provided in Paragraph 7. or 8.                                         By Us or Any Affiliate
4. Duties in the event of Loss                                               a. Loss Sustained Partly During This Insur-
                                                                                ance and Partly During Prior Insurance
    After you “discover” a loss or a situation that may result
    in loss of or damage to “money”, “securities” or “other                      If you “discover” loss during the Policy Period
    property” you must:                                                          shown in the Declarations, resulting directly
                                                                                 from an “occurrence” taking place:
    a. Notify us as soon as possible. If you have reason
       to believe that any loss involves a violation of law,                     (1) Partly during the Policy Period shown in
       you must also notify the local law enforcement                                the Declarations; and
       authorities.
                                                                                 (2) Partly during the Policy Period(s) of any
                                                                                     prior cancelled insurance that we or any
                                                                                     affiliate issued to you or any predecessor
                                                                                     in interest;
                                                                                 and this insurance became effective at the
                                                                                 time of cancellation of the prior insurance, we
                                                                                 will first settle the amount of loss that you
                                                                                 sustained during this Policy Period. We will
                                                                                 then settle the remaining amount of loss that
                                                                                 you sustained during the Policy Period(s) of
                                                                                 the prior insurance.



Copyright, 2017 Selective Insurance Company of America. All rights reserved.                                   BP 72 25 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                            Page 2 of 6
                                                                   INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 159 of 320

    b. Loss Sustained Entirely During Prior Insurance                         EXAMPLE NO. 1:

        If you “discover” loss during the Policy Period                       You sustained a covered loss of $10,000
        shown in the Declarations, resulting directly from                    resulting directly from an “occurrence” taking
        an “occurrence” taking place entirely during the                      place during the terms of Policy A and Policy
        Policy Period(s) of any prior cancelled insurance                     B.
        that we or any affiliate issued to you or any                                         POLICY A
        predecessor in interest, we pay for the loss,
        provided:                                                             The current policy is written at a Limit of
                                                                              $50,000 and a Deductible Amount of $5,000.
        (1) This insurance became effective at the time of
            cancellation of the prior insurance; and                                          POLICY B
        (2) The loss would have been covered under this                       Issued prior to Policy A, Policy B was written
            insurance had it been in effect at the time of                    at a Limit of $50,000 and a Deductible Amount
            the “occurrence”.                                                 of $5,000.
        We will first settle the amount of loss that you                      The amount of loss sustained under Policy A
        sustained during the most recent prior insurance.                     is $2,500 and under Policy B is $7,500.
        We will then settle any remaining amount of loss
        that you sustained during the Policy Period(s) of                     The highest single Limit applicable to this
        any other prior insurance.                                            entire loss is $50,000 written under Policy A.
                                                                              The Policy A Deductible Amount of $5,000
    c. In settling loss subject to this Condition:                            applies. The loss is settled as follows:
        (1) The most we pay for the entire loss is the                        (1) The amount of loss sustained under
            highest single Limit applicable during the                            Policy A ($2,500) is settled first. The
            period of loss, whether such limit was written                        amount we pay is nil ($0.00) because the
            under this insurance or was written under the                         amount of loss is less than the Deductible
            prior insurance issued by us.                                         Amount (i.e., $2,500 loss - $5,000
                                                                                  deductible = $0.00).
        (2) We apply the applicable Deductible Amount
            shown in the Businessowners Coverage Form                         (2) The remaining amount of loss sustained
            or the Declarations to the amount of loss                             under Policy B ($7,500) is settled next.
            sustained under this insurance. If no loss was                        The amount recoverable is $5,000 after
            sustained under this insurance, we will apply                         the remaining Deductible Amount from
            the Deductible Amount shown in the Busi-                              Policy A of $2,500 is applied to the loss
            nessowners Coverage Form or the Dec-                                  (i.e., $7,500 loss - $2,500 deductible =
            larations to the amount of loss sustained under                       $5,000).
            the most recent prior insurance.
                                                                              The most we pay for this loss is $5,000.
        If the Deductible Amount is larger than the amount
        of loss sustained under this insurance, or the most                   EXAMPLE NO. 2:
        recent prior insurance, we will apply the remaining
                                                                              You sustained a covered loss of $250,000
        Deductible Amount to the remaining amount of loss
                                                                              resulting directly from an “occurrence” taking
        sustained during the prior insurance.
                                                                              place during the terms of Policy A and Policy
        We will not apply any other Deductible Amount that                    B.
        may have been applicable to the loss.
                                                                                              POLICY A
    d. The following examples demonstrate how we will
                                                                              The current policy is written at a Limit of
       settle losses subject to this Condition 8. under this
                                                                              $125,000 and a Deductible Amount of
       Endorsement for Computer Fraud:
                                                                              $10,000.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                               BP 72 25 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                        Page 3 of 6
                                                               INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 160 of 320

                         POLICY B                                             The amount of loss sustained under Policy A
                                                                              is $350,000, under Policy B is $250,000,
        Issued prior to Policy A, Policy B was written at a                   under Policy C is $600,000 and under Policy D
        Limit of $150,000 and a Deductible Amount of                          is $800,000.
        $25,000.                                                              The highest single Limit applicable to this
        The amount of loss sustained under Policy A is                        entire loss is $1,000,000 written under Policy
        $175,000 and under Policy B is $75,000.                               A. The Policy A Deductible Amount of
                                                                              $100,000 applies. The loss is settled as
        The highest single Limit applicable to this entire                    follows:
        loss is $150,000 written under Policy B. The Policy
        A Deductible Amount of $10,000 applies. The loss                      (1) The amount of loss sustained under
        is settled as follows:                                                    Policy A ($350,000) is settled first. The
                                                                                  amount we pay is $250,000 (i.e.,
        (1) The amount of loss sustained under Policy A                           $350,000 loss - $100,000 deductible =
            ($175,000) is settled first. The amount we pay                        $250,000).
            is the Policy A Limit of $125,000 because
            $175,000 loss - $10,000 deductible =                              (2) The amount of loss sustained under
            $165,000 which is greater than the $125,000                           Policy B ($250,000) is settled next. The
            policy limit.                                                         amount we pay is $250,000 (no deductible
                                                                                  is applied).
        (2) The remaining amount of loss sustained under
            Policy B ($75,000) is settled next. The amount                    (3) The amount of loss sustained under
            we pay is $25,000 (i.e., $150,000 Policy B limit                      Policy C ($600,000) is settled next. The
            - $125,000 paid under Policy A = $25,000).                            amount we pay is $500,000, the policy
                                                                                  limit (no deductible is applied).
        The most we pay for this loss is $150,000.
                                                                              (4) We will not make any further payment
        EXAMPLE NO. 3:                                                            under Policy D as the maximum amount
                                                                                  payable under the highest single Limit
        You sustained a covered loss of $2,000,000                                applying to the loss of $1,000,000 under
        resulting directly from an “occurrence” taking place                      Policy A has been satisfied.
        during the terms of Policies A, B, C and D.
                                                                              The most we pay for this loss is $1,000,000.
                         POLICY A
                                                                          8. Loss Sustained During Prior Insurance Not
        The current policy is written at a Limit of                          Issued By Us or Any Affiliate
        $1,000,000 and a Deductible Amount of $100,000.
                                                                              a. If you “discover” loss during the Policy
                         POLICY B                                                Period shown in the Declarations, result-
                                                                                 ing directly from an “occurrence” taking
        Issued prior to Policy A, it was written at a Limit of                   place during the Policy Period of any prior
        $750,000 and a Deductible Amount of $75,000.                             cancelled insurance that was issued to
                         POLICY C                                                you or a predecessor in interest by
                                                                                 another company, and the period of time
        Issued prior to Policy B, it was written at a Limit of                   to discover loss under that insurance had
        $500,000 and a Deductible Amount of $50,000.                             expired, we pay for the loss under this
                                                                                 insurance, provided:
                         POLICY D
                                                                                  (1) This insurance became effective at
        Issued prior to Policy C, it was written at a Limit of                        the time of cancellation of the prior
        $500,000 and a Deductible Amount of $50,000.                                  insurance; and
                                                                                  (2) The loss would have been covered
                                                                                      under this insurance had it been in
                                                                                      effect at the time of the “occurrence”.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                               BP 72 25 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                        Page 4 of 6
                                                                 INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 161 of 320

        b. In settling loss subject to this condition in                 10. Ownership of Property; Interests Covered
           Paragraph 8.:                                                    The property covered under this Endorsement is
            (1) The most we pay for the entire loss is the                  limited to property:
                lesser of the Limits applicable during the                  a. That you own or lease; or
                period of loss, whether such limit was
                written under this insurance or was written                 b. That you hold for others whether or not you
                under the prior cancelled insurance.                           are legally liable for the loss of such property.
            (2) We apply the applicable Deductible                          However, this insurance is for your benefit only. It
                Amount shown in the Businessowners                          provides no rights or benefits to any other person
                Coverage Form or Declarations to the                        or organization. Any claim for loss that is covered
                amount of loss sustained under the prior                    under this insurance must be presented by you.
                cancelled insurance.                                     11. Special Limit    of   Insurance    for   Specified
        c. The insurance provided under this Paragraph                       Property
           8. condition is subject to the following:                        We will only pay up to $5,000 for any one
            (1) If loss covered under this condition is also                “occurrence” of loss of or damage to manuscripts,
                partially covered under the condition set                   drawings or records of any kind, or the cost of
                out in Paragraph 7., the amount recover-                    reconstructing them or reproducing any infor-
                able under this Condition is part of, not in                mation contained in them.
                addition to, the amount recoverable under                12. Territory
                the condition in Paragraph 7.
                                                                            We will cover loss that you sustain resulting
            (2) For loss covered under this condition that                  directly from an “occurrence” taking place any-
                is not subject to Paragraph (1), the amount                 where in the world.
                recoverable under this condition is part of,
                not in addition to, the Limit applicable to              13. Joint Insured
                the loss covered under this insurance and
                is limited to the lesser of the amount                      a. If more than one Insured is named in the
                recoverable under:                                             Declarations, the first Named Insured will act
                                                                               for itself and for every other Insured for all
                 (a) This insurance as of its effective date;                  purposes of this Computer Fraud coverage. If
                     or                                                        the first Named Insured ceases to be covered,
                                                                               then the next Named Insured will become the
                 (b) The prior cancelled insurance had it                      first Named Insured.
                     remained in effect.
                                                                            b. If any Insured, or partner, “member” or officer
    9. Legal Action Against Us                                                 of that Insured has knowledge of any infor-
        You may not bring any legal action against us                          mation relevant to this policy, that knowledge
        involving loss under this Endorsement:                                 is considered knowledge of every Insured.

        a. Unless you have complied with all the terms of                   c. An “employee” of any Insured is considered to
           this insurance;                                                     be an “employee” of every Insured.

        b. Until 90 days after you have filed proof of loss                 d. If this Endorsement is cancelled as to any
           with us; and                                                        Insured, loss sustained by that Insured is
                                                                               covered only if it is “discovered” by you:
        c. Unless brought within 2 years from the date
           you “discovered” the loss.                                           (1) No later than 1 year from the date of that
                                                                                    cancellation. However, this extended
        If any limitation in this condition is prohibited by law,                   period to “discover” loss terminates
        such limitation is amended so as to equal the                               immediately upon the effective date of any
        minimum period of limitation provided by such law.                          other insurance obtained by that Insured,
                                                                                    whether from us or another insurer,
                                                                                    replacing in whole or in part the coverage
                                                                                    afforded under this policy, whether or not
                                                                                    such other insurance provides coverage
                                                                                    for loss sustained prior to its effective
                                                                                    date.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                                   BP 72 25 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                            Page 5 of 6
                                                                    INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 162 of 320

         (2) No later than 1 year from the date of that                       (2) You have other insurance covering the
             cancellation with regard to any “employee                            same loss other than that described in
             benefit plans”.                                                      Paragraph a.(1), we will only pay for the
                                                                                  amount of loss that exceeds:
    e. We will not pay more for loss sustained by more
       than one Insured than the amount we would pay if                            (i) The Limit of Insurance and Deductible
       all such loss had been sustained by one Insured.                                Amount of that other insurance,
                                                                                       whether you can collect on it or not; or
    f.   Payment by us to the first Named Insured for loss
         sustained by any Insured, other than an “employee                         (ii) The Deductible Amount shown in the
         benefit plan”, shall fully release us on account of                            Declarations;
         such loss.                                                                whichever is greater. Our payment for loss
14. Recoveries                                                                     is subject to the terms and conditions of
                                                                                   this insurance.
    a. Any recoveries, whether effected before or after
       any payment under this policy, whether made by us                  b. Excess Insurance
       or you, shall be applied net of the expense of such                    (1) When this insurance is written excess
       recovery:                                                                  over other insurance, we will only pay for
         (1) First, to you in satisfaction of your covered loss                   the amount of loss that exceeds the Limit
             in excess of the amount paid under this policy;                      of Insurance and Deductible Amount of
                                                                                  that other insurance, whether you can
         (2) Second, to us in satisfaction of amounts paid in                     collect on it or not. Our payment for loss is
             settlement of your claim;                                            subject to the terms and conditions of this
                                                                                  insurance.
         (3) Third, to you in satisfaction of any Deductible
             Amount; and                                                      (2) However, if loss covered under this
                                                                                  insurance is subject to a Deductible, we
         (4) Fourth, to you in satisfaction of any loss not                       will reduce the Deductible Amount shown
             covered under this policy.                                           in the Declarations by the sum total of all
                                                                                  such other insurance plus any Deductible
    b. Recoveries do not include any recovery:
                                                                                  Amount applicable to that other insurance.
         (1) From insurance, suretyship, reinsurance, secu-
                                                                          16. Records
             rity or indemnity taken for our benefit; or
                                                                              You must keep records of all property covered
         (2) Of original “securities” after duplicates of them
                                                                              under this insurance so we can verify the
             have been issued.
                                                                              amount of any loss.
15. Other Insurance
    If other valid and collectible insurance is available to
    you for loss covered under this insurance, our obliga-
    tions are limited as follows:
    a. Primary Insurance
         When this insurance is written as primary insur-
         ance, and:
         (1) You have other insurance subject to the same
             terms and conditions as this insurance, we will
             pay our share of the covered loss. Our share is
             the proportion that the applicable Limit of
             Insurance shown in the Schedule bears to the
             total limit of all insurance covering the same
             loss.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                                BP 72 25 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                         Page 6 of 6
                                                                  INSURED'S COPY
                   Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 163 of 320
                        FUNDS TRANSFER FRAUD ENDORSEMENT

                                                                                                       BUSINESSOWNERS
                                                                                                            BP 72 26 09 18

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS COVERAGE FORM

This coverage is subject to the provisions applicable to:                 c. The unauthorized disclosure of your confi-
                                                                             dential information including, but not limited to
1. SECTION I — PROPERTY of the Businessowners                                patents, trade secrets, processing methods or
   Coverage Form; and                                                        customer lists.
2. The applicable property enhancement endorsement                        d. The unauthorized use or disclosure of confi-
   attached to this policy,                                                  dential information of another person or entity
except as provided below:                                                    which is held by you including but not limited
                                                                             to financial information, personal information,
The following provisions apply only to the coverage                          credit card information or similar non-public
provided by this endorsement.                                                information.
As described below, coverage is provided for Funds                        e. Loss that is an indirect result of an “occur-
Transfer Fraud if a Limit of Insurance is shown in the                       rence” including but not limited to loss
Schedule and applies to loss that you sustain resulting                      resulting from:
directly from an “occurrence” taking place during the Policy
Period shown in the Declarations, except as provided in                       (1) Your inability to realize income that you
Paragraphs 7. or 8., which is “discovered” by you during the                      would have realized had there been no
Policy Period shown in the Declarations or during the                             loss of or damage to “money”, “securities”,
period of time provided in Paragraph 6. Extended Period To                        or “other property”.
Discover Loss:                                                                (2) Payment of damages of any type for
1. We pay up to the limit shown in the Schedule for Funds                         which you are legally liable. But, we pay
   Transfer Fraud in any one “occurrence” for loss of or                          compensatory damages arising directly
   damage to “funds”, resulting directly from a “fraudulent                       from a loss covered under this endorse-
   instruction” directing a financial institution to transfer,                    ment.
   pay or deliver “funds” from your “transfer account”.                       (3) Payment of costs, fees or other expenses
2. This endorsement does not cover loss resulting from:                           you incur in establishing either the
                                                                                  existence or the amount of loss under this
    a. Acts committed by:                                                         endorsement.
        (1) You,                                                         f.   Fees, costs and expenses incurred by you
        (2) Any of your partners or “members”; or                             which are related to any legal action.
        (3) If the insured is a corporation, any person                  g. Loss resulting from computer fraud which
            owning 25% or more of the corporation’s                         includes the use of any computer to
            common stock                                                    fraudulently cause a transfer of “money”,
                                                                            “securities” or “other property”.
        whether acting alone or in collusion with other
        persons.                                                      3. As respects      this   Endorsement, “occurrence”
                                                                         means:
    b. Acts committed by any of your “employees”,
       “managers”, directors, trustees or authorized                      a. An individual act or event;
       representatives:                                                   b. The combined total of all separate acts or
        (1) Whether acting alone or in collusion with other                  events whether or not related; or
            persons; or
        (2) While performing services for you or otherwise.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                                BP 72 26 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                         Page 1 of 6
                                                                 INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 164 of 320

    c. A series of acts or events whether or not related;             7. Loss Sustained During Prior Insurance Issued
                                                                         By Us or Any Affiliate
    committed by a person acting alone or in collusion with
    other persons, or not committed by any person, during                a. Loss Sustained Partly During This Insur-
    the Policy Period shown in the Declarations except as                   ance and Partly During Prior Insurance
    provided in Paragraphs 7. or 8.                                           If you “discover” loss during the Policy Period
4. Duties in the event of Loss                                                shown in the Declarations, resulting directly
                                                                              from an “occurrence” taking place:
    After you “discover” a loss or a situation that may result
    in loss of or damage to “money”, “securities” or “other                   (1) Partly during the Policy Period shown in
    property” you must:                                                           the Declarations; and

    a. Notify us as soon as possible. If you have reason                      (2) Partly during the Policy Period(s) of any
       to believe that any loss involves a violation of law,                      prior cancelled insurance that we or any
       you must also notify the local law enforcement                             affiliate issued to you or any predecessor
       authorities.                                                               in interest;

    b. Submit to examination under oath at our request                        and this insurance became effective at the
       and give us a signed statement of your answers.                        time of cancellation of the prior insurance, we
                                                                              will first settle the amount of loss that you
    c. Produce for our examination all pertinent records.                     sustained during this Policy Period. We will
    d. Give us a detailed, sworn proof of loss within 120                     then settle the remaining amount of loss that
       days.                                                                  you sustained during the Policy Period(s) of
                                                                              the prior insurance.
    e. Cooperate with us in the investigation of any claim.
                                                                         b. Loss Sustained         Entirely   During    Prior
5. Limits of Insurance under this Endorsement                               Insurance
    The most we pay for all loss resulting directly from an                   If you “discover” loss during the Policy Period
    “occurrence” is the applicable Limit shown in the                         shown in the Declarations, resulting directly
    Schedule.                                                                 from an “occurrence” taking place entirely
                                                                              during the Policy Period(s) of any prior
   If any loss is covered under more than one Insuring
                                                                              cancelled insurance that we or any affiliate
   Agreement or Coverage, the most we pay for such loss
                                                                              issued to you or any predecessor in interest,
   shall not exceed the largest Limit available under any
                                                                              we pay for the loss, provided:
   one of those Insuring Agreements or Coverages.
6. Extended Period to Discover Loss                                           (1) This insurance became effective at the
                                                                                  time of cancellation of the prior insurance;
    We pay for loss that you sustained prior to the effective                     and
    date of cancellation of this Endorsement, which is
    “discovered” by you:                                                      (2) The loss would have been covered under
                                                                                  this insurance had it been in effect at the
    a. No later than 1 year from the date of that                                 time of the “occurrence”.
       cancellation. However, this extended period to
       “discover” loss terminates immediately upon the                        We will first settle the amount of loss that you
       effective date of any other insurance obtained by                      sustained during the most recent prior
       you, whether from us or another insurer, replacing                     insurance. We will then settle any remaining
       in whole or in part the coverage afforded under this                   amount of loss that you sustained during the
       endorsement, whether or not such other insurance                       Policy Period(s) of any other prior insurance.
       provides coverage for loss sustained prior to its                 c. In settling loss subject to this Condition:
       effective date.
                                                                              (1) The most we pay for the entire loss is the
    b. No later than 1 year from the date of that                                 highest single Limit applicable during the
       cancellation with regard to any “employee benefit                          period of loss, whether such limit was
       plans”.                                                                    written under this insurance or was written
                                                                                  under the prior insurance issued by us.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                                BP 72 26 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                         Page 2 of 6
                                                                 INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 165 of 320

        (2) We apply the applicable Deductible Amount                         (2) The remaining amount of loss sustained
            shown in the Businessowners Coverage Form                             under Policy B ($7,500) is settled next.
            or the Declarations to the amount of loss sus-                        The amount recoverable is $5,000 after
            tained under this insurance. If no loss was                           the remaining Deductible Amount from
            sustained under this insurance, we will apply                         Policy A of $2,500 is applied to the loss
            the Deductible Amount shown in the Busi-                              (i.e., $7,500 loss - $2,500 deductible =
            nessowners Coverage Form or the Declara-                              $5,000).
            tions to the amount of loss sustained under the                   The most we pay for this loss is $5,000.
            most recent prior insurance.
                                                                              EXAMPLE NO. 2:
        If the Deductible Amount is larger than the amount
        of loss sustained under this insurance, or the most                   You sustained a covered loss of $250,000
        recent prior insurance, we will apply the remaining                   resulting directly from an “occurrence” taking
        Deductible Amount to the remaining amount of loss                     place during the terms of Policy A and Policy
        sustained during the prior insurance.                                 B.
        We will not apply any other Deductible Amount that                                    POLICY A
        may have been applicable to the loss.                                 The current policy is written at a Limit of
    d. The following examples demonstrate how we will                         $125,000 and a Deductible Amount of
       settle losses subject to this condition 8. under this                  $10,000.
       Endorsement for Funds Transfer Fraud:                                                  POLICY B
        EXAMPLE NO. 1:                                                        Issued prior to Policy A, Policy B was written
        You sustained a covered loss of $10,000 resulting                     at a Limit of $150,000 and a Deductible
        directly from an “occurrence” taking place during                     Amount of $25,000.
        the terms of Policy A and Policy B.                                   The amount of loss sustained under Policy A
                         POLICY A                                             is $175,000 and under Policy B is $75,000.
        The current policy is written at a Limit of $50,000                   The highest single Limit applicable to this
        and a Deductible Amount of $5,000.                                    entire loss is $150,000 written under Policy B.
                                                                              The Policy A Deductible Amount of $10,000
                        POLICY B
                                                                              applies. The loss is settled as follows:
        Issued prior to Policy A, Policy B was written at a
                                                                              (1) The amount of loss sustained under
        Limit of $50,000 and a Deductible Amount of
                                                                                  Policy A ($175,000) is settled first. The
        $5,000.
                                                                                  amount we pay is the Policy A Limit of
        The amount of loss sustained under Policy A is                            $125,000 because $175,000 loss -
        $2,500 and under Policy B is $7,500.                                      $10,000 deductible = $165,000 which is
                                                                                  greater than the $125,000 policy limit.
        The highest single Limit applicable to this entire
        loss is $50,000 written under Policy A. The Policy A                  (2) The remaining amount of loss sustained
        Deductible Amount of $5,000 applies. The loss is                          under Policy B ($75,000) is settled next.
        settled as follows:                                                       The amount we pay is $25,000 (i.e.,
                                                                                  $150,000 Policy B limit - $125,000 paid
        (1) The amount of loss sustained under Policy A                           under Policy A = $25,000).
            ($2,500) is settled first. The amount we pay is
            nil ($0.00) because the amount of loss is less                    The most we pay for this loss is $150,000.
            than the Deductible Amount (i.e., $2,500 loss -
                                                                              EXAMPLE NO. 3:
            $5,000 deductible = $0.00).
                                                                              You sustained a covered loss of $2,000,000
                                                                              resulting directly from an “occurrence” taking
                                                                              place during the terms of Policies A, B, C and
                                                                              D.
                                                                                              POLICY A
                                                                              The current policy is written at a Limit of
                                                                              $1,000,000 and a Deductible Amount of
                                                                              $100,000.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                               BP 72 26 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                        Page 3 of 6
                                                               INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 166 of 320

                         POLICY B                                                 (1) This insurance became effective at
                                                                                      the time of cancellation of the prior
        Issued prior to Policy A, it was written at a Limit of                        insurance; and
        $750,000 and a Deductible Amount of $75,000.
                                                                                  (2) The loss would have been covered
                         POLICY C                                                     under this insurance had it been in
        Issued prior to Policy B, it was written at a Limit of                        effect at the time of the “occurrence”.
        $500,000 and a Deductible Amount of $50,000.                          b. In settling loss subject to this condition in
                         POLICY D                                                Paragraph 8.:

        Issued prior to Policy C, it was written at a Limit of                    (1) The most we pay for the entire loss is
        $500,000 and a Deductible Amount of $50,000.                                  the lesser of the Limits applicable
                                                                                      during the period of loss, whether
        The amount of loss sustained under Policy A is                                such limit was written under this
        $350,000, under Policy B is $250,000, under Policy                            insurance or was written under the
        C is $600,000 and under Policy D is $800,000.                                 prior cancelled insurance.
        The highest single Limit applicable to this entire                        (2) We apply the applicable Deductible
        loss is $1,000,000 written under Policy A. The                                Amount shown in the Businessowners
        Policy A Deductible Amount of $100,000 applies.                               Coverage Form or Declarations to the
        The loss is settled as follows:                                               amount of loss sustained under the
                                                                                      prior cancelled insurance.
        (1) The amount of loss sustained under Policy A
            ($350,000) is settled first. The amount we pay                    c. The insurance provided under this Para-
            is $250,000 (i.e., $350,000 loss - $100,000                          graph 8. condition is subject to the
            deductible = $250,000).                                              following:
        (2) The amount of loss sustained under Policy B                           (1) If loss covered under this condition is
            ($250,000) is settled next. The amount we pay                             also partially covered under the
            is $250,000 (no deductible is applied).                                   condition set out in Paragraph 7., the
                                                                                      amount recoverable under this Con-
        (3) The amount of loss sustained under Policy C
                                                                                      dition is part of, not in addition to, the
            ($600,000) is settled next. The amount we pay
                                                                                      amount recoverable under the condi-
            is $500,000, the policy limit (no deductible is
                                                                                      tion in Paragraph 7.
            applied).
                                                                                  (2) For loss covered under this condition
        (4) We will not make any further payment under
                                                                                      that is not subject to Paragraph (1),
            Policy D as the maximum amount payable
                                                                                      the amount recoverable under this
            under the highest single Limit applying to the
                                                                                      condition is part of, not in addition to,
            loss of $1,000,000 under Policy A has been
                                                                                      the Limit applicable to the loss
            satisfied.
                                                                                      covered under this insurance and is
        The most we pay for this loss is $1,000,000.                                  limited to the lesser of the amount
                                                                                      recoverable under:
    8. Loss Sustained During Prior Insurance Not
       Issued By Us or Any Affiliate                                                     (a) This insurance as of its effective
                                                                                             date; or
        a. If you “discover” loss during the Policy Period
           shown in the Declarations, resulting directly                                 (b) The prior cancelled insurance had
           from an “occurrence” taking place during the                                      it remained in effect.
           Policy Period of any prior cancelled insurance
                                                                         9. Legal Action Against Us
           that was issued to you or a predecessor in
           interest by another company, and the period of                     You may not bring any legal action against us
           time to discover loss under that insurance had                     involving loss under this Endorsement:
           expired, we pay for the loss under this
           insurance, provided:                                               a. Unless you have complied with all the
                                                                                 terms of this insurance;
                                                                              b. Until 90 days after you have filed proof of
                                                                                 loss with us; and




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                                 BP 72 26 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                          Page 4 of 6
                                                                 INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 167 of 320

        c. Unless brought within 2 years from the date                               (2) No later than 1 year from the date of
           you “discovered” the loss.                                                    that cancellation with regard to any
                                                                                         “employee benefit plans”.
        If any limitation in this condition is prohibited by law,
        such limitation is amended so as to equal the                          e. We will not pay more for loss sustained by
        minimum period of limitation provided by such law.                        more than one Insured than the amount
                                                                                  we would pay if all such loss had been
    10. Ownership of Property; Interests Covered                                  sustained by one Insured.
        The property covered under this Endorsement is                         f.    Payment by us to the first Named Insured
        limited to property:                                                         for loss sustained by any Insured, other
        a. That you own or lease; or                                                 than an “employee benefit plan”, shall fully
                                                                                     release us on account of such loss.
        b. That you hold for others whether or not you are
           legally liable for the loss of such property.                    12. Recoveries

        However, this insurance is for your benefit only. It                   a. Any recoveries, whether effected before
        provides no rights or benefits to any other person                        or after any payment under this policy,
        or organization. Any claim for loss that is covered                       whether made by us or you, shall be
        under this insurance must be presented by you.                            applied net of the expense of such
                                                                                  recovery:
    11. Joint Insured
                                                                                     (1) First, to you in satisfaction of your
        a. If more than one Insured is named in the                                      covered loss in excess of the amount
           Declarations, the first Named Insured will act                                paid under this policy;
           for itself and for every other Insured for all
           purposes of this Funds Transfer Fraud                                     (2) Second, to us in satisfaction of
           coverage. If the first Named Insured ceases to                                amounts paid in settlement of your
           be covered, then the next Named Insured will                                  claim;
           become the first Named Insured.                                           (3) Third, to you in satisfaction of any
        b. If any Insured, or partner, “member” or officer                               Deductible Amount; and
           of that Insured has knowledge of any infor-                               (4) Fourth, to you in satisfaction of any
           mation relevant to this policy, that knowledge is                             loss not covered under this policy.
           considered knowledge of every Insured.
                                                                               b. Recoveries do not include any recovery:
        c. An “employee” of any Insured is considered to
           be an “employee” of every Insured.                                        (1) From insurance, suretyship, reinsur-
                                                                                         ance, security or indemnity taken for
        d. If this Endorsement is cancelled as to any                                    our benefit; or
           Insured, loss sustained by that Insured is
           covered only if it is “discovered” by you:                                (2) Of original “securities” after duplicates
                                                                                         of them have been issued.
            (1) No later than 1 year from the date of that
                cancellation. However, this extended                        13. Other Insurance
                period to “discover” loss terminates                           If other valid and collectible insurance is
                immediately upon the effective date of any                     available to you for loss covered under this
                other insurance obtained by that Insured,                      insurance, our obligations are limited as
                whether from us or another insurer,                            follows:
                replacing in whole or in part the coverage
                afforded under this policy, whether or not                     a. Primary Insurance
                such other insurance provides coverage                               When this insurance is written as primary
                for loss sustained prior to its effective date.                      insurance, and:
                                                                                     (1) You have other insurance subject to
                                                                                         the same terms and conditions as this
                                                                                         insurance, we will pay our share of the
                                                                                         covered loss. Our share is the
                                                                                         proportion that the applicable Limit of
                                                                                         Insurance shown in the Schedule
                                                                                         bears to the total limit of all insurance
                                                                                         covering the same loss.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                                   BP 72 26 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                            Page 5 of 6
                                                                    INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 168 of 320

            (2) You have other insurance covering the                             (2) However, if loss covered under this
                same loss other than that described in                                insurance is subject to a Deductible,
                Paragraph a.(1), we will only pay for the                             we will reduce the Deductible Amount
                amount of loss that exceeds:                                          shown in the Declarations by the sum
                                                                                      total of all such other insurance plus
                (i) The Limit of Insurance and Deductible                             any Deductible Amount applicable to
                    Amount of that other insurance,                                   that other insurance.
                    whether you can collect on it or not; or
                                                                          14. Records
                (ii) The Deductible Amount shown in the
                     Declarations;                                            You must keep records of all property covered
                                                                              under this insurance so we can verify the
                whichever is greater. Our payment for loss                    amount of any loss.
                is subject to the terms and conditions of
                this insurance.
        b. Excess Insurance
            (1) When this insurance is written excess over
                other insurance, we will only pay for the
                amount of loss that exceeds the Limit of
                Insurance and Deductible Amount of that
                other insurance, whether you can collect
                on it or not. Our payment for loss is subject
                to the terms and conditions of this
                insurance.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                              BP 72 26 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                       Page 6 of 6
                                                                INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 169 of 320
                                      FINE ARTS ENDORSEMENT

                                                                                                      BUSINESSOWNERS
                                                                                                           BP 72 27 09 18

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS COVERAGE FORM

This coverage is subject to the provisions applicable to:              3. COVERED CAUSES OF LOSS
1. SECTION I — PROPERTY of the Businessowners                              Covered Causes of Loss means RISKS OF
   Coverage Form; and                                                      DIRECT PHYSICAL LOSS to Covered Property
                                                                           except those causes of loss listed in the
2. The applicable property enhancement endorsement
                                                                           Exclusions.
   attached to this policy,
                                                                       4. LIMITATION
except as provided below:
                                                                           Art glass windows, glassware, statuary, marbles,
The following provisions apply only to the coverage
                                                                           bric-a-brac, porcelains and other articles of
provided by this endorsement.
                                                                           fragile or brittle nature are covered against loss
A. COVERAGE                                                                by breakage only if loss or damage is caused by
                                                                           “specified causes of loss”.
    We will pay for direct physical loss or damage to
    Covered Property caused by or resulting from any of            B. EXCLUSIONS
    the Covered Causes of Loss.
                                                                       1. Section B., Exclusions of the Businessowners
    1. COVERED PROPERTY                                                   Coverage Form SECTION I — PROPERTY,
                                                                          does not apply to this coverage, except for:
        “Fine arts” which are:
                                                                           a. Governmental Action;
        a. Owned by you; or
                                                                           b. Nuclear Hazard; and
        b. Owned by others, and in your care, custody
           and control;                                                    c. War and Military Action.
        c. Located at the described premises, or in                    2. Additional Exclusions
           transit to and from the described premises;
                                                                           We will not pay for loss or damage caused by or
           or
                                                                           resulting from any of the following:
        d. Temporarily located:
                                                                           a. Delay, loss of use, loss of market or any
            (1) On exhibit in a premises not owned or                         other consequential loss.
                operated by you;
                                                                           b. Dishonest acts by:
            (2) In the premises of your customer while
                                                                               (1) You, your employees or authorized
                on approval awaiting their decision to
                                                                                   representatives;
                purchase; or
                                                                               (2) Anyone else with an interest in the
            (3) In a premises not owned or operated by
                                                                                   property, or their employees or author-
                you for framing, renovating, packing or
                                                                                   ized representatives; or
                appraising.
                                                                               (3) Anyone else to whom the property is
    2. PROPERTY NOT COVERED
                                                                                   entrusted.
        Covered Property does not include:
                                                                               This exclusion applies whether or not such
        a. Property on exhibition at fairgrounds or on                         persons are acting alone or in collusion with
           the premises of any national or international                       other persons or such acts occur during the
           exhibition;                                                         hours of employment.
        b. Contraband; or                                                      But this exclusion does not apply to Covered
                                                                               Property that is entrusted to others who are
        c. Property in the course of illegal trans-                            carriers for hire.
           portation or trade.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                               BP 72 27 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                        Page 1 of 2
                                                               INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 170 of 320

        c. Voluntary parting with any property by you or               1. At our option, we will pay the least of the
           anyone entrusted with the property if induced                  following amounts:
           to do so by any fraudulent scheme, trick,
                                                                           a. The cost of reasonably restoring Covered
           device or false pretense.
                                                                              Property to its condition immediately before
        d. Unauthorized instructions to transfer prop-                        the loss or damage;
           erty to any person or to any place.
                                                                           b. The cost of replacing Covered Property with
        e. Any repairing, restoration or retouching of                        substantially identical property; or
           the Covered Property.
                                                                           c. Market value of Covered Property at the time
        f.   Theft from any unattended vehicle unless at                      of loss or damage.
             the time of theft its windows, doors and
                                                                       2. In case of total loss to an item of Covered
             compartments were closed and locked and
                                                                          Property which is part of a pair or set, we agree
             there are visible signs that the theft was the
                                                                          to pay you the full amount of the pair or set as
             result of forced entry.
                                                                          shown in the Schedule and you agree to
             But this exclusion does not apply to property                surrender the remaining item(s) of the pair or set
             in the custody of a carrier for hire.                        to us.
        g. Unexplained disappearance.                                  3. You agree that Covered Property will be packed
                                                                          and unpacked by competent packers.
    3. We will not pay for loss or damage caused by or
       resulting from any of the following. But if loss or             4. We will give notice of our intentions within 30
       damage by a Covered Cause of Loss results, we                      days after we receive the sworn proof of loss.
       will pay for that resulting loss or damage:
                                                                       5. We will not pay you more than your financial
        a. Acts or decisions, including the failure to act                interest in the Covered Property.
           or decide, of any person, group, organization
                                                                       6. Our payment for loss of or damage to Covered
           or governmental body;
                                                                          Property of others will only be for the account of
        b. Wear and tear, depreciation or obsoles-                        the owners of the Covered Property. We may
           cence;                                                         adjust losses with the owners of lost or damaged
                                                                          Covered Property if other than you. If we pay the
        c. Rust, corrosion, fungus, decay, deterioration,                 owners, such payments will satisfy your claims
           hidden or latent defect, or any quality in the                 against us for the owners’ property. We will not
           property that causes it to damage or destroy                   pay the owners more than their financial interest
           itself;                                                        in the Covered Property.
        d. Insects, birds, rodents or other animals.                   7. We may elect to defend you against suits arising
C. LIMIT OF INSURANCE                                                     from claims of owners of property. We will do
                                                                          this at our expense.
    Section C. Limits of Insurance is replaced by the
    following:                                                     E. DEFINITIONS
    The most we will pay for Covered Property under this               The following definitions are added:
    endorsement is $5,000 for any one item of “fine                    1. “Antique” means an object having value because
    arts”.                                                                its:
    The most we will pay for loss or damage to Covered                     a. Craftsmanship is in the style or fashion of
    Property in any one occurrence is the Limit of                            former times; and
    Insurance shown in the Schedule.
                                                                           b. Age is 100 years old or older.
    The most we will pay for Covered Property in transit
    is 10% of the Limit of Insurance shown in the                      2. “Fine arts” means paintings, etchings, pictures,
    Schedule.                                                             tapestries, rare or art glass, art glass windows,
                                                                          valuable rugs, rare books and manuscripts,
D. LOSS PAYMENT                                                           statuary, sculptures, “antique” furniture, “antique”
    Section E.5. Loss Payment is deleted and replaced                     jewelry, porcelains, bric-a-brac, and similar
    by the following:                                                     property of rarity, historical value or artistic merit.
    In the event of loss or damage covered by this
    endorsement:




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                                  BP 72 27 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                           Page 2 of 2
                                                               INSURED'S COPY
          Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 171 of 320
    BUSINESSOWNERS         PROPERTY ENHANCEMENT ENDORSEMENT

                                                                                                     BUSINESSOWNERS
                                                                                                          BP 72 46 09 18

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS COVERAGE FORM

SECTION I — PROPERTY of the Businessowners Coverage Form is amended as shown below.
1. All references to 100 feet are changed to 1,000 feet.
2. If we or any of our affiliates issue other insurance to you and more than one limit of insurance applies to loss or
   damage sustained by you, the following limitations will apply:
   a. Your recovery under all such insurance will not exceed the actual amount of loss or damage sustained; and
   b. The insurance provided by this endorsement applies in excess of and, except as to premium, limits and notice,
        follows the terms, conditions, limitations and exclusions of other applicable insurance issued to you by us or any
        of our affiliates.
3. With respect to coverage provided by this endorsement, the provisions of the Businessowners Coverage Form apply
   unless modified by this endorsement.

A. Paragraph A.1. Covered Property is amended            as            3. Paragraph 1.b.(2) Business Personal Property
   follows:                                                               does not apply and is replaced by the following:
   1. Paragraph 1.a.(5) does not apply and                is                 (2) Property of others that is in your care,
        replaced by the following:                                               custody or control, but this property is
                                                                                 not covered for more than the amount
            (5) Personal property owned by you, or       for                     for which you are legally liable, plus the
                which you are liable, that is used        to                     cost of labor, materials or services
                maintain or service the buildings         or                     furnished or arranged by you on
                structures or the premises, including:                           personal property of others. Property of
                (a) Fire extinguishing equipment;                                others does not include Personal
                                                                                 Property of Employees;
                (b) Outdoor furniture;
                                                                       4. Paragraph 1.b.(3) Business Personal Property
                (c) Floor coverings, draperies and
                                                                          does not apply and is replaced by the following:
                    shades;
                                                                             (3) Tenant’s improvements and betterments
                (d) Appliances used for refrigerating,
                                                                                 unless a separate tenant’s improve-
                    ventilating, cooking, dishwashing or
                                                                                 ments and betterments limit is shown in
                    laundering;
                                                                                 the Declarations for a described prem-
                (e) Personal property located within                             ises. Improvements and betterments are
                    common areas of buildings owned                              fixtures, alterations, installations or
                    by you. This includes but is not                             additions:
                    limited to furnishings and fixtures in
                                                                                 (a) Made a part of the building or
                    lobbies, public hallways, stairs and
                                                                                      structure you occupy but do not
                    corridors;
                                                                                      own; and
                (f) Lawn maintenance and snow
                                                                                 (b) You acquired or made at your
                    removal equipment;
                                                                                      expense but cannot legally remove;
               (g) Alarm systems;
    2. The following is added to Paragraph 1.a.
       Buildings:
           (7) Indoor swimming pools which are an
               integral part of the buildings.
           (8) Office contents owned by you as the
               building owner that is used to maintain
               or service the buildings or structures.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                              BP 72 46 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permissions.                     Page 1 of 27
                                                               INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 172 of 320

   5. Paragraph 1.b.(5) Business Personal Property                   2. Paragraph 4.c. does not apply and is replaced
       does not apply and is replaced by the following:                  by the following:
            (5) Exterior and interior building glass, if                 c. For loss or damage by theft, the following
                 you are a tenant and no Limit of                             types of property are covered only up to the
                 Insurance is shown in the Declarations                       limits shown:
                 for Building property. The glass must be                     (1) For furs, fur garments and garments
                 owned by you or in your care, custody                             trimmed with fur, the limit shown in the
                 or control.                                                       Schedule.
   6. The following is added to 1.b. Business                                 (2) For jewelry, watches, watch move-
       Personal Property:                                                          ments, jewels, pearls, precious and
            (6) Exterior awnings or related exterior                               semi-precious stones, bullion, gold,
                 coverings attached to the building, if you                        silver, platinum and other precious
                 are a tenant and no Limit of Insurance is                         alloys or metals, the limit shown in the
                 shown in the Declarations for Building                            Schedule. This limit does not apply to
                 property. The exterior awning or related                          jewelry or watches worth $100 or less
                 exterior covering attached to the                                 per item.
                 building must be owned by you or in                          (3) For patterns, dies, molds and forms, the
                 your care, custody or control.                                    limit shown in the Schedule.
B. Paragraph A.2. Property Not Covered is amended                 D. Paragraph A.5. Additional Coverages does not
   as follows:                                                       apply and is replaced by the following:
   1. Paragraphs 2.b., 2.e. and 2.i. do not apply and                Unless otherwise stated in this Endorsement or in a
       are replaced by the following:                                specific Additional Coverage, Additional Coverages:
       b. “Money” or “securities,” except as provided                1. Apply to each described premises on a per
            in the Employee Theft, Forgery Or Alter-                     occurrence basis; and
            ations, Computer Fraud, Funds Transfer
            Fraud and the Money and Securities                       2. Are subject to the Deductible provision of this
            Coverage Extensions;                                         Endorsement.
       e. Outdoor fences, radio and television                         Business Income
            receiving equipment, including its lead-in                 1. Direct Damage
            wiring, masts or towers, signs, trees, shrubs                 We will pay for the actual loss of Business
            or plants (other than trees, shrubs or plants                 Income you sustain due to the necessary
            which are “stock” or are part of a vegetated                  suspension of your “operations” during the
            roof), all except as provided in the Outdoor                  “period of restoration”. The suspension must be
            Property and Trees, Shrubs and Plants                         caused by direct physical loss of or damage to
            Coverage Extensions;                                          property at the described premises. The loss or
       i. “Electronic data”, except as provided under                     damage must be caused by or result from a
            the Electronic Information Systems cover-                     Covered Cause of Loss. With respect to loss of
            age included in the Blanket Additional                        or damage to personal property in the open or
            Coverage. This Paragraph i. does not apply                    personal property in a vehicle, the described
            to your “stock” of prepackaged software.                      premises includes the area within 1,000 feet of
C. Paragraph A.4. Limitations is amended as follows:                      the site at which the described premises are
                                                                          located.
   1. Paragraph 4.a.(3) does not apply and is
      replaced by the following:                                          With respect to the requirements set forth in the
                                                                          preceding paragraph, if you occupy only part of
          (3) Property that is missing, where the only                    the site at which the described premises are
              evidence of the loss or damage is a                         located, your premises means:
              shortage disclosed on taking inventory,
              or other instances where there is no                        a. The portion of the building which you rent,
              physical evidence to show what hap-                             lease or occupy;
              pened to the property. This limitation                      b. The area within 1,000 feet of the building or
              does not apply to the Money and                                 within 1,000 feet of the premises described
              Securities Coverage Extension.                                  in the Declarations, whichever distance is
                                                                              greater (with respect to loss of or damage to
                                                                              personal property in the open or personal
                                                                              property in a vehicle); and




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                              BP 72 46 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permissions.                     Page 2 of 27
                                                              INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 173 of 320

        c. Any area within the building or at the                      3. Civil Authority
           described premises, if that area services, or                  When a Covered Cause of Loss causes damage
           is used to gain access to, the portion of the                  to property other than property at the described
           building which you rent, lease or occupy.                      premises, we will pay for the actual loss of
        If the Schedule shows for Business Income:                        Business Income you sustain and necessary
        a. Actual Loss Sustained, then we will pay the                    Extra Expense caused by action of civil authority
             actual loss of Business Income that occurs                   that prohibits access to the described premises,
             within 12 consecutive months following the                   provided that both of the following apply:
             date of direct physical loss or damage                       a. Access to the area immediately surrounding
             unless optional coverage for 18 or 24                             the damaged property is prohibited by civil
             consecutive months is shown in the                                authority as a result of the damage and the
             Schedule; or                                                      described premises are within that area but
        b. A maximum dollar limit, then we will pay for                        are not more than five miles from the
             loss of Business Income that occurs within                        damaged property; and
             12 consecutive months following the date of                  b. The action of civil authority is taken in
             direct physical loss or damage, unless                            response to dangerous physical conditions
             optional coverage for 18 or 24 consecutive                        resulting from the damage or continuation of
             months is shown in the Schedule, subject to                       the Covered Cause of Loss that caused the
             the Limit of Insurance shown in the                               damage, or the action is taken to enable a
             Schedule.                                                         civil authority to have unimpeded access to
    2. Extended Period of Indemnity                                            the damaged property.
       If the necessary suspension of your “operations”                   For Business Income, this Additional Coverage
       produces a Business Income loss payable under                      will begin immediately after the time of the first
       this policy, we will pay for the actual loss of                    action of civil authority that prohibits access to
       Business Income you incur during the period                        the described premises, unless one of the
       that:                                                              optional waiting period endorsements is
                                                                          attached to this policy and will apply for a period
       a. Begins on the date property except finished                     of up to 30 consecutive days from the date on
            “stock” is actually repaired, rebuilt or re-                  which such coverage begins.
            placed and “operations” are resumed; and
                                                                          For Extra Expense, this Additional Coverage will
        b. Ends on the earlier of:                                        begin immediately after the time of the first
            (1) The date you could restore your                           action of civil authority that prohibits access to
                 “operations” with reasonable speed to                    the described premises and will end:
                 the level which would generate the                       a. Four consecutive weeks after the date of
                 Business Income amount that would                             that action; or
                 have existed if no direct physical loss or
                 damage occurred;                                         b. When your Civil Authority Coverage for
                                                                               Business Income ends;
            (2) The number of consecutive days shown
                 in the Schedule after the date deter-                     whichever is later.
                 mined in (1) above unless a greater                   4. Dependent Properties
                 number of consecutive days is shown in                   We will pay for the actual loss of Business
                 the Schedule.                                            Income you sustain due to physical loss or
        However, Extended Business Income does not                        damage at the premises of a dependent prop-
        apply to loss of Business Income incurred as a                    erty or secondary dependent property caused by
        result of unfavorable business conditions caused                  or resulting from a Covered Cause of Loss.
        by the impact of the Covered Cause of Loss in                     Dependent property means property owned or
        the area where the described premises are                         operated by others you depend on to:
        located.
                                                                          a. Deliver materials or services to you or to
        Loss of Business Income must be caused by                              others for your account (Contributing Loca-
        direct physical loss or damage at the described                        tions). But services does not mean water
        premises caused by or resulting from a Covered                         supply services, wastewater removal ser-
        Cause of Loss.                                                         vices, communication supply services or
                                                                               power supply services;




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                               BP 72 46 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permissions.                      Page 3 of 27
                                                              INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 174 of 320

        b. Accept your products or services (Recipient                     We will reduce the amount of your Business
            Locations);                                                    Income loss, other than Extra Expense, to the
        c. Manufacture your products for delivery to                       extent you can resume “operations”, in whole or
            your customers under contract of sale                          in part, by using any other available:
            (Manufacturing Locations); or                                  a. Source of materials or services; or
        d. Attract customers to your business (Leader                      b. Outlet for your products or services
            Locations).                                                    If you do not resume “operations”, or do not
        Secondary dependent property means an entity                       resume “operations” as quickly as possible, we
        which is not owned or operated by a dependent                      will pay based on the length of time it would
        property and which:                                                have taken to resume “operations” as quickly as
        a. Delivers materials or services to a                             possible.
            dependent property, which in turn are used                     The expiration date of this policy will not reduce
            by the dependent property in providing                         the Dependent Properties Business Income
            materials or services to you; or                               coverage period.
        b. Accepts materials or services from a                            The most we will pay under this Additional
            dependent property, which in turn accepts                      Coverage is the limit shown in the Schedule.
            your materials or services.                                5. Food Contamination Shutdown
        A road, bridge, tunnel, waterway, airfield,                       If your business at a described location is
        pipeline or any other similar area or structure is                ordered closed by the Board of Health or any
        not a secondary dependent property.                               other governmental authority as a result of the
        Any property which delivers any of the following                  discovery of, or suspicion of, “food contami-
        services is not a secondary dependent property                    nation” we will pay:
        with respect to such services:                                    a. The loss of Business Income you sustain
            (1) Water supply services;                                         due to the necessary suspension of your
            (2) Wastewater removal services;                                   “operations”;
            (3) Communication supply services; or                         b. Your expense to clean your equipment as
                                                                               required by the Board of Health or any other
           (4) Power supply services.                                          governmental authority;
        The dependent property or secondary de-                           c. Your costs to replace consumable goods
        pendent property must be located in the                                suspected to be contaminated;
        coverage territory of this policy.
                                                                          d. Reimbursement to infected customers for
        This Additional Coverage does not apply:                               doctor’s care, hospitalization and necessary
        a. To loss of Business Income you sustain due                          medical tests or vaccinations; and
            to physical loss or damage at the premises                    e. Your expense to provide necessary medical
            of dependent or secondary dependent                                tests and vaccinations for your employees
            properties for which you have more specific                        (including temporary or leased employees)
            insurance either under this policy or another.                     who are potentially infected by the “food
        b. When the only loss to dependent property is                         contamination”. This coverage is primary to
            loss or damage to “electronic data”, includ-                       any other insurance coverage. However, we
            ing destruction or corruption of “electronic                       will not pay for any expense that is other-
            data”. If the dependent property sustains                          wise covered under a Workers’ Com-
            loss or damage to “electronic data” and                            pensation policy.
            other property, coverage under this Addi-                     In addition to the Food Contamination coverage
            tional Coverage will not continue once the                    outlined above, we will also pay additional
            other property is repaired, rebuilt or                        advertising expenses you incur to restore your
            replaced.                                                     reputation.
        c. To loss of Business Income you sustain due                     We will not pay for loss caused directly or
            to physical loss or damage at dependent or                    indirectly due to fines or penalties of any kind.
            secondary dependent properties located                        Such loss is excluded regardless of any other
            outside this policy’s coverage territory.                     cause or event that contributes concurrently or
                                                                          in any sequence to the loss.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                               BP 72 46 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permissions.                      Page 4 of 27
                                                              INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 175 of 320

        In the event of a loss you must:                               7. Off Premises Utility Services - Time Element
        a. Give us prompt notice of the suspension                        We will pay for the actual loss of Business
             declaration;                                                 Income or Extra Expense at a described prem-
        b. Notify any public authority that may have                      ises caused by the interruption of service to the
             jurisdiction over the incident; and                          described premises. The interruption must result
                                                                          from direct physical loss or damage by a
        c. As soon as possible, give us a description of                  Covered Cause of Loss to the following types of
             how, when and where the “food contami-                       property not located on the described premises:
             nation” was first discovered.
                                                                          a. Water Supply Property, meaning the fol-
        “Food contamination” means an outbreak of                             lowing types of property supplying water to
        food poisoning or food-related illness of one or                      the described premises:
        more persons arising out of:
                                                                               (1) Pumping stations; and
        a. Tainted food you distributed or purchased;
                                                                              (2) Water mains.
        b. Food which has been improperly processed,
           stored, handled or prepared in the course of                    b. Wastewater Removal Property, meaning a
           your business operations; or                                       utility system for removing wastewater and
                                                                              sewage from the described premises, other
        c. Food which has been contaminated by virus                          than a system designed primarily for
           or bacteria transmitted through one or more                        draining storm water. The utility property
           of your employees, including temporary or                          includes sewer mains, pumping stations and
           leased employees.                                                  similar equipment for moving the effluent to
        The most we will pay for:                                             a holding, treatment or disposal facility, and
        a. Food Contamination is the limit shown in the                       includes such facilities.
           Schedule; and                                                      Coverage under this Additional Coverage
                                                                              does not apply to interruption in service
        b. Additional Advertising Expense is $5,000
                                                                              caused by or resulting from a discharge of
           unless a different limit shown in the
                                                                              water or sewage due to heavy rainfall or
           Schedule.
                                                                              flooding.
    6. Newly Acquired Premises
                                                                           c. Communication Supply Property, meaning
       We will pay for the actual loss of Business                            property supplying communication services,
       Income you sustain due to the necessary                                including telephone, radio, microwave or
       suspension of your “operations” during the                             television services to the described prem-
       “period of restoration”. The suspension must be                        ises, such as:
       caused by direct physical loss of or damage to
                                                                              (1) Communication transmission lines, in-
       property at the newly acquired premises. The
       loss or damage must be caused by or result                                   cluding optic fiber transmission lines;
       from a Covered Cause of Loss at any premises                            (2) Coaxial cables; and
       you newly acquire by purchase or lease, other                          (3) Microwave radio relays except satellites.
       than fairs, trade shows or exhibits.
                                                                           d. Power Supply Property, meaning the follow-
       The most we will pay under this Additional                             ing types of property supplying electricity,
       Coverage is the limit shown in the Schedule for                        steam or gas to the described premises:
       each newly acquired premise.
                                                                               (1) Utility generating plants;
       Insurance under this Additional Coverage will
       end when any of the following first occurs:                             (2) Switching stations;
        a. This policy expires;                                                (3) Substations;
        b. The number of days shown in the Schedule                            (4) Transformers; and
           after you acquire the premises;                                      (5) Transmission lines.
        c. You report the premises to us.                                  As used in this Additional Coverage, the term
                                                                           transmission lines includes all lines which serve
                                                                           to transmit communication service or power
                                                                           including lines which may be identified as
                                                                           distribution lines.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                                BP 72 46 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permissions.                       Page 5 of 27
                                                              INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 176 of 320

        We will pay the actual loss sustained from the                     c. The most we will pay under this Additional
        initial time of service(s) failure at the described                   Coverage - Interruption Of Computer
        premises but only when the service interruption                       Operations for all loss sustained and
        at the described premises exceeds 24 hours                            expense incurred in any one policy year,
        immediately following the direct physical loss or                     regardless of the number of interruptions or
        damage. Coverage does not apply to any                                the number of premises, locations or com-
        reduction of income after service has been                            puter systems involved, is $10,000 unless a
        restored to your premises.                                            higher Limit of Insurance is shown in the
        The most we will pay for loss or damage in any                        Declarations. If loss payment relating to the
        one occurrence under this Additional Coverage                         first interruption does not exhaust this
        is the limit shown in the Schedule.                                   amount, then the balance is available for
                                                                              loss or expense sustained or incurred as a
    8. Interruption of Computer Operations                                    result of subsequent interruptions in that
       a. Subject to all provisions of this Additional                        policy year. A balance remaining at the end
           Coverage, you may extend the insurance                             of a policy year does not increase the
           that applies to Business Income and Extra                          amount of insurance in the next policy year.
           Expense to apply to a suspension of                                With respect to any interruption which
           “operations” caused by an interruption in                          begins in one policy year and continues or
           computer operations due to destruction or                          results in additional loss or expense in a
           corruption of “electronic data” due to a                           subsequent policy year(s), all loss and
           Covered Cause of Loss.                                             expense is deemed to be sustained or
                                                                              incurred in the policy year in which the
       b. With respect to the coverage provided under
                                                                              interruption began.
           this Additional Coverage, the Covered
           Causes of Loss are subject to the following:                    d. This Additional Coverage - Interruption Of
                                                                              Computer Operations does not apply to loss
           (1) Coverage under this Additional Cov-
                                                                              sustained or expense incurred after the end
               erage - Interruption Of Computer Opera-
                                                                              of the “period of restoration”, even if the
               tions is limited to the “specified causes
                                                                              amount of insurance stated in c. above has
               of loss” and Collapse.
                                                                              not been exhausted.
           (2) If the Businessowners Coverage Form
                                                                           e. Coverage for Business Income does not
               is endorsed to add a Covered Cause of
                                                                              apply when a suspension of “operations” is
               Loss, the additional Covered Cause of
                                                                              caused by destruction or corruption of
               Loss does not apply to the coverage
                                                                              “electronic data”, or any loss or damage to
               provided under this Additional Cover-
                                                                              “electronic data”, except as provided under
               age.
                                                                              Paragraphs a. through d. of this Additional
           (3) The Covered Causes of Loss include a                           Coverage.
               computer virus, harmful code or similar
                                                                           f. Coverage for Extra Expense does not apply
               instruction introduced into or enacted on
                                                                              when action is taken to avoid or minimize a
               a computer system (including “electronic
                                                                              suspension of “operations” caused by
               data”) or a network to which it is
                                                                              destruction or corruption of “electronic data”,
               connected, designed to damage or
                                                                              or any loss or damage to “electronic data”,
               destroy any part of the system or disrupt
                                                                              except as provided under Paragraphs a.
               its normal operation. But there is no
                                                                              through d. of this Additional Coverage.
               coverage for an interruption related to
               manipulation of a computer system                       9. Web Sites
               (including “electronic data”) by any                       We will pay for the actual loss of Business
               employee, including a temporary or                         Income you sustain due to the necessary
               leased employee, or by an entity                           suspension of your “operations” caused by direct
               retained by you, or for you, to inspect,                   physical loss or damage by a Covered Cause of
               design, install, modify, maintain, repair                  Loss to:
               or replace that system.
                                                                          a. Your business “computer” hosting your
                                                                              business web site at a described location; or




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                               BP 72 46 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permissions.                      Page 6 of 27
                                                              INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 177 of 320

        b. Your business web site operation at the                         c. At any vendor location to which the Web
           premises of a vendor acting as your service                        Sites Additional Coverage applies; or
           provider.                                                       d. In transit.
        The most we will pay for loss under this                           The most we will pay for loss under this
        Additional Coverage is the lesser of:                              Additional Coverage is the limit shown in the
        a. The loss you sustain during the 7-day period                    Schedule.
           immediately following the first 12 hours after              12. Pollutant Clean-Up And Removal
           the suspension of your website operations;
           or                                                              We will pay for the loss of Business Income you
                                                                           sustain due to the necessary “suspension” of
        b. The limit shown in the Schedule.                                your “operations” during the “period of restora-
    10. Contractual Penalties                                              tion.” The “suspension” must be caused by the
        You may extend your Business Income cov-                           discharge, dispersal, seepage, migration,
        erage to apply to contractual penalties you are                    release or escape of “pollutants” to land or water
        legally liable to pay under a written contract                     at the described premises. Such discharge,
        between you and your customers. This Addi-                         dispersal, seepage, migration, release or escape
        tional Coverage only applies if the penalties:                     must be caused by or result from a Covered
                                                                           Cause of Loss that occurs during the policy
        a. Result from your failure to timely deliver your                 period.
            product according to contract terms;
                                                                           The most we will pay under this Additional
        b. Result from direct physical loss or damage                      Coverage is the limit shown in the Schedule.
            by a Covered Cause of Loss; and
                                                                       13. Auto Physical Damage Business Income
        c. Have been paid to your customer.
                                                                           We will pay for the loss of Business Income you
        The most we will pay under this Additional                         sustain due to the necessary “suspension” of
        Coverage is the limit shown in the Schedule.                       your “operations” during the “period of restora-
    11. Unnamed Premises - Business Income                                 tion.” The “suspension” must be caused by
                                                                           direct physical loss or damage to a “covered
        We will pay for:
                                                                           motor vehicle”. The loss or damage must be
        a. The loss of Business Income you sustain                         caused by or result from a Covered Cause of
            due to the necessary “suspension” of your                      Loss.
            “operations” during the “period of restora-
                                                                           “Covered motor vehicle” means a vehicle:
            tion”; and
                                                                           a. Owned by you; or
        b. The reasonable and necessary Extra
            Expense you incur during the “period of                        b. Leased to you for a period greater than 6
            restoration”;                                                     months; and
        as a result of direct physical loss or damage to                   c. Insured by us or any of our affiliates under
        property at “unnamed premises” caused by or                           an Automobile or Garage Coverage Part:
        resulting from a Covered Cause of Loss.                               (1) Covered for direct physical loss or
        For this Additional Coverage, “unnamed prem-                              damage; and
        ises” means locations:                                                (2) Maintains rental reimbursement cover-
        a. Owned, leased or operated by you; or                                   age; and
        b. Not owned, leased or operated by you,                           d. Used to transport your business personal
                                                                              property.
        where Your Business Personal Property or
        Personal Property of Others in your care,                          For this Additional Coverage only:
        custody or control is located that are within the                  a. “Operations” also means your business
        Coverage Territory and not described in the                            activities involving the use of a “covered
        Declarations.                                                          motor vehicle”.
        This Additional Coverage does not apply to loss                    b. “Period of restoration” applies to the
        of Business Income caused by or resulting from                          “covered motor vehicle” rather than the
        loss or damage to property:                                             described premises.
        a. At the premise of a dependent property;                         Payment for Extra Expense does not apply
        b. At any location to which the Newly Acquired                     under this Additional Coverage.
           Premises Additional Coverage applies;                           This Additional Coverage does not apply to
                                                                           “private passenger type vehicles”.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                               BP 72 46 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permissions.                      Page 7 of 27
                                                              INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 178 of 320

       “Private passenger type vehicle” means a four-                      With respect to the requirements set forth in the
       wheel auto of the private passenger or station                      preceding paragraph, if you occupy only part of
       wagon type.                                                         the site at which the described premises are
       The most we will pay under this Additional                          located, your premises means:
       Coverage is the limit shown in the Schedule.                        a. The portion of the building which you rent,
    The following applies to all Business Income                               lease or occupy;
    Additional Coverages:                                                  b. The area within 1,000 feet of the building or
    1. Business Income means the:                                              within 1,000 feet of the premises described
                                                                               in the Declarations, whichever distance is
       a. Net Income (Net Profit or Loss before                                greater (with respect to loss of or damage to
          income taxes) that would have been earned                            personal property in the open or personal
          or incurred if no physical loss or damage                            property in a vehicle); and
          had occurred, but not including any Net
          Income that would likely have been earned                        b. Any area within the building or at the de-
          as a result of an increase in the volume of                          scribed premises, if that area services, or is
          business due to favorable business condi-                            used to gain access to, the portion of the
          tions caused by the impact of the Covered                            building which you rent, lease or occupy.
          Cause of Loss on customers or on other                       2. Extra Expense means expense incurred:
          businesses; and                                                 a. To avoid or minimize the suspension of
       b. Continuing normal operating expenses                                business and to continue “operations”:
          incurred, including payroll.                                        (1) At the described premises; or
    2. Suspension means:                                                      (2) At replacement premises or at tem-
       a. The partial slowdown or complete cessation                              porary location, including relocation
            of your business activities; and                                      expenses, and costs to equip and
       b. That a part or all of the described premises                            operate the replacement or temporary
            is rendered untenantable, if coverage for                             locations.
            Business Income applies.                                       b. To minimize the suspension of business if
    3. When Business Income is written on an Actual                           you cannot continue “operations”.
       Loss Sustained basis, all Business Income                           c. To:
       Additional Coverages are in addition to the Limit                       (1) Repair or replace any property; or
       of Insurance shown in the Declarations.
                                                                               (2) Research, replace or restore the lost
       When Business Income is written with a                                      information on damaged “valuable
       maximum dollar limit, then Business Income -                                papers and records”
       Direct Damage, Extended Business Income and
       Civil Authority are subject to the Limit of                        to the extent it reduces the amount of loss that
       Insurance shown in the Declarations.                               otherwise would have been payable under this
                                                                          Additional Coverage or the Business Income
    Extra Expense                                                         Additional Coverage.
    1. We will pay necessary Extra Expense you incur                   3. With respect to the coverage provided in this
        during the “period of restoration” that you would                 Additional Coverage, suspension means:
        not have incurred if there had been no direct
        physical loss or damage to property at the                        a. The partial slowdown or complete cessation
        described premises. The loss or damage must                            of your business activities; or
        be caused by or result from a Covered Cause of                    b. That a part or all of the described premises
        Loss. With respect to loss of or damage to                             is rendered untenantable, if coverage for
        personal property in the open or personal                              Business Income applies.
        property in a vehicle, the described premises                  4. We will only pay for Extra Expense that occurs
        include the area within 1,000 feet of the site at                 within 12 consecutive months after the date of
        which the described premises are located.                         direct physical loss or damage unless optional
                                                                          coverage for 18 or 24 consecutive months is
                                                                          shown in the Schedule. This Additional Cover-
                                                                          age is not subject to the Limits of Insurance of
                                                                          SECTION I — PROPERTY.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                               BP 72 46 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permissions.                      Page 8 of 27
                                                              INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 179 of 320

    Brands and Labels                                                           (1) A cause of loss listed in Paragraph 2.a.
    If branded or labeled merchandise that is Covered                               or 2.b.;
    Property is damaged by a Covered Cause of Loss,                             (2) One or more of the “specified causes of
    we may take all or any part of the property at an                               loss”;
    agreed or appraised value. If so, you shall:                                (3) Breakage of building glass;
    1. Stamp the word “Salvage” on the merchandise                              (4) Weight of people or personal property;
         or its containers, if the stamp will not physically                        or
         damage the merchandise; or
                                                                              (5) Weight of rain that collects on a roof.
    2. Remove the brands and labels, if doing so will
         not physically damage the merchandise or its                  3. This Additional Coverage - Collapse does not
         containers.                                                      apply to:
    You must relabel the merchandise or its containers                    a. A building or any part of a building that is in
    to comply with the law.                                                   danger of falling down or caving in;
    We will pay reasonable costs you incur to perform                     b. A part of a building that is standing, even if it
    the activity described in 1. or 2. above.                                 has separated from another part of the
                                                                              building; or
    This Additional Coverage is included within the
    Business Personal Property Limit of Insurance                         c. A building that is standing or any part of a
    shown in the Declarations.                                                building that is standing, even if it shows
                                                                              evidence of cracking, bulging, sagging,
    Collapse                                                                  bending, leaning, settling, shrinkage or
    The coverage provided under this Additional                               expansion.
    Coverage - Collapse applies only to an abrupt                      4. With respect to the following property:
    collapse as described and limited in Paragraphs 1.
    through 7. below.                                                      a. Awnings;
    1. For the purpose of this Additional Coverage -                       b. Gutters and downspouts;
         Collapse, abrupt collapse means an abrupt                         c. Yard fixtures;
         falling down or caving in of a building or any part               d. Outdoor swimming pools;
         of a building with the result that the building or
         part of the building cannot be occupied for its                   e. Piers, wharves and docks;
         intended purpose.                                                 f.   Beach or diving platforms or appurtenances;
    2. We will pay for direct physical loss or damage to                   g. Retaining walls; and
         Covered Property, caused by abrupt collapse of
                                                                          h. Walks, roadways and other paved surfaces,
         a building or any part of a building that is insured
         under this policy or that contains Covered                       If an abrupt collapse is caused by a cause of
         Property insured under this policy, if such                      loss listed in Paragraphs 2.a. through 2.d., we
         collapse is caused by one or more of the                         will pay for loss or damage to that property only
         following:                                                       if such loss or damage is a direct result of the
                                                                          abrupt collapse of a building insured under this
         a. Building decay that is hidden from view,
                                                                          policy and the property is Covered Property
               unless the presence of such decay is known
                                                                          under this policy.
               to an insured prior to collapse;
                                                                       5. If personal property abruptly falls down or caves
         b. Insect or vermin damage that is hidden from
                                                                          in and such collapse is not the result of abrupt
               view, unless the presence of such damage
                                                                          collapse of a building, we will pay for loss or
               is known to an insured prior to collapse;
                                                                          damage to Covered Property caused by such
         c. Use of defective material or methods in                       collapse of personal property only if:
               construction, remodeling or renovation if the
                                                                          a. The collapse of personal property was
               abrupt collapse occurs during the course of
                                                                               caused by a cause of loss listed in Para-
               the construction, remodeling or renovation;
                                                                               graphs 2.a. through 2.d. of this Additional
         d. Use of defective material or methods in                            Coverage; and
               construction, remodeling or renovation if the
                                                                          b. The personal property which collapses is
               abrupt collapse occurs after the con-
               struction, remodeling or renovation is                          inside a building; and
               complete, but only if the collapse is caused
               in part by:




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                                BP 72 46 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permissions.                       Page 9 of 27
                                                                INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 180 of 320

       c. The property which collapses is not of a kind                Limited Coverage For “Fungi”, Wet Rot Or Dry
            listed in Paragraph 4. regardless of whether               Rot
            that kind of property is considered to be                  1. The coverage described in Paragraphs 2. and 6.
            personal property or real property.                            below only applies when the “fungi”, wet rot or
       The coverage stated in this Paragraph 5. does                       dry rot are the result of a “specified cause of
       not apply to personal property if marring and/or                    loss” other than fire or lightning that occurs
       scratching is the only damage to that personal                      during the policy period and only if all reason-
       property caused by the collapse.                                    able means were used to save and preserve the
    6. This Additional Coverage - Collapse does not                        property from further damage at the time of and
       apply to personal property that has not abruptly                    after that occurrence.
       fallen down or caved in, even if the personal                   2. We will pay for loss or damage by “fungi”, wet
       property shows evidence of cracking, bulging,                       rot or dry rot. As used in this Limited Coverage,
       sagging, bending, leaning, settling, shrinkage or                   the term loss or damage means:
       expansion.                                                          a. Direct physical loss or damage to Covered
    7. This Additional Coverage - Collapse, will not                            Property caused by “fungi”, wet rot or dry
       increase the Limits of Insurance provided in this                        rot, including the cost of removal of the
       policy.                                                                  “fungi”, wet rot or dry rot;
    8. As used in this Additional Coverage, the term                       b. The cost to tear out and replace any part of
       Covered Cause of Loss includes the Additional                            the building or other property as needed to
       Coverage - Collapse as described and limited in                          gain access to the “fungi”, wet rot or dry rot;
       Paragraphs 1. through 7. above.                                          and
    Consequential Loss                                                     c. The cost of testing performed after removal,
    If a Covered Cause of Loss occurs to covered                                repair, replacement or restoration of the
    “stock”, we will pay any reduction in value of the                          damaged property is completed, provided
    remaining undamaged parts of damaged “stock”.                               there is a reason to believe that “fungi”, wet
                                                                                rot or dry rot are present.
    This Additional Coverage is included within the
    Business Personal Property Limit of Insurance                      3. The coverage described under this Limited
    shown in the Declarations.                                             Coverage is limited to $15,000. Regardless of
                                                                           the number of claims, this limit is the most we
    Debris Removal                                                         will pay for the total of all loss or damage arising
    We will pay your expense to remove debris of                           out of all occurrences of “specified causes of
    Covered Property and other debris that is on the                       loss” (other than fire or lightning) which take
    described premises, when such debris is caused by                      place in a 12 month period (starting with the
    or results from a Covered Cause of Loss that occurs                    beginning of the present annual policy period).
    during the Policy Period.                                              With respect to a particular occurrence of loss
                                                                           which results in “fungi”, wet rot or dry rot, we will
    This Additional Coverage does not apply to costs to:
                                                                           not pay more than the total of $15,000 even if
    1. Extract “pollutants” from land or water; or                         the “fungi”, wet rot or dry rot continues to be
    2. Remove, restore, or replace polluted land or                        present or active, or recurs, in a later policy
         water.                                                            period.
    If the sum of direct physical loss or damage and                   4. The coverage provided under this Limited
    debris removal expense exceeds the applicable                          Coverage does not increase the applicable Limit
    Limit of Insurance we will pay up to an additional                     of Insurance on any Covered Property. If a
    10% of this Limit of Insurance for each location                       particular occurrence results in loss or damage
    under the Debris Removal Additional Coverage or                        by “fungi”, wet rot or dry rot, and other loss or
    $25,000 whichever is greater, unless a higher                          damage, we will not pay more, for the total of all
    percentage/limit is shown in the Schedule.                             loss or damage, than the applicable Limit of
                                                                           Insurance on the affected Covered Property.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                                 BP 72 46 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permissions.                       Page 10 of 27
                                                              INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 181 of 320

       If there is covered loss or damage to Covered                   This Additional Coverage does not apply to costs to
       Property, not caused by “fungi”, wet rot or dry                 test for, monitor or assess the existence, concentra-
       rot, loss payment will not be limited by the terms              tion or effects of “pollutants”. But we will pay for
       of this Limited Coverage, except to the extent                  testing which is performed in the course of extracting
       that “fungi”, wet rot or dry rot causes an increase             the “pollutants” from the land or water.
       in the loss. Any such increase in the loss will be              The most we will pay for each location under this
       subject to the terms of this Limited Coverage.                  Additional coverage is the limit shown in the
    5. The terms of this Limited Coverage do not                       Schedule for the sum of all such expenses arising
       increase or reduce the coverage provided under                  out of Covered Causes of Loss occurring during
       the Water Damage, Other Liquids, Powder Or                      each separate 12 month period of this policy.
       Molten Material Damage or Collapse Additional                   Preservation of Property
       Coverage.
                                                                       If it is necessary to move Covered Property from the
    6. The following applies only if Business Income                   described premises to preserve it from loss or
       and/or Extra Expense Coverage applies to the                    damage by a Covered Cause of Loss, we will pay for
       described premises and only if the suspension                   any direct physical loss of or damage to that
       of “operations” satisfies all the terms and                     property:
       conditions of the applicable Business Income
       and/or Extra Expense Additional Coverage.                       1. While it is being moved or while temporarily
                                                                              stored at another location; and
       a. If the loss which resulted in “fungi”, wet rot
            or dry rot does not in itself necessitate a                2. Only if the loss or damage occurs within the
            suspension of “operations”, but such sus-                         number of days shown in the Schedule after the
            pension is necessary due to loss or damage                        property is first moved.
            to property caused by “fungi”, wet rot or dry              Tenant Additional Rental Expense
            rot, then our payment under the Business                   If your lease is cancelled by the lessor in accord-
            Income and/or Extra Expense is limited to                  ance with a valid lease provision due to direct
            the amount of loss and/or expense sus-                     physical loss or damage caused by or resulting from
            tained in a period of not more than 30 days.               a Covered Cause of Loss to property at the location
            The days need not be consecutive.                          in which you are a tenant, we will pay for additional
       b. If a covered suspension of “operations” was                  rental expense incurred by you for a period of up to
            caused by loss or damage other than                        365 days up to the limit shown in the Schedule.
            “fungi”, wet rot or dry rot, but remediation of            Additional rental expense means the difference
            “fungi”, wet rot or dry rot prolongs the                   between the monthly rent you were paying prior to
            “period of restoration”, we will pay for loss              the loss and the monthly rent you are paying at your
            and/or expense sustained during the delay                  new replacement location. If the area being
            (regardless of when such a delay occurs                    occupied at the new location is greater than that at
            during the “period of restoration”), but such              the old location, the additional rental expense to be
            coverage is limited to 30 days. The days
                                                                       paid will be pro-rated.
            need not be consecutive.
                                                                       The most we will pay for loss under this Additional
    Ordinance or Law Coverage                                          Coverage is the limit shown in the Schedule.
    You may extend the insurance provided by this
                                                                       Tenant Lease Assessment
    Coverage Form to apply to Ordinance or Law.
                                                                       We will extend your Business Personal Property to
    This Additional Coverage is subject to the provisions              apply to your share of any assessment charged to
    of the Ordinance Or Law Endorsement BP 72 67                       all tenants by the building owner as a result of direct
    attached to this policy.                                           physical loss or damage caused by or resulting from
    Pollutant Clean-Up And Removal                                     a Covered Cause of Loss to building property you
    We will pay your expense to extract “pollutants” from              occupy as agreed to in your written lease agree-
    land or water at the described premises if the                     ment.
    discharge, dispersal, seepage, migration, release or               The most we will pay for loss under this Additional
    escape of the “pollutants” is caused by or results                 Coverage is the limit shown in the Schedule.
    from a Covered Cause of Loss that occurs during
    the policy period. The expenses will be paid only if
    they are reported to us in writing within 180 days of
    the date on which the Covered Cause of Loss
    occurs.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                                BP 72 46 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permissions.                      Page 11 of 27
                                                              INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 182 of 320

    Tenant Leasehold Improvements                                      2. Apply to each described premises on a per
    If your lease is cancelled in accordance with a valid                 occurrence basis; and
    lease provision due to direct physical loss or                     3. Are subject to the Deductible provision of this
    damage caused by or resulting from a Covered                          Endorsement.
    Cause of Loss to property at the location in which                 Additional Costs
    you are a tenant, and you cannot legally remove
    tenant’s improvements and betterments, we will                     You may extend the insurance provided by this
    extend Business Personal Property coverage or if                   Coverage Form to pay for Additional Costs as a
    written under a separate limit of insurance your                   result of direct physical loss or damage to buildings
    Tenant’s Improvements and Betterments coverage                     at described premises caused by or resulting from a
    to apply to the unamortized value of tenant’s                      Covered Cause of Loss.
    improvements and betterments that remain and that                  1. Additional Costs mean only the following neces-
    you were forced to abandon.                                            sary additional expenses you have paid over
    The most we will pay for loss under this Additional                    and above the estimated completed cost of any
    Coverage is the limit shown in the Schedule.                           building or structure covered by this Coverage
                                                                           Extension:
    This Additional Coverage is included within the
    Business Personal Property or if written separately,                   a. Additional real estate broker fees or
    the Tenant’s Improvements and Betterments Limit of                          commission;
    Insurance shown in the Declarations.                                   b. Additional architect, engineering and
    Water Damage, Other Liquids, Powder Or Molten                               consulting fees other than fees and costs
    Material Damage                                                             billed by and payable to independent or
                                                                                public adjusters or any of their affiliated
    If loss or damage caused by or resulting from                               entities;
    covered water or other liquid, powder or molten
    material occurs, we will also pay the cost to tear out                 c. Additional legal or accounting fees; and
    and replace any part of the building or structure to                   d. Additional advertising and promotional
    repair damage to the system or appliance from                             expenses.
    which the water or other substance escapes.                        2. This Coverage Extension does not apply to:
    We will not pay the cost to repair any defect that
                                                                           a. Claim Expenses; or
    caused the loss or damage, but we will pay the cost
    to repair or replace damaged parts of fire extinguish-                b. Ordinance Or Law.
    ing equipment if the damage:                                       3. We will pay any covered loss of Additional Costs
    1. Results in discharge of any substance from an                      only for that period of time that:
         automatic fire protection system; or                             a. Begins on the date of the Covered Cause of
   2. Is directly caused by freezing.                                         Loss; and
E. Paragraph A.6. Coverage Extensions does not                            b. Ends on the date when the property at the
   apply and is replaced by the following:                                    described premises should be repaired,
                                                                              rebuilt or replaced with reasonable speed
    Coverage Extensions                                                       and similar quality.
    In addition to the Limits of Insurance of SECTION I                   The most we will pay under this Coverage
    — PROPERTY, you may extend the insurance
                                                                          Extension is the limit shown in the Schedule.
    provided by this policy as provided below.
                                                                       Appurtenant Structures
    Except as otherwise provided, the following
    Coverage Extensions apply to property located in or                1. When there is Building Limit of Insurance shown
    on the building described in the Declarations or in                   in the Declarations at the described premises,
    the open (or in a vehicle) within 1,000 feet of the                   you may extend the insurance provided by this
    described premises.                                                   Coverage Form to apply to direct physical loss
                                                                          or damage to incidental appurtenant structures
    Unless otherwise stated in this Endorsement or in a                   within 1,000 feet of the described premises,
    specific Coverage Extension, Coverage Extensions:                     caused by or resulting from a Covered Cause of
    1. Are in addition to the Building and Business                       Loss.
        Personal Property Limits of Insurance shown in                 2. When there is a Business Personal Property
        the Declarations;                                                 Limit of Insurance shown in the Declarations at
                                                                          the described premises, you may extend the
                                                                          insurance provided by this Coverage Form to
                                                                          apply to direct physical loss or damage to
                                                                          Business Personal Property within incidental
                                                                          appurtenant structures within 1,000 feet of the
                                                                          described premises, caused by or resulting from
                                                                          a Covered Cause of Loss.


Copyright, 2017 Selective Insurance Company of America. All rights reserved.                              BP 72 46 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permissions.                    Page 12 of 27
                                                              INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 183 of 320

    3. Incidental appurtenant structures include stor-                 2. Your failure to perform the routine maintenance
         age buildings, carports, garages and similar                       or repair necessary to keep a sewer or drain free
         structures which have not been specifically                        from obstructions.
         described in the Declarations.                                The most we will pay for loss or damage to any
    The most we will pay for loss or damage under this                 combination of Covered Property, Business Income
    Coverage Extension for any combination of loss or                  and Extra Expense under this Coverage Extension
    damage to Building and Business Personal Property                  is the limit shown in the schedule.
    is the limit shown in the Schedule.                                This Coverage Extension is not flood insurance.
    Arson, Theft and Vandalism Rewards                                 We will not pay for direct physical loss or damage
    (This provision does not apply in New York)                        from water that backs up or overflows from a sewer,
                                                                       drain or sump pump caused by any flood whether or
    We will pay for rewards given to any person or                     not the flood contributes concurrently or in any
    persons other than you; your officers; your partners               sequence to the loss. This applies regardless of the
    or “members”; your “managers”; your employees; or                  proximity of the flood to Covered Property. Flood
    public police, or fire officials for information leading           includes the accumulation of surface water, waves,
    to a conviction in connection with:                                tides, tidal waves, overflow of streams or other
    1. A fire loss to the described premises caused by                 bodies of water, or their spray, all whether driven by
         arson;                                                        wind or not that enters the sewer or drain system.
    2. An actual or attempted theft of “money”,                        Blanket Additional Coverage
         “securities”, or Covered Property; or                         You may extend the insurance provided by this
    3. A vandalism loss to the described premises.                     Coverage Form to apply to a Blanket Additional
                                                                       Coverage Limit of Insurance, which applies at each
    The most we will pay under this Coverage Extension
                                                                       described premises to the sum of all covered losses
    is the limit shown in the Schedule, or the amount of
                                                                       under the coverages described below. You may
    the claim, whichever is less. This is the most we will
                                                                       allocate this limit among the coverages as you
    pay regardless of the number of persons who
                                                                       desire.
    provided information.
                                                                       The most we will pay for loss or damage to any
    Back-Up Of Sewers And Drains
                                                                       combination of Covered Property, Business Income
    You may extend the insurance provided by this                      and Extra Expense under the Blanket Additional
    Coverage Form to pay for direct loss or damage                     Coverage is the limit shown in the Schedule.
    caused by:
                                                                       The Blanket Additional Coverage consists of the
    1. Water or waterborne material which backs up                     following coverages:
         through or overflows or is otherwise discharged
                                                                       1. Accounts Receivable
         from a sewer or drain; or
                                                                          Within the Blanket Additional Coverage Limit of
    2. Water or waterborne material which overflows or
                                                                          Insurance, we will pay for direct physical loss or
         is otherwise discharged from a sump, sump
                                                                          damage to your records of “accounts receivable”
         pump or related equipment, even if the overflow
                                                                          at the described premises caused by or resulting
         or discharge results from mechanical breakdown
                                                                          from a Covered Cause of Loss.
         of a sump pump or its related equipment.
                                                                          For “accounts receivable” not at the described
    For purposes of this Coverage Extension, drain does
                                                                          premises, the most we will pay is up to the limit
    not include a roof drain, gutter, downspout or similar
                                                                          shown in the Schedule unless you give us
    above ground drainage fixture or equipment.
                                                                          written notice within 10 days after removal of
    With respect to Paragraph 2. above, we will not pay                   your records of “accounts receivable” because
    the cost of repairing or replacing a sump pump or its                 of imminent danger of loss. We will pay for loss
    related equipment in the event of mechanical                          while they are:
    breakdown.
                                                                          a. At a safe place away from your described
    This Coverage Extension does not apply to loss or                          premises.
    damage resulting from:
                                                                           b. Being taken to and returned from that place.
    1. Your failure to keep a sump pump or its related
                                                                           This off-premises “accounts receivable” limit is
         equipment in proper working condition; or
                                                                           included in and not in addition to the Blanket
                                                                           Additional Coverage limit.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                               BP 72 46 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permissions.                     Page 13 of 27
                                                               INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 184 of 320

        Paragraph B. Exclusions in Section I —                             Paragraph B. Exclusions in Section I —
        Property does not apply to this Coverage                           Property is replaced by the following:
        Extension except for:                                              a. Of the exclusions contained in Paragraph
        a. Governmental Action;                                               B.1. in Section I — Property, only the
        b. Nuclear Hazard;                                                    following apply:
        c. War and Military Action;                                            (1) Earth Movement;
        d. Dishonesty;                                                         (2) Governmental Action;
        e. False Pretense;                                                     (3) Nuclear Hazard;
        f.   Weather Conditions;                                               (4) War And Military Action; and
        g. Acts or Decisions;                                                  (5) Water.
        h. Negligent Work; and                                             b. The following exclusions are added:
        i.   Accounts Receivable Exclusion.                                   We will not pay for loss or damage caused
                                                                              by or resulting from:
    2. Electronic Information Systems
                                                                              (1) The disconnecting of any refrigeration,
       Within the Blanket Additional Coverage Limit of                            cooling or humidity control systems from
       Insurance, we will pay for direct physical loss of                         the source of electrical power;
       or damage to your “computer(s)” and “electronic
       data”.                                                                 (2) The shutting off of any switch or other
                                                                                  device used to control the flow of
       This Coverage Extension is subject to the                                  electric power or current;
       provisions of the Electronic Information Systems
       Coverage Endorsement BP 70 27 attached to                              (3) The inability of an electrical utility
       this policy.                                                               company, your stationary heating plant
                                                                                  or any other power source to provide
    3. Spoilage                                                                   sufficient heat or power due to:
       Within the Blanket Additional Coverage Limit of                             (i) Lack of fuel;
       Insurance, when a Business Personal Property
       Limit is shown in the Declarations for the                                  (ii) Lack of capacity to make enough
       described premises, you may extend the insur-                                    heat or power;
       ance provided by this Coverage Form to apply to                             (iii) Order of the government.
       direct loss or damage to “perishable stock”                             (4) Breaking of any glass that is a per-
       caused by:                                                                  manent part of any refrigeration, cooling
       a. A change in temperature or humidity result-                              or humidity control system.
           ing from mechanical breakdown or mechani-                      “Perishable Stock” means personal property:
           cal failure of refrigerating, cooling or
           humidity control apparatus or equipment at                     1. Maintained under controlled temperature or
           the described premises;                                            humidity conditions for its preservation; and
       b. Contamination by a refrigerant only while the                   2. Susceptible to loss or damage if the
           refrigerating apparatus or equipment is at                         controlled temperature or humidity con-
           the described premises; or                                         ditions change.
       c. Power Outage, meaning change in temper-                      4. Valuable Papers and Records - Cost of
           ature or humidity resulting from complete or                   Research
           partial interruption of electrical power, either               Within the Blanket Additional Coverage Limit of
           on or off the described premises due to                        Insurance, we will pay for direct physical loss or
           conditions beyond your control.                                damage to your “valuable papers and records”
       We will not pay for loss or damage to                              or those in your care, custody or control at the
       “perishable stock” located:                                        described premises caused by or resulting from
                                                                          a Covered Cause of Loss. This Coverage
        a. On buildings;                                                  Extension includes the cost to research, replace,
        b. In the open; or                                                or restore the lost information on lost or dam-
        c. In vehicles.                                                   aged “valuable papers and records”, for which
                                                                          duplicates do not exist.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                              BP 72 46 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permissions.                    Page 14 of 27
                                                              INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 185 of 320

        For “valuable papers and records” not at the                   Building Owner - Tenant Move Back Expenses
        described premises, the most we will pay is the                1. You may extend the insurance provided by this
        limit shown in the Schedule. This off-premises                     Coverage Form to apply to expenses you incur
        “valuable papers and records” limit is included in                 as building owner to move tenants back into a
        and not in addition to the Blanket Additional                      described premises that was previously vacated
        Coverage limit.                                                    due to temporary untenantability caused by
        Loss or damage to “valuable papers and                             direct physical loss or damage by a Covered
        records” will be valued at the cost of restoration                 Cause of Loss.
        or replacement of the lost or damaged                          2. We will pay only for the following move back
        information. To the extent that the contents of                    expenses that are documented, reasonable and
        the “valuable papers and records” are not                          necessary:
        restored, the “valuable papers and records” will
        be valued at the cost of replacement with blank                    a. Packing, insuring and transporting Business
        materials of substantially identical type.                             Personal Property;
        Paragraph B. Exclusions in Section I —                             b. Re-establishing electric utility and com-
        Property does not apply to this Coverage                               munication services, less any refunds due
        Extension except for:                                                  tenants from discontinued services;
        a. Governmental Action;                                            c. Assembly and setting up fixtures and
                                                                               equipment; or
        b. Nuclear Hazard;
                                                                           d. Unpacking and reshelving “stock” and
        c. War and Military Action;                                            supplies.
        d. Dishonesty;                                                 3. We will pay only for move back expenses
        e. False Pretense;                                                 incurred within 60 days of the date that the
        f.   Errors Or Omissions;                                          portion of the building rented by your tenant has
                                                                           been repaired or rebuilt and is ready for
        g. Weather Conditions;                                             occupancy.
        h. Acts or Decisions; and                                      4. If your tenants have valid and collectible
        i.   Negligent Work.                                               insurance for move back expenses, we will pay
                                                                           only for the amount in excess of the amount
    Building Owner - Leasehold Interest
                                                                           payable from such other insurance.
    1. You may extend the insurance provided by this
                                                                       The most we will pay for move back expenses under
        Coverage Form to apply to loss of rental income
                                                                       this Coverage Extension is the limit shown in the
        in the event that your tenant(s) cancel their
        lease(s) in a described premises due to                        Schedule.
        untenantability caused by direct physical loss or              Claim Expenses
        damage by a Covered Cause of Loss.                             You may extend the insurance provided by this
    2. Loss of Rental Income does not include:                         Coverage Form to apply to necessary and reason-
                                                                       able expenses you incur at our specific request to
         a. Prepaid Rent;
                                                                       assist us in:
         b. Security and other deposits made by
                                                                       1. The investigation of a claim or suit; or
             tenants;
                                                                       2. The determination of the amount of loss, such
         c. Insurance, taxes or other payments you
                                                                          as taking inventory or auditing business records.
             made on behalf of the tenants.
                                                                       We will not pay for:
    3. We will pay only for loss of rental income that
        you sustain after tenantability is restored and                1. Any expenses incurred, directed or billed by or
        until the earlier of:                                               payable to attorneys, insurance adjusters or
        a. The date you lease the premises to another                       their associates or subsidiaries.
             tenant;                                                   2. Any costs incurred due to the Loss Condition -
                                                                            Appraisal.
        b. 12 months immediately following the “period
             of restoration”; or                                       3. Any expenses incurred, directed or billed by or
                                                                            payable to insurance agents or brokers or their
        c. The normal expiration date of the cancelled
                                                                            associates or subsidiaries.
             lease(s).
                                                                       The most we will pay under this Coverage Extension
    The most we will pay for loss of rental income under
                                                                       is the limit shown in the Schedule.
    this Coverage Extension is the limit shown in the
    Schedule.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                              BP 72 46 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permissions.                    Page 15 of 27
                                                              INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 186 of 320

    Commercial Tools and Small Equipment                                           (c) There is visible evidence that
    1. You may extend the insurance provided by this                                   removal was accomplished by force.
       Coverage Form to apply to direct physical loss                  4. The most we will pay for any loss or damage to
       or damage to commercial tools and small                            any combination of Covered Property, Business
       equipment including communication devices and                      Income and Extra Expense under this Coverage
       diagnostic equipment usual to your business                        Extension is the limit shown in the Schedule but
       operations which are:                                              not more than $1,000 for any one tool and not
       a. Your property;                                                  more than $2,500 for any one tool box or piece
                                                                          of small equipment.
       b. The property of others in your care, custody
            or control; or                                             Computer Fraud
       c. The property of your employees. Damage to                    If a limit of insurance is shown in the Declarations for
            the property of your employees is limited to               Computer Fraud, you may extend the insurance
            while on your premises                                     provided by this Coverage Form to apply to
                                                                       Computer Fraud.
       but only if such loss or damage is caused by or
       results from a Covered Cause of Loss or is                      This Coverage Extension is subject to the provisions
       caused by flood, earthquake or landslide.                       of the Computer Fraud Endorsement BP 72 25
                                                                       attached to this policy.
    2. In addition to the items listed within Property
       Not Covered, we will not pay for any loss to the                The most we will pay under this Coverage Extension
       following property:                                             is the limit shown in the Schedule for any one
                                                                       “occurrence”.
       a. Watercraft        or   watercraft    parts  and
            equipment;                                                 Credit Card Slips
       b. Commercial tools and small equipment that                    We will pay for amounts you are unable to collect
            are permanently mounted to a vehicle,                      due to loss of or damage to credit card slips while
            including trailers;                                        located at the described premises as the result of a
                                                                       Covered Cause of Loss.
       c. Tires or tire tubes, attached or unattached,
            for use with commercial tools and small                    It is your responsibility to demonstrate the amount of
            equipment, unless the loss or damage is                    the loss under this Coverage Extension. If you are
            caused by “theft”, malicious mischief, or the              unable to conclusively demonstrate the amount of
            result of a “specified cause of loss”; or                  loss, the amount of the loss will be determined as
                                                                       follows:
       d. Any property while underground, airborne or
            waterborne.                                                1. If you have been in business for more than
                                                                             twelve months at the location of the loss,
    3. We will not pay for any loss caused by or                             one-thirtieth (1/30) of the average monthly
       resulting from:                                                       amount of credit card slips will be considered as
       a. Any repair, adjusting, servicing, testing or                       average daily credit card slips for that location.
            maintenance process unless fire or explo-                        The twelve months immediately preceding the
            sion ensues, then only for the loss caused                       discovery of the loss will be used to determine
            by such ensuing fire or explosion;                               the average monthly amount.
       b. “Theft” from an unattended vehicle including                 2. If you have been in business for less than twelve
            loss:                                                            months at the location of the loss, the average
            (1) From inside a vehicle, including trailers                    daily credit card slips shall be one-thirtieth (1/30)
                 or from a permanently mounted toolbox,                      of the average monthly amount of credit card
                 except when:                                                slips for the number of months you have been in
                                                                             business at that location.
                (a) Securely locked;
                                                                       3. The average daily credit card slips will be
                (b) There is visible evidence that entry
                                                                             multiplied by the number of days for which slips
                    was forced; and
                                                                             are lost to determine the amount of the loss
                (c) Its windows were fully closed; or                        subject to the maximum limit indicated below.
            (2) While items are placed on the exterior of              The most we will pay as a result of loss or damage
                an unattended vehicle, including trailers,             to credit card slips under this Coverage Extension is
                unless the item:                                       the limit shown in the Schedule.
                (a) Was secured;
                (b) Was protected by privacy locks; and




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                                  BP 72 46 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permissions.                        Page 16 of 27
                                                              INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 187 of 320

    Deferred Payments                                                  Expediting expenses include overtime wages and
    You may extend the insurance provided by this                      the extra cost of express or other rapid means of
    Coverage Form to cover your interest in lost or                    transportation.
    damaged personal property, caused by or resulting                  Expediting expenses do not include expenses you
    from a Covered Cause of Loss, sold by you under a                  incur for the temporary rental of property or
    conditional sale or trust agreement or any                         temporary replacement of damaged property.
    installment or deferred payment plan after delivery to             The most we will pay under this Coverage Extension
    buyers.                                                            is the limit shown in the Schedule.
    The most we will pay for loss or damage under this                 Fine Arts
    Coverage Extension is the limit shown in the
    Schedule.                                                          You may extend the insurance provided by this
                                                                       Coverage Form to apply to fine arts.
    When loss occurs and the buyer continues to pay
    you, there will be no loss payment.                                This Coverage Extension is subject to the provisions
                                                                       of the Fine Arts Endorsement BP 72 27 attached to
    In the event of loss or damage covered by this                     this policy.
    Coverage Extension:
                                                                       The most we will pay for loss or damage under this
    1. When a total loss to that property occurs,                      Coverage Extension is the limit shown in the
          deferred payments are valued on the amount                   Schedule for any one item of fine art and the limit
          shown on your books as due from the buyer.                   shown in the Schedule for any one occurrence.
    2. When a partial loss to that property occurs and                 Fire Department Service Charge
          the buyer refuses to continue payment, forcing
          you to repossess, deferred payments are valued               When the Fire Department is called to save or
          as follows:                                                  protect Covered Property from direct physical loss or
                                                                       damage caused by or resulting from a Covered
          a. If the realized value of the repossessed                  Cause of Loss, we will pay for your liability for fire
              property is greater than or equal to the                 department service charges:
              amount shown on your books as due from
              the buyer, we will make no payment; but                  1. Assumed by contract or agreement prior to loss;
                                                                           or
          b. If the realized value of the repossessed
               property is less than the amount shown on               2. Required by local ordinance.
               your books as due from the buyer, we will               The most we will pay under this Coverage Extension
               pay the difference.                                     is the limit shown in the Schedule. The limit shown in
    Employee Theft (including Employee Benefit                         the Schedule is the most we will pay regardless of
    Plans)                                                             the number of responding fire departments or fire
                                                                       units and the number or type of services performed.
    If a limit of insurance is shown in the Declarations for
    Employee Theft, you may extend the insurance                       Fire Extinguisher Systems Recharge Expense
    provided by this Coverage Form to apply to                         1. We will pay:
    Employee Theft.                                                       a. The lesser of the cost to recharge or replace
    This Coverage Extension is subject to the provisions                       your fire extinguishers and fire extinguishing
    of the Employee Theft Endorsement BP 72 24                                 systems (including hydrostatic testing if
    attached to this policy.                                                   needed) if they are discharged on or within
    The most we will pay under this Coverage Extension                         1,000 feet of the described premises; and
    is the limit shown in the Schedule for any one                        b. For loss or damage to Covered Property if
    “occurrence”.                                                              such loss or damage is the result of an
    Expediting Expenses                                                        accidental discharge of chemicals from a fire
                                                                               extinguisher or a fire extinguishing system.
    You may extend the insurance provided by this
    Coverage Form to apply to necessary and                            2. No coverage will apply if the fire extinguishing
    reasonable expenses you incur to make temporary                       system is discharged during installation or
    repairs, expedite permanent repairs, or expedite                      testing.
    permanent replacement, at the described premises if                3. The most we will pay under this Coverage
    the described premises has sustained direct physi-                    Extension is the actual cost/loss sustained.
    cal loss or damage causes by a Covered Cause of
    Loss.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                               BP 72 46 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permissions.                     Page 17 of 27
                                                               INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 188 of 320

    Forgery Or Alterations                                                 b. At any temporary storage location you do
    If a limit of insurance is shown in the Schedule for                      not own, lease or operate; or
    Forgery Or Alteration, you may extend the insurance                   c. While in transit;
    provided by this Coverage Form to apply to Forgery                    but only if such loss or damage is caused by or
    Or Alterations.                                                       results from a Covered Cause of Loss or is
    This Coverage Extension is subject to the provisions                  caused by flood, earthquake or landslide.
    of the Forgery Or Alterations Endorsement BP 72 68                 2. “Installation property” means your property and
    attached to this policy.                                              property of others for which you are liable or in
    The most we will pay under this Coverage Extension                    which you have an interest, which is intended for
    is the limit shown in the Schedule for any one                        installation, such as, but not limited to materials,
    “occurrence”.                                                         supplies, fixtures, machinery and equipment and
    Funds Transfer Fraud                                                  including labor or services furnished in
                                                                          connection with the installation.
    If a limit of insurance is shown in the Schedule for
    Funds Transfer Fraud, you may extend the                           3. This Coverage Extension does not apply to
    insurance provided by this Coverage Form to apply                     Commercial Tools and Small Equipment which
    to Funds Transfer Fraud.                                              is covered under the Commercial Tools and
                                                                          Small Equipment Coverage Extension.
    This Coverage Extension is subject to the provisions
    of the Funds Transfer Fraud Endorsement BP 72 26                   4. The most we will pay for any loss or damage to
    attached to this policy.                                              any combination of Covered Property, Business
                                                                          Income and Extra Expense under this Coverage
    The most we will pay under this Coverage Extension                    Extension is the limit shown in the Schedule.
    is the limit shown in the Schedule for any one
    “occurrence”.                                                      Lock Replacement Coverage
    Glass Expenses                                                     We will pay for the cost to replace locks necessitated
                                                                       by the theft of keys from your premises.
    In the event direct physical loss or damage to
    Covered Property caused by or resulting from a                     The most we will pay for loss under this Coverage
    Covered Cause of Loss results in loss or damage to                 Extension is the limit shown in the Schedule.
    building glass, we will pay for glass expenses                     Each loss for lock replacement covered by this
    incurred to:                                                       Coverage Extension is subject to a $50 deductible.
    1. Repair and replace frames immediately encas-                    Loss Payment on Merchandise Sold
        ing and contiguous to such glass when neces-                   You may extend the coverage that applies to your
        sary because of such damage;                                   Business Personal Property to cover direct physical
    2. Install temporary plates in or board up openings                loss or damage to merchandise that you have sold
        containing such glass when necessary because                   but not yet delivered caused by or resulting from a
        of unavoidable delay in repairing or replacing                 Covered Cause of Loss.
        such damaged glass;                                            The basis of the valuation of such merchandise shall
    3. Remove or replace any obstructions other than                   be the price paid by the customer to the insured, not
        window displays, when necessary in replacing                   to exceed the amount for which the insured is legally
        such damaged glass, lettering or ornamentation;                liable.
        and                                                            This Coverage Extension is included within the
    4. Repair or replace damage to or destruction of                   Business Personal Property Limit of Insurance
        the lettering and ornamentation of glass includ-               shown in the Declarations for each described
        ing loss caused by chemicals accidentally or                   premises.
        maliciously applied.
    This Coverage Extension is included within the
    Building and/or Business Personal Property Limit of
    Insurance shown in the Declarations.
    Installation Property
    1. You may extend the insurance provided by this
        Coverage Form to apply to direct physical loss
        or damage to “installation property” while:
        a. At a premises, other than a described prem-
            ises, where you or subcontractors working
            for you are performing operations;




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                                BP 72 46 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permissions.                      Page 18 of 27
                                                              INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 189 of 320

    Mobile Equipment                                                          (1) Whether acting alone or in collusion with
    You may extend the insurance provided by this                                  other persons; or
    Coverage Form to apply to direct physical loss or                         (2) While performing services for you or
    damage to your mobile equipment such as fork lifts,                            otherwise.
    lawn mowers, electric carts, tractors and similar                     b. Loss that is an indirect result of an
    vehicles, which are used principally on the described                     “occurrence” covered by this Coverage
    premises to service the premises or your business                         Extension including, but not limited to loss
    caused by or resulting from a Covered Cause of                            resulting from:
    Loss.
                                                                              (1) Your inability to realize income that you
    This Coverage Extension does not apply to vehicles                             would have realized had there been no
    which are licensed for use on public roads, not                                loss of or damage to “money” or
    principally kept on the described premises or insured                          “securities”;
    elsewhere.
                                                                              (2) Payment of damages of any type for
    The most we will pay for loss or damage to any                                 which you are legally liable;
    combination of Covered Property, Business Income
    and Extra Expense under this Coverage Extension                           (3) Payment of costs, fees or other
    is the limit shown in the Schedule.                                            expenses you incur in establishing
                                                                                   either the existence or the amount of
    Money and Securities                                                           loss under this insurance.
    1. We will pay for loss of “money” and “securities”:                  c. Loss resulting from accounting or arith-
       a. Inside the “premises” or “banking premises”:                        metical errors or omissions.
           (1) Resulting directly from “theft” committed                  d. Loss resulting from the giving or sur-
               by a person present inside such “prem-                         rendering of property in any exchange or
               ises” or “banking premises”; or                                purchase.
           (2) Resulting directly from disappearance or                   e. Loss of property contained in any money
               destruction.                                                   operated device unless the amount of
           The most we will pay for loss in any one                           “money” deposited in it is recorded by a
           “occurrence” is the limit shown in the                             continuous recording instrument in the
           Schedule.                                                          device.
       b. Outside the “premises” in the care and                          f. Fees, costs and expenses incurred by you
           custody of a “messenger” or an armored                             which are related to any legal action.
           motor vehicle company resulting directly                    5. You must keep records of all “money” and
           from “theft”, disappearance or destruction.                    “securities” so we can verify the amount of any
           The most we will pay for loss in any one                       loss or damage.
           “occurrence” is the limit shown in the                      Money Orders and Counterfeit Money
           Schedule.                                                   We will pay for loss resulting directly from your
    2. For purposes of this Coverage Extension, an                     having accepted in good faith, in exchange for
       “occurrence” means:                                             merchandise “money” or services:
        a. An individual act or event;                                 1. Money orders issued by any post office, express
        b. The combined total of all separate acts or                      company or bank that are not paid upon
             events whether or not related; or                             presentation; or
        c. A series of acts or events whether or not                   2. “Counterfeit money” that is acquired during the
             related;                                                      regular course of business.
        committed by a person acting alone or in                       This Coverage Extension does not cover:
        collusion with other persons, or not committed                 1. Acts by you, your partners or “members” or of
        by any person, during the Policy Period shown                      “employees”, “managers”, directors, trustees or
        in the Declarations.                                               authorized representatives:
    3. This Coverage Extension does not cover:                             a. Whether acting alone or in collusion with
       a. Acts by you, your partners or “members” or                           other persons; or
           of “employees”, “managers”, directors, trus-                    b. While performing services for you or
           tees or authorized representatives:                                 otherwise;




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                              BP 72 46 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permissions.                    Page 19 of 27
                                                              INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 190 of 320

    2. Loss that is an indirect result of an “occurrence”              2. When a Business Personal Property Limit of
        covered by this Coverage Extension including,                     Insurance is shown in the Declarations, you may
        but not limited to loss resulting from:                           extend the insurance that applies to Your
        a. Your inability to realize income that you                      Business Personal Property to apply to that
            would have realized had there been no loss                    property at any location you acquire other than
            of or damage to “money” or “securities”;                      at fairs or exhibitions.
        b. Payment of damages of any type for which                       The most we will pay for loss or damage under
            you are legally liable;                                       this Coverage Extension is the limit shown in the
                                                                          Schedule for each newly acquired property.
        c. Payment of costs, fees or other expenses
            you incur in establishing either the existence             3. Insurance under this Coverage Extension for
            or the amount of loss under this insurance.                   each newly acquired or constructed property will
                                                                          end when any of the following first occurs:
    3. Loss resulting from accounting or arithmetical
        errors or omissions.                                               a. This policy expires;
    4. Loss resulting from the giving or surrendering of                   b. The number of days shown in the Schedule
        property in any exchange or purchase.                                 after you acquire or begin to construct the
                                                                              property; or
    5. Loss of property contained in any money
        operated device unless the amount of “money”                       c. You report values to us.
        deposited in it is recorded by a continuous                        We will charge you additional premium for
        recording instrument in the device.                                values reported from the date construction
    6. Fees, costs and expenses incurred by you which                      begins or you acquire the property.
        are related to any legal action.                               Non-Owned Detached Trailers
    For purposes of this Coverage Extension, an                        1. When a Business Personal Property Limit of
    “occurrence” means:                                                   Insurance is shown in the Declarations at the
    1. An individual act or event;                                        described premises, you may extend the
                                                                          insurance provided under this Coverage Form to
    2. The combined total of all separate acts or events                  apply to direct physical loss or damage to
       whether or not related; or                                         trailers or semi-trailers that you do not own
    3. A series of acts or events whether or not related;                 caused by a Covered Cause of Loss, provided
                                                                          that:
    committed by a person acting alone or in collusion
    with other persons, or not committed by any person,                   a. The trailer or semi-trailer is used in your
    during the Policy Period shown in the Declarations.                        business;
    The most we will pay for any one loss under this                      b. The trailer or semi-trailer is in your care,
    Coverage Extension is the limit shown in the                               custody or control at the described
    Schedule.                                                                  premises; and
    Newly Acquired or Constructed Property                                c. You have a contractual responsibility to pay
                                                                               for loss or damage to the trailer or semi-
    1. When a Building Limit of Insurance is shown in
       the Declarations, you may extend the insurance                          trailer.
       that applies to Building to apply to:                           2. We will not pay for loss or damage that occurs:
       a. Your new buildings while being built on the                     a. While the trailer or semi-trailer is attached to
           described premises; and                                            any motor vehicle or motorized conveyance,
                                                                              whether or not the motor vehicle or motor-
       b. Buildings you acquire at premises, other
                                                                              ized conveyance is in motion; or
            than the described premises, intended for:
                                                                          b. During hitching or unhitching operations, or
            (1) Similar use as the building described in
                                                                              when a trailer or semi-trailer becomes
                the Declarations; or
                                                                              accidentally unhitched from a motor vehicle
             (2) Use as a warehouse.                                          or motorized conveyance.
        The most we will pay for loss or damage under                  3. The most we will pay for loss or damage to any
        this Coverage Extension is the limit shown in the                 combination of Covered Property, Business
        Schedule for each newly acquired property.                        Income and Extra Expense under this Coverage
                                                                          Extension is the limit shown in the Schedule.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                               BP 72 46 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permissions.                     Page 20 of 27
                                                              INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 191 of 320

    4. This insurance applies in excess over the                       4. Paved surfaces, including but not limited to
       amount due (whether you can collect on it or                       bridges, roads, walks, foot and cart bridges,
       not) from any other insurance covering such                        patios and parking lots;
       property.                                                       5. Playground equipment;
    Off Premises Utility Services - Direct Damage                      6. Radio and television receiving equipment
    You may extend the insurance provided by this                         including loss or damage to your radio and
    Coverage Form to apply to loss or damage to                           television antennas, satellite dishes and similar
    Covered Property caused by the interruption of                        audio/visual receiving equipment, their lead-in
    services to the described premises. The interruption                  wiring, masts or towers;
    must result from direct physical loss or damage by a               7. Outdoor tents, canopies, and awnings of fabric
    Covered Cause of Loss to the following types of                       or slate construction not attached to a building
    property not located on the described premises:                       and located on your described premises;
    1. Water Supply Services meaning the following                     8. Ornamental Gardens. However, loss or damage
        types of property supplying water to the                          caused by weight of ice, snow or sleet is not
        described premises:                                               covered;
        a. Pumping stations; and                                       9. Hardscape landscaping consisting of masonry or
       b. Water mains.                                                    stone bridges, walks, patios, retaining walls or
    2. Communication Supply Services, meaning                             similar surfaces or wooden landscaping bridges,
       property supplying communication services,                         permanent objects whose primary function is
       including telephone, radio, microwave or                           decoration, benches, statues, fountains, monu-
       television services to the described premises,                     ments and gazeboes or similar structures; and
       such as:                                                        10. Outdoor artwork and decorative objects.
       a. Communication transmission lines, including                  However, this Coverage Extension does not apply to
            optic fiber transmission lines;                            loss or damage caused by freezing or thawing.
        b. Coaxial cables; and                                         The most we will pay including debris removal
       c. Microwave radio relays except satellites.                    expense, for loss or damage to any combination of
                                                                       Covered Property, Business Income and Extra
    3. Power Supply Services, meaning the following                    Expense, under this Coverage Extension is the limit
       types of property supplying electricity, steam or               shown in the Schedule.
       gas to the described premises:
                                                                       Outdoor Trees, Shrubs and Plants
        a. Utility generating plants;
                                                                       You may extend the insurance provided by this
        b. Switching stations;                                         Coverage Form, including debris removal expense,
        c. Substations;                                                to apply to loss of your outdoor trees, shrubs and
                                                                       plants, caused by or resulting from a Covered Cause
        d. Transformers; and
                                                                       of Loss other than windstorm, hail, or weight of
       e. Transmission lines.                                          snow, ice or sleet.
    The most we will pay for loss or damage under this                 The most we will pay for loss or damage under this
    Coverage Extension is the limit shown in the                       Coverage Extension is the limit shown in the
    Schedule.                                                          Schedule, but not more than $2,500 for any one
    Outdoor Property                                                   tree, shrub or plant.
    You may extend the insurance provided by this                      Personal Effects
    Coverage Form to apply to direct physical loss or                  You may extend the insurance that applies to Your
    damage, including debris removal expense, to the                   Business Personal Property to apply to direct
    following outdoor property owned or leased by you                  physical loss or damage to personal effects owned
    caused by or resulting from a Covered Cause of                     by you, your officers, your partners or “members”,
    Loss:                                                              your “managers” or your employees caused by or
    1. Outdoor fences;                                                 resulting from a Covered Cause of Loss.
    2. Outdoor signs and flagpoles whether or not                      The most we will pay for loss or damage under this
       attached to buildings;                                          Coverage Extension is the limit shown in the
                                                                       Schedule.
    3. Outdoor lights, whether or not attached to
       buildings;                                                      Each loss for personal effects owned by any one
                                                                       individual is subject to a $100 deductible.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                              BP 72 46 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permissions.                    Page 21 of 27
                                                              INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 192 of 320

    Property in Transit (including F.O.B. Shipments)                   3. Newly Acquired or Constructed Property;
    1. You may extend the insurance provided by this                   4. Personal Effects;
       Coverage Form to apply to direct physical loss                  5. “Portable Computers”;
       or damage to personal property used in your
       business that is in transit at your risk more than              6. Property In Transit;
       1,000 feet from the described premises caused                   7. Salesperson’s Samples; and
       by or resulting from a Covered Cause of Loss or
                                                                       8. Property outside of the Coverage Territory.
       caused by flood, earthquake or landslide.
                                                                       which are covered under separate Coverage
       We cover property shipped:                                      Extensions.
       a. By any type of carrier you do not own, lease,                The most we will pay for loss or damage to any
           or operate; or                                              combination of Covered Property, Business Income
       b. In or on any vehicle you own, lease, or                      and Extra Expense under this Coverage Extension
           operate.                                                    is the limit shown in the Schedule.
    2. We will also pay for loss or damage to property                 Personal Property At Unnamed Premises -
       you ship on a F.O.B., meaning Free on Board,                    Outside the Coverage Territory
       basis if you cannot collect the loss from the                   You may extend the insurance provided by this
       consignee. But we will only pay the amount of                   Coverage Form to apply to direct physical loss or
       your interest in the property.                                  damage to Business Personal Property and
    3. This Coverage Extension does not apply to:                      Personal Property of Others while at an “unnamed
       a. Personal Property At Unnamed Premises -                      premises” caused by or resulting from a Covered
           Within the Coverage Territory;                              Cause of Loss.
         b. Salesperson’s Samples                                      For this Coverage Extension, “unnamed premises”
                                                                       means locations:
         which are covered under separate Coverage
         Extensions.                                                   1. Owned, leased or operated by you; or
    4. The most we will pay for loss or damage to any                  2. Not owned, leased or operated by you, where
         combination of Covered Property, Business                         Your Business Personal Property or Personal
         Income and Extra Expense under this Coverage                      Property of Others in your care, custody or
         Extension is the limit shown in the Schedule.                     control is located, including fairs, trade shows or
                                                                           exhibitions;.
    Personal Property At Unnamed Premises -
    Within the Coverage Territory                                      that are at worldwide locations outside the Coverage
                                                                       Territory except within any country upon which the
    You may extend the insurance provided by this                      United States government has imposed sanctions,
    Coverage Form to apply to direct physical loss or                  embargoes or any similar prohibition.
    damage to your Business Personal Property and
    Personal Property of Others while at an “unnamed                   This Coverage Extension does not apply to:
    premises” caused by or resulting from a Covered                    1. Commercial Tools and Small Equipment;
    Cause of Loss and for direct loss or damage caused
                                                                       2. Installation Property;
    by flood, earthquake or landslide.
                                                                       3. Newly Acquired or Constructed Property;
    For this Coverage Extension, “unnamed premises”
    means locations:                                                   4. Personal Effects;
    1. Owned, leased or operated by you; or                            5. “Portable Computers”;
    2. Not owned, leased or operated by you, where                     6. Property In Transit except as provided below;
        Your Business Personal Property or Personal                    7. Salesperson’s Samples; and
        Property of Others in your care, custody or
                                                                       8. Property within the Coverage Territory.
        control is located, including fairs, trade shows or
        exhibitions;                                                   The most we will pay for loss or damage to any
                                                                       combination of Covered Property, Business Income
    that are within the Coverage Territory and not
                                                                       and Extra Expense for this Coverage Extension is
    described in the Declarations.
                                                                       the limit shown in the schedule except for Property
    This Coverage Extension does not apply to:                         In Transit which is $5,000.
    1. Commercial Tools and Small Equipment;
    2. Installation Property;




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                                BP 72 46 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permissions.                      Page 22 of 27
                                                              INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 193 of 320

    Salesperson’s Samples                                                      (2) Was protected by privacy locks; and
    1. You may extend the insurance provided by the                            (3) There is visible evidence that removal
        Coverage Form to apply to direct physical loss                             was accomplished by force.
        or damage to samples of your stock in trade                    5. The most we will pay for any loss or damage to
        including containers while:                                        any combination of Covered Property, Business
        a. In the custody of your sales representative,                    Income and Extra Expense under this Coverage
             agent or any employee who travels with                        Extension is the limit shown in the schedule.
             sales samples;                                            Tenant Building and Business Personal Property
        b. In your custody while you are acting as a                   Coverage - Required by Lease
             sales representative; or                                  You may extend the insurance provided by this
        c. In transit between premises that you own,                   Coverage Form to apply to direct physical loss or
             lease or operate and your sales repre-                    damage to Building and Business Personal Property
             sentative;                                                for which you have a contractual responsibility to
        but only if such loss or damage is caused by or                insure caused by or resulting from a Covered
        results from a Covered Cause of Loss.                          Causes of Loss. This includes building fixtures,
                                                                       machinery and equipment that you are contractually
    2. We will not pay for any loss to the following                   responsible to insure.
        property:
                                                                       The most we will pay for loss or damage under this
        a. Property which has been sold;                               Coverage Extension is the limit shown in the
        b. “Money” and “securities”, “valuable papers                  Schedule.
           and records” or “accounts receivable”;                      Theft Loss to Building
        c. Jewelry, precious or semi-precious stones,                  You may extend the coverage that applies to your
           gold, silver, platinum, or other precious                   Business Personal Property to cover loss directly
           metals or alloys;                                           resulting from an act of theft to that portion of a non-
        d. Furs, fur garments or garments trimmed with                 owned building that you occupy.
           fur; or                                                     Unauthorized Business Card Use
       e. Any property while waterborne.                               You may extend the insurance provided by this
    3. The following exclusions set forth in Paragraph                 Coverage Form to apply to loss and related actually
       B. Exclusions in Section I — Property do not                    incurred costs resulting from the theft or unauthor-
       apply:                                                          ized use of your business credit, debit or charge
                                                                       cards issued in your business name and used solely
        a. B.1.b. Earth Movement;
                                                                       for business purposes.
        b. B.1.g. Water;
                                                                       We will not pay for the theft or unauthorized use by
       c. B.2.g. False Pretense;                                       employees of business credit, debit or charge cards
       d. B.2.l.(4) Settling, cracking, shrinking or                   or when such cards have been entrusted to a person
            expansion;                                                 other than the person whose name is on the card.
       e. B.2.l.(7)(a) Dampness or dryness of                          The most we will pay under this Coverage Extension
            atmosphere; and                                            is the limit shown in the Schedule.
       f. B.2.l.(7)(b) Changes in or extremes of                  F. Paragraph B. Exclusions is amended as follows:
            temperature.                                             1. The following is added to Exclusion 1.a.
    4. We will not pay for any loss or damage caused                    Ordinance or Law:
       by “theft” from an unattended vehicle including:                 This exclusion applies except as provided under
       a. Loss from inside a vehicle, including trailers,               the Additional Coverage for Ordinance Or Law.
            or from a permanently mounted exterior                     2. The following is added to Exclusion 1.g. Water:
            toolbox except when:
                                                                           This exclusion applies except as provided under
            (1) Securely locked;                                           the Coverage Extension for Back-Up of Sewers
            (2) There is visible evidence that entry was                   and Drains.
                forced; and
           (3) Its windows were fully closed; or
        b. While items are placed on the exterior of an
           unattended vehicle, including trailers, unless
           the item:
            (1) Was secured;




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                                BP 72 46 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permissions.                      Page 23 of 27
                                                              INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 194 of 320

    3. The following exclusion is added to B.1.:                  H. Paragraph D. Deductibles does not apply and is
        k. Computer Virus or Harmful Code                            replaced by the following:
            Computer virus, harmful code or similar                  1. We will not pay for loss or damage in any one
            instruction introduced into or enacted on a                  occurrence until the amount of loss or damage
            computer system, including “electronic                       exceeds the Deductible shown in the Declara-
            data”, or a network to which it is connected,                tions. We will then pay the amount of loss or
            designed to damage or destroy any part of                    damage in excess of the Deductible up to the
            the system or disrupt its normal operation.                  applicable Limit of Insurance of SECTION I —
                                                                         PROPERTY.
            This exclusion does not apply to the extent
            that coverage is provided under the Elec-                2. Regardless of the amount of the Deductible, the
            tronic Information Systems coverage which                    most we will deduct from any loss or damage
            is part of the Blanket Additional Coverage.                  under the following Coverage Extensions is
                                                                         $250:
G. Paragraph C. Limits Of Insurance is amended as
   follows:                                                              a. Blanket Additional Coverage except for
                                                                             Spoilage. Deductible shown in the Declara-
    1. Paragraph C.2. is deleted and does not apply.                         tions applies to Spoilage;
    2. Paragraph C.5. Business Personal Property                           b. Commercial Tools and Small Equipment;
       Limit - Seasonal Increase does not apply and
       is replaced by the following:                                       c. Computer Fraud;
       a. Subject to meeting the requirements                              d. Deferred Payments;
            outlined in Paragraph b. below, the Limit of                   e. Employee Theft;
            Insurance for Business Personal Property                       f.   Fine Arts;
            will increase by the percentage shown in the
            Schedule to provide for seasonal variations.                   g. Forgery or Alterations;
       b. This increase will apply only if the Limit of                    h. Funds Transfer Fraud;
            Insurance shown for Business Personal                          i.   Glass Expenses;
            Property in the Declarations for the
                                                                           j.   Installation Property;
            described premises is at least 100% of your
            average monthly values during the lesser of:                   k. Money and Securities;
            (1) The 12 months immediately preceding                        l.   Money Orders and Counterfeit Paper;
                  the date the loss or damage occurs; or                   m. Outdoor Property;
            (2) The period of time you have been in                        n. Outdoor Trees, Shrubs and Plants;
                  business as of the date the loss or
                                                                           o. Salesperson’s Samples;
                  damage occurs.
                                                                          p. Unauthorized Business Card Use.
            Otherwise, the Limit of Insurance for
            Business Personal Property will automati-                  3. Regardless of the Deductible applicable to any
            cally increase by only 10% to provide for                     Coverage, Additional Coverage, or Coverage
            seasonal variations.                                          Extension, the Deductible shown in the Declara-
                                                                          tions is the most we will deduct from all loss or
            If Business Personal Property is written on a
            blanket basis, the blanket limit does not                     damage arising out of one occurrence.
            apply to the Business Personal Property                    4. No deductible applies to the following Additional
            Limit - Seasonal Increase provision. The                      Coverages:
            seasonal increase percentage is applied to                     a. Business Income;
            the applicable described premises Business
            Personal Property limit shown in the                           b. Extra Expense;
            Declarations.                                                 c. Preservation of Property.
                                                                       5. No deductible applies to the following Coverage
                                                                          Extensions:
                                                                           a. Arson, Theft and Vandalism Rewards;
                                                                           b. Claim Expenses;
                                                                           c. Credit Card Slips;
                                                                           d. Expediting Expenses;
                                                                           e. Fire Department Service Charge;
                                                                           f. Fire Extinguisher Systems Recharge
                                                                              Expense.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                              BP 72 46 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permissions.                    Page 24 of 27
                                                              INSURED'S COPY
                   Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 195 of 320

I.   Paragraph E. Property          Loss    Conditions      is                      claim for the additional coverage this
     amended as follows:                                                            endorsement provides if you notify us of
     1. The following is added to Paragraph E.5.d.:                                 your intent to do so within 180 days after
                                                                                    the loss or damage.
        (8) If the Guaranteed Replacement Cost -
            Buildings option applies as shown in the                            (c) We will not pay on a replacement cost
            Declarations, Paragraph (1) above does not                              basis for any loss or damage:
            apply to Buildings. Instead we will determine                           (i) Until the lost or damaged property is
            the value of Buildings at replacement cost                                   actually repaired or replaced; and
            (without depreciation) and without regard to                            (ii) Unless the repairs or replacement
            the Limit of Insurance shown in the Declara-                                 are made as soon as reasonably
            tions, subject to the following:                                             possible after the loss or damage.
            (a) We will not pay more for loss or damage                         (d) The cost of repair or replacement does
                 on a replacement cost basis than the                               not include the increased cost attribut-
                 least of the following amounts, subject                            able to enforcement of any ordinance or
                 to (d) and (e) below.                                              law regulating the construction, use or
                 (i) The actual cost to replace the dam-                            repair of any property.
                      aged building or structure, provided                      (e) Any additional Limit of Insurance pro-
                      that:                                                         vided by this option does not apply to
                      aa. You report to us, within 90 days                          loss or damage caused directly or
                           of the start of any additions,                           indirectly by mine subsidence.
                           improvements or enlargements             J. Paragraph G. Optional Coverages does not apply.
                           of $10,000 or more made to the
                           described building(s) during the         K. Paragraph H. Property Definitions is amended as
                           policy period; and                          follows:
                      bb. You agree to increase the Limit              1. Paragraph 9. “period of restoration” definition is
                           of Insurance for the described                   deleted and replaced by the following:
                           building(s) to reflect the replace-              “Period of Restoration” means the period of time
                           ment cost value of the additions,                that:
                           improvements or enlargements.                   a. Begins:
                 (ii) The cost to replace, on the same                        (1) For Business Income with no hour
                      premises, the damaged property                              waiting period after the time of direct
                      with other property:                                        physical loss or damage caused by or
                      aa. Of comparable material and                              resulting from a Covered Cause of Loss
                           quality; and                                           at the described premises or dependent
                       bb. Used for the same purpose; or                          property unless one of the optional
                                                                                  waiting period endorsements is attached
                 (iii) The amount you actually spend that                         to this policy; or
                       is necessary to repair or replace the
                       lost or damaged property.                              (2) For Extra Expense immediately after the
                                                                                  time of direct physical loss or damage
                 If a building is rebuilt at a new premises,                      caused by or resulting from a Covered
                 the cost is limited to the cost which                            Cause of Loss at the described
                 would have been incurred had the                                 premises; and
                 building been rebuilt at the original
                 premises.                                                 b. Ends on the earlier of:
             (b) You may make a claim for loss or                             (1) The date when the property at the
                 damage covered by this insurance on                              described premises or dependent
                 an actual cash value basis instead of                            property should be repaired, rebuilt or
                 replacement cost basis. In the event you                         replaced with reasonable speed and
                 elect to have loss or damage settled on                          similar quality; or
                 an actual cash value basis, you may still
                 make                                      a




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                                BP 72 46 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permissions.                      Page 25 of 27
                                                                 INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 196 of 320

           (2) The date when business is resumed at a                          “Discover” or “discovered” also means the
                new permanent location.                                        time when you first receive notice of an
       The expiration date of this policy will not cut                         actual or potential claim in which it is alleged
       short the “period of restoration”.                                      that you are liable to a third party under
                                                                               circumstances which, if true, would consti-
    2. Paragraph 14. “Valuable Papers and Rec-                                 tute a loss under this insurance.
       ords” is deleted and replaced by:
                                                                           19. “Employee” means:
        14. “Valuable papers and records” means:
                                                                               a. Any natural person:
            a. Inscribed, printed or written:
                                                                                  (1) While in your service or for the first
                (1) Documents;                                                        30 days immediately after termi-
                (2) Manuscripts; and                                                  nation of service, unless such
                                                                                      termination is due to “theft” or any
                (3) Records,
                                                                                      dishonest act committed by the
                including abstracts, books, deeds,                                    “employee”;
                drawings, films, maps, mortgages, x-ray
                                                                                  (2) Who you compensate directly by
                negatives and prints and patient charts
                                                                                      salary, wages or commissions; and
                and records.
                                                                                  (3) Who you have the right to direct and
            But “Valuable Papers and Records” does
                                                                                      control while performing services for
            not mean “money” or “securities”.
                                                                                      you.
    3. The following definitions are added:
                                                                               b. Any natural person who is furnished
       15. “Accounts Receivable” means:                                           temporarily to you:
           a. All amounts due from customers that                                 (1) To substitute for a permanent
                you are unable to collect;                                            “employee” as defined in Paragraph
           b. Interest charges on any loan required to                                19.a. above, who is on leave; or
                offset amounts you are unable to collect                          (2) To meet seasonal or short-term
                pending our payment of these amounts;                                 work load conditions;
           c. Collection expenses in excess of your                               while that person is subject to your
                normal collection expenses that are                               direction and control and performing
                made necessary by the loss; and                                   services for you, excluding, however,
           d. Other reasonable expenses that you                                  any such person while having care and
                incur to reestablish your records of                              custody of property outside the
                “accounts receivable”.                                            “premises”.
    4. The following definitions are added and apply to                        c. Any natural person who is leased to you
       the crime related coverage extensions:                                     under a written agreement between you
                                                                                  and a labor leasing firm, to perform
       16. “Banking premises” means the interior of                               duties related to the conduct of your
           that portion of any building occupied by a                             business, but does not mean a
           banking institution or similar safe depository.                        temporary employee as defined in
       17. “Custodian” means you or any of your                                   Paragraph 19.b. above.
           partners or “members” or any “employee”
                                                                               d. Any natural person who is:
           while having care and custody of property
           inside the “premises”, excluding any person                            (1) A trustee, officer, “employee”,
           while acting as a “watchperson” or janitor.                                administrator or “manager” except
                                                                                      an administrator or manager who is
       18. “Discover” or “discovered” means the time                                  an independent contractor of any
           when you first become aware of facts which                                 “employee benefit plan”; and
           would cause a reasonable person to
           assume that a loss of a type covered by this                            (2) A director or trustee of yours while
           insurance has been or will be incurred,                                     that person is engaged in handling
           regardless of when the act or acts causing                                  “funds” or “other property” of any
           or contributing to such loss occurred, even                                 “employee benefit plan”.
           though the exact amount of details of loss
           may not then be known.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                                BP 72 46 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permissions.                      Page 26 of 27
                                                              INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 197 of 320

            e. Any natural person who is a former                                 or consent or which purports to have
                “employee”, partner, “member”, “man-                              been issued by you, but was in fact
                ager”, director or trustee retained as a                          fraudulently issued without your know-
                consultant while performing services for                          ledge or consent; or
                you.                                                           c. An electronic, telegraphic, cable,
            f. Any natural person who is a guest                                  teletype, tele facsimile, telephone or
                student or intern pursuing studies or                             written instruction initially received by
                duties, excluding, however, any such                              you which purports to have been
                person while having care and custody of                           transmitted by an employee but which
                property outside any of the “premises”.                           was in fact fraudulently transmitted by
            g. Any “employee” of an entity merged or                              someone else without your or the
                consolidated with you prior to the                                employee’s knowledge or consent.
                effective date of this policy.                             23. “Funds” means “money” and “securities”.
            h. Any of your “managers”, directors or                        24. “Messenger” means you or a relative of
                trustees while:                                                yours or any of your partners or “members”
                (1) Performing acts within the scope of                        or any “employee” while having care and
                    the usual duties of an “employee”;                         custody of property outside the “premises”.
                    or                                                     25. “Other property” means any tangible
                (2) Acting as a member of any com-                             property other than “money” and “securities”
                    mittee duly elected or appointed by                        that has intrinsic value. “Other property”
                    resolution of your board of directors                      does not include computer programs,
                    of board or trustees to perform                            “electronic data” or any property specifically
                    specific, as distinguished from                            excluded by the Businessowners Coverage
                    general directorial acts on your                           Form.
                    behalf.                                                26. “Premises” means the interior of that portion
            But “employee” does not mean any agent,                            of any building you occupy in conducting
            broker, factor, commission merchant, con-                          your business.
            signee, independent contractor or repre-                       27. “Theft” means the unlawful taking of prop-
            sentative of the same general character not                        erty to the deprivation of the insured.
            specified in 19.a. through 19.h. above.                        28. “Transfer account” means an account
        20. “Employee benefit plan” means any welfare                          maintained by you at a financial institution
            or pension benefit plan that you sponsor and                       from which you can initiate the transfer,
            which is subject to the Employee Retirement                        payment or delivery of “money” and
            Income Security Act of 1974 (ERISA) and                            “securities”:
            any amendments thereto.                                            a. By means of electronic, telegraphic,
        21. “Forgery” means the signing of the name of                             cable, teletype, tele facsimile or tele-
            another person or organization with intent to                          phone       instructions     communicated
            deceive. It does not mean a signature which                            directly through an electronic funds
            consists in whole or in part of one’s own                              transfer system; or
            name signed with or without authority, in any                      b. By means of written instructions (other
            capacity, for any purpose.                                             than those described in the Forgery or
        22. “Fraudulent instruction” means:                                        Alteration Coverage Extension) estab-
            a. An electronic, telegraphic, cable,                                  lishing the conditions under which such
                teletype, tele facsimile or telephone                              transfers are to be initiated by such
                instruction which purports to have been                            financial institution through an electronic
                transmitted by you, but which was in fact                          funds transfer system.
                fraudulently transmitted by someone                        29. “Watchperson” means any person you retain
                else without your knowledge or consent;                        specifically to have care and custody of
            b. A written instruction (other than those                         property inside the “premises” and who has
                described in the Forgery or Alteration                         no other duties.
                Coverage Extension) issued by you,
                which was forged or altered by someone
                other than you without your knowledge




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                               BP 72 46 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permissions.                     Page 27 of 27
                                                              INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 198 of 320
                    BUSINESSOWNERS LIABILITY ENHANCEMENT
                            (INCLUDING BUSINESSOWNERS COMMON POLICY
                                     CONDITIONS AMENDMENTS)
                                                                                                      BUSINESSOWNERS
                                                                                                           BP 72 47 09 19
THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS COVERAGE FORM

The sections of the above form identified in this endorsement will be amended as shown below. However, if (a) two or
more Coverage Parts of this policy, or (b) two or more forms or endorsements within the same Coverage Part
apply to a loss, only the broadest coverage of this policy will apply, unless specifically stated otherwise within the
particular amendment covering that loss.
With respect to coverage provided by this endorsement, the provisions of the above form apply unless modified by the
endorsement.

The following changes are made to SECTION II —                         2. NON-OWNED WATERCRAFT
LIABILITY , A. Coverages, 1. Business Liability:                          Paragraph (2) of Exclusion g. Aircraft, Auto Or
A. SUPPLEMENTARY PAYMENTS                                                 Watercraft is replaced by the following:
   Sub-Paragraphs 1.(b) and 1.(d) of Paragraph f.                          (2) A watercraft you do not own that is:
   Coverage Extension — Supplementary Payments                                (a) Less than 60 feet long; and
   are replaced by the following:                                             (b) Not being used to carry persons or
   (b) Up to $3,000 for cost of bail bonds required                                property for a charge.
       because of accidents or traffic law violations                         With respect to Paragraph (a) above, any
       arising out of the use of any vehicle to which the                     person is an insured who uses or is
       Business Liability Coverage for “bodily injury”                        responsible for the use of such watercraft
       applies. We do not have to furnish these bonds.                        with your expressed or implied consent.
   (d) All reasonable expenses incurred by the insured                        If the insured has any other valid and
       at our request to assist us in the investigation or                    collectible insurance for “bodily injury” or
       defense of the claim or “suit,” including actual                       “property damage” that would be covered
       loss of earnings up to $1,000 a day because of                         under this provision, or on any other basis,
       time off from work.                                                    this coverage is then excess and subject to
B. EXCLUSIONS                                                                 the Other Insurance provisions of this policy
   The following changes are made under Paragraph                             for Excess Insurance.
   B. Exclusions:                                                      3. PERSONAL AND ADVERTISING INJURY
    1. NON-OWNED AIRCRAFT                                                 CONTRACTUAL EXCLUSION AMENDMENT
       Exclusion g. Aircraft, Auto Or Watercraft does                     Sub-paragraph (4) of Exclusion p. Personal
       not apply to any aircraft, not owned or operated                   And Advertising is replaced by the following:
       by any insured that is hired, chartered or loaned                  (4) For which the insured has assumed liability
       with a crew paid by a party other than an                              in a contract or agreement arising out of an
       insured.                                                               “advertisement”. This exclusion does not
       If the insured has any other valid and collectible                     apply to liability for damages that the insured
       insurance for “bodily injury” or “property                             would have in the absence of the contract or
       damage” that would be covered under this                               agreement;
       provision, or on any other basis, this coverage is              4. DAMAGE TO PREMISES RENTED TO YOU
       then excess and subject to the Other Insurance                     a. The last paragraph under Paragraph 1.
       provisions of this policy for Excess Insurance.                       Applicable    to    Business        Liability
                                                                             Coverage is replaced by the following:




Copyright, 2019 Selective Insurance Company of America. All rights reserved.                               BP 72 47 09 19
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                        Page 1 of 6
                                                              INSURED'S COPY
                   Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 199 of 320

            Exclusions c., d., e., f., g., h., i., k., l., m., n.      C. WHO IS AN INSURED
            and o. in SECTION II — LIABILITY do not                       Paragraph C. Who Is An Insured is amended to
            apply to damage by fire, lightning, explosion                 include the following:
            or water release to premises rented to you
            or temporarily occupied by you with permis-                   1. BLANKET ADDITIONAL INSUREDS - AS
            sion of the owner. A separate Damage To                            REQUIRED BY CONTRACT
            Premises Rented To You Limit of Insurance                          Subject to the PRIMARY AND NON-
            applies to this coverage as described in                           CONTRIBUTORY provision set forth in this
            Paragraph D., Liability And Medical                                endorsement, the following are included as an
            Expenses Limits Of Insurance in                                    additional insureds when you have agreed in a
            SECTION II — LIABILITY.                                            written contract, written agreement or written
       b. Sub-paragraph 3. of Paragraph D., Liability                          permit to provide such person or organization
            And Medical Expenses Limits Of                                     coverage as additional insureds under your
            Insurance is replaced by the following:                            policy:
            The most we will pay under Business                               a. Lessors of Leased Equipment
            Liability Coverage for damages because of                            Any person or organization from whom you
            “property damage” to a premises while                                lease equipment, but only with respect to
            rented to you or temporarily occupied by you                         liability from “bodily injury”, “property
            with the permission of the owner is the                              damage” or “personal and advertising injury”
            Damage To Premises Rented To You limit                               caused, in whole or in part, by your
            shown in the Declarations. For a premises                            maintenance, operation or use of equipment
            temporarily occupied by you, the applicable                          leased to you by such person or
            limit will be the highest Damage To                                  organization.
            Premises Rented To You limit shown in the
                                                                              b. Managers or Lessors of Premises
            Declarations.
                                                                                 Any person or organization from whom you
       c. Sub-paragraph a. of Definition 9. “Insured                             lease premises, but only with respect to
            contract” in Paragraph F. Liability And                              liability arising out of the ownership,
            Medical Expenses Definitions is replaced                             maintenance or use of that part of the
            by the following:                                                    premises leased to you.
            a. A contract for a lease of premises.                                This insurance does not apply to:
                 However, that portion of the contract for
                 a lease of premises that indemnifies any                         (1) Any “occurrence” which takes place
                 person or organization for damage by                                 after you cease to be a tenant in that
                 fire, lightning or explosion to premises                             premises.
                 while rented to you or temporarily                               (2) Structural alterations, new construction
                 occupied by you with the permission of                               or demolition operations performed by
                 the owner is not an “insured contract”;                              or on behalf of the person or
    5. MEDICAL PAYMENTS FOR NON-FOR-                                                  organization from whom the property is
       PROFIT MEMBERS                                                                 leased.
       Sub-paragraph a. of Paragraph 2. Applicable to                         c. Mortgagees, Assignees or Receivers
       Medical Expenses Coverage is replaced by the                              Any person or organization with respect to
       following:                                                                their liability as mortgagee, assignee or
       a. To any insured, except “volunteer workers”                             receiver and arising out of the ownership,
            and “not-for-profit members”.                                        maintenance or use of your premises.
                                                                                 This insurance does not apply to structural
                                                                                 alterations, new construction or demolition
                                                                                 operations performed by or on behalf of
                                                                                 such person or organization.




Copyright, 2019 Selective Insurance Company of America. All rights reserved.                                 BP 72 47 09 19
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                          Page 2 of 6
                                                                    INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 200 of 320

        d. Owners, Lessees or Contractors                              2. BROAD FORM VENDORS COVERAGE
           Any person or organization for whom you                        Subject to the PRIMARY AND NON-CON-
           are performing operations, but only with                       TRIBUTORY provision set forth in this
           respect to liability for “bodily injury”,                      endorsement, Paragraph C. Who Is An Insured
           “property damage” or “personal and                             is amended to include as an additional insured
           advertising injury” caused, in whole or in                     any person or organization (referred to below as
           part, by your acts or omissions or the acts of                 vendor) for whom you have agreed in a written
           omissions of those acting on your behalf in                    contract or written agreement to provide
           the performance of your ongoing operations                     coverage as an additional insured under your
           performed for that person or organization.                     policy. Such person or organization is an
        e. Any Person or Organization Other Than                          additional insured only with respect to “bodily
           A Joint Venture                                                injury” or “property damage” caused, in whole or
                                                                          in part, by “your products” which are distributed
           Any person or organization (other than a                       or sold in the regular course of a vendor’s
           joint venture of which you are a member),                      business, but the insurance afforded the vendor
           but only with respect to liability for “bodily                 does not apply to:
           injury”, “property damage” or “personal and
           advertising injury” caused, in whole or in                     a. “Bodily injury” or “property damage” for
           part, by your acts or omissions or the acts of                      which the vendor is obligated to pay
           omissions of those acting on your behalf in                         damages by reason of the assumption of
           the performance of your ongoing operations                          liability in a written contract or written
           or in connection with property owned by you.                        agreement; but this exclusion does not apply
                                                                               to liability for damages that the vendor would
           This insurance does not apply to structural                         have in the absence of the written contract
           alterations, new construction or demolition                         or written agreement;
           operations performed by or on behalf of
           such person or organization.                                    b. Any express warranty unauthorized by you;
           However, this provision does not apply to                       c. Any physical or chemical change in the
           any architects, engineers or surveyors with                        product made intentionally by the vendor;
           respect to any injury or damage caused, in                      d. Repackaging, unless unpacked solely for
           whole or in part, by the rendering of or                           the purpose of inspection, demonstration,
           failure to render any professional architec-                       testing, or the substitution of parts under
           tural, engineering or surveying services by                        instructions from the manufacturer, and then
           or for you, including:                                             repackaged in the original container;
           a. The preparing, approving, or failing to                      e. Any failure to make such inspections,
                prepare or approve maps, shop                                 adjustments, tests or servicing as the vendor
                drawing, opinions, reports, surveys, field                    has agreed to make or normally undertakes
                orders, change orders or drawings and                         to make in the usual course of business in
                specifications; or                                            connection with the sale of the product; or
           b. Supervisory, inspection, architectural or                    f. Products which, after distribution or sale by
                engineering activities.                                       you, have been labeled or re-labeled or
           The provisions of this coverage extension do                       used as a container, or part of an ingredient
           not apply unless the written contract or                           of any other thing or substance by or for the
           written agreement has been executed                                vendor; but this insurance does not apply to
           (executed means signed by the named                                any insured person or organization, from
           insured) or written permit issued prior to the                     who you have acquired such products, or
           “bodily injury”, “property damage” or                              any ingredient, part or container, entering
           “personal and advertising injury”.                                 into, accompanying or containing such
                                                                              products.




Copyright, 2019 Selective Insurance Company of America. All rights reserved.                               BP 72 47 09 19
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                        Page 3 of 6
                                                              INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 201 of 320

       The provisions of this coverage extension do not            D. INCIDENTAL MALPRACTICE
       apply unless the written contract or written                   Sub-paragraph 2.a.(1)(d) of Paragraph C. Who Is
       agreement has been executed (executed means                    An Insured is replaced by the following:
       signed by the named insured) or written permit
       issued prior to the “bodily injury” or “property               (d) Arising out of his or her providing or failing to
       damage”.                                                            provide professional health care services. This
                                                                           does not apply to nurses, emergency medical
    3. NOT-FOR-PROFIT                     ORGANIZATION                     technicians or paramedics if you are not in the
       MEMBERS AS ADDITIONAL INSUREDS                                      business or occupation of providing any such
       If you are an organization other than a                             professional services. This also does not apply
       partnership, joint venture or a limited liability                   to “bodily injury” caused by cardio-pulmonary
       company and you are a not for profit                                resuscitation or first aid services administered by
       organization, Who Is An Insured is amended to                       a co-”employee”.
       include as additional insureds your officials,              E. KNOWLEDGE OF OCCURRENCE, OFFENSE,
       trustees, board members, insurance managers                    CLAIM OR SUIT
       and “not-for-profit members” but only with
       respect to their liability for your activities or              Paragraphs a. and b. of Paragraph E. LIABILITY
       activities they perform on your behalf.                        AND         MEDICAL         EXPENSES         GENERAL
                                                                      CONDITIONS, Condition 2. Duties In The Event Of
    4. NEWLY FORMED OR ACQUIRED ORGAN-                                Occurrence, Offense, Claim Or Suit will not apply
       IZATIONS                                                       until after the “occurrence”, or offense, or claim or
       Any organization you newly acquire or form,                    “suit” is known to:
       other than a partnership, joint venture or limited              (a) You, if you are an individual;
       liability company, and over which you maintain
       ownership or majority interest, will qualify as a               (b) A partner, if you are a partnership;
       Named Insured if there is no other similar                      (c) An executive officer or insurance manager, if
       insurance available to that organization.                           you are a corporation;
       However,                                                        (d) Your members, managers or insurance
       a. Coverage under this provision is afforded                        manager, if you are a limited liability company;
            only until the 180th day after you acquire or                  or
            form the organization or the end of the policy             (e) Your elected or appointed officials, trustees,
            period, whichever is earlier;                                  board members or your insurance manager if
       b. This coverage does not apply if the newly                        you are an organization other than a
            formed or acquired organization’s coverage                     partnership, joint venture or limited liability
            is excluded either by the provisions of this                   company.
            Policy or by endorsement; and                          F. DEFINITIONS
       c. This coverage does not apply to “bodily                     Paragraph F. Liability And Medical Expenses
            injury” or “property damage” that occurred                Definitions is amended as follows:
            before you acquired or formed the
            organization; and                                          1. MENTAL ANGUISH
       d. This coverage does not apply to “personal                        (This provision does not apply in New York.)
            and advertising injury” arising out of an                      Definition 3. is replaced by the following:
            offense committed before you acquired or
                                                                           3. “Bodily injury” means bodily injury, sickness
            formed the organization. No person or
                                                                               or disease sustained by a person, including
            organization is an insured with respect to the
                                                                               mental anguish or death resulting from any
            conduct of any current or past partnership,
                                                                               of these at any time. (In New York, mental
            joint venture, or limited liability company that
                                                                               anguish has been determined to be “bodily
            is not shown as Named Insured in the
                                                                               injury.”)
            Declarations.
                                                                       2. TEMPORARY WORKERS AS EMPLOYEES
                                                                           Definition 5. is replaced by the following:
                                                                           5. “Employee” includes a “leased worker” and
                                                                               a “temporary worker”.




Copyright, 2019 Selective Insurance Company of America. All rights reserved.                                BP 72 47 09 19
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                         Page 4 of 6
                                                               INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 202 of 320

    3. MOBILE EQUIPMENT                                                        This provision does not apply if “personal
       (This provision does not apply in the states of                         and advertising injury” coverage is excluded
       New York or Virginia.)                                                  either by the provisions of this policy or by
                                                                               endorsement.
       Paragraph f.(1) of Definition 12. does not apply
       to self-propelled vehicles of less than 1,000                   5. NOT FOR PROFIT MEMBERS
       pounds gross vehicle weight.                                      The following definition is added:
    4. DISCRIMINATION                                                    “Not for profit members” means a person(s) who
        (This provision does not apply in New York.)                     is a member of a not for profit organization,
                                                                         including clubs and civic organizations who
        A. The following is added to Definition 14.:                     receive no financial or other compensation.
           “Personal and advertising injury” also means            G. SECTION III — BUSINESSOWNERS COMMON
           “discrimination” that results in injury to the             POLICY CONDITIONS — Amendments
           feelings or reputation of a natural person,
           however only if such “discrimination” is:                  1. UNINTENTIONAL FAILURE TO DISCLOSE
                                                                         HAZARDS
            a. Not done by or at the direction of:
                                                                         The following is added to Paragraph C.
               (1) The insured; or                                       Concealment, Misrepresentation Or Fraud:
               (2) Anyone considered an insured                          However, if you should unintentionally fail to
                   under Paragraph C. Who Is An                          disclose any existing hazards in your
                   Insured;                                              representations to us at the inception date of the
            b. Not done intentionally to cause harm to                   policy or during the policy period in connection
               another person.                                           with any additional hazards, we shall not deny
                                                                         coverage under this policy based upon such
            c. Not directly or indirectly related to the
                                                                         failure.
               employment, prospective employment
               or termination of employment of any                    2. Paragraph G. Liberalization is replaced by the
               person or persons by any insured.                         following:
            d. Not arising out of any “advertisement”                      G. LIBERALIZATION
               by the insured.                                                If we revise this Coverage Form to provide
        B. The following definition is added:                                 more coverage without additional premium
                                                                              charge, subject to our filed company rules,
            “Discrimination” means:
                                                                              your policy will automatically provide the
            a. Any act or conduct that would be                               additional coverage as of the day the
                considered discrimination under any                           revision is effective in your state.
                applicable federal, state, or local statute,
                                                                   3. Primary and Non-Contributory Provision
                ordinance or law;
                                                                          The following is added to Paragraph 2. of
            b. Any act or conduct that results in
                disparate treatment of, or has disparate                  Condition H. Other Insurance:
                impact on, a person, because of that                      c. This insurance is primary to and we will not
                person’s race, religion, gender, sexual                      seek contribution from any other insurance
                orientation, age, disability or physical                     available to an additional insured under your
                impairment; or                                               policy provided that:
            c. Any act or conduct characterized or                           (1) The additional insured is a Named
                interpreted as discrimination by a                                Insured under such other insurance; and
                person based on that person’s race,                          (2) You have agreed in a written contract or
                religion, gender, sexual orientation, age,                        written agreement that this insurance
                disability or physical impairment.                                would be primary and would not seek
                It does not include acts or conduct                               contribution from any other insurance
                characterized or interpreted as sexual                            available to the additional insured.
                intimidation or sexual harassment, or
                intimidation or harassment based on a
                person’s gender.




Copyright, 2019 Selective Insurance Company of America. All rights reserved.                              BP 72 47 09 19
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                       Page 5 of 6
                                                               INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 203 of 320

    4. The following is added to Paragraph 2. of                           2. Such person or organization is an additional
       Condition K. Transfer Of Rights Of Recovery                             insured on your policy; or
       Against Others To Us:                                               3. You have assumed the liability of that
       We will waive any right of recovery we may have                         person or organization in that same contract,
       against a person or organization because of                             and it is an “insured contract.”
       payments we make for “bodily injury” or                             This amendment only applies to that person or
       “property damage” arising out of your ongoing                       organization identified above, and only if the
       operations or “your work” done under a written                      “bodily injury” or “property damage” occurs
       contract or written agreement and included in                       subsequent to the execution of the written
       the “products-completed operations hazard”, if:                     contract or written agreement.
       1. You have agreed to waive any right of
           recovery against that person or organization
           in a written contract or written agreement;




Copyright, 2019 Selective Insurance Company of America. All rights reserved.                              BP 72 47 09 19
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                       Page 6 of 6
                                                              INSURED'S COPY
                    Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 204 of 320
                                ORDINANCE OR LAW COVERAGE
                                      ENDORSEMENT
                                                                                                        BUSINESSOWNERS
                                                                                                            BP 72 67 09 18

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS COVERAGE FORM

This coverage is subject to the provisions applicable to:                 e. Coverage 5 - Increased Period of Restora-
                                                                             tion. If a Covered Cause of Loss causes or
1. SECTION I — PROPERTY of the Businessowners                                results in loss or damage to building, coverage
   Coverage Form; and                                                        is extended to include the amount of loss you
2. The applicable property enhancement endorsement                           sustain during the increased period of suspen-
   attached to this policy,                                                  sion of “operations” caused by or resulting
                                                                             from the enforcement of any ordinance or law.
except as provided below:
                                                                     2. The ordinance or law must:
The following provisions apply only to the coverage
provided by this endorsement.                                             a. Regulate the demolition, construction or repair
                                                                             of buildings or establish zoning or land use
1. If there is direct physical loss or damage to Covered                     requirements at the described premises; and
   Property at the described premises caused by or
   resulting from a Covered Cause of Loss we will pay the                 b. Be in force at the time of loss.
   following to the extent it results from enforcement of an         3. We will not pay under this Coverage Extension for:
   ordinance or law:
                                                                         a.   Loss due to any ordinance or law with which:
    a.   Coverage 1 - Loss to the Undamaged Portion of
         the Building. The loss in value of the undamaged                     (1) You were required to comply before the
         portion of the building that requires demolition of                      loss, even in the absence of damage to
         undamaged parts of the same building.                                    the building; and
    b. Coverage 2 - Demolition Cost. The cost to                              (2) You failed to comply.
       demolish and clear the site of undamaged parts of
                                                                         b. The enforcement of any ordinance or law
       the same building.
                                                                            which requires the demolition, repair, re-
    c.   Coverage 3 - Increased Cost of Construction.                       placement, reconstruction, remodeling or
         The increased cost to:                                             remediation of property due to contamination
                                                                            by “pollutants” or due to the presence, growth,
         (1) Repair or reconstruct damaged portions of the                  proliferation, spread or any activity of “fungus”,
             same building; and/or                                          wet or dry rot or bacteria; or
         (2) Reconstruct or remodel undamaged portions of                c.   The costs associated with the enforcement of
             the same building, whether or not demolition is                  any ordinance or law which requires any
             required.                                                        insured or others to test for, monitor, clean up,
         However:                                                             remove, contain, treat, detoxify, or neutralize,
                                                                              or in any way respond to, or assess the effects
       (1) This coverage applies only if the restored or                      of “pollutants”, “fungus”, wet or dry rot or
           remodeled building is intended for similar                         bacteria.
           occupancy as the current building, unless such
           occupancy is not permitted by zoning or land              4. The most we will pay under this Additional
           use ordinance or law.                                        Coverage for:
       (2) We will not pay for the increased cost of                     a.   Coverage 1.
           construction if the building is not repaired,                      (1) If the property is repaired or replaced on
           reconstructed or remodeled.                                            the same or another premises is the
    d. Coverage 4 - Tenant’s Improvements and                                     lesser of:
       Betterments. The increased cost to repair, rebuild
       or reconstruct tenant’s improvements and better-
       ments.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                                BP 72 67 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                         Page 1 of 2
                                                               INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 205 of 320

            (a) The amount you actually spend to repair,                       (2) Subject to (1) above, the following loss
                rebuild or reconstruct the undamaged                               payment provisions apply:
                portion of the building but not for more than                      (a) For Coverage 2., we will not pay more
                the amount it would cost to restore the                                than the amount you actually spend to
                building on the same premises and to the                               demolish and remove debris of the
                same height, floor area, style and com-                                undamaged parts of the property.
                parable quality of the original property
                insured; or                                                        (b) For Coverage 3:
            (b) The amount it would cost to restore the                                  (i) We will not pay for the increased
                undamaged portion to the same height,                                        cost of construction:
                floor area, style and comparable quality of                                  aa. Until the property is actually
                the original undamaged portion of the                                            repaired or replaced at the
                building; or                                                                     same or another premises;
            (c) The limit of insurance applicable to the                                         and
                Building shown in the Declarations.                                          bb. Unless the repairs or re-
        (2) If the property is not repaired or replaced or if                                    placement is made as soon
            Replacement Cost or Guaranteed Replace-                                              as reasonably possible after
            ment Cost does not apply is the lesser of:                                           the loss or damage, not to
                                                                                                 exceed two years. We may
            (a) The actual cash value of the undamaged                                           extend this period in writing
                portion of the building at the time of loss; or                                  during the two years.
            (b) The limit of insurance applicable to the                                 (ii) If the building is repaired or
                Building shown in the Declarations.                                           replaced at the same premises, or
        (3) Coverage 1. is included within and is not in                                      if you elect to rebuild at another
            addition to the Building Limits of Insurance                                      premises, the most we will pay for
            shown in the Declarations.                                                        the increased cost of construction
                                                                                              is the increased cost of construc-
    b. Coverage 2 and 3.                                                                      tion at the same premises.
        (1) The total of all covered losses for Coverage 2                               (iii) If the ordinance or law requires
            and Coverage 3:                                                                    relocation to another premises,
            (a) For Buildings insured on a Replacement                                         the most we will pay for the
                Cost or Guaranteed Replacement Cost                                            increased cost of construction is
                basis is the percentage of the Building limit                                  the increased cost of construction
                shown in the Schedule or the limit of                                          at the new premises.
                insurance shown in the Schedule, which-                   c.   Coverage 4. Is the limit shown in the
                ever is greater, unless a higher                               Schedule.
                percentage/limit is shown in the Declara-
                tions; or                                                 d. Coverage 5. Is the limit shown in the
                                                                             Schedule.
            (b) For Buildings insured on a Functional
                Replacement Cost basis, and including any              The terms of this Additional Coverage apply separately
                loss to the building and any loss under                to each Building Limit of Insurance shown in the
                Coverage 1 above, is included within the               Declarations.
                limit of insurance shown in the Declara-
                tions as applicable to the covered Building
                Property. But, Coverage 2 and Coverage 3
                do not increase the limit of insurance when
                coverage is provided on a Functional
                Replacement Cost basis.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                                  BP 72 67 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                           Page 2 of 2
                                                                  INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 206 of 320
                     FORGERY OR ALTERATIONS ENDORSEMENT

                                                                                                       BUSINESSOWNERS
                                                                                                           BP 72 68 09 18

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS COVERAGE FORM

This coverage is subject to the provisions applicable to:            4. We will treat signatures that are produced or
                                                                        reproduced electronically, mechanically or by other
1. SECTION I — PROPERTY of the Businessowners                           means the same as handwritten signatures.
   Coverage Form; and
                                                                     5. You must include with your proof of loss any
2. The applicable property enhancement endorsement                      instrument involved in that loss, or if that is not
   attached to this policy,                                             possible, an affidavit setting forth the amount and
except as provided below:                                               cause of loss.

The following provisions apply only to the coverage                  6. This endorsement is for your benefit only. It pro-
provided by this endorsement.                                           vides no rights or benefits to any other person or
                                                                        organization. Any claim for loss that is covered
1. Coverage is provided for Forgery Or Alterations and                  under this endorsement must be presented by
   applies to loss that you sustain resulting directly from             you.
   “forgery” or alteration of checks, drafts, promissory
   notes, or similar written promises, orders or directions          7. This endorsement does not cover:
   to pay a sum certain in “money” that are:                              a. Acts by you, your partners or “members” or of
    a. Made or drawn by or drawn upon you; or                                “employees”, “managers”, directors, trustees
                                                                             or authorized representatives:
    b. Made or drawn by one acting as your agent;
                                                                              (1) Whether acting alone or in collusion with
    or that are purported to have been so made or drawn.                          other persons; or

    For the purposes of this endorsement, a substitute                        (2) While performing services for you or
    check as defined in the Check Clearing for the 21st                           otherwise.
    Century Act shall be treated the same as the original it
    replaced.                                                            b. Loss that is an indirect result of an “occur-
                                                                            rence” covered by this endorsement including
    The loss you sustain must result directly from an                       but not limited to loss resulting from:
    “occurrence” taking place during the Policy Period
    shown in the Declarations which is “discovered” by you                    (1) Your inability to realize income that you
    during the Policy Period shown in the Declarations or                         would have realized had there been no
    during the period of time provided in Paragraph 8.                            loss of or damage to “money”, “securities”,
    below, Extended Period To Discover Loss provision.                            or “other property”;

2. If you are sued for refusing to pay any instrument                         (2) Payment of damages of any type for
   covered in Paragraph 1. above on the basis that it has                         which you are legally liable. But, we pay
   been forged or altered, and you have our written                               compensatory damages arising directly
   consent to defend against the suit, we will pay for any                        from a loss covered under this endorse-
   reasonable legal expenses that you incur and pay in                            ment;
   that defense.                                                              (3) Payment of costs, fees or other expenses
3. The most we will pay for any “occurrence”, including                           you incur in establishing either the
   legal expenses, under this endorsement is the limit                            existence or the amount of loss under this
   shown in the Schedule.                                                         endorsement.
                                                                         c. Fees, costs and expenses incurred by you
                                                                            which are related to any legal action except
                                                                            when covered under Paragraph (2) above.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                               BP 72 68 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                        Page 1 of 2
                                                               INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 207 of 320

    d. Loss resulting from the use of any computer to                 9. For purposes of this endorsement, an “occur-
       fraudulently cause a transfer of “money”,                         rence” is:
       “securities” or “other property” or loss resulting                 a. An individual act;
       from a “fraudulent instruction” directing a financial
       institution to transfer, pay or deliver “funds” from an            b. The combined total of all separate acts
       account that you have set up with an institution that                 whether or not related; or
       allows the initiation of transfers, payments or
       delivery of “funds” by means of electronic, tele-                  c. A series of acts whether or not related
       graphic, cable, teletype, telefacsimile or telephone
                                                                          committed by a person acting alone or in collusion
       instructions, communicated directly through an
                                                                          with other persons, involving one or more
       electronic funds transfer system.
                                                                          instruments, during the Policy Period shown in the
8. Extended Period to Discover Loss. We will pay for loss                 Declarations.
   that you sustained prior to the effective date of
   cancellation or lapse of this endorsement, which is
   “discovered” by you no later than 1 year from the date
   of that cancellation. However, this extended period to
   “discover” loss terminates immediately upon the
   effective date of any other insurance obtained by you,
   whether from us or another insurer, replacing in whole
   or in part the coverage afforded under this
   endorsement, whether or not such other insurance
   provides coverage for loss sustained prior to its
   effective date.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                               BP 72 68 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                        Page 2 of 2
                                                                 INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 208 of 320
                             BUSINESS LIABILITY COVERAGE —
                             AGGREGATE LIMITS OF INSURANCE

                                                                                                      BUSINESSOWNERS
                                                                                                           BP 72 75 09 18

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS COVERAGE FORM

SECTION II — LIABILITY is amended as follows:                               (3) “Personal and advertising injury” caused by
Subparagraph 4. of Paragraph D. Liability And Medical                            offenses committed.
Expenses Limits Of Insurance is replaced by the                        b. The Product Aggregate Limit shown in the
following:                                                                  Declarations is the most we will pay for damage
4. Aggregate Limits                                                         because of all “bodily injury” and “property
                                                                            damage” that is included in the “products-
   a. The General Aggregate Limit shown in the                              completed operations hazard”.
      Declarations is the most we will pay for the sum
      of all:                                                          Subject to Paragraph a. or b. above, whichever
                                                                       applies, the Damage To Premises Rented To You
      (1) “Bodily injury” and “property damage” except                 limit is the most we will pay for damages because of
           damages because of “bodily injury” or                       “property damage” to any one premises, while
           “property damage” included in the “products-                rented to you, or in the case of fire, while rented to
           completed operations hazard”;                               you or temporarily occupied by you with permission
        (2) Medical expenses; and                                      of the owner.




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                               BP 72 75 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                        Page 1 of 1
                                                              INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 209 of 320
                         EMPLOYMENT PRACTICES LIABILITY
                    LIMITED DEFENSE EXPENSE REIMBURSEMENT

                                                                                                             BUSINESSOWNERS
                                                                                                                  BP 79 11 07 04

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                         SCHEDULE

Limit of Insurance: $5,000. Per claim “Defense Expenses”/
                    $5,000. Annual Aggregate

SECTION I — COVERAGE                                                   c. Breach of an express contract of employment or
                                                                          any express obligation to make payments in the
1. Insuring Agreement                                                     event of termination of employment.
    We will reimburse you for the “defense expenses”                   d. Of the following laws:
    you incur as a result of a “civil suit” in which either
    “damages” are alleged or fact finding will take place,                    (1) Any workers compensation, disability bene-
    when either is the actual or alleged result of any                            fits or unemployment compensation law, or
    “employment practice”. This coverage only applies                             any similar law; provided however, this
    when the “civil suit” is brought against you during the                       exclusion shall not apply to any covered
    policy period. We have no right or duty to defend                             claim based upon, arising from or in
    you for any such “civil suit”.                                                consequence of any actual or alleged
                                                                                  retaliatory treatment of the claimant by the
    We DO NOT have a duty to investigate, defend or                               insured on account of the claimant’s
    settle any “civil suit” and we DO NOT have a duty to                          exercise of rights pursuant to such law;
    pay any damages, award, settlement, civil, criminal
    or administrative fine or penalty.      Our entire                        (2) Employees’ Retirement Income Security Act
    obligation under this endorsement is limited to the                           of 1974, Public Law 93-406 (ERISA) as now
    reimbursement of “defense expenses” you actually                              or hereafter amended, or any similar state or
    paid.                                                                         other governmental law, including but not
                                                                                  limited to fiduciary liability, and liability arising
2. Exclusions                                                                     out of the administration of any employee
    We have no obligation to reimburse “defense                                   benefit plan, and any other liability under
    expenses” if a claim arises directly or indirectly from                       such laws;
    any:                                                                      (3) The Fair Labor Standards Act, the National
    a. A “civil suit” for any incident that happened prior                        Labor Relations Act of 1938, the Worker
       to the effective date of this policy.                                      Adjustment and Retraining Notification Act
                                                                                  (Public Law 100-37991988), the Consoli-
    b. (1) “Employment practices” which were the                                  dated Omnibus Budget Reconciliation Act of
           subject of any demand, suit or other                                   1985 or the Occupational Safety and Health
           proceeding which was initiated against any                             Act. This exclusion also applies to any rules
           insured; or                                                            or regulations promulgated under any of the
                                                                                  foregoing and amendments thereto or any
        (2) Facts and circumstances which would cause                             similar provisions of any federal, state or
            a reasonable person to believe a “claim”                              local law.
            would be made and which were known to
            any insured,                                               e. Oral or written publication of material, if such
                                                                          material was published by or at the direction of
        prior to the effective date of the earlier of (i) the             the insured with knowledge of the material’s
        first endorsement of this type that we issued to                  falsity;
        you of which the policy this endorsement is
        attached to was an uninterrupted renewal of this
        type of coverage, or (ii) this endorsement.




Includes copyrighted material of ISO Properties, Inc., with its permission.                                       BP 79 11 07 04
                                                                                                                     Page 1 of 3
                                                                INSURED'S COPY
                   Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 210 of 320

    f.   Dishonest, criminal or fraudulent acts of the              SECTION III — CONDITIONS
         insured or the willful failure by the insured or with
         the insured’s consent to comply with any law or            1. Duties in the Event of Claim
         any governmental or administrative order or                    You must see to it that we are notified in writing as
         regulations relating to employment practices.                  soon as practicable that a “civil suit” to which this
         Willful means acting with intentional or reckless              insurance applies has been brought against you.
         disregard for such employment related laws,                    Notice should include:
         orders or regulations.
                                                                        a. How, when and where the incident that resulted
    g. “Bodily Injury”.                                                    in a “civil suit” took place; and
    h. “Employment practices” which occur when or                       b. Copies of notices or other legal papers received
       after:                                                              in connection with the “civil suit”.
         (1) You file for or are placed in any bankruptcy,              c. Provide us with appropriate bills for all “defense
             receivership, liquidation or reorganization                   expenses”.
             proceeding or;
                                                                        d. Cooperate with us in determining the amount of
         (2) Any other business entity acquires an own-                    and evaluating the propriety of “defense
             ership interest in you which is greater than                  expenses” you actually paid.
             fifty percent.
                                                                    SECTION IV — DEFINITIONS
    i.   Lockout, strike, picket line, related worker
         replacement(s) or similar actions resulting from           1. “Civil Suit(s)” means any civil proceeding in which
         labor disputes or labor negotiations.                         either “damages” are alleged or fact finding will take
                                                                       place, when either is the actual or alleged result of
    j.   Any incident that is covered under another                    any “employment practice”. This includes:
         provision which forms a part of this policy or any
         other policy in which it is more specifically                  a. An arbitration proceeding in which such “dam-
         described.                                                        ages” are claimed;
SECTION II — LIMITS OF INSURANCE                                        b. Any other alternative dispute resolution proceed-
                                                                           ing in which such “damages” are claimed; or
1. The limits of insurance shown in the Schedule and
   the rules below fix the most we will pay regardless of               c. Any administrative proceeding established under
   the number of:                                                          applicable federal, state or local laws as may be
                                                                           applicable to “employment practices”.
    a. Named Insureds;
                                                                    2. “Claimant” means the person making a covered
    b. “Civil Suits” brought; or                                       claim or the person on whose behalf the EEOC or
    c. Persons or organizations bringing “civil suits”.                any other federal, state or local agency is making a
                                                                       covered claim.
2. The “Defense Expenses” Limit is the most we will
   reimburse for any one “civil suit” and for all “civil            3. “Defense Expense(s)” means necessary and
   suits” to which this coverage applies.                              reasonable legal fees, costs and expenses incurred
                                                                       by you as a result of an investigation, defense and
3. If this insurance is in effect for a period of more than            appeal of a “civil suit”. “Defense expense” shall not
   one year, the limits apply separately to each                       include your remuneration or overhead expenses.
   consecutive annual period and to any remaining
   period of less than 12 months starting with the                  4. “Employment Practice(s)” means any of the following
   beginning of the policy period shown in the                         actual or alleged practices which are directed against
   Declarations, unless the policy period is extended                  any of your “employees”, “leased workers’”,
   after issuance for an additional period of less than 12             “temporary workers”, former “employees” or any
   months. In that case, the additional period will be                 applicant for employment by you, and (ii) for which
   deemed part of the last preceding period for                        remedy is sought under any federal, state or local
   purposes of determining the Limits of Insurance.                    statutory or common civil employment law:




Includes copyrighted material of ISO Properties, Inc., with its permission.                                BP 79 11 07 04
                                                                                                              Page 2 of 3
                                                                 INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 211 of 320

    a. Wrongful refusal to employ a qualified applicant                g. Oral or written publication of material that
       for employment;                                                    slanders, defames or libels an “employee” or
                                                                          violates or invades an “employee’s” right to
    b. Wrongful failure to promote,           or   wrongful               privacy.
       deprivation of career opportunity;
                                                                   SECTION V — MAXIMUM LIMIT OF REIMBURSE-
    c. Wrongful demotion, negligent evaluation, negli-             MENT
       gent reassignment or wrongful discipline;
                                                                   The maximum limit of reimbursements is $5,000. This
    d. Wrongful termination of employment, including               maximum limit of reimbursement is the most we will pay
       retaliatory or constructive discharge;                      for “defense expense” as a result of “employment
    e. Employment-related misrepresentation;                       practices” that occur during the policy period, regardless
                                                                   of the number of “claimants” or number of “suits”. All
    f.   Harassment, coercion, discrimination or humilia-          “employment practices” will be deemed to occur when
         tion as a consequence of race, color, creed,              the first of those practices allegedly occurred.
         national origin, marital status, medical condition,
         gender age, physical appearance, physical                 Covered claims made by more than one “claimant” that
         and/or mental impairments, pregnancy, sexual              arise out of the same or series of related “employment
         orientation or sexual preference, or any other            practices” will be treated as a single “claim”.
         protected class or characteristic established by
         any federal, state or local statute or ordinance.




Includes copyrighted material of ISO Properties, Inc., with its permission.                                BP 79 11 07 04
                                                                                                              Page 3 of 3
                                                               INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 212 of 320
                          TWO OR MORE POLICIES ISSUED BY US
                            ANTI STACKING ENDORSEMENT

                                                                                                      BUSINESSOWNERS
                                                                                                          BP 80 30 09 18

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS COVERAGE FORM

SECTION II — LIABILITY is amended as follows:                        2. The most we will pay for all such “personal and
                                                                        advertising injury” arising out of any one offense
The following condition is added to Paragraph E. Liability              will be the highest applicable Limit of Insurance
and Medical Expenses General Conditions:                                under any one policy; and
Two or More Policies Issued By Us                                    3. If this policy does not represent the highest
Regardless of the Limits of Insurance shown in the                      applicable Limit of Insurance for “bodily injury”,
Declarations of this policy, if any named insured shown in              “property damage” or “personal and advertising
the Declarations covered by this policy is also covered                 injury”, then the insurance provided by this policy
under any other policy issued by us or any company                      does not apply.
affiliated with us, then:                                            All other terms of the policy remain the same.
1. The most we will pay for all such “bodily injury” or
   “property damage” and medical expenses arising out of
   any one “occurrence” will be the highest applicable
   Limit of Insurance under any one policy; and




Copyright, 2017 Selective Insurance Company of America. All rights reserved.                              BP 80 30 09 18
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                       Page 1 of 1
                                                               INSURED'S COPY
          Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 213 of 320

                                       S   2273553                            S   2273553

                    SELECTIVE INSURANCE COMPANY OF THE SOUTHEAST
                    900 E. 96TH STREET, INDIANAPOLIS, IN 46240



                                                                              MARCH 15, 2020
    SEE COMMERCIAL POLICY COMMON DECLARATION:        IL-7025                  MARCH 15, 2021




     SEE COMMERCIAL POLICY COMMON DECLARATION:          IL-7025               00-37154-00000
            CORPORATION
                        LADIES CLOTHING



                $1,000,000.00                                     $1,000,000.00
                           $.00



                                                                  WC9049118


         SELECTIVE INS CO OF THE S


                                                                                      $100,000
       MARCH 15, 2020                                                                 $100,000
       MARCH 15, 2021                                                                 $500,000




                                                                                        $200.00




    SEE FORMS AND ENDORSEMENT SCHEDULE:       IL-7035                                   $408.00



FEBRUARY 28, 2020       MID ATLANTIC REGION


                                                  INSURED'S COPY
                                         Coverage Effective Date                            Policy Number
                  Case   2:20-cv-01977-TJS Document
                                        MARCH  15, 2020 19         Filed 07/22/20   Page 214 of 320
                                                                                     S  2273553
          DECLARATIONS – COMMERCIAL UMBRELLA LIABILITY COVERAGE
           SCHEDULE OF UNDERLYING INSURANCE AND LIMITS EXTENSION
   BOP                                                INCLUDES HIRED & NON-OWNED AUTO LIABILITY

                                                      Policy No.    S 227355303
 Company Selective Ins Co of the S                    EACH OCCURENCE LIMIT:                         $1,000,000
                                                      GENERAL AGGREGATE LIMIT:                      $3,000,000
                                                      PRODUCT AGGREGATE LIMIT:                      $3,000,000
 Policy Period
  From: MARCH 15, 2020
  To:       MARCH 15, 2021




                                                      Policy No.
 Company

 Policy Period
  From:
  To:



                                                      Policy No.
 Company


 Policy Period
  From:
  To:




                                                      Policy No.
 Company

 Policy Period
  From:
  To:



                                                      Policy No.
 Company


 Policy Period
  From:
  To:



                                                      Policy No.
 Company

 Policy Period
  From:
  To:

CX-0004 (01/99)




                                                           INSURED'S COPY
                 Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 215 of 320
                  COMMERCIAL UMBRELLA LIABILITY COVERAGE

                                                                                   COMMERCIAL UMBRELLA LIABILITY
                                                                                                            CXL 4 04 03

Various provisions in this Coverage Part restrict coverage. Read the entire Coverage Part carefully to determine rights,
duties and what is and is not covered.

Throughout this Coverage Part the words “you” and “your” refer to the Named Insured shown in the Declarations and any
other person or organization qualifying as a Named Insured under this Coverage Part. The words “we”, “us” and “our”
refer to the Company providing this insurance.

The word “insured” means any person or organization qualifying as such under SECTION II — WHO IS AN INSURED.

Other words and phrases that appear in quotation marks have special meaning — refer to SECTION V — DEFINITIONS.

In return for the payment of the premium, and subject to all terms and conditions of this Coverage Part, we agree with you
to provide the insurance as stated in this Coverage Part.

SECTION I — COVERAGES                                                      b. Our right and duty to defend ends when
                                                                              we have used up the applicable limit of
A. Insuring Agreement                                                         insurance in the payment of judgements
    1. We will pay on behalf of the insured the “ultimate                     or settlements.
       net loss” in excess of the “retained limit” that the                No other obligation or liability to pay sums or
       insured becomes legally obligated to pay as                         perform acts or services is covered unless
       damages because of “bodily injury”, “property                       explicitly provided for under Section I —
       damage” or “personal and advertising injury” to                     Coverages, C. Supplementary Payments.
       which this insurance applies. We will have the right
       and duty to defend the insured against any “suit”               2. This insurance applies to “bodily injury”, or
       seeking those damages when the “underlying                         “property damage” only if:
       insurance” does not provide coverage or the limits
       of “underlying insurance” have been exhausted.                      a. The “bodily injury” or “property damage” is
       When we have no duty to defend, we will have the                       caused by an “occurrence” that takes
       right to defend, or to participate in the defense of,                  place in the “coverage territory”;
       the insured against any other “suit” seeking                        b. The “bodily injury” or “property damage”
       damages to which this insurance may apply.                             occurs during the policy period; and
       However, we will have no duty to defend the
       insured against any “suit” seeking damages for                      c. Prior to the policy period, no insured listed
       “bodily injury”, “property damage” or “personal and                    under Paragraph A. of Section II — Who
       advertising injury” to which this insurance does not                   Is An Insured and no “employee”
       apply. At our discretion, we may investigate any                       authorized by you to give or receive notice
       “occurrence” or offense that may involve this                          of an “occurrence” or claim knew that the
       insurance and settle any resultant claim or “suit”,                    “bodily injury” or “property damage” had
       for which we have the duty to defend. But:                             occurred, in whole or in part. If such a
                                                                              listed insured or authorized “employee”
        a. The amount we will pay for the “ultimate net                       knew, prior to the policy period, that the
           loss” is limited as described in Section III —                     “bodily injury” or “property damage”
           Limits of Insurance; and                                           occurred, then any continuation, change
                                                                              or resumption of such “bodily injury” or
                                                                              “property damage” during or after the
                                                                              policy period will be deemed to have been
                                                                              known prior to the policy period.




                                                                                                           CXL 4 04 03
                                                                                                           Page 1 of 17
                                                               INSURED'S COPY
                Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 216 of 320

   3. “Bodily injury” or “property damage” which occurs                   c. Owned and operated by any employee of
      during the policy period and was not, prior to the                     an insured.
      policy period, known to have occurred by any
      insured listed under Paragraph A. of Section II —                   This exclusion does not apply to:
      Who Is An Insured or any “employee” authorized                            (1) A watercraft while ashore on premises
      by you to give or receive notice of an “occurrence”                           you own or rent; or
      or claim, includes any continuation, change or
      resumption of that “bodily injury” or “property                           (2) Liability assumed under any contract
      damage” after the end of the policy period.                                   or agreement.
   4. “Bodily injury” or “property damage” will be deemed              2. Contractual Liability
      to have been known to have occurred at the
      earliest time when any insured listed under                         Any obligation or liability assumed by the
      Paragraph A. of Section II — Who Is An Insured                      insured under any contract or agreement.
      or any “employee” authorized by you to give or
      receive notice of an “occurrence” or claim:                         This exclusion does not apply to the extent
                                                                          that coverage is provided for the insured by
       a. Reports all, or any part of the “bodily injury” or              “underlying insurance”.
          “property damage” to us or any other insurer;
                                                                       3. Damage to Impaired Property or Property
       b. Receives a written or verbal demand or claim                    not Physically Injured
          for damages because of the “bodily injury” or
          “property damage”; or                                           “Property damage” to “impaired property” or
                                                                          property that has not been physically
       c. Becomes aware by any other means that                           destroyed or injured, arising out of;
          “bodily injury” or “property damage” has
          occurred or has begun to occur.                                 a. A defect, deficiency, inadequacy or dan-
                                                                             gerous condition in “your product” or “your
   5. Damages because of that “bodily injury” include                        work”; or
      damages claimed by any person or organization for
      care, loss of services or death resulting at any time               b. A delay or failure by you or anyone acting
      from the “bodily injury”.                                              on your behalf to perform a contract or
                                                                             agreement in accordance with its terms.
   6. This insurance applies to “personal and advertising
      injury” caused by an offense arising out of your                    This exclusion does not apply to the loss of
      business but only if the offense was committed in                   use of other property arising out of sudden
      the “coverage territory” during the policy period.                  and accidental physical injury to “your product”
                                                                          or “your work” after it has been put to its
B. Exclusions                                                             intended use.

   This insurance does not apply to:                                   4. Damage to Property

   1. Aircraft or Watercraft                                              “Property damage” to:

       “Bodily injury” or “property damage” arising out of                a. Property
       the ownership, maintenance, operation, use, in-
       cluding “loading or unloading” or entrustment to                         (1) You own including any costs or
       others of watercraft over 50 feet in length or any                           expenses incurred by you, or any
       aircraft.                                                                    other person, organization or entity,
                                                                                    for repair, replacement, enhancement,
       a. Owned by any insured:                                                     restoration or maintenance of such
                                                                                    property for any reason, including
       b. Chartered without crew by or on behalf of any                             prevention of injury to a person or
          insured; or                                                               damage to another’s property; or
                                                                                (2) Owned or transported by the insured
                                                                                    and arising out of the ownership,
                                                                                    maintenance or use of a “covered
                                                                                    auto”.




                                                                                                          CXL 4 04 03
                                                                                                          Page 2 of 17
                                                               INSURED'S COPY
             Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 217 of 320

   b. Premises you sell, give away or abandon, if the                  b. The spouse, child, parent, brother or sister
      “property damage” arises out of any part of                         of that employee as a consequence of a.
      those premises;                                                     above.
   c. That particular part of real property on which                   This exclusion applies whether the insured
      you or any other contractors or subcontractors,                  may be liable as an employer or in any other
      working directly or indirectly on your behalf, are               capacity, and to any obligation to share
      performing operations, if the “property damage”                  damages with or repay someone else who
      arises out of those operations; or                               must pay damages because of the injury.
   d. That particular part of any property that must                   This exclusion does not apply to the extent
      be restored, repaired or replaced because                        that coverage is provided for the insured by
      “your work” was incorrectly performed on it.                     “underlying insurance”.
   Paragraphs c. and d. of this exclusion do not apply             9. Employment-Related Practices
   to the extent that coverage is provided for the
   insured by “underlying insurance”.                                  “Bodily injury” or “personal and advertising
                                                                       injury” to:
5. Damage to Your Product
                                                                       a. A person arising out of any:
   “Property damage” to “your product” arising out of it
   or any part of it.                                                       (1) Refusal to employ that person;

6. Damage to Your Work                                                      (2) Termination of that person’s employ-
                                                                                ment; or
   “Property damage” to “your work” arising out of it or
   any part of it and included in the “products-                            (3) Employment-related practices, poli-
   completed operations hazard”.                                                cies, acts or omissions, such as coer-
                                                                                cion, demotion, evaluation, reassign-
   This exclusion does not apply if the damaged work                            ment, discipline, defamation, harass-
   or the work out of which the damage arises was                               ment, humiliation or discrimination
   performed on your behalf by a subcontractor.                                 directed at that person; or
7. Expected or Intended Injury                                         b. The spouse, child, parent, brother or sister
                                                                          of that person as a consequence of
   “Bodily injury” or “property damage” expected or                       “bodily injury” or “personal and advertising
   intended from the standpoint of the insured. This                      injury” to that person at whom any of the
   exclusion does not apply to “bodily injury” resulting                  employment-related practices described in
   from the use of reasonable force to protect persons                    Paragraphs (1), (2) or (3) above is
   or property.                                                           directed.
8. Employer’s Liability                                                This exclusion applies whether the insured
   “Bodily injury” to:                                                 may be liable as an employer or in any other
                                                                       capacity, and to any obligation to share
   a. An employee of the insured arising out of and                    damages with or repay someone else who
      in the course of employment by the insured; or                   must pay damages because of the injury.
                                                                   10. E.R.I.S.A.
                                                                       Any obligation of the insured under the
                                                                       Employers’ Retirement Income Security Act
                                                                       and any amendments thereto or any similar
                                                                       federal, state or local statute.




                                                                                                         CXL 4 04 03
                                                                                                         Page 3 of 17
                                                           INSURED'S COPY
             Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 218 of 320

11. Auto Coverages                                                       c. Material Published Prior To Policy
                                                                            Period
    Any loss, cost or expense payable under or
    resulting from any first party “bodily injury” or                          “Personal and advertising injury” arising
    “property damage” coverage, automobile no-fault                            out of oral or written publication of
    law, uninsured motorists or underinsured motorists                         material whose first publication took place
    law or any similar law.                                                    before the beginning of the policy period.
                                                                               All “personal and advertising injury” arising
12. Workers Compensation and Similar Laws                                      out of publication of the same or similar
    Any obligation of the insured under a workers                              material subsequent to the beginning of
    compensation, unemployment compensation or                                 the policy period is also excluded.
    disability benefits law, or under any similar law.                   d. Willful Violation Of Penal Statute Or
13. Liquor Liability                                                        Ordinance

    “Bodily injury”, “property damage” or “personal and                        “Personal and advertising injury” arising
    advertising injury” for which the insured may be                           out of the willful violation of a penal statute
    held liable by reason of:                                                  or ordinance committed by or with the
                                                                               knowledge or consent of the insured.
    a. Causing or contributing to the intoxication of
       any person;                                                       e. Breach Of Contract

    b. The furnishing of alcoholic beverages to a                              “Personal and advertising injury” arising
       person under the legal drinking age or under                            out of breach of contract, except an
       the influence of alcohol; or                                            implied contract to use another’s
                                                                               advertising idea in your “advertisement”.
    c. Any statute, ordinance or regulation relating to
       the sale, gift, distribution or use of alcoholic                  f.    Wrong Description Of Prices
       beverages.                                                              “Personal and advertising injury” arising
    This exclusion does not apply to the extent that                           out of the wrong description of the price of
    coverage is provided for the insured by “underlying                        goods, products or services stated in your
    insurance”. Coverage provided will follow the                              “advertisement”.
    provisions, exclusions and limitations of the                        g. Quality Or Performance Of Goods —
    “underlying insurance” unless otherwise directed by                     Failure To Conform To Statements
    this insurance.
                                                                               “Personal and advertising injury” arising
14. Personal and Advertising Injury                                            out of the failure of goods, products or
    a. Knowing Violation Of Rights Of Another                                  services to conform with any statement of
                                                                               quality or performance made in you
        “Personal and advertising injury” caused by or                         “advertisement”.
        at the direction of the insured with the
        knowledge that the act would violate the rights                  h. Infringement Of Copyright,               Patent,
        of another and would inflict “personal and                          Trademark Or Trade Secret
        advertising Injury”.                                                   “Personal and advertising injury” arising
    b. Material Published With Knowledge Of                                    out of the infringement of copyright,
       Falsity                                                                 patent, trademark, trade secret or other
                                                                               intellectual property rights.
        “Personal and advertising injury” arising out of
        oral or written publication of material, if done by                    However, this exclusion does not apply to
        or at the direction of the insured with                                infringement in your “advertisement” of
        knowledge of its falsity.                                              copyright, trade dress or slogan.




                                                                                                             CXL 4 04 03
                                                                                                             Page 4 of 17
                                                              INSURED'S COPY
             Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 219 of 320

   i.   Insureds In     Media    And    Internet   Type                b. Any coverage provided in “underlying
        Businesses                                                        insurance” claims-made coverage for the
                                                                          “Pollution Hazard”.
        “Personal and advertising injury” committed by
        an insured whose business is:                                  This exclusion applies whether or not the
                                                                       “Pollutant” has any function in your business,
        (1) Advertising, broadcasting, publishing or                   operations, premises, site or location.
            telecasting;
                                                                    16. Professional Services
        (2) Designing or determining content of web-
            sites for others; or                                       “Bodily injury”, “property damage” or “personal
                                                                       and advertising injury” due to rendering or
        (3) An Internet search, access, content or                     failure to render any professional service. This
            service provider.                                          includes but is not limited to:
        However, this exclusion does not apply to                      a. Legal, accounting or advertising services;
        Paragraphs 13.a., b. and c. of “personal and
        advertising injury” under the Definitions                      b. Preparing, approving, or failing to prepare
        Section.                                                          or approve maps, drawings, opinions,
                                                                          reports, surveys, change orders, designs
        For the purposes of this exclusion, the placing                   or specifications;
        of frames, borders or links, or advertising, for
        you or others anywhere on the Internet, is not                 c. Supervisory, inspection or engineering
        by itself considered the business of advertising,                 services;
        broadcasting, publishing or telecasting.
                                                                       d. Medical, surgical, dental, x-ray or nursing
   j.   Electronic Chatrooms Or Bulletin Boards                           services treatment, advice or instruction;
        “Personal and advertising injury” arising out of               e. Any health or therapeutic         treatment,
        an electronic chatroom or bulletin board the                      advice or instruction;
        insured hosts, owns or over which the insured
        exercises control.                                             f.    Any service, treatment, advice or instruc-
                                                                             tion for the purpose of appearance or skin
   k. Unauthorized Use Of Another’s Name Or                                  enhancement, hair removal or replace-
      Product                                                                ment or personal grooming;
        “Personal and advertising injury” arising out of               g. Optometry or optical or hearing aid serv-
        the unauthorized use of another’s name or                         ices including the prescribing, preparation,
        product in your e-mail address, domain name                       fitting demonstration or distribution of
        or metatag, or any other similar tactics to                       ophthalmic lenses and similar products or
        mislead another’s potential customers.                            hearing aid devices;
15. Pollution                                                          h. Body piercing services;
   Any damages arising out of the “pollution hazard”.                  i.    Professional health care services as a
   But, this exclusion does not apply with respect to                        pharmacist;
   “pollution hazard” coverage provided in any
   “Underlying Insurance”, except:                                     j.    Law enforcement or firefighting services;
                                                                             and
   a. Any “underlying insurance” “pollution hazard”
      coverage provided with “sub-limits”; or                          k. Handling, embalming, disposal, burial,
                                                                          cremation or disinterment of dead bodies.
                                                                       This exclusion does not apply to the extent
                                                                       that coverage is provided for the insured by
                                                                       “underlying insurance”.




                                                                                                        CXL 4 04 03
                                                                                                        Page 5 of 17
                                                            INSURED'S COPY
                Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 220 of 320

   17. Racing or Stunting Activities                                             (2) The cost of appeal bonds to release
                                                                                     attachments, but only for bond
       “Bodily injury” or “property damage” arising out of                           amounts with the applicable limit of
       the ownership or any insured’s use of “mobile                                 insurance.
       equipment” or “autos” in, or while in practice for, or
       while being prepared for, any prearranged profes-                         We do not have to furnish these bonds;
       sional or organized racing, speed, demolition or
       stunting activity or contest.                                        c. All reasonable expenses incurred by the
                                                                               insured at our request to assist us in the
   18. Recall of Products, Work or Impaired Property                           investigation or defense of the claims or
                                                                               “Suit”, including actual loss of earnings up
       Damages claimed for any loss, cost or expense                           to $250 a day because of time off from
       incurred by you or others for the loss of use,                          work;
       withdrawal, recall, inspection, repair, replacement,
       adjustment, removal or disposal of:                                  d. All costs taxed against the insured in the
                                                                               “Suit”;
       a. “Your product”;
                                                                            e. Prejudgement interest awarded against
       b. “Your work”; or                                                      the insured on that part of the judgement
       c. “Impaired property”;                                                 we pay. If we make an offer to pay the
                                                                               applicable limit of insurance, we will not
       If such product, work or property is withdrawn or                       pay any prejudgement interest based on
       recalled from the market or from use by any person                      the period of time after the offer;
       or organization because of a known or suspected
       defect, deficiency, inadequacy or dangerous                          f.   All interest on the full amount of any
       condition in it.                                                          judgement that accrues after entry of the
                                                                                 judgement and before we have:
   19. War
                                                                                 (1) Paid, or offered to pay; or
       “Bodily injury”, “property damage” or “personal and
       advertising injury”, however caused, arising,                             (2) Deposited in court;
       directly or indirectly, out of:                                           The part of the judgement that is within
       a. War, including undeclared or civil war; or                             the applicable limit of insurance.

       b. Warlike action by a military force, including                     These payments will not reduce the Limits of
          action in hindering or defending against an                       Insurance.
          actual or expected attack, by any government,                 2. If we defend an insured against a “suit” and an
          sovereign or other authority using military                      indemnitee of the insured is also named as a
          personnel or other agents; or                                    party to the “suit”, we will defend that
       c. Insurrection, rebellion, revolution usurped                      indemnitee if all of the following conditions are
          power, or action taken by governmental                           met:
          authority in hindering or defending against any                   a. The “suit” against the indemnitee seeks
          of these.                                                            damages for which the insured has
C. Supplementary Payments                                                      assumed the liability of the indemnitee in a
                                                                               contract    or   agreement       to   which
   1. When the duty to defend exists under this                                “underlying insurance” applies;
      coverage part, we will pay, with respect to any
      claim we investigate or settle, or any “suit” against                 b. The obligation to defend, or the cost of the
      an insured we defend:                                                    defense of, that indemnitee, has also
                                                                               been assumed by the insured in the same
       a. All expenses we incur;                                               contract    or    agreement     to    which
                                                                               “underlying insurance” applies;
       b. The cost of:
                                                                            c. The allegations in the “suit” and the
           (1) Bail bonds up to $3,000; or                                     information   we    know    about     the
                                                                               “occurrence” are such that no conflict
                                                                               appears to exist between the interests of
                                                                               the insured and the interests of the
                                                                               indemnitee;




                                                                                                              CXL 4 04 03
                                                                                                              Page 6 of 17
                                                                INSURED'S COPY
         Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 221 of 320

d. The indemnitee and the insured ask us to                   3. If we are prevented by law or otherwise from
   conduct and control the defense of that                       carrying out the provisions of Section C.
   indemnitee against such “suit” and agree we                   Supplementary Payments, we will pay any
   can assign the same counsel to defend the                     expense incurred with our written consent.
   insured and the indemnitee; and
                                                           SECTION II — WHO IS AN INSURED
e. The indemnitee:
                                                           A. Except for liability arising out of the ownership,
    (1) Agrees in writing to:                                 maintenance, or use of “covered autos”:
        (a) Cooperate with us in the investigation,           1. If you are designated in the Declarations as:
            settlement or defense of the “suit”;
                                                                  a. An individual, you and your spouse are
        (b) Immediately send us copies of any                        insureds, but only with respect to the
            demands, notices, summonses or                           conduct of a business of which you are
            legal papers received in connection                      the sole owner.
            with the “suit”;
                                                                  b. A partnership or joint venture, you are an
        (c) Notify any other insurer whose cover-                    insured. Your members, your partners,
            age is available to the indemnitee; and                  and their spouses are also insureds, but
                                                                     only with respect to the conduct of your
        (d) Cooperate with us with respect to                        business.
            coordinating other applicable insur-
            ance available to the indemnitee; and                 c. A limited liability company, you are an
                                                                     insured. Your members are also insureds,
    (2) Provide us with written authorization to:                    but only with respect the conduct of your
        (a) Obtain records and other information                     business. Your managers are insureds,
            related to the “suit”, and                               but only with respect to their duties as
                                                                     your managers.
        (b) Conduct and control the defense of the
            indemnitee in such “suit”.                            d. An organization other than a partnership,
                                                                     joint venture or limited liability company,
So long as the above conditions are met, attorney’s                  you are an insured. Your “executive
fees incurred by us in the defense of that                           officers” and directors are insureds, but
indemnitee, necessary litigation expenses incurred                   only with respect to their duties as your
by us and necessary litigation expenses incurred                     officers or directors. Your stockholders
by the indemnitee at our request will be paid as                     are also insureds, but only with respect to
Supplementary Payments. Such payments will not                       their liability as stockholders.
be deemed to be damages for “bodily injury” and
“property damage” and will not reduce the limits of               e. A trust, you are an insured. Your trustees
insurance.                                                           are also insureds, but only with respect to
                                                                     their duties as trustees.
Our obligation to defend an insured’s indemnitee
and to pay for attorney’s fees and necessary                  2. Each of the following is also an insured:
litigation expenses as Supplementary Payments                     a. Your “volunteer workers” only while
ends when we have used up the applicable limit of                    performing duties related to the conduct of
insurance in the payment of judgements, or                           your business, or your “employees”, other
settlements, or the conditions set forth above, or                   than either your “executive officers” (if you
the terms of the agreement described in Paragraph                    are an organization other than a
e. above, are no longer met.                                         partnership, joint venture or limited liability
                                                                     company) or your managers (if you are a
                                                                     limited liability company), but only for acts
                                                                     within the scope of their employment by
                                                                     you or while performing duties related to
                                                                     the conduct of your business. However,
                                                                     none of these “employees” or “volunteer
                                                                     workers” are insureds for:




                                                                                                    CXL 4 04 03
                                                                                                    Page 7 of 17
                                                      INSURED'S COPY
         Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 222 of 320

   (1) “Bodily injury” or “personal and advertising               d. Your legal representative if you die, but
       injury”:                                                      only with respect to duties as such. That
                                                                     representative will have all your rights and
       (a) To you, to your partners or members (if                   duties under this Coverage Part.
           you are a partnership or joint venture),
           to your members (if you are a limited              3. With Respect to “mobile equipment” regis-
           liability company), to a co-”employee”                tered in your name under any motor vehicle
           while in the course of his or her                     registration law, any person is an insured
           employment or performing duties                       while driving such equipment along a public
           related to the conduct of your                        highway with your permission. Any other
           business, or to your other “volunteer                 person or organization responsible for the
           workers” while performing duties                      conduct of such person is also an insured, but
           related to the conduct of your                        only with respect to liability arising out of the
           business;                                             operation of the equipment, and only if no
                                                                 other insurance of any kind is available to that
       (b) To the spouse, child, parent, brother or              person or organization for this liability.
           sister of that co-”employee” or                       However, no person or organization is an
           “volunteer worker” as a consequence                   insured with respect to:
           of Paragraph (1)(a) above; or
                                                                  a. “Bodily injury” to a co-”employee” of the
       (c) For which there is any obligation to                      person driving the equipment; or
           share damages with or repay someone
           else who must pay damages because                      b. “Property damage” to property owned by,
           of the injury described in (1)(a) or (b)                  rented to, in the charge of or occupied by
           above.                                                    you or the employer of any person who is
                                                                     an insured under this provision.
   (2) “Property damage” to property:
                                                              4. Any other person or organization insured
       (a) Owned, occupied, or used by,                          under any policy of “underlying insurance”.
       (b) Rented to, in the care, custody or                    The coverage afforded such insureds under
           control of, or over which physical                    this policy will be not broader than the
           control is being exercised for any                    “underlying insurance” except for this policy’s
           purpose by                                            Limits of Insurance.

           You, any of your “employees”,                      5. Any additional insured under any policy of
           “volunteer workers”, or any partner or                “underlying insurance” will automatically be
           member (if you are a partnership or                   insured under this insurance
           joint venture), or any member (if you                  If coverage provided to the additional insured
           are a limited liability company).                      is required by a contract or agreement, the
b. Any person (other than your “employee” or                      most we will pay on behalf of the additional
   “volunteer worker”), or organization while                     insured is the amount of insurance required by
   acting as your real estate manager.                            the contract, less any amounts payable by any
                                                                  “underlying insurance”, subject to Section III
c. Any person or organization having proper                       — Limits of Insurance.
   temporary custody of your property if you die,
   but only:                                                      Additional insured coverage provided by this
                                                                  insurance will not be broader than coverage
   (1) With respect to liability arising out of the               provided by “underlying insurance”.
       maintenance or use of that property; and
                                                              6. Any person using an aircraft you charter with
   (2) Until your legal representative has been                  pilot or air crew, and any person legally
       appointed.                                                responsible for the use of the aircraft provided
                                                                 its actual use is with your permission; except
                                                                 no coverage is afforded:
                                                                  a. The owner, pilot or air crew of the aircraft
                                                                     or any other person operating it; or




                                                                                                  CXL 4 04 03
                                                                                                  Page 8 of 17
                                                      INSURED'S COPY
                 Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 223 of 320

       b. Any manufacturer of aircraft, aircraft engines or                  c. Someone using a “covered auto” while he
          aviation accessories, or any aviation sales,                          or she is working in a business of selling,
          service or repair organization or airport or                          servicing, repairing, parking or storing
          hangar operator or any of their “Employees”.                          “autos” unless that business is yours.
   7. Any organization you newly acquire or form other                       d. Anyone other than your “employees”,
      than a partnership, joint venture, or limited liability                   partners (if you are a partnership),
      company, and over which you maintain ownership                            members (if you are a limited liability
      or majority interest, will qualify as a Named Insured                     company), or a lessee or borrower or any
      if there is no other similar insurance available to                       of their “employees”, while moving
      that organization. However:                                               property to or from a covered auto.
       a. Coverage under this provision is afforded only                     e. A partner (if you are a partnership), or a
          until the 90th day after you acquire or form the                      member (if you are a limited liability
          organization or the end of the policy period set                      company) for a “covered auto” owned by
          forth in the Declarations, whichever is earlier;                      him or her or a member of his or her
          and                                                                   household.
       b. Coverage is applicable only in excess of the                   3. Anyone liable for the conduct of an insured
          limits of “underlying insurance”, and you must                    described above is also an insured, but only to
          add the organization to your “underlying                          the extent of that liability.
          insurance” as soon as practicable, advising us
          of the addition. We may then adjust the                    No person or organization is an insured with respect to
          premium charges.                                           the conduct of any current or past partnership, joint
                                                                     venture, or limited liability company that is not shown
       c. Coverage does not apply to “bodily injury” or              as a Named Insured in the Declarations.
          “property damage” that occurred before you
          acquired or formed the organization; and                   No person is an insured as respects “Bodily Injury” to
                                                                     a fellow “employee” unless such insurance is provided
       d. Coverage does not apply to “personal and                   the insured by “underlying insurance”.
          advertising injury” arising out of an offense
          committed before you acquired or formed the                SECTION III — LIMITS OF INSURANCE
          organization.                                              A. The Limits of Insurance shown in the Declarations
B. Only with respect to liability arising out of the                    and the provisions below fix the most we will pay
   ownership, maintenance, or use of “covered autos”:                   regardless of the number of:

   1. You are an insured.                                                1. Insureds;

   2. Anyone else while using with your permission a                     2. Claims made or “suits” brought or number of
      “covered auto” you own, hire or borrow is also an                     vehicles involved; or
      insured except:                                                    3. Persons or organizations making claims or
       a. The owner or anyone else from whom you hire                       bringing “suits”.
          or borrow a “covered auto”. This exception                 B. Subject to D. below, The Occurrence Limit is the
          does not apply if the “covered auto” is a trailer             most we will pay for the “ultimate net loss”
          or semi-trailer connected to a “covered auto”                 because of “bodily injury” and “property damage”
          you own.                                                      arising out of any one “occurrence”.
       b. Your “employee” if the “covered auto” is owned             C. Subject to D. below, the Occurrence Limit is the
          by that “employee” or a member of his or her                  most we will pay for the “ultimate net loss”
          household.                                                    because of all “personal and advertising injury”
                                                                        sustained by any one person or organization.




                                                                                                             CXL 4 04 03
                                                                                                             Page 9 of 17
                                                                INSURED'S COPY
                 Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 224 of 320

D. The Aggregate Limit is the most we will pay for all               SECTION IV — CONDITIONS
   “ultimate net loss” because of “bodily injury”, “property
   damage” and “personal and advertising injury” regard-             A. Appeals
   less of the number of covered “occurrences” during                   If the insured or the insured’s “underlying insurer”
   each annual period of this policy, except:                           elects not to appeal a judgment in excess of the
    1. The aggregate limit shall apply separately to and in             underlying or “retained limit”, we may elect to
       excess of each aggregate limit of the “underlying                make such appeal at our cost and expense. We
       policy”.                                                         shall be liable, in addition to the applicable limit of
                                                                        insurance, for any taxable costs, payments and
    2. The aggregate limit does not apply to “auto” liability           incidental interest. In no event shall our liability for
       arising out of the ownership, maintenance, use or                “ultimate net loss” exceed the amount applicable
       entrustment of any “covered auto”. Use includes                  to any one “occurrence” including all expenses of
       operation, “loading or unloading”.                               the appeal.
E. The Aggregate limit as described in D. above, applies             B. Bankruptcy
   separately to each consecutive annual period and to
   any remaining period of less than 12 months. The                     Your bankruptcy, insolvency or receivership, or,
   policy period begins with the effective date shown on                that of your estate, will not relieve us of our
   the Declarations. If the policy period is extended after             obligations under this Coverage Part.
   issuance for an additional period of less than 12                    In the event of bankruptcy, insolvency or
   months, the additional period will be part of the last               receivership of any “underlying insurer”, this policy
   preceding period.                                                    will not apply as a replacement of the bankrupt or
F. If the applicable limit of insurance of the “underlying              insolvent insurer. Our Limits of Insurance will only
   policy” is less than stated in the Declarations because              apply in excess of the minimum required limits of
   the aggregate limit of insurance of the “underlying                  “Underlying Insurance” stated in this Coverage
   policy” has been reduced or exhausted, we will, subject              Part.
   to the Limits of Insurance and all other provisions of            C. Duties In The Event Of Occurrence, Claim Or
   this policy:                                                         Suit
    1. Pay in excess of the reduced underlying limit of                 1. You must see to it that we are notified as soon
       insurance; or                                                       as practicable of an “occurrence” or an
    2. Continue in force as “underlying insurance” until                   offense which may result in a claim. To the
       this policy expires or until our aggregate limit is                 extent possible, notice should include:
       exhausted;                                                           a. How, when and where the “occurrence” or
    provided such reduction or exhaustion is solely the                        offense took place;
    result of damages paid because of an “occurrence”                       b. The names and addresses of any injured
    during this policy period.                                                 persons and witnesses; and
G. If the applicable limit of insurance of an “underlying                   c. The nature and location of any injury or
   policy” is a “sub-limit”, this insurance will not apply,                    damage arising out of the “occurrence” or
   whether or not such “sub-limit” has been reduced by                         offense.
   any payments under the “underlying policy”.
                                                                        2. If a claim is made or “suit” is brought against
H. If the applicable limit of insurance of the “underlying                 any insured, you must:
   policy” is more than that stated in the Declarations this
   insurance becomes excess of such higher limits of                        a. Immediately record the specifics of the
   insurance.                                                                  claim or “suit” and the date received; and
                                                                            b. Notify us as soon as practicable.
                                                                            You must see to it that we receive written
                                                                            notice of the claim or “suit” as soon as
                                                                            practicable.




                                                                                                               CXL 4 04 03
                                                                                                              Page 10 of 17
                                                                INSURED'S COPY
                Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 225 of 320

   3. You and any other involved insured must:                         2. All payments or reimbursements we make for
                                                                          damages because of judgements or
       a. Immediately send us copies of any demands,                      settlements will be made in U.S. currency at
          notices, summonses or legal papers received                     the prevailing exchange rate at the time the
          in connection with the claim or “suit”;                         insured became legally obligated to pay such
       b. Authorize us to obtain records and other                        sums. All payments or reimbursements we
          information;                                                    make for expenses under Supplementary
                                                                          Payments will be made in U.S. currency at the
       c. Cooperate with us in the investigation or                       prevailing exchange rate at the time the
          settlement of the claim or defense against the                  expenses were incurred.
          “suit”; and
                                                                       3. Any disputes between you and us as to
       d. Assist us, upon our request, in the                             whether there is coverage under this policy
          enforcement of any right against any person or                  must be filed in the courts of the United States
          organization which may be liable to the insured                 of America (including its territories and
          because of injury or damage to which this                       possessions), Canada or Puerto Rico.
          insurance may also apply.
                                                                       4. The insured must fully maintain any coverage
   4. No insureds will, except at that insured’s own cost,                required by law, regulation or other
      voluntarily make a payment, assume any                              governmental authority during the policy
      obligation, or incur any expense other than for first               period, except for reduction of the aggregate
      aid, without our consent.                                           limits due to payments of claims, judgements
                                                                          or settlements.
D. Expanded Coverage Territory
                                                                           Failure to maintain such coverage required by
   1. If a claim or “suit” is brought in a part of the                     law, regulation or other governmental authority
      “coverage territory” that is outside the United                      will not invalidate this insurance. However,
      States of America (including its territories and                     this insurance will apply as if the required
      possessions), Puerto Rico, or Canada, and we are                     coverage by law, regulation or other
      prevented by law, or otherwise, from defending the                   governmental authority was in full effect.
      insured, the insured will initiate a defense of the
      claim or “suit”. We will reimburse the insured,               E. Legal Action Against Us
      under Supplementary Payments, for any approved
      expenses incurred for the defense of such “suit” or              No person or organization has a right under this
      claim seeking damages to which this insurance                    Coverage Part:
      applies, that we would have been paid had we                     1. To join us as a party or otherwise bring us into
      been able to exercise our right and duty to defend.                 a “suit” asking for damages from an insured;
       If the insured becomes legally obligated to pay                    or
       sums because of damages to which this insurance                 2. To sue us under this Coverage Part unless all
       applies in a part of the “coverage territory” that is              of its terms have been fully complied with.
       outside the United States of America (including its
       territories and possessions), Puerto Rico or                        A person or organization may sue us to
       Canada, and we are prevented by law, or                             recover on an agreed settlement or on a final
       otherwise, from paying such claims on the                           judgment against an insured; but we will not
       insured’s behalf, we will reimburse the insured for                 be liable for damages that are not payable
       such sums.                                                          under the terms of this Coverage Part or that
                                                                                are in excess of the applicable limit of
                                                                           insurance. An agreed settlement means a
                                                                           settlement and release of liability signed by us,
                                                                           the insured and the claimant or the claimant’s
                                                                           legal representative.




                                                                                                            CXL 4 04 03
                                                                                                           Page 11 of 17
                                                               INSURED'S COPY
                 Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 226 of 320

F. Loss Payable                                                       I.   Premium Audit
   Liability under this Coverage Part shall not apply unless               1. We will compute all premiums for this Cover-
   and until the insured or insured’s “underlying insurer”                    age Part in accordance with our rules and
   has become obligated to pay the “retained limit”. Such                     rates.
   obligation by the insured to pay part of the “ultimate net
   loss” shall have been previously determined by a final                  2. Premium shown in this Coverage Part as
   settlement or judgement after an actual trial or written                   advance premium is a deposit premium only.
   agreement between the insured, claimant and us.                            At the close of each audit period we will
                                                                              compute the earned premium for that period
G. Maintenance Of Underlying Insurance                                        and send notice to the first Named Insured.
                                                                              The due date for audit and retrospective
   Each policy of “underlying insurance” must remain in                       premiums is the date shown as the due date
   force for the full term of this policy except:                             on the bill. If the sum of the advance and
   1. For changes agreed to by us in writing;                                 audit premiums paid for the policy period is
                                                                              greater than the earned premium, we will
   2. For any reduction of the aggregate limits of such                       return the excess to the first Named Insured.
      “underlying insurance” because of payment of
      claims, settlements or judgements arising out of                     3. The first Named Insured must keep records of
      occurrences during the policy period.                                   the information we need for premium
                                                                              computation, and send us copies at such
   If you do not maintain “Underlying Insurance”, we will                     times as we may request.
   pay only those damages or injuries that would have
   been paid had “Underlying Insurance” been                          J. Premiums
   maintained.                                                             The First Named         Insured    shown    in   the
H. Other Insurance                                                         Declarations will be:

   1. This insurance is excess over, and shall not                         1. Responsible for the payment of all premiums;
      contribute with any other insurance, whether                            and
      primary, excess, contingent or on any other basis.                   2. Will be the payee for any return premiums we
      This condition will not apply to insurance                              pay.
      specifically written as excess over this Coverage
      Part.                                                                The premium is fully earned if the Limits of
                                                                           Insurance are used up prior to the end of the
       When this insurance is excess, we will have no                      policy period.
       duty to defend the insured against any “suit” if any
       other insurer has the duty to defend the insured               K. Representations or Fraud
       against that “suit”. If no other insurer defends, we
       will undertake to do so, but we will be entitled to the             By accepting this policy, you agree that:
       insured’s rights against all those other insurers.                  1. The statements in the application and Dec-
   2. When this insurance is excess over other                                larations, and any subsequent notice relating
      insurance, we will pay only our share of the                            to “underlying insurance”, are accurate and
      “ultimate net loss” that exceeds the sum of:                            complete;

       a. The total amount that all such other insurance                   2. Those statements are based upon representa-
          would pay for the loss in the absence of this                       tions you made to us; and
          insurance; and                                                   3. We have issued this policy in reliance upon
       b. The total of all deductible and self-insured                        your representations.
          amounts under all that other insurance.                          4. This policy is void in any case of fraud by you
                                                                              as it relates to this policy or any claim under
                                                                              this policy.




                                                                                                               CXL 4 04 03
                                                                                                              Page 12 of 17
                                                                 INSURED'S COPY
                Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 227 of 320

L. Separation of Insureds                                          O. When We Do Not Renew
   Except with respect to the Limits of Insurance, and any             If we decide not to renew this Coverage, we will
   rights or duties specifically assigned in this Coverage             mail or deliver to the first Named Insured shown in
   Part to the first Named Insured, this insurance applies             the Declarations, written notice of the nonrenewal
   as if each Named Insured were the only Named                        not less than 30 days before the expiration date.
   Insured, and separately to each insured against whom
   claim is made or “suit” is brought.                                 If notice is mailed, proof of mailing will be sufficient
                                                                       proof of notice.
M. Transfer of Rights of Recovery Against Others To
   Us                                                              SECTION V — DEFINITIONS

   If the insured has rights to recover all or part of any         1. “Advertisement” means a notice that is broadcast
   payment we have made under this Coverage Part,                     or published to the general public or specific
   those rights are transferred to us. The insured must do            market segments about your goods, products or
   nothing after loss to impair them. At our request the              services for the purpose of attracting customers or
   insured will bring “suit” or transfer those rights to us           supporters. For the purpose of this definition:
   and help us enforce them. Any recovery will be applied              a. Notices that are published include material
   in the following order:                                                placed on the Internet or on similar electronic
   1. To any person or insurer who may have paid for                      means of communication; and
      liability in excess of our limit of liability;                   b. Regarding web-sites, only that part of a web-
   2. To us up to the amount we paid under this policy;                   site that is about your goods, products or
      and, then                                                           services for the purpose or attracting
                                                                          customers or supporters is considered an
   3. To any person or insurer to the extent that the                     advertisement.
      person or insurer is entitled to claim the remaining
      amount, if any.                                              2. “Auto” means a land motor vehicle, trailer or semi-
                                                                      trailer designed for travel on public roads including
   Reasonable expenses incurred in the exercise of rights             any attached machinery or equipment. But “auto”
   of recovery will be shared among all interests on a pro            does not include “mobile equipment”.
   rata basis according to their respective losses.
                                                                   3. “Bodily injury” means bodily injury, sickness,
N. Underlying Insurance                                               disease or disability sustained by a person,
                                                                      including death from any of these at any time
   The limits of “underlying insurance” shall apply, no               including mental anguish or mental injury
   matter what defense the “underlying insurer” may use               sustained by a person who has suffered a covered
   because of the insured’s failure to comply with any                “bodily injury” as defined in this paragraph.
   condition of the “underlying insurance” following an
   “occurrence”. You must inform us promptly of any                4. “Coverage territory” means anywhere in the world
   changes in “underlying insurance”. We may make                     with the exception of any country or jurisdiction
   adjustments to our premium charges for this policy                 which is subject to trade or other economic
   from the date of the changes to the “underlying                    sanction or embargo by the United States of
   insurance”. We must also be notified within 30 days if             America.
   any coverage is canceled or aggregate limit exhausted.
                                                                   5. “Covered auto” means only those “autos” to which
                                                                      “underlying insurance” applies.
                                                                   6. “Employee”       includes     a    “leased worker”.
                                                                      “Employee”      does not      include a “temporary
                                                                      worker”.




                                                                                                              CXL 4 04 03
                                                                                                             Page 13 of 17
                                                              INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 228 of 320

7. “Executive officer” means a person holding any of the                   c. Vehicles that travel on crawler treads;
   officer positions created by your charter, constitution,
   by-laws or any other similar governing document.                        d. Vehicles, whether self-propelled or not,
                                                                              maintained primarily to provide mobility to
8. “Impaired property” means tangible property, other than                    permanently mounted:
   “your product” or “your work”, that cannot be used or is
   less useful because:                                                         (1) Power cranes, shovels, loaders, diggers
                                                                                    or drills; or
    a. It incorporates “your product” or “your work” that is
       known or thought to be defective, deficient,                             (2) Road     construction or    resurfacing
       inadequate or dangerous; or                                                  equipment such as graders, scrapers or
                                                                                    rollers;
    b. You have failed to fulfill the terms of a contract or
       agreement;                                                          e. Vehicles not described in a., b., c., or d.
                                                                              above that are not self-propelled and are
    if such property can be restored to use by the repair,                    maintained primarily to provide mobility to
    replacement, adjustment or removal of “your product”                      permanently attached equipment of the
    or “your work”; or your fulfilling the terms of the contract              following types:
    or agreement.
                                                                                (1) Air compressors, pumps and generators,
9. “Leased worker” means a person leased to you by a                                including spraying, welding, building
   labor leasing firm under an agreement between you                                cleaning, geophysical exploration, lighting
   and the labor leasing firm, to perform duties related to                         and well servicing equipment; or
   the conduct of your business. “Leased worker” does
   not include a “temporary worker”.                                            (2) Cherry pickers and similar devices used to
                                                                                    raise or lower workers;
10. “Loading or unloading” means the handling of property:
                                                                           f.   Vehicles not described in a., b., c., or d.
    a. After it is moved from the place where it is                             above maintained primarily for purposes other
       accepted for movement into or onto an “auto”,                            than the transportation of persons or cargo.
       aircraft or watercraft;
                                                                                However, self-propelled vehicles with the
    b. While it is in or on an “auto”, aircraft or watercraft;                  following types of permanently attached
                                                                                equipment are not “Mobile Equipment” but will
    c. While it is being moved from an “auto” aircraft or                       be considered “autos”:
       watercraft to the place where it is finally delivered;
                                                                                (1) Equipment designed primarily for:
    but “loading or unloading” does not include the
    movement of property by means of a mechanical                                   (a) Snow removal;
    device, other than a hand truck, that is not attached to
    the “auto”, aircraft or watercraft.                                             (b) Road maintenance, but not construc-
                                                                                        tion or resurfacing; or
11. “Mobile equipment” means any of the following types of
    land vehicles, including any attached machinery or                              (c) Street cleaning;
    equipment:                                                                  (2) Cherry pickers and similar devices
    a. Bulldozers, farm machinery, forklifts and other                              mounted on automobile or truck chassis
       vehicles designed for use principally off public                             and used to raise or lower workers; and
       roads;                                                                   (3) Air compressors, pumps and generators,
    b. Vehicles maintained for use solely on or next to                             including spraying, welding, building
       premises you own or rent;                                                    cleaning, geophysical exploration, lighting
                                                                                    and well servicing equipment.




                                                                                                               CXL 4 04 03
                                                                                                              Page 14 of 17
                                                                   INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 229 of 320

12. “Occurrence” means:                                                       2) If insurance for such offenses is prohibited
                                                                                 by law;
    a. An accident, including continuous or repeated
       exposure to substantially the same general harmful                     committed during the policy period.
       conditions that result in “bodily injury” or “property
       damage”. All damages arising from continuous or                14. “Pollutants” mean any solid, liquid, gaseous, or
       repeated exposure to substantially the same                        thermal irritant or contaminant, including smoke,
       general conditions shall be deemed one                             vapor, soot, fumes, acids, alkalis, chemicals and
       “Occurrence”.                                                      waste. Waste includes materials to be recycled,
                                                                          reconditioned or reclaimed.
    b. An offense that results in “personal and advertising
       injury”. This does not include an offense committed            15. “Pollution hazard” means an actual exposure or
       with actual malice. All damages that arise from the                threat of exposure to the corrosive, toxic or other
       same general conditions shall be deemed to arise                   harmful properties of any “pollutants” arising out of
       from one “Occurrence”. All damages involving the                   the discharge, dispersal, seepage, migration,
       same injurious act, regardless of the frequency,                   release or escape of such “pollutants”.
       repetition or the number or kind of media used, or                 “Pollution hazard” includes losses, costs or
       the number of claimants shall be deemed to arise                   expenses arising out of any obligation, order,
       from one “occurrence”.                                             direction or request of or upon any insured or
13. “Personal and advertising injury” means injury,                       others, including but not limited to any
    including consequential “bodily injury” arising out of one            governmental obligation, order, direction or
    more of the following offenses:                                       request to test for, monitor, clean up, remove,
                                                                          contain, treat, detoxify, neutralize, in any way
    a. False arrest, detention or imprisonment;                           respond to, or assess the effects of “pollutants”.
    b. Malicious prosecution;                                         16. “Products-completed operations hazard”
    c. Wrongful eviction from, wrongful entry into or                     a. Includes all “bodily injury” and “property
       invasion of the right of private occupancy of a                       damage” occurring away from premises you
       room, dwelling or premises that a person occupies;                    own or rent and arising out of “your product” or
       committed by or on behalf of its owner, landlord or                   “your work” except:
       lessor;
                                                                              (1) Products that are still in your physical
    d. Oral or written publication in any manner of                               possession; or
       material that violates a person’s right of privacy; or
                                                                              (2) Work that has not yet been completed or
    e. Oral or written publication in any manner of                               abandoned.
       material that slanders or libels a person or
       organization or disparages a person’s or                           b. “Your work” will be deemed completed at the
       organization’s goods, products or service.                            earliest of the following times:

    f.   The use of another’s advertising idea in your                        (1) When all the work called for in your
         “advertisement”; or                                                      contract has been completed;

    g. Infringing upon another’s copyright, trade dress or                    (2) When all of the work to be done at the site
       slogan in your “advertisement”.                                            has been completed if your contract calls
                                                                                  for work at more than one site;
    h. Discrimination because of race, religion, age, sex
       or physical disability.                                                (3) When that part of the work done at a job
                                                                                  site has been put to its intended use by
         This does not apply:                                                     any person or organization other than
                                                                                  another contractor or subcontractor
         (1) To offenses committed by or at the direction of                      working on the same project.
             the insured; or
                                                                              Work that may need service, maintenance,
                                                                              correction, repair or replacement, but which is
                                                                              otherwise completed, will be treated as
                                                                              completed.




                                                                                                               CXL 4 04 03
                                                                                                              Page 15 of 17
                                                                 INSURED'S COPY
                 Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 230 of 320

    c. Does not include “bodily injury” or “property                 19. “Self-retained limit” means the dollar amount
       damage” arising out of:                                           shown in the Declarations to be paid by an insured
                                                                         if no “underlying insurance” or any other insurance
        (1) The transportation of property, unless the injury            applies to an “occurrence” covered under this
            or damage arises out of a condition in or on a               policy. The “self-retained limit” does not apply to
            vehicle not owned or operated by you, and that               “occurrences” or offenses which would have been
            condition was created by the “loading or                     covered by “underlying insurance” but for the
            unloading” of it;                                            exhaustion of applicable limits. These provisions
        (2) The existence of tools, uninstalled equipment                do not apply to any “sub-limit” which has been
            or abandoned or unused materials;                            reduced or exhausted.

        (3) Products or operations for which “underlying             20. “Sub-limit” means a limit of insurance of the
            insurance” classifications or manual rules                   “underlying policy” which:
            include products or completed operations                     a. As originally granted at the effective date of
            coverage.                                                       the “underlying policy”, or
17. “Property damage” means:                                             b. At its original addition by endorsement to that
    a. Physical injury to tangible property, including all                  “underlying policy” is an amount less than that
       resulting loss of use of that property. All such loss                stated in the Declarations of this policy.
       of use shall be deemed to occur at the time of the            21. “Suit” means a civil proceeding in which damages
       physical injury that caused it; or                                because of “bodily injury”, “property damage” or
    b. Loss of use of tangible property that is not                      “personal and advertising injury” to which this
       physically injured. All such loss of use shall be                 insurance applies are alleged. “Suit” includes:
       deemed to occur at the time of the “occurrence”                   a. An arbitration proceeding in which such
       that caused it.                                                      damages are claimed and to which the
    For the purposes of this insurance, electronic data is                  insured must submit or does submit with our
    not tangible property.                                                  consent; or

    As used in this definition, electronic data means                    b. Any other alternative dispute resolution pro-
    information, facts or programs stored as or on, created                 ceeding in which such damages are claimed
    or used on, or transmitted to or from computer                          and to which the insured submits with our
    software, (including systems and applications                           consent or the “underlying insurer’s” consent.
    software), hard or floppy disks, CD-ROMS, tapes,                 22. “Temporary worker” means a person who is
    drives, cells, data processing devices or any other                  furnished to you to substitute for a permanent
    media which are used with electronically controlled                  “employee” on leave or to meet seasonal or short-
    equipment.                                                           term workload conditions.
18. “Retained limit” means the greater of:                           23. “Ultimate net loss” means the total of the following
    a. The total of the limits as shown in the Declarations              sums for each “occurrence” to which this policy
       for the coverage(s) in question, and the limits of                applies:
       any other insurance not shown in the declarations                 a. All sums for which the insured becomes
       that is valid and collectible; or                                    legally obligated to pay as damages, either by
    b. The limit shown in the Declarations as the “self-                    reason of adjudication or settlement or any
       retained limit”.                                                     arbitration or other alternate dispute method
                                                                            entered into with our consent or the
        However, “retained limit” does not mean any “sub-                   “underlying insurer’s” consent.. This includes
        limit”.                                                             deduction for recoveries and salvages paid or
                                                                            to be paid.




                                                                                                             CXL 4 04 03
                                                                                                            Page 16 of 17
                                                                INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 231 of 320

    b. All expenses, other than defense settlement                            (b) Others trading under your name; or
       expenses provided in Section I — Coverages, C.
       Supplementary Payments incurred by or on                               (c) A person or organization whose
       behalf of the insured in the investigation,                                business or assets you have acquired;
       negotiation, settlement and defense of any “suit”                          and
       seeking damages under this policy. However, the                   (2) Containers     (other    than    vehicles),
       salaries of the insured’s regular employees are                       materials, parts or equipment furnished in
       excluded.                                                             connection with such goods or products.
24. “Underlying insurance” means any policies of insurance           b. Includes:
    listed in the Declarations under the section titled
    Schedule of Underlying Insurance and Limits.                         (1) Warranties or representations made at
                                                                             any time with respect to the fitness,
25. “Underlying insurer” means any insurer who provides                      quality, durability, performance or use of
    any policy of insurance listed in the schedule of                        “your product”; and
    “underlying insurance”.
                                                                         (2) The providing of or failure to provide
26. “Underlying    policy” means a      policy providing                     warnings or instructions.
    “Underlying   insurance” or any     other applicable
    insurance.                                                    29. “Your work”:
27. “Volunteer worker” means a person who is not your                a. Means:
    “employee”, and who donates his or her work and acts
    at the direction of and within the scope of duties                   (1) Work or operations performed by you or
    determined by you, and is not paid a fee, salary or                      on your behalf; and
    other compensation by you or anyone else for their
    work performed for you.                                              (2) Materials, parts or equipment furnished in
                                                                             connection with such work or operations.
28. “Your product”:
                                                                     b. Includes:
    a. Means:
                                                                         (1) Warranties or representation made at any
        (1) Any goods or products, other than real prop-                     time with respect to the fitness, quality,
            erty, manufactured, sold, handled, distributed                   durability, performance, or use of your
            or disposed of by:                                               work; and

            (a) You;                                                     (2) The providing of or failure to provide
                                                                             warnings or instructions.




                                                                                                        CXL 4 04 03
                                                                                                       Page 17 of 17
                                                             INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 232 of 320
                                             ASBESTOS EXCLUSION

                                                                                     COMMERCIAL UMBRELLA LIABILITY
                                                                                                            CXL 17 10 99

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifies insurance provided under the following:

    COMMERCIAL UMBRELLA LIABILITY COVERAGE FORM

1. It is agreed that this insurance does not apply to any loss or damage relating to the actual, alleged, or threatened
   presence of, or exposure to, "asbestos," including inhalation, ingestion, irritation, absorption or other similar physical
   exposure to "asbestos." Such presence of, or exposure to, "asbestos" includes, but is not limited to:
    a. structures or manufacturing processes containing "asbestos";
    b. the disposal of "asbestos" or goods, products or materials containing "asbestos";
    c. the storing or presence of "asbestos" or goods, products or materials containing "asbestos"; or
    d. the removal of "asbestos" from any goods, products, materials, structures or manufacturing processes,
    whether or not such "asbestos" is airborne.
2. We shall have no obligation under this coverage part:
    a. to investigate, settle or defend any claim or "suit" against any "insured" alleging actual or threatened injury or
       damage of any nature or kind to persons or property which arises out of or would not have occurred but for the
       presence of, or exposure to, "asbestos"; or
    b. to pay any damages, judgments, settlements, losses, costs or expenses of any kind or nature that may be
       awarded or incurred by reason of any such claim or suit or any such actual or threatened injury or damage from
       "asbestos"; or
    c. for any losses, costs or expenses arising out of any obligation, order, direction or request of or upon any insured or
       others, including, but not limited to, any governmental obligation, order, direction or request, to test for, monitor,
       clean up, remove, contain, treat, neutralize, in any way respond to, or assess the effects of "asbestos."
3. "Asbestos" includes asbestos, asbestos fibers, asbestos materials, and asbestos products, or any goods or products
   containing asbestos or asbestos fibers, materials, or products.




                                                                                                            CXL 17 10 99
                                                              INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 233 of 320
                                     PROPERTY OF OTHERS EXCLUSION


                                                                               COMMERCIAL UMBRELLA LIABILITY
                                                                                                CXL 63 01 99

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifies insurance provided under the following:

    COMMERCIAL UMBRELLA LIABILITY COVERAGE FORM

This insurance does not apply to "Property Damage" to:
1. Property rented or occupied by the insured;
2. Property loaned to the insured;
3. Property in the care, custody or control of the insured.




                                                                                                CXL 63 01 99


                                                              INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 234 of 320
                                     AUTO LIABILITY LIMITATION

                                                                                     COMMERCIAL UMBRELLA LIABILITY
                                                                                                          CXL 103 10 19

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifies insurance provided under the following:

    COMMERCIAL UMBRELLA LIABILITY COVERAGE PART

Paragraph 11. Auto Coverages under SECTION I, B.                       b. Any other “bodily injury”, “property damage” or
Exclusions is deleted in its entirety and replaced by the                 “personal and advertising injury” arising out of
following:                                                                the ownership, maintenance, operation, use,
                                                                          “loading or unloading” or entrustment to others
This insurance does not apply to:                                         of any “auto”.
11. Auto Coverages                                                         Paragraph b. of this exclusion does not apply to
                                                                           the extent that coverage is provided for the
    a. Any loss, cost or expense payable under or
       resulting from any first party “bodily injury” or                   insured by “underlying insurance”.
       “property damage” coverage, automobile no-
       fault law, uninsured motorists or underinsured
       motorists law or any similar law; or




Copyright, 2019 Selective Insurance Company of America. All rights reserved.                              CXL 103 10 19
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                      Page 1 of 1
                                                              INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 235 of 320
                  PERSONAL        AND ADVERTISING INJURY LIABILITY
                                         LIMITATION

                                                                                     COMMERCIAL UMBRELLA LIABILITY
                                                                                                            CXL 132 04 03

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifies insurance provided under the following:

    COMMERCIAL UMBRELLA LIABILITY COVERAGE FORM

This insurance does not apply to any claims made or “suits” brought against the insured for liability arising out of “personal
and advertising injury”.

This exclusion does not apply to the extent that coverage is provided for the insured by “underlying insurance”.




                                                                                                            CXL 132 04 03
                                                               INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 236 of 320
                     PENNSYLVANIA CHANGES — CANCELLATION
                              AND NONRENEWAL

                                                                                          COMMERCIAL UMBRELLA LIABILITY
                                                                                                                  CXL 162 04 03

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifies insurance provided under the following:

   COMMERCIAL UMBRELLA LIABILITY COVERAGE PART

A. COMMON POLICY. CONDITIONS, A. Cancellation, is replaced by the following:
   Cancellation
   1. The first Named Insured shown in the Declarations may cancel this policy by writing or giving notice of
      cancellation.
   2. CANCELLATION OF POLICIES IN EFFECT FOR LESS THAN 60 DAYS
       We may cancel this policy by mailing or delivering to the first Named Insured written Notice of Cancellation at least
       30 days before the effective date of cancellation.
   3. CANCELLATION OF POLICIES IN EFFECT FOR 60 DAYS OR MORE
       If this policy has been in effect for 60 days or more, or if this policy is a renewal of a policy we issued, we may
       cancel this policy only for one or more of the following reasons:
       a. You have made a material misrepresentation which affects the insurability of the risk. Notice of Cancellation
          will be mailed or delivered at least 15 days before the effective date of cancellation.
       b. You have failed to pay a premium when due, whether the premium is payable directly to the Company or its
          agents or indirectly under a premium finance plan or extension of credit. Notice of Cancellation will be mailed
          at least 15 days prior to the effective date of cancellation.
       c. A condition, factor or loss experience material to insurability has changed substantially or a substantial
          condition, factor or loss experience material to insurability has become known during the policy period. Notice
          of Cancellation will be mailed or delivered at least 60 days prior to the effective date of cancellation.
       d. Loss of reinsurance or a substantial decrease in reinsurance has occurred, which loss or decrease, at the time
          of cancellation, shall be certified to the Insurance Commissioner as directly affecting inforce policies. Notice
          of Cancellation will be mailed or delivered at least 60 days prior to the effective date of cancellation.
       e. Material failure to comply with policy terms, conditions or contractual duties. Notice of Cancellation will be
          mailed or delivered at least 60 days prior to the effective date of cancellation.
       f.   Other reasons that the Insurance Commissioner may approve. Notice of Cancellation will be mailed or
            delivered at least 60 days prior to the effective date of cancellation.
       This policy may also be cancelled from inception upon discovery that the policy was obtained through fraudulent
       statements, omissions or concealment of fact material to the acceptance of the risk or to the hazard assumed by
       the Company.
   4. Notice of Cancellation will state the specific reasons for cancellation.
   5. If the Company cancels, the unearned premium will be returned to the Named Insured within 10 business days
      after the effective date of cancellation. If the Named Insured cancels, the unearned premium will be returned
      within 30 days after the effective date of cancellation.
   6. If notice is mailed, it will be by registered or first class mail. Proof of mailing will be sufficient proof of notice.




                                                                                                                  CXL 162 04 03
                                                                                                                    Page 1 of 2
                                                                 INSURED'S COPY
                 Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 237 of 320

B. SECTION IV — CONDITIONS, O. When We Do Not Renew, is replaced with the following:
   1. Nonrenewal
       If we decide not to renew this policy, we will mail or deliver written notice of Nonrenewal, stating the specific
       reasons for Nonrenewal, to the first Named Insured at least 60 days before the expiration date of the policy.
   2. Increase of Premium
       If we increase your renewal premium, we will mail or deliver to the first Named Insured:
       a. Written notice of our intent to increase the premium at least 30 days before the effective date of the premium
          increase.
   Any notice of nonrenewal or renewal premium increase will be mailed or delivered to the first Named Insured’s last
   known address. If notice is mailed, it will be registered or first class mail. Proof of mailing will be sufficient proof of
   notice.




                                                                                                            CXL 162 04 03
                                                                                                              Page 2 of 2
                                                              INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 238 of 320
                                        PENNSYLVANIA NOTICE

                                                                                    COMMERCIAL UMBRELLA LIABILITY
                                                                                                          CXL 167 01 99

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifies insurance provided under the following:

    COMMERCIAL UMBRELLA LIABILITY COVERAGE FORM

An Insurance Company, its agents, employees, or service contractors acting on its behalf, may provide services to reduce
the likelihood of injury, death or loss. These services may include any of the following or related services incident to the
application for, issuance, renewal or continuation of a policy of insurance:
1. Surveys
2. Consultation or advice; or
3. Inspections.
The “Insurance Consultation Services Exemption Act” of Pennsylvania provides that the Insurance Company, its agents,
employees or service contractors acting on its behalf, is not liable for damages from injury, death or loss occurring as a
result of any act or omission by any person in the furnishing of or the failure to furnish these services.
The Act does not apply:
1. If the injury, death or loss occurred during the actual performance of the services and was caused by the negligence of
   the Insurance Company, its agents employees or service contractors;
2. To consultation services required to be performed under a written service contract not related to a policy of insurance;
   or
3. If any acts or omissions of the Insurance Company, its agents, employees or service contractors are judicially
   determined to constitute a crime, actual malice, or gross negligence.




                                                                                                          CXL 167 01 99
                                                              INSURED'S COPY
                 Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 239 of 320
                      EMPLOYEE BENEFITS LIABILITY LIMITATION

                                                                                    COMMERCIAL UMBRELLA LIABILITY
                                                                                                          CXL 211 04 03

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifies insurance provided under the following:

    COMMERCIAL UMBRELLA LIABILITY COVERAGE FORM

This insurance does not apply to damage sustained by an “employee”, prospective “employee”, former “employee” or their
beneficiaries or legal representatives in the “administration” of the insured’s Employee Benefits Program, caused by a
negligent act, error or omission of the insured or any other person for which the insured is legally liable.
Except, this exclusion does not apply to the extent that coverage is provided for the insured by the terms and conditions of
the Employee Benefits Program Liability provided by the “underlying policy” of insurance set forth in the schedule of
“underlying insurance”.
ADDITIONAL DEFINITION:
    ADMINISTRATION:
        a. Giving counsel, other than legal counsel, about the Employee Benefits Program;
        b. Providing information about the content of the Employee Benefits Program;
        c. Handling records in connection with the Employee Benefits Program; and
        d. Enrolling, terminating or cancelling any “employee’s” or former “employee’s” participation in a plan included in
           your Employee Benefits Program;
Provided all such acts are authorized by you.




                                                                                                          CXL 211 04 03
                                                              INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 240 of 320
                                     EXCLUSION — LEAD HAZARD

                                                                                          COMMERCIAL UMBRELLA LIABILITY
                                                                                                              CXL 318 04 03


THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

This endorsement modifies insurance provided under the following:

    COMMERCIAL UMBRELLA LIABILITY COVERAGE FORM

This insurance does not apply to:
    a. “Bodily injury” arising out of the ingestion, inhalation, or absorption of lead in any form;
    b. “Property damage” or “personal and advertising injury,” arising from the presence of lead in any form; or
    c. Any loss, cost or expense arising out of any orders by, or on behalf of, any governmental authority to test for, monitor,
       cleanup, remove, contain, treat, detoxify, or neutralize in any form.
at or from any premises, sites or locations which are, or were at any time, owned by, rented to, loaned to, or used by any
insured, or arising from operations by any insured.




                                                                                                              CXL 318 04 03
                                                                  INSURED'S COPY
                 Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 241 of 320
                               FUNGI OR BACTERIA EXCLUSION

                                                                                     COMMERCIAL UMBRELLA LIABILITY
                                                                                                           CXL 383 07 02

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifies insurance provided under the following:

    COMMERCIAL UMBRELLA LIABILITY COVERAGE FORM

A. Section I Coverages, B. Exclusions is amended by the addition of the following provision.
    Fungi or Bacteria
        a. "Bodily injury" or "property damage" which would not have occurred, in whole or part, but for the actual, alleged
           or threatened inhalation of, ingestion of, contact with, exposure to, existence of, or presence of, any "fungi" or
           bacteria on or within a building or structure, including its contents, regardless of whether any other cause,
           event, material or product contributed concurrently or in any sequence to such injury or damage.
        b. Any loss, cost or expense arising out of the abating, testing for, monitoring, cleaning up, removing, containing,
           treating, detoxifying, neutralizing, remediating or disposing of, or in any way responding to, or assessing the
           effects of, "fungi" or bacteria, by any insured or by any other person or entity.
        This exclusion does not apply to any "fungi" or bacteria that are, are on, or are contained in, a good or product
        intended for consumption.
B. The following definition is added to the Definitions Section:
    "Fungi" means any type or form of fungus, including mold or mildew and any mycotoxins, spores, scents or byproducts
    produced or released by fungi.




                                                                                                           CXL 383 07 02
                                                              INSURED'S COPY
          CAPCase
              ON 2:20-cv-01977-TJS
                  LOSSES FROM      Document 19 Filed 07/22/20 Page 242 of 320
                                     CERTIFIED ACTS OF TERRORISM

                                                                                     COMMERCIAL UMBRELLA LIABILITY
                                                                                                           CXL 388 01 15

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifies insurance provided under the following:

    COMMERCIAL UMBRELLA LIABILITY COVERAGE FORM

A. If aggregate insured losses attributable to terrorist acts certified under the federal Terrorism Risk Insurance Act
   exceed $100 billion in a calendar year and we have met our insurer deductible under the Terrorism Risk Insurance
   Act, we shall not be liable for the payment of any portion of the amount of such losses that exceeds $100 billion, and
   in such case insured losses up to that amount are subject to pro rata allocation in accordance with procedures
   established by the Secretary of the Treasury.
   “Certified act of terrorism” means an act that is certified by the Secretary of the Treasury, in accordance with the
   provisions of the federal Terrorism Risk Insurance Act, to be an act of terrorism pursuant to such Act. The criteria
   contained in the Terrorism Risk Insurance Act for a “certified act of terrorism” include the following:
   1. The act resulted in insured losses in excess of $5 million in the aggregate, attributable to all types of insurance
       subject to the Terrorism Risk Insurance Act; and
   2. The act is a violent act or an act that is dangerous to human life, property or infrastructure and is committed by an
       individual or individuals, as part of an effort to coerce the civilian population of the United States or to influence
       the policy or affect the conduct of the United States Government by coercion.
B. The terms and limitations of any terrorism exclusion, or the inapplicability or omission of a terrorism exclusion, do not
   serve to create coverage for injury or damage that is otherwise excluded under this Coverage Part.




Copyright, 2015 Selective Insurance Company of America. All rights reserved.                              CXL 388 01 15
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                      Page 1 of 1
                                                              INSURED'S COPY
             Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 243 of 320
          NUCLEAR    ENERGY LIABILITY EXCLUSION ENDORSEMENT

                                                                                       COMMERCIAL UMBRELLA LIABILITY
                                                                                                              CXL 400 04 03

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

This endorsement modifies insurance provided under the following:
    COMMERCIAL UMBRELLA LIABILITY COVERAGE FORM

I.   The insurance does not apply
     A. Under any Liability Coverage, to “bodily injury” or “property damage”:
         (1) With respect to which an insured under the policy is also an insured under a nuclear energy liability policy
             issued by Nuclear Energy Liability Insurance Association, Mutual Atomic Energy Liability Underwriters,
             Nuclear Insurance Association of Canada or any of their successors, or would be an insured under any such
             policy but for its termination upon exhaustion of its limit of liability; or
         (2) Resulting from the “hazardous properties” of “nuclear material” and with respect to which (a) any person or
             organization is required to maintain financial protection pursuant to the Atomic Energy Act of 1954, or any law
             amendatory thereof, or (b) the insured is, or had this policy not been issued would be, entitled to indemnity
             from the United States of America, or any agency thereof, with any person or organization.
     B. Under any Liability Coverage, to “bodily injury” and “property damage” resulting from “hazardous properties” of
        “nuclear material”, if:
         (1) The “nuclear material” (a) is at any “nuclear facility” owned by, or operated by or on behalf of, an insured or (b)
             has been discharged or dispersed therefrom;
         (2) The “nuclear material” is contained in “spent fuel” or “waste” at any time possessed, handled, used,
             processed, stored, transported or disposed of, by or on behalf of an insured; or
         (3) The “bodily injury” or “property damage” arises out of the furnishing by an insured of services, materials, parts
             or equipment in connection with the planning, construction, maintenance, operation or use of any “nuclear
             facility”, but if such facility is located with the United States of America, its territories or possessions or
             Canada, this exclusion (3) applies only to “property damage” to such “nuclear facility” and any property there
             at.
II. As used in this endorsement:
     “Hazardous properties” includes radioactive, toxic or explosive properties.
     “Nuclear material” means “source material”, “special nuclear material” or “by-product material”.
     “Source material”, “special nuclear material”, and “by-product material” have the meanings given them in the Atomic
     Energy Act of 1954 or in any law amendatory thereof.
     “Spent fuel” means any fuel element or fuel component, solid or liquid, which has been used or exposed to radiation in
     a “nuclear reactor”.
     “Waste” means any waste material (a) containing “by-product material” other than the tailings or wastes produced by
     the extraction or concentration of uranium or thorium from any ore processed primarily for its “source material”
     content, and (b) resulting from the operation by any person or organization of any “nuclear facility” included under the
     first two paragraphs of the definition of “nuclear facility”.




                                                                                                              CXL 400 04 03
                                                                                                                Page 1 of 2
                                                                INSURED'S COPY
             Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 244 of 320

“Nuclear facility” means:
    (a) Any “nuclear reactor”;
    (b) Any equipment or device designed or used for (1) separating the isotopes of uranium or plutonium, (2)
        processing or utilizing “spent fuel”, or (3) handling, processing or packaging “waste”;
    (c) Any equipment or device used for the processing, fabricating or alloying of “special nuclear material” if at any
        time the total amount of such material in the custody of the insured at the premises where such equipment or
        device is located consists of or contains more than 25 grams of plutonium or uranium 233 or any combination
        thereof, or more than 250 grams of uranium 235;
    (d) Any structure, basin, excavation, premises or place prepared or used for the storage or disposal of “waste”;
and includes the site on which any of the foregoing is located, all operations conducted on such site and all premises
used for such operations.
“Nuclear reactor” means any apparatus designed or used to sustain nuclear fission in a self-supporting chain reaction
or to contain a critical mass of fissionable material.
“Property damage” includes all forms of radio-active contamination of property.




                                                                                                      CXL 400 04 03
                                                                                                        Page 2 of 2
                                                         INSURED'S COPY
              Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 245 of 320
            RESULTING      DAMAGE TO YOUR WORK ENDORSEMENT

                                                                                     COMMERCIAL UMBRELLA LIABILITY
                                                                                                            CXL 423 07 14

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifies insurance provided under the:

    COMMERCIAL UMBRELLA LIABILITY COVERAGE PART

The Definition of “occurrence” is deleted in its entirety and             b. An offense that results in “personal and adver-
replaced by the following:                                                    tising injury”. This does not include an offense
12. “Occurrence” means:                                                       committed with actual malice. All damages
                                                                              that arise from the same general conditions
    a. An accident, including continuous or repeated                          shall be deemed to arise from one “occur-
       exposure to substantially the same general harmful                     rence”. All damages involving the same injuri-
       conditions and includes:                                               ous act, regardless of the frequency, repeti-
       i. “Property damage” to property that is not “your                     tion or the number or kind of media used, or
           work” but is caused by “your work”; and                            the number of claimants shall be deemed to
       ii. “Your work” if the damaged work or the work                        arise from one “occurrence”.
           out of which the damage arises was performed              All other terms, conditions, provisions, and exclusions
           on your behalf by a subcontractor and the                 of the policy not changed by this endorsement shall
           “property damage” to “your work” is included in           continue to apply as written.
           the “products-completed operations hazard”.
       All damages arising from continuous or repeated
       exposure to substantially the same general condi-
       tions shall be deemed one “occurrence”.




Copyright, 2014 Selective Insurance Company of America. All rights reserved.                                CXL 423 07 14
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                        Page 1 of 1
                                                                INSURED'S COPY
               Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 246 of 320
              EXCLUSION       — EMPLOYMENT PRACTICES LIABILITY

                                                                                    COMMERCIAL UMBRELLA LIABLITY
                                                                                                          CXL 453 04 13

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifies insurance provided under the following:
   COMMERCIAL UMBRELLA LIABILITY COVERAGE FORM

A. Exclusion B.9. Employment Related Practices of SECTION I — COVERAGES is deleted in its entirety and replaced
   by the following:
   This insurance does not apply to any liability for any claim based upon, arising out of, directly or indirectly resulting
   from “employment practices wrongful acts”, whether or not such coverage is provided for by the “underlying
   insurance”.
   This exclusion applies whether the insured may be liable as an employer or in any other capacity, and to any
   obligation to share damages with or repay someone else who must pay damages because of the injury.
B. The following is added to SECTION V — DEFINITIONS:
   1. “Employment Practices Wrongful Acts” means any of the following employment related acts: if alleged by or on
      behalf of a claimant:
               a. violations of any federal, state, or local civil rights laws;
               b. wrongful dismissal, discharge, discipline, or termination of employment whether actual or
                  constructive;
               c. breach of a written or oral employment contract or implied employment contract;
               d. demotion, denial of tenure, failure or refusal to hire or promote, or wrongful deprivation of a career
                  opportunity;
               e. negligent reassignment, hiring, supervision, evaluation, training, or retention;
               f.   misrepresentations;
               g. defamation (including libel and slander), invasion of privacy, false arrest, detention, or imprisonment;
               h. sexual or workplace harassment;
               i.   any violation of employment discrimination laws based upon such person’s race, sex, religion, sexual
                    orientation, disability, marital status, pregnancy, age, national origin, veteran status or any other
                    status that is protected pursuant to any foreign, federal, state, or local statutory law or common law;
               j.   failure to prevent the existence of an abusive or hostile work environment;
               k. wrongful infliction of emotional distress, mental anguish, or humiliation;
               l.   retaliatory treatment of an “employee” alleged to be because such individual:
                        a. exercised his or her rights under law, including rights under workers compensation laws, the
                           Family and Medical Leave Act, the Americans with Disabilities Act, or any other law relating
                           to employee rights;
                        b. refused to violate any law or opposed any unlawful practice;
                        c. assisted or testified in or cooperated with any legal proceeding or formal governmental
                           investigation regarding alleged violations of law by you;
                        d. disclosed or expressed an intent to disclose to a superior or to any governmental agency any
                           alleged violations of law; or
                        e. filed or expressed intent to file any claim against you under the Federal False Claims Act or
                           any other similar foreign, federal, state, or local “whistle blower” law.




Copyright, 2012 Selective Insurance Company of America. All rights reserved.                              CXL 453 04 13
                                                                                                            Page 1 of 1
                                                               INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 247 of 320
                 COMMERCIAL        UMBRELLA LIABILITY 2015 CHANGES

                                                                                      COMMERCIAL UMBRELLA LIABILITY
                                                                                                              CXL 462 11 15

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifies insurance provided under the following:

    COMMERCIAL UMBRELLA LIABILITY COVERAGE FORM

A. Paragraph 1. of SECTION I — COVERAGES, B. Exclusions is replaced by the following:
    1. Aircraft Or Watercraft
        This insurance does not apply to:
        “Bodily injury” or “property damage” arising out of the ownership, maintenance, operation, use, including “loading
        or unloading” or entrustment to others of watercraft over 50 feet in length or any aircraft.
        a. Owned by any insured:
        b. Chartered without crew by or on behalf of any insured; or
        c. Owned and operated by any employee of an insured.
        This exclusion applies even if the claims against any insured allege negligence or other wrongdoing in the
        supervision, hiring, employment, training or monitoring of others by that insured, if the “occurrence” which caused
        the “bodily injury” or “property damage” involved the ownership, maintenance, use or entrustment to others of
        watercraft over 50 feet in length or any aircraft subject to Paragraphs a., b., or c.
        This exclusion does not apply to:
        (1) A watercraft while ashore on premises you own or rent; or
        (2) Liability assumed under any contract or agreement.
B. Paragraph 13. of SECTION I — COVERAGES, B. Exclusions is replaced by the following:
    13. Liquor Liability
        This insurance does not apply to “bodily injury” or “property damage” for which any insured may be held liable by
        reason of:
        a. Causing or contributing to the intoxication of any person;
        b. The furnishing of alcoholic beverages to a person under the legal drinking age or under the influence of
           alcohol; or
        c. Any statute, ordinance or regulation relating to the sale, gift, distribution or use of alcoholic beverages.
        This exclusion applies even if the claims against any insured allege negligence or other wrongdoing in:
            i.    The supervision, hiring, employment, training or monitoring of others by that insured; or
            ii. Providing or failing to provide transportation with respect to any person that may be under the influence of
                alcohol;
            if the “occurrence” which caused the “bodily injury” or “property damage” involved that which is described in
            Paragraph a., b. or c. above.




Copyright, 2015 Selective Insurance Company of America. All rights reserved.                                  CXL 462 11 15
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                          Page 1 of 3
                                                               INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 248 of 320

             However, this exclusion applies only if you are in the business of manufacturing, distributing, selling, serving
             or furnishing alcoholic beverages. For the purposes of this exclusion, permitting a person to bring alcoholic
             beverages on your premises, for consumption on your premises, whether or not a fee is charged or a license
             is required for such activity, is not by itself considered the business of selling, serving or furnishing alcoholic
             beverages.
             This exclusion does not apply to the extent that coverage is provided for the insured by “underlying
             insurance”. Coverage provided will follow the provisions, exclusions and limitations of the “underlying
             insurance” unless otherwise directed by this insurance.
             However, if CXL 50 is attached to the Policy, the provisions of that endorsement apply in lieu of the above.
C. Subparagraphs b. and c. under 14. Personal and Advertising Injury of SECTION I — COVERAGES, B.
   Exclusions are replaced by the following:
    This insurance does not apply to:
        b. Material Published With Knowledge Of Falsity
             “Personal and advertising injury” arising out of oral or written publication, in any manner, of material, if done
             by or at the direction of the insured with knowledge of its falsity.
        c. Material Published Prior To Policy Period
             “Personal and advertising injury” arising out of oral or written publication, in any manner, of material whose
             first publication took place before the beginning of the policy period.
D. Paragraph 16. Professional Services of SECTION I — COVERAGES, B. Exclusions is replaced by the following:
    This insurance does not apply to “bodily injury”, “property damage” or “personal and advertising injury” arising out of
    the rendering of or failure to render any professional service. This includes, but is not limited to:
        a. Legal, accounting or advertising services;
        b. Preparing, approving, or failing to prepare or approve, maps, shop drawings, opinions, reports, surveys, field
           orders, change orders or drawings or specifications;
        c. Engineering services, including related supervisory or inspection services;
        d. Medical, surgical, dental, X-ray or nursing services treatment, advice or instruction;
        e. Any health or therapeutic service treatment, advice or instruction;
        f.   Any service, treatment, advice or instruction for the purpose of appearance or skin enhancement, hair
             removal or replacement, or personal grooming or therapy;
        g. Optometry or optical or hearing aid services including the prescribing, preparation, fitting, demonstration or
           distribution of ophthalmic lenses and similar products or hearing aid devices;
        h. Body piercing services;
        i.   Services in the practice of pharmacy;
        j.   Law enforcement or firefighting services; and
        k. Handling, embalming, disposal, burial, cremation or disinterment of dead bodies.




Copyright, 2015 Selective Insurance Company of America. All rights reserved.                                  CXL 462 11 15
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                          Page 2 of 3
                                                                INSURED'S COPY
                  Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 249 of 320

    This exclusion applies even if the claims against any insured allege negligence or other wrongdoing in the
    supervision, hiring, employment, training or monitoring of others by that insured, if the if the “occurrence” which
    caused the “bodily injury” or “property damage” or the offense which caused the “personal and advertising injury”,
    involved the rendering of or failure to render any professional service.
    This exclusion does not apply to the extent that coverage is provided for the insured by “underlying insurance”.
E. The following is added to SECTION I — COVERAGES, B. Exclusions:
    Access Or Disclosure Of Confidential Or Personal Information And Data-related Liability
    This insurance does not apply to:
    (1) Damages because of “bodily injury”, “property damage” or “personal and advertising injury” arising out of any
        access to or disclosure of any person’s or organization’s confidential or personal information, including patents,
        trade secrets, processing methods, customer lists, financial information, credit card information, health information
        or any other type of nonpublic information; or
    (2) Damages arising out of the loss of, loss of use of, damage to, corruption of, inability to access, or inability to
        manipulate electronic data.
    This exclusion applies even if damages are claimed for notification costs, credit monitoring expenses, forensic
    expenses, public relations expenses or any other loss, cost or expense incurred by you or others arising out of that
    which is described in Paragraph (1) or (2) above.
    However, unless Paragraph (1) above applies, this exclusion does not apply to damages because of “bodily injury”.
    As used in this exclusion, electronic data means information, facts or programs stored as or on, created or used on, or
    transmitted to or from computer software, including systems and applications software, hard or floppy disks, CD-
    ROMs, tapes, drives, cells, data processing devices or any other media which are used with electronically controlled
    equipment.
F. The following is added to SECTION I — COVERAGES, B. Exclusions:
    Recording And Distribution Of Material Or Information In Violation Of Law
    This insurance does not apply to “bodily injury”, “property damage” or “personal and advertising injury” arising directly
    or indirectly out of any action or omission that violates or is alleged to violate:
            (1) The Telephone Consumer Protection Act (TCPA), including any amendment of or addition to such law;
            (2) The CAN-SPAM Act of 2003, including any amendment of or addition to such law;
            (3) The Fair Credit Reporting Act (FCRA), and any amendment of or addition to such law, including the Fair
                and Accurate Credit Transactions Act (FACTA); or
            (4) Any federal, state or local statute, ordinance or regulation, other than the TCPA, CAN-SPAM Act of 2003
                or FCRA and their amendments and additions, that addresses, prohibits, or limits the printing,
                dissemination, disposal, collecting, recording, sending, transmitting, communicating or distribution of
                material or information.




Copyright, 2015 Selective Insurance Company of America. All rights reserved.                               CXL 462 11 15
Includes copyrighted material of Insurance Services Office, Inc., with its permission.                       Page 3 of 3
                                                              INSURED'S COPY
         Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 250 of 320




                We will provide the insurance described in this policy in return for the premium

                                and compliance with all applicable provisions of this policy




                    Secretary                                             Chairman




Misc-1597 (10/06)


                                                       INSURED'S COPY
               Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 251 of 320
                                                                                     POLICY
                             SELECTIVE INSURANCE
                                                                                     SCHEDULE
                 BRANCHVILLE, NEW JERSEY 07890                      ISSUE DATE:    03/01/2020

Policy No                           Issued To

         S     2273553                      JUL-BUR ASSOCIATES INC AND JULIE'S BOTTEGA


Period                                    Transaction Type                Agent Number

     03/15/2020      03/15/2021                  RENEWAL                           00-37154-00000


Billing Type                              Transaction Eff. Date           Number of Remaining Installments

               DIRECT BILL                         03/15/2020                                04

                                                                       BILL ACCOUNT: 198 316 168
                               PAYMENT WILL BE BILLED AS FOLLOWS:
                     SCHEDULED BILL DATE    SCHEDULED DUE DATE    PREMIUM AMOUNTS
                     01.   03/09/2020            03/29/2020              1,477.00
                     02.   06/09/2020            06/29/2020              1,477.00
                     03.   09/09/2020            09/29/2020              1,477.00
                     04.   12/09/2020            12/29/2020              1,477.00
                                                         TOTAL          $5,908.00

                                    THIS IS NOT A BILL.
 Your bill will be sent under separate cover. This is a Payment Schedule of your policy
 premium due based on your selected installment plan. Changes made to the policy premium
 after the issue date listed above, will be reflected on future bills.

 An installment fee of $8.00 may be added to each installment bill. Policies not paid
 by the installment due date are subject to a late fee of $20.00 for each late
 payment. An insufficient fund fee of $25.00 will be charged for payments returned by
 your financial institution.

 A reinstatement fee may be incurred when a policy is reinstated after a
 non-pay cancellation is processed. Fee amounts are generally $35 for
 commercial line policies and will appear on the next bill.




MISC-1591 (02/16)

                                                        INSURED'S COPY
            Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 252 of 320


                     IMPORTANT NOTICE ABOUT YOUR PAYMENT PLAN
                    AND LATE PAYMENTS UNDER YOUR PAYMENT PLAN:



If you have selected a payment plan option to pay for Your policy or policies with Us, we will send You
a bill or email notification when premium is due. Bills will show (1) the billed minimum amount due on
Your account for that month, and (2) the total balance due on Your account, including late and
installment fees, if any have been charged. On or before the due date We specify in Your bill, You will
be required to pay Us the total billed minimum amount shown in order to stay current in your payments
due to Us (excluding any policy or policies that are pending cancellation).

Any time a payment is late and You fall behind on the amount that is owed to Us for the policy
premium, we will issue a policy cancellation notice for failure to pay the premium, and we may charge
you a late fee. For the first two times you fall behind, if You pay the total amount due before the
cancellation effective date indicated in the notice, the policy or policies will remain in effect. If, however,
We issue a third cancellation notice for nonpayment of premium, We will accelerate the remaining
payments due under the payment plan and require You to pay the full outstanding policy premium
(not just the total billed minimum amount in the most recent bill) on or before the cancellation
effective date. If You do not pay the full outstanding balance on or before the cancellation effective
date, We will cancel Your policy. If Your policy or policies are cancelled or expired, Your enrollment in
an electronic payment option will continue, despite the fact that the policy(s) have been cancelled with
Selective and may remain in effect until such time as any payment for any earned premiums, audit
balances or other amounts related to your account are settled. If more than one policy is subject to a
payment plan, We will apply partial payments proportionately to the billed minimum amount for each
policy. Any policy that is not paid in full after this allocation will be subject to cancellation for
nonpayment of premium, as provided in the policy.



                                           Selective Insurance
                                        Main Administrative Offices
                                      40 Wantage Avenue Branchville
                                            New Jersey 07890
                                             (973) 948-3000



“Selective Insurance” refers to the following affiliated insurers:
Selective Insurance Company of America, Selective Way Insurance Company, Selective Insurance
Company of South Carolina, Selective Insurance Company of the Southeast, Selective Insurance
Company of New York, Selective Insurance Company of New England, Selective Casualty Insurance
Company, Selective Fire and Casualty Insurance Company, and Selective Auto Insurance Company
of New Jersey. The declarations page of your policy identifies the insurance carrier that issued
your “Selective Insurance” policy.




                                                      INSURED'S COPY
Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 253 of 320
       Case 2:20-cv-01977-TJS
         Case                  Document
               2:20-cv-01977-TJS        19 1Filed
                                 Document    Filed07/22/20
                                                   04/21/20 Page
                                                            Page254
                                                                 1 ofof11
                                                                        320




                            UNITED STATES DISTRICT COURT FOR
                            EASTERN DISTRICT OF PENNSYLVANIA


 JUL-BUR ASSOCIATES INC. ANDand
 JULIE’S
 BOTTEGA                                                                   FIRST AMENDED
                      Plaintiffs,                                            COMPLAINT

            vs.                                                      JURY TRIAL DEMANDED

 SELECTIVE INSURANCE COMPANY OF                                          No.: 2:20-cv-01977-TJS
 AMERICA and SELECTIVE INSURANCE
 COMPANY OF THE SOUTHEAST

                                   Defendants.


     Plaintiffs, Jul-Bur Associates, Inc., and Julie’s Bottega, bring this Amended Complaint,

alleging against Defendants, Selective Insurance Company of America and Selective Insurance

Company of the Southeast, as follows:


                                     I.     NATURE OF THE CASE
       1.         This is a civil action seeking declaratory relief arising from Plaintiffs’ contract of

insurance with the Defendants.

       2.         In light of the Coronavirus global pandemic and state orders mandating all nonlife-

sustaining businesses in the Commonwealth to cease operations and stay at home, Plaintiffs shut

their doors on March 16, 2020.

       3.         Plaintiffs’ insurance policy provides coverage for all non-excluded business losses,

and thus provides coverage here.

       4.         As a result, Plaintiffs are entitled to declaratory relief that their business is covered

for all business losses that have been incurred in an amount greater than $150,000.00.


                                             II.     JURISDICTION
       5.         This court has subject matter jurisdiction over this action pursuant to 28 U.S.C.§

                                                   - 4-
       Case
          Case2:20-cv-01977-TJS
                 2:20-cv-01977-TJS    Document
                                          Document  19 1Filed
                                                          Filed07/22/20
                                                                04/21/20 Page
                                                                            Page2552 ofof11
                                                                                          320
1332, because there is complete diversity of citizenship between Plaintiffs and the Defendants.



 Plaintiffs are a Pennsylvania Corporation. Defendant Selective Insurance Company of America is a

New Jersey Corporation with its principal place of business in New Jersey. Defendant Selective

Insurance Company of the Southeast is an Indiana Corporation with its principal place of business

in Indiana. Further, PlaintiffPlaintiffs have suffered business losses in an amount greater than

$150,000.00. The amount in controversy necessary for diversity jurisdiction over a declaratory

judgment action is measured by the value those business losses. Id. at § 1332(a).

        6.     The Court has personal jurisdiction over the Defendants because at all relevant

times they have engaged in substantial business activities in the Commonwealth of Pennsylvania.

At all relevant times Defendants transacted, solicited, and conducted business in Pennsylvania

through its employees, agents, and/or sales representatives, and derived substantial revenue from

such business in Pennsylvania.

        7.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(a) because a

substantial portion of the wrongful acts upon which this lawsuit is based occurred in this District.

Venue is also proper pursuant to 28 U.S.C. § 1391(c) because the Defendants are corporations

that have substantial, systematic, and continuous contacts in the Commonwealth of Pennsylvania,

and as a result are subject to personal jurisdiction in this District.


        8.     The acts and/or omissions complained of took place, in whole or in part, within the

venue of this Court.


                                  III.      PARTIES

          9.      At all relevant times, Plaintiffs Jul-Bur Associates, Inc and Julie’s Bottega (Julie’s
Bottega”) waswere authorized to do business and was doing business in the Commonwealth of

Pennsylvania, County of Montgomery, Lower Merion Township, in Bala Cynwyd, PA, 19004.

Julie’s Bottega owns, operates, manages, and/or controls a retail clothing store by the same name


                                                  - 4-
        Case  2:20-cv-01977-TJS
           Case  2:20-cv-01977-TJSDocument  19 1Filed
                                     Document    Filed07/22/20
                                                       04/21/20 Page
                                                                Page256
                                                                     3 ofof11
                                                                            320
located at 156 Montgomery Avenue, Bala Cynwyd, PA 19004-2969.

          10.        At all relevant times, Defendants Selective Insurance Company of America and

Selective Insurance Company of the Southeast (collectively hereinafter referred to as “Selective”)

are corporations doing business in the Commonwealth of Pennsylvania, subscribing to Policy

Number S 2 2 73 5 5 3 issued to the Plaintiffs for the period of March 15, 2020 to March 15, 2021.

See Policy Declaration page, attached hereto as Exhibit 1. Defendants Selective transact business

of insurance in the Commonwealth of Pennsylvania and within the County of Montgomery and the

basis of this suit arises out of such conduct.


                                  IV.     FACTUAL BACKGROUND

                A.      Insurance Coverage
         11.    On or about March 15, 2020, Selective entered into a contract of insurance with the

 Plaintiffs, whereby Plaintiffs agreed to make payments to Selective in exchange for the Defendants’

 promise to indemnify the Plaintiffs for losses including, but not limited to, business income losses at

 Plaintiffs’ place of business located in Bala Cynwyd, PA at the address noted above in this Amended

 Complaint (the “Insured Property”).

         12.    The Insured Property consists of offices and a retail store located at 156

 Montgomery Avenue, Bala Cynwyd, PA 19004-2969 which is owned, leased by, managed,

 and/or controlled by the Plaintiffs.

         13.    The Insured Property is covered under a policy issued by Selective with Policy

 Number S 2273553 (hereinafter “Policy”).

         14.    The Policy is currently in full effect, providing, among other things property,

 business personal property, business income and extra expense, contamination coverage, and




                                                 - 4-
       Case 2:20-cv-01977-TJS
         Case                  Document
               2:20-cv-01977-TJS        19 1Filed
                                 Document    Filed07/22/20
                                                   04/21/20 Page
                                                            Page257
                                                                 4 ofof11
                                                                        320




additional coverages between the period of March 15, 2020 through March 15, 2021.
       15.     Plaintiffs faithfully paid policy premiums to Defendants, specifically to provide,

among other things, additional coverages in the event of business interruption or closures by

order of Civil Authority.

       16.     Under the Policy, insurance is extended to apply to the actual loss of business

income sustained and the actual, necessary and reaso nable extra expenses incurred when access

to the Insured Property is specifically prohibited by order of civil authority as the direct result of

a covered cause of loss to property in the immediate area of Plaintiffs’ Insured Property. This

additional coverage is identified as coverage under “Civil Authority.”

       17.     The Policy is an all-risk policy, insofar as it provides that covered causes of loss

under the policy means direct physical loss or direct physical damage unless the loss is

specifically excluded or limited in the Policy.

       18.     An all-risk policy is one that protects against catastrophic events, such as the

Coronavirus (also known as COVID-19). COVID-19, a pandemic currently being experienced on

a global scale, has resulted in the widespread, omnipresent and persistent presence of COVID-19

in and around Plaintiffs’ Insured Property and adjacent properties.

       19.     Plaintiffs’ all- risk policy includes coverage for business interruption, which is

standard in most all-risk commercial property insurance policies, along with coverage for

extended expenses.

       20.     Plaintiffs purchased the aforementioned Policy expecting to be insured against

losses, including, but not limited to, business income losses at its clothing store.

       21.     Plaintiffs purchased, among other coverages, business interruption coverage for

closure by Order of Civil Authority.




                                                  - 4-
      Case
       Case2:20-cv-01977-TJS
             2:20-cv-01977-TJSDocument
                               Document19 11Filed
                                             Filed07/22/20
                                                    06/17/20Page
                                                             Page258
                                                                  5 ofof18
                                                                         320



          22.     Based upon information and belief, the Policy provided by Defendants included

language that is essentially standardized language adopted from and/or developed by the ISO

(“Insurance Service Office”). The ISO, founded in 1971, provides a broad range of services to

the property and casualty insurance industry. In addition to form policies, ISO collects and

manages databases containing large amounts of statistical, actuarial, underwriting, and claims

information, fraud- identification tools, and other technical services. ISO describes itself as

follows: “ISO provides advisory services and information to many insurance companies. ... ISO

develops and publishes policy language that many insurance companies use as the basis for their

products.” ISO General Questions, Verisk, https://www.verisk.com/insurance/about/faq/ (last

visited    June     11,   2020);    see   also   Insurance    Services   Office   (ISO),   Verisk,

https://www.verisk.com/insurance/brands/iso/ (last visited June 11, 2020).

          23.     The language in the Policy is language that is “adhesionary” in that Plaintiffs

were not participants in negotiating or drafting its content and provisions.

          24.     Plaintiffs possessed no leverage or bargaining power to alter or negotiate the

terms of the Policy, and more particularly, Plaintiffs had no ability to alter, change or modify

standardized language derived from the ISO format.

          25.     Plaintiffs purchased the Policy with an expectation that they were purchasing a

policy that would provide coverage in the event of business interruption and extended

expenses, such as that suffered by Plaintiffs as a result of Covid-19.

          26.     At no time had Defendants, or their agents, notified Plaintiffs that the coverage

that Plaintiffs had purchased pursuant to an all-risk policy that included business interruption

coverage, had exclusions and provisions that purportedly undermined the very purpose of the

coverage, of providing benefits in the occurrence of business interruption and incurring




                                                  5
      Case
       Case2:20-cv-01977-TJS
             2:20-cv-01977-TJSDocument
                               Document19 11Filed
                                             Filed07/22/20
                                                    06/17/20Page
                                                             Page259
                                                                  6 ofof18
                                                                         320




extended expenses.
        27. The purported exclusions of the Policy that Defendants have or are expected to

raise in defense of Plaintiffs’ claim under the Civil Authority coverage of the Policy are

strained and contradictory to the provision of Civil Authority Order coverage.

        28.    Furthermore, Defendants’ expected application of exclusions to undermine

Plaintiff’s bargained- for coverage violates public policy of the Commonwealth of Pennsylvania

as a contract of adhesion and hence not enforceable against Plaintiffs.

        29.    Access to Plaintiffs’ business was prohibited by Civil Authority Orders and the

Policy provides for coverage for actual loss of business sustained and actual expenses incurred

as a covered loss caused by the prohibitions of the Civil Authority Orders in the area of

Plaintiffs’ Insured Property.

        30.    The reasonable expectations of Plaintiffs were that the business interruption

coverage included coverage when a civil authority forced closure of the business for an issue of

public safety in the immediate area surrounding the Insured Property.

        31.    The Policy does not exclude the losses suffered by Plaintiffs and therefore the

Policy does provide coverage for those losses.

        32.    Plaintiffs suffered direct physical loss or damage within the definitions of the

Policy as loss of use of property, as in this case, constitutes loss or damage.

        33.    The virus and bacterium exclusions do not apply because Plaintiffs’ losses were

not directly caused by a virus, bacterium or other microorganism. Instead, Plaintiffs’ losses

were caused by the entry of Civil Authority Orders, particularly those by Governor Wolf and

by the Pennsylvania Department of Health, to mitigate the spread of COVID-19.


       34.     Further, the Virus Exclusion was first permitted by state insurance
departments


                                                 6
        Case
         Case2:20-cv-01977-TJS
               2:20-cv-01977-TJSDocument
                                 Document19 11Filed
                                               Filed07/22/20
                                                      06/17/20Page
                                                               Page260
                                                                    7 ofof18
                                                                           320



due to misleading and fraudulent statements by the ISO that property insurance policies do not

and were not intended to cover losses caused by viruses, and so the Virus Exclusion offers mere

clarification of existing law. To the contrary, before the ISO made such baseless assertions,

courts considered contamination by a virus to be physical damage. Defendant’s use of the Virus

Exclusion to deny coverage here shows that the Virus Exclusion was fraudulently adopted,

adhesionary, and unconscionable. See https://www.propertycasualty360.com/2020/04/07/here-

we-go-again-virus-exclusion- for-covid-19-and-insurers/ (last visited June 12, 2020).

         1835. Based on information and belief, the Defendants have accepted the policy

premiums with no intention of providing any coverage for business losses or the Civil

Authority extension due to a loss and shutdown from a virus pandemic.

         19.   The Policy’s Exclusion of Loss Due to Virus or Bacteria does not apply to the

business losses incurred by Plaintiffs here.


               B.     The Coronavirus Pandemic
         2036. The scientific community, and those personally affected by the virus, recognize

the Coronavirus (also known as Covid-19) as a cause of real physical loss and damage. It is clear

that contamination of the Insured Property would be a direct physical loss requiring remediation

to clean the surfaces of the offices and retail store constituting the Insured Property.

         2137. The virus that causes COVID-19 remains stable and transmittable in aerosols for

up to three hours, up to four hours on copper, up to 24 hours on cardboard and up to two to

three




                                                  7
       Case
        Case2:20-cv-01977-TJS
              2:20-cv-01977-TJSDocument
                                Document19 11Filed
                                              Filed07/22/20
                                                     06/17/20Page
                                                              Page261
                                                                   8 ofof18
                                                                          320
days on plastic and stainless steel. See https://www.nih.gov/news-events/news-releases/new-

coronavirus-stable- hours-surfaces (last visited April 9, 2020).

        2238. The CDC has issued a guidance that gatherings of more than 10 people must not

occur. People in congregate environments, which are places where people live, eat, and sleep

in close proximity, face increased danger of contracting COVID-19.

        39.    On Marc h 11, 2020 the Wor ld Hea lth Or ga nizatio n ( “WHO ”) made

theassessment that COVID-19 shall be characterized as a pandemic. See

https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-

media-briefing-on-covid-19---11-march-2020 (last visited June 11, 2020).

        2340. The global Coronavirus pandemic is exacerbated by the fact that the deadly

virus physically infects and stays on surfaces of objects or materials, “fomites,” for up to

twenty-eight (28) days.

        41.    A particular challenge with the novel coronavirus is that it is possible for a

person to be infected with COVID-19 but be asymptomatic. Thus, seemingly healthy people

unknowingly spread the virus via speaking, breathing, and touching objects.

        42.    While infected droplets and particles carrying COVID-19 may not be visible to

the naked eye, they are physical objects which travel to other objects and cause harm.

Habitable surfaces on which COVID-19 has been shown to survive include, but are not limited

to, stainless steel, plastic, wood, paper, glass, ceramic, cardboard, and cloth.

        2443. China, Italy, France, and Spain have implemented the cleaning and fumigating

of public areas prior to allowing them to re-open publicly due to the intrusion of microbials.

        44.    Courts in France have ruled that business interruption coverage applies where

businesses lost revenue as a result of being forced to close their doors due to orders of civil

authority in response to the COVID-19 Pandemic. See


                                                 9
        Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 262 of 320
https://www.insurancejournal.com/news/international/2020/05/22/569710.htm (Last Visited

June 11, 2020).

        45.    The determinations by courts in France, and potentially other countries, that

coverage exists is consistent with public policy that in the presence of a worldwide Pandemic

such as COVID-19, businesses that possess business interruption insurance coverage sho uld

recover their losses from the insurance carriers.


               C.     Civil Authority


       2546. On March 6, 2020, Pennsylvania Governor Tom Wolf issued a Proclamation of

Disaster Emergency, the first formal recognition of an emergency situation in the

Commonwealth as a result of COVID-19. See Exhibit 2.

       2647. On March 19, 2020 Governor Wolf issued an Order requiring all non-life-

sustaining businesses in Commonwealth to cease operations and close all physical locations.

Businesses that were permitted to remain open were required to follow “social distancing

practices and other mitigation measures defined by the Centers for Disease Control.” See

Exhibit 3; https://www.scribd.com/document/452416027/20200319-TWW-COVID-19- Business-

Business-Closure-Order Closure-Order (last visited April 7, 20192020).

        2748. On March 23, 2020, Governor Wolf issued a Stay-at-Home Order for residents of

Philadelphia, Allegheny, Bucks, Chester, Delaware, Monroe, and Montgomery Counties. See

Exhibit 43. On that same date, the Pennsylvania Department of Health issued a similar Orde r,

noting that “operation of non-life-sustaining businesses present the opportunity for unnecessary
[DifferentCase    2:20-cv-01977-TJS
           first page link-to-previous setting Document      19in original
                                               changed from off     Filed 07/22/20      Page
                                                                            to on in modified.]    263 of 320
[Different first page setting changed from on in original to off in modified.]
           Case 2:20-cv-01977-TJS Document 11 Filed 06/17/20 Page 10 of 18



         gatherings, personal contact and interaction that will increase the risk of transmission and

the risk of community spread of COVID–19.” See Exhibit 54.


         2849. On April 1, 2020, Governor Wolf extended the March 23, 2020 Stay at Home

Order to the entire Commonwealth of Pennsylvania. See Exhibit 65.


           2950. The Pennsylvania Supreme Court recently clarified the Governor’s Orders

and supported Plaintiff’s position that physical loss and damage exists resulting in coverage

      here. See Friends of DeVito, et. al v. Wolf, No. 68 MM 2020 (Pa. April 13, 2020).


         3051. Furthe r, o n Apr il 10, 2020 Pres ide nt Tr ump see med to s uppor t

insurance coverage coverage for business loss like that suffered by the Plaintiff:


                    REPORTER: Mr. President may I ask you about credit and debt
                    as well. Many American individuals, families, have had to tap
                    their credit cards during this period of time. And businesses have
                    had to draw down their credit lines. Are you concerned Mr.
                    President that that may hobble the U.S. economy, all of that debt
                    number one? And number two, would you suggest to credit card
                    companies to reduce their fees during this time?

                   PRESIDENT TRUMP: Well it’s something that we’ve already
                   suggested, we’re talking to them. Business interruption
                   insurance, I’d like to see these insurance companies—you know
                   you have people that have paid. When I was in private I had
                   business interruption. When my business was interrupted through a
                   hurricane or whatever it may be, I’d have business where I had it, I
                   didn’t always have it, sometimes I had it, sometimes, I had a lot of
                   different companies. But if I had it I’d expect to be paid. You have
                   people. I speak mostly to the restaurateurs, where they have a
                   restaurant, they’ve been paying for 25, 30, 35 years, business
                   interruption. They’ve never needed it. All of a sudden they need it.
                   And I’m very good at reading language. I did very well in these
                   subjects, OK. And I don’t see the word pandemic mentioned. Now
                   in some cases it is, it’s an exclusion. But in a lot of cases I don’t
                   see it. I don’t see it referenced. And they don’t want to pay up. I
[Different first page link -to-previous setting changed from off in original to on in modified.]
[Different first page setting changed from on in original to off in modified.]
                                                           17
[DifferentCase    2:20-cv-01977-TJS
           first page link-to-previous setting Document      19in original
                                               changed from off     Filed 07/22/20      Page
                                                                            to on in modified.]    264 of 320
[Different first page setting changed from on in original to off in modified.]
           Case 2:20-cv-01977-TJS Document 11 Filed 06/17/20 Page 11 of 18
                   would like to see the insurance companies pay if they need to pay,
                   if it’s fair. And they know what’s fair, and I know what’s fair, I can
                   tell you very quickly. But business interruption insurance, that’s
                   getting a lot money to a lot of people. And they’ve been paying for
                   years, sometimes they just started paying, but you have people that
                   have never asked for business interruption insurance, and they’ve
                   been paying a lot of money for a lot of years for the privilege of
                   having it, and then when they finally need it, the insurance
                   company says ‘we’re not going to give it.’ We can’t let that
                   happen.

 https://youtu.be/_cMeG5C9TjU (last visited on April 17, 2020) (emphasis added).

           3152. The President is articulating a few core points:

                    a.        Business interruption is a common type of insurance, especially for
                              restaurants (and by extension, other forms of retail establishments).

                    b.   Bus inesses pay in premiums for this coverage and                                      should
                    reasonably expect they’ll receive the benefit of the coverage.

                   c.       This pandemic should be covered unless there is a specific exclusion for
                            pandemics.

                   d.              If insurers deny coverage, they would be acting in bad faith.

                   e.       Public policy considerations support a finding that coverage exists
                            and that Defendants’ denial of coverage would be in violation of
                            public policy.

          3253. These Orders and proclamations, as they relate to the closure of all “non-

life-sustaining businesses,” evidence an awareness on the part of both state and local

governments that that COVID-19 causes damage to property. This is particularly true in places

where business is conducted, such as Plaintiffs’, as the requisite contact and interaction causes a

heightened risk of of the property becoming contaminated.



          54.     Plaintiffs did not have the ability or right to ignore these Orders made by agents

of civil authority, including the Governor of Pennsylvania, as doing so would expose Plaintiffs to

fines and sanctions.
[Different first page link -to-previous setting changed from off in original to on in modified.]
[Different first page setting changed from on in original to off in modified.]
                                                           17
[DifferentCase    2:20-cv-01977-TJS
           first page link-to-previous setting Document      19in original
                                               changed from off     Filed 07/22/20      Page
                                                                            to on in modified.]    265 of 320
[Different first page setting changed from on in original to off in modified.]
           Case 2:20-cv-01977-TJS Document 11 Filed 06/17/20 Page 12 of 18




          55.     However, Plaintif fs ’ adherence to the requirements of these Orders and

proclamations was in furtherance of the Orders’ intent to protect the public and supportive of

public policy to attempt to minimize the risk of spread of COVID-19.


                 D.        Impact on Julie’s Bottega

                  3356. As a result of the Orders referenced herein, Plaintiffs ceased retail

operations on March 16, 2020 and continues to be shutdown.


                  3457. As a further direct and proximate result of the Orders, Plaintiffs have been

forced to lay off a part-time employee.


                  3558. Plaintiffs’ business, prior to the Orders, had normal business hours of

Monday through Saturday, from 10 am to 5 pm, each day.


                  3659. The months of March and April are typically the busiest months of the

year for Plaintiffs ‘business, and during those months, Plaintiffs typically held “trunk shows”

involving the showing of a variety of the kinds of goods and materials that Plaintiffs sold, i.e.,

clothing, accessories, etc., which typically attracted a high volume of customers entering the

Insured Property to view the goods and materials being displayed in the trunk shows. The trunk

shows typically caused high foot traffic into the Insured Property of Plaintiffs.




          3760. Plaintiffs’ business is not a closed environment, and because people – staff,

customers, community members, and others – cycle in and out of the retail store, there is an ever-

present risk that the Insured Property is contaminated and would continue to be contaminated.
[Different first page link -to-previous setting changed from off in original to on in modified.]
[Different first page setting changed from on in original to off in modified.]
                                                           17
[DifferentCase    2:20-cv-01977-TJS
           first page link-to-previous setting Document      19in original
                                               changed from off     Filed 07/22/20      Page
                                                                            to on in modified.]    266 of 320
[Different first page setting changed from on in original to off in modified.]
           Case 2:20-cv-01977-TJS Document 11 Filed 06/17/20 Page 13 of 18
Such                                                                                                            risk

of contamination would have been heightened during March and April because of the aforesaid

trunk shows causing high foot traffic inside of the Insured Property.

          3861. The Insured Property is more susceptible to being or becoming contaminated, as

both respiratory droplets and fomites are more likely to be retained on the Insured Property and

remain viable for far longer as compared to other facilities with open-air ventilation.

          3962. Plaintiffs’ business is also highly susceptible to rapid person-to-property

transmission of the virus, and vice-versa, because the activities of the staff require them to work

in close proximity to one another and because staff routinely assist customers in selecting

clothing, provide tailoring services, and assist in customers in trying on clothing for fit..

          63.     As a retail boutique of women’s clothing, Plaintiffs’ business, prior to the

Pandemic, frequently served customers who would visit the store and use the fitting rooms to

try on clothing.

          64.     Trying on clothing necessarily involves customers touching many objects in

Plaintiffs’ store and potentially person-to-person interaction.




          65.     Because of COVID-19’s persistence in locations and surfaces, and the prospect

of causing asymptomatic responses in some people, the risk of infectio n to persons is not only

high, but could also cause persons with asymptomatic responses to come into contact with

others who may develop serious illness.

          66.     The Civil Authority Orders entered by the state and local government were the

lawful exercise of authority to protect the public and minimize the risk of spread of disease.

          67.     Even with the entry of these Civil Authority Orders, there remained physical

impact not only within Plaintiffs’ Insured Property but in and around the surrounding location

[Different first page link -to-previous setting changed from off in original to on in modified.]
[Different first page setting changed from on in original to off in modified.]
                                                           17
[DifferentCase    2:20-cv-01977-TJS
           first page link-to-previous setting Document      19in original
                                               changed from off     Filed 07/22/20      Page
                                                                            to on in modified.]    267 of 320
[Different first page setting changed from on in original to off in modified.]
           Case 2:20-cv-01977-TJS Document 11 Filed 06/17/20 Page 14 of 18
of the

Insured Property due to the difficulty of identifying the presence of COVID-19.

          68.     Upon information and belief, individuals have contracted the COVID-19 illness in

Montgomery County and/or in and around the location of the Insured Property, thereby confirming

the presence of COVID-19 and its impact on property and locations in and around Plaintiffs’

Covered Property, supporting the propriety of the entry of the Civil Authority Orders.

          4069. The virus is therefore physically impacting Julie’s Bottega and the Insured

Property. Any effort by the Defendants to deny the reality that the virus causes physical loss

and damage would constitute a false and potentially fraudulent misrepresentation that could

endanger the Plaintiffs and the public.

          4170. A declaratory judgment determining that the coverage provided under the Policy

willis necessary to prevent the Plaintiffs from being left without the vital coverage acquired to

ensure the survival of thePlaintiffs’ business due to the shutdown caused by the civil authorities’

response is necessaryCivil Authority Orders. As a result of these Orders, Plaintiffs have

incurred, and continuescontinue to incur, among other things, a substantial loss of business

income and additional expenses covered under the Policy.




                                         V.       CAUSE OF ACTION
                                                  DECLARATORY RELIEF

                4271. Plaintiffs re-allege and incorporate by reference into this cause of action

 each and and every allegation set forth in each and every paragraph of this Amended Complaint.


           4372. The Declaratory Judgment Act, 28 U.S.C. § 2201(a), provides that in “a case

    of actual controversy within its jurisdiction . . . any court of the United States . . . may declare

[Different first page link -to-previous setting changed from off in original to on in modified.]
[Different first page setting changed from on in original to off in modified.]
                                                           17
[DifferentCase    2:20-cv-01977-TJS
           first page link-to-previous setting Document      19in original
                                               changed from off     Filed 07/22/20      Page
                                                                            to on in modified.]    268 of 320
[Different first page setting changed from on in original to off in modified.]
            Case 2:20-cv-01977-TJS Document 11 Filed 06/17/20 Page 15 of 18
     the                                                                                                        rights

  and other legal relations of any interested party seeking such declaration, whether or not further

  relief is or could be sought.” 28 U.S.C. § 2201(a); see also Principal Life Ins. Co. v. Minder,

              No. CIV A 08-5899, 2009 WL 1917096 (E.D. Pa. July 1, 2009); Miller v. Liberty Mut.


Grp., 97 F. Supp. 2d 672 (W.D. Pa. 2000).


             4473. An actual controversy has arisen between Plaintiffs and the Defendants as to

            the rights, duties, responsibilities and obligations of the parties under the Policy in that

           Plaintiffs contend and, on information and belief, the Defendants disputes and denies that:


                  a.        The Orders constitute a prohibition of access to Plaintiffs’ Insured Property;

                  b.          The prohibition of access by the Orders has specifically prohibited access
                              as defined in the Policy;

                  c.          The Policy’s Exclusion of Loss Due to Virus or Bacteria does not apply
                              to the business losses incurred by Plaintiffs here.

                  d.          The Orders trigger coverage;

                  e.          The Policy provides coverage to Plaintiffs for any current and future civil
                              authority closures of retail establishments in Montgomery County due to
                              physical loss or damage directly or indirectly from the Coronavirus under
                              the Civil Authority coverage parameters;

                  f.          Under the circumstances of the COVID-19 pandemic and the entry of the
                              Civil Authority Orders, Plaintiffs had no choice but to comply with the
                              Orders, and Plaintiff’s compliance resulted in business losses, business
                              interruption and extended expenses, and therefore constitute covered
                              losses;




                       g.         Defendants’ denial of coverage for losses sustained that were caused by
                                the entry of the Civil Authority Orders referenced, and Plaintiffs’ required
                                compliance with the Orders, violates public policy;

                   fh.         The Policy provides business income coverage in the event that
[Different first page link -to-previous setting changed from off in original to on in modified.]
[Different first page setting changed from on in original to off in modified.]
                                                           17
[DifferentCase    2:20-cv-01977-TJS
           first page link-to-previous setting Document      19in original
                                               changed from off     Filed 07/22/20      Page
                                                                            to on in modified.]    269 of 320
[Different first page setting changed from on in original to off in modified.]
           Case 2:20-cv-01977-TJS Document 11 Filed 06/17/20 Page 16 of 18
                             Coronavirus has directly or indirectly caused a loss or damage at the
                             insured premises or immediate area of the Insured Property; and

                   gi.       Resolution of the duties, responsibilities and obligation of the parties is
                             necessary as no adequate remedy at law exists and a declaration of the
                             Court is needed to resolve the dispute and controversy.

                  4574. Plaintiffs seeks a Declaratory Judgement to determine whether the

Orders constitute constitute a prohibition of access to Plaintiffs’ Insured Property as Civil

Authority as defined in the Policy.


                  4675. Plaintiffs further seek a Declaratory Judgement to affirm that the

Orders trigger coverage.


                 4776.      Plaintiffs further seeks a Declaratory Judgment to affirm that the Policy

provides coverage to Plaintiffs for any current and future Civil Authority closures of retail

businesses such as Plaintiffs’ in Montgomery County due to physical loss or damage from the

Coronavirus and the policy provides business income coverage in the event that Coronavirus has

caused a loss or damage at the Insured Property.


                  4877. Plaintiffs do not seek any determination of whether the Coronavirus is

physically in or at the Insured Property, amount of damages, or any other remedy other than

declaratory relief.



                                         VI.        PRAYER FOR RELIEF

          WHEREFORE, PlaintiffPlaintiffs herein prays as follows:

          1)     For a declaration that the Orders constitute a prohibition of access to Plaintiffs’

Insured Property.



[Different first page link -to-previous setting changed from off in original to on in modified.]
[Different first page setting changed from on in original to off in modified.]
                                                           17
[DifferentCase    2:20-cv-01977-TJS
           first page link-to-previous setting Document      19in original
                                               changed from off     Filed 07/22/20      Page
                                                                            to on in modified.]    270 of 320
[Different first page setting changed from on in original to off in modified.]
           Case 2:20-cv-01977-TJS Document 11 Filed 06/17/20 Page 17 of 18




           2)     For a declaration that the prohibition of access by the Orders is specifically

prohibited access as defined in the Policy.


           3)     For a declaration that the Orders trigger coverage under the Policy.


           4)     For a declaration that the Policy provides coverage to Plaintiffs for any current

and future closures in Montgomery County due to any physical loss or damage directly or

indirectly arising out of the Coronavirus and/or pandemic circumstance under the Civil

Authority coverage parameters.

           5)     For a declaration that the Policy’s exclusions for virus and bacteria do not apply

to the circumstances presented in this lawsuit and the kind and types of damages and losses

suffered by Plaintiffs.

           6)     For a declaration that under the circumstances of the COVID-19 pandemic and

the entry of the Civil Authority Orders, Plaintiffs had no choice but to comply with the Orders

and Plaintiff’s compliance resulted in business losses, business interruption and extended

expenses, and therefore constitute covered losses.

           7)     For a declaration that Defendants’ denial of coverage for losses that were caused

by entry of the Civil Authority Orders and Plaintiffs’ required compliance with those Orders

violates public policy.


           48)    For a declaration that the Policy provides coverage to Plaintiffs for any current,

future and continued civil authority closures of non-essential businesses due to physical loss or

damage directly or indirectly from the Coronavirus under the Civil Autho rity coverage
[Different first page link -to-previous setting changed from off in original to on in modified.]
[Different first page setting changed from on in original to off in modified.]
                                                           17
[DifferentCase    2:20-cv-01977-TJS
           first page link-to-previous setting Document      19in original
                                               changed from off     Filed 07/22/20      Page
                                                                            to on in modified.]    271 of 320
[Different first page setting changed from on in original to off in modified.]
           Case 2:20-cv-01977-TJS Document 11 Filed 06/17/20 Page 18 of 18
parameters.

           59)    For a declaration that the Policy provides business income coverage in the event

that Coronavirus has directly or indirectly caused a loss or damage at the Plaintiffs’ Insured

Property or the immediate area of the Plaintiffs’ Insured Property.


            10) For such other relief as the Court may deem proper.

                                     TRIAL BY JURY IS DEMANDED

         Plaintiff hereby demands trial by jury.


Dated: April 21June 17, 2020                                     Respectfully submitted,

                                                                 /s/ Richard M. Golomb
                                                                 Richard M. Golomb, Esq.
                                                                 Kenneth J. Grunfeld, Esq.
                                                                 GOLOMB & HONIK, P.C.
                                                                 1835 Market Street, Suite 2900
                                                                 Philadelphia, PA 19103
                                                                 Telephone: (215) 985-9177
                                                                 Facsimile: (215) 985-4169
                                                                 rgolomb@golombhonik.com
                                                                 kgrunfeld@golombhonik.com

                                                                 Arnold Levin, Esq.
                                                                 Laurence S. Berman, Esq.




                                                        Esq.
                                                                 Frederick Longer, Esq.
                                                                 Daniel Levin, Esq.
                                                                 Michael Weinkowitz, Esq.
                                                                 LEVIN SEDRAN & BERMAN, L. L. P.
                                                                 LLP
                                                                 510 Walnut Street, Suite 500
[Different first page link -to-previous setting changed from off in original to on in modified.]
[Different first page setting changed from on in original to off in modified.]
                                                           17
[DifferentCase    2:20-cv-01977-TJS
           first page link-to-previous setting Document      19in original
                                               changed from off     Filed 07/22/20      Page
                                                                            to on in modified.]    272 of 320
[Different first page setting changed from on in original to off in modified.]
           Case 2:20-cv-01977-TJS Document 11 Filed 06/17/20 Page 19 of 18
                                                                 Philadelphia, PA 19106-3697
                                                                 Telephone: (215) 592-1500
                                                                 Facsimile: (215) 592-4663
                                                                 alevin@lfsblaw.com lberman@lfsblaw.com
                                                                 flonger@lfsblaw.com
                                                                 dlevin@lfsblaw.com

                                                                 W. Daniel “Dee” Miles, III
                                                                 Rachel N. Boyd
                                                                 Paul W. Evans
                                                                 BEASLEY, ALLEN, CROW, METHVIN,
                                                                 PORTIS & MILES, P.C.
                                                                 P.O. Box 4160
                                                                 Montgomery, AL 36103
                                                                 Telephone: (334) 269-2343
                                                                 Facsimile: (334) 954-7555
                                                                 dee.miles@beasleyallen.com
                                                                 rachel.boyd@beasleyallen.com




[Different first page link -to-previous setting changed from off in original to on in modified.]
[Different first page setting changed from on in original to off in modified.]
                                                           17
Case
 Case2:20-cv-01977-TJS
       2:20-cv-01977-TJS Document
                          Document19
                                   11 Filed 07/22/20  Page20
                                            06/17/20 Page 273ofof18320


                                      paul.evans@beasleyallen.com

                                      Counsel for Plaintiff




                                 20
Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 274 of 320




                               Summary report:
     Litéra® Change-Pro TDC 10.1.0.700 Document comparison done on
                            6/17/2020 10:54:56 PM
Style name: Default Style
Intelligent Table Comparison: Active
Original filename: Selective_ Julie_s Bottega complaint.PDF
Modified filename: 2020-06-17 - Jul-Bur First Amended Complaint.PDF
Changes:
Add                                                         233
Delete                                                      116
Move From                                                   0
Move To                                                     0
Table Insert                                                0
Table Delete                                                0
Table moves to                                              0
Table moves from                                            0
Embedded Graphics (Visio, ChemDraw, Images etc.)            0
Embedded Excel                                              0
Format changes                                              0
Total Changes:                                              349
Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 275 of 320
      Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 276 of 320   1
     k5e2SocH

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    SOCIAL LIFE MAGAZINE, INC.,

4                     Plaintiff,                   New York, N.Y.

5                v.                                20 Civ. 3311(VEC)

6    SENTINEL INSURANCE COMPANY
     LIMITED,
7
                      Defendant.
8
     ------------------------------x               Teleconference
9                                                Order to Show Cause

10
                                                   May 14, 2020
11                                                 10:00 a.m.

12   Before:

13                         HON. VALERIE E. CAPRONI,

14                                                 District Judge

15

16
                                   APPEARANCES
17

18   GABRIEL J. FISCHBARG
          Attorney for Plaintiff
19

20   STEPTOE & JOHNSON, LLP
          Attorneys for Defendant
21   BY: CHARLES A. MICHAEL
          SARAH D. GORDON
22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 277 of 320    2
     k5e2SocH

1              THE COURT:    Good morning, everybody.

2              Do I have a court reporter on the line?

3              THE COURT REPORTER:       Good morning, your Honor.

4    Kristen Carannante.

5              THE COURT:    Good morning.

6              Okay.   Do I have Mr. Fischbarg for the plaintiff?

7              MR. FISCHBARG:     Yes, Judge.    Hi.

8              THE COURT:    Mr. Fischbarg, is anyone else on the line

9    for the plaintiff?

10             MR. FISCHBARG:     Yes.    The plaintiff is on a separate

11   phone available if you need evidence or --

12             THE COURT:    The principal of Social Life?

13             MR. FISCHBARG:     Yes.    He is in my office, you know,

14   more than six feet away, and --

15             THE COURT:    Okay.

16             And who do I have for the defendant?

17             MR. MICHAEL:    Good morning, your Honor.       This is

18   Charles Michael, from Steptoe & Johnson, for the defendant.

19   With me is my partner Sarah Gordon, who was just admitted pro

20   hac vice, and who will be doing the presentation today.

21             THE COURT:    Terrific.

22             All right --

23             MS. GORDON:    Good morning, your Honor.

24             THE COURT:    Good morning.

25             Only people who are speaking need to note their


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 278 of 320      3
     k5e2SocH

1    appearances, and I have got those, Mr. Fischbarg and

2    Ms. Gordon.    Everybody else, please mute your telephone.

3              Also, if you hear that sound that sounds like someone

4    has dropped off the line once we get started, I need you to

5    stop talking so that I can make sure that I have still got the

6    court reporter and your adversary on the line.

7              So, Mr. Fischbarg, this is your motion, so you get to

8    go first.

9              MR. FISCHBARG:     Yes.    So I submitted a reply

10   memorandum, you know, in the afternoon yesterday.          I was just

11   wondering if --

12             THE COURT:    Yes.   I saw that.    Thank you.

13             MR. FISCHBARG:     Okay, so you were also able to read

14   it, I suppose?

15             THE COURT:    Yes, yes.

16             MR. FISCHBARG:     Okay.

17             So I guess the only other thing I want to add that's

18   not in the papers, and then I don't know if your Honor has any

19   issues that you want to talk about, is I mentioned that Liberty

20   Mutual had this exclusion for viruses and it is also evident

21   that other insurance companies have the same exclusion,

22   including Travelers Insurance Company, and they filed the --

23   they actually filed a federal lawsuit for declaratory judgment

24   in California, Docket No. 20 Civ. 3619, to preempt such claims,

25   I guess to enforce their exclusion for viruses.          So to the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 279 of 320     4
     k5e2SocH

1    extent that the defendant is claiming some kind of overreach by

2    the plaintiff here, I don't think it is proper.          There are

3    several insurance companies who are capable of putting in a

4    virus exclusion in their policies, and in this case there is

5    none.   So --

6               THE COURT:    Let me ask you something.      First off, I

7    want to start with basics.      Do you agree that New York law

8    applies?

9               MR. FISCHBARG:    Yes.

10              THE COURT:    All right.   So the -- is it the Roundabout

11   Theatre case?

12              MS. GORDON:   Yes, your Honor.

13              THE COURT:    First Department case?

14              MS. GORDON:   Yes, your Honor.     This is Ms. Gordon on

15   behalf of Sentinel.

16              THE COURT:    Thank you.

17              Mr. Fischbarg, it would seem to me that the Roundabout

18   case is a real problem for your position.

19              Would you like to explain to me why it doesn't

20   preclude your claim?

21              MR. FISCHBARG:    Yes.   That case applies to off-site

22   property damage rendering the premises at issue inaccessible.

23   So in this case, you don't have off-site property damage.            You

24   have on-site property damage.

25              THE COURT:    What is the damage?     There is no damage to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 280 of 320   5
     k5e2SocH

1    your property.

2              MR. FISCHBARG:     Well, the virus exists everywhere.

3              THE COURT:    It damages lungs.     It doesn't damage

4    printing presses.

5              MR. FISCHBARG:     Right.    Well, that's a different

6    issue, whether or not -- that's a different issue than the

7    Roundabout case that had to do with accessibility.          Now we are

8    jumping to the topic of whether a virus can cause physical

9    damage to a printing press, as your Honor mentioned.          So that's

10   a separate issue, and there are a lot of cases that we have

11   cited where this type of material, a virus, does cause physical

12   damage.

13             THE COURT:    What's your best case?      What do you think

14   is your best case under New York law?

15             MR. FISCHBARG:     Well, the problem is, under New York

16   law, there isn't much law.      The New Jersey federal court, in

17   TRAVCO, citing other cases, including from other circuits,

18   where physical damage had a broader interpretation that

19   includes loss of use and not just, you know, something where

20   you take a hammer and break an item.

21             THE COURT:    With loss of use, I mean, loss of use from

22   things like mold is different from you not being able to,

23   quote, use your premises because there is a virus that is

24   running amuck in the community.

25             MR. FISCHBARG:     Okay.    I would disagree with that.    I


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 281 of 320    6
     k5e2SocH

1    would say virus and mold are equivalent.         They are both

2    physical items which, if they land on a surface or are on a

3    surface, just like spores that are also listed in the policy,

4    mold is also listed in the policy.       I would say that the virus,

5    mold spores --

6              THE COURT:    Hang on --

7              MR. FISCHBARG:     -- anything --

8              THE COURT:    A second.

9              Do I still have the court reporter?

10             THE COURT REPORTER:     Yes, your Honor.

11             THE COURT:    Do I have I still have, Ms. Gordon?

12             MS. GORDON:    Yes, your Honor.

13             THE COURT:    All right.    Go ahead.

14             MR. FISCHBARG:     Mold spores, bacteria, virus, all

15   those are physical items which damage whatever they are on,

16   whatever they land on.     And in this case, the virus, when it

17   lands on something and you touch it, you could die from it.

18   So --

19             THE COURT:    That damages you.     It doesn't damage the

20   property.

21             MR. FISCHBARG:     But you are not able to use the

22   property because it damages you.       So it's a corollary.      In

23   other words, this policy, by the way, mentions the word "virus"

24   and "bacteria" in it in two places.

25             THE COURT:    Where does it mention it?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 282 of 320        7
     k5e2SocH

1               MR. FISCHBARG:    It mentions it in the PDF as well as

2    Exhibit 9, page 36 and 37, which is page 7 of 25 of the special

3    property coverage form under additional coverages, section

4    5(j), where the insured would cover certain law enforcement

5    orders requiring you to -- requiring remediation.          But it

6    contains an exclusion for bacteria and viruses, and it uses the

7    word "bacteria" and it uses the word "virus."

8               So what this is really referring to is the Legionella

9    bacteria, which is causes Legionnaires' disease typically.

10   That's the bacteria.     Virus is obviously something else.          So

11   this is obviously referring to when there is a Legionnaires'

12   outbreak in a building, which could happen in New York pretty

13   often, every few years, and then the building gets shut down

14   and they have to do remediation.       Either they -- at least as a

15   bacteria, Legionella bacteria only occurs in water or pipes or

16   in mist.    So the building is shut down, and then you might have

17   to -- and now there is a new code where the buildings have to

18   test their cooling systems for Legionella bacteria.          So that's

19   an example where a bacteria causes property loss, or loss of

20   use, or damage, physical damage to property.         And I would say

21   the virus is equivalent to that bacteria.         So --

22              THE COURT:   But it's not.    This is different.      The

23   virus is not specifically in your property that is causing

24   damage.    It is everywhere.    The Legionnaire example is very

25   different.    Because it's not like Legionnaire is running


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 283 of 320    8
     k5e2SocH

1    rampant throughout the city, and therefore your office building

2    can get closed.    It is that the Legionnaire bacteria is in that

3    building causing --

4              MR. FISCHBARG:     Yes.

5              THE COURT:    -- that building to be shut down.

6              MR. FISCHBARG:     Yes.   Yes.

7              So this virus is everywhere, including this office in

8    particular, this office.      In other words, they just did a

9    random survey of people going into a grocery store in New York,

10   and 20 percent tested positive.       So, Judge, that's just a

11   one-sample test.    So if the infection rate in New York City is

12   20 percent, then the virus is literally everywhere.          So if

13   it --

14             THE COURT:    That's what --

15             MR. FISCHBARG:     -- is --

16             THE COURT:    That is what has caused the damage is that

17   the governor has said you need to stay home.         It is not that

18   there is any particular damage to your specific property.

19             MR. FISCHBARG:     Well, okay, that's --

20             THE COURT:    You may not even have the virus in your

21   property.

22             MR. FISCHBARG:     Well, okay, that's -- I would

23   disagree.   The virus not just causes -- it lands on equipment,

24   it lands everywhere.     That's why all of these -- all of the

25   health guidelines from the World Health Organization and


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 284 of 320       9
     k5e2SocH

1    elsewhere talk about wearing gloves, talk about wiping things

2    down, because it lands on surfaces.        It doesn't just get

3    transmitted through the air.      Another way of getting it is

4    through contact --

5               THE COURT:   Right, but what --

6               MR. FISCHBARG:    -- when it touches your --

7               THE COURT:   What evidence do you have that your

8    premises are infected with the COVID bug.

9               MR. FISCHBARG:    Well, the plaintiff is here.       He got

10   COVID.    So that's evidence there.

11              THE COURT:   Well, it's not evidence that he got it in

12   his office.

13              MR. FISCHBARG:    Yes, but, okay, it's not -- we're

14   not -- I don't know what burden of proof we are looking at,

15   whether it is beyond a reasonable doubt --

16              THE COURT:   No, it's --

17              MR. FISCHBARG:    -- or more likely than not, more

18   likely than not, he can testify where he was and more likely

19   than not he either got it from his office or he got it from his

20   home.    So that's a different burden of proof.       If you are

21   looking for some kind of burden of proof to show that he got it

22   from his office, I mean, that's an evidentiary question, and we

23   can get an epidemiologist to testify and get an expert to

24   testify on that, which I understand is going to happen in the

25   other lawsuits that have been filed across the country


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 285 of 320      10
     k5e2SocH

1    regarding --

2              THE COURT:    Okay.

3              MR. FISCHBARG:     -- this issue.

4              THE COURT:    Okay.

5              MR. FISCHBARG:     So . . .

6              THE COURT:    Anything further, Mr. Fischbarg?

7              MR. FISCHBARG:     No, I guess that's all for now.         Thank

8    you.

9              THE COURT:    Okay.   Thanks.

10             Ms. Gordon.

11             MS. GORDON:    Thank you, your Honor.      This is Sarah

12   Gordon on behalf of Sentinel, and we agree with your Honor's

13   thoughts here.

14             The property policy has two distinct requirements

15   here.   There has to be direct physical loss or physical damage

16   to the property and the cause of the business interruption

17   damages they are seeking has to be direct physical loss or

18   damage, and the cause here is not physical damage.

19             We think, you know, as your Honor rightly pointed out,

20   Roundabout controls.     It is under New York law.       It's a First

21   Department case from 2002.      There are no subsequent decisions

22   that have disagreed or overturned it here in New York; and, if

23   anything, it has been confirmed by this . . .

24             THE COURT:    Hang on.    Did I lose my court reporter?

25             THE COURT REPORTER:      No, Judge.    I'm here.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 286 of 320      11
     k5e2SocH

1              THE COURT:    Did I lose Mr. Fischbarg?

2              MR. FISCHBARG:     No, I'm here.

3              THE COURT:    Okay.

4              MS. GORDON:    This court, your Honor, in Newman Myers,

5    adopted the exact same rationale for a law firm that was trying

6    to assert damages where there were no -- business interruption

7    damages, where there was no physical harm to the property.

8    And, you know --

9              THE COURT:    Let me interrupt you for a second.

10             So Judge Engelmayer in Newman went out of his way to

11   talk about a case where there was a bunch of -- there was a

12   rock slide which didn't actually hit the house or the premises,

13   and yet they got coverage and coverage for the invasion of

14   fumes.

15             MS. GORDON:    Yes, your Honor.

16             So for most of the cases, there are a number of them,

17   there is -- what has happened is something physically has

18   happened to the property that prevents people from being on the

19   property.   So, for example, in Gregory Packaging, in New

20   Jersey, there was ammonia leaked out and they couldn't be on

21   the property, so something physically happened.          You couldn't

22   necessarily see it or touch it, but there were fumes and it was

23   unsafe to be there.     The same thing with Motorists, where there

24   was E. coli in the well.      You couldn't be in that house because

25   you were exposed to other things that had the E. coli.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 287 of 320         12
     k5e2SocH

1              The property has to be entirely unusable or

2    uninhabitable for physical loss or damage to constitute a loss

3    of use.   We don't think that's the law in New York in any

4    circumstance, but even in those other cases, there is nothing

5    equivalent here.    Mr. Fischbarg's client can go to his

6    premises.    There is no ammonia or mold or anything in the air

7    that's not going to allow him on to the property.          In fact, the

8    governor's orders explicitly allow him to go to the property

9    and get his mail or do routine business functions.          The only

10   rule is that he has to stay six feet apart from other people.

11   So those cases are entirely distinguishable.

12             And when a business, a property is allowed to remain

13   open or people can still occupy the premises, there is no

14   direct physical loss or damage.       That was the case -- that's

15   what the court said in Port Authority, that's what happened in

16   Mama Jo's, where the restaurant was allowed to be open.              The

17   cases where there is direct physical loss or damage, you

18   literally cannot be on the premises because there is something

19   there that is making it uninhabitable, and here that just isn't

20   true.

21             THE COURT:    Okay.   Mr. Fischbarg I will give you the

22   last word.

23             MR. FISCHBARG:     All right.    So I would disagree that

24   he is allowed to go to the premises.        In fact, the opposite is

25   true.   The executive order 202.8 says it requires 100 percent


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 288 of 320       13
     k5e2SocH

1    reduction.    So he can't go there, and he is not allowed to go

2    there, and that is a separate claim.        It is the civil authority

3    claim besides the breach of contract claim.

4               THE COURT:    Doesn't the executive order say -- I'm

5    sorry, which executive order are you talking about?

6               MR. FISCHBARG:    It is . . .

7               It is Exhibit 3 of the declaration, and then on page

8    2, "Each employer shall reduce the in-person workforce at any

9    work locations by 100 percent no later than March 22 at 8p.m."

10   And then it says --

11              THE COURT:    Right, but that doesn't mean the boss

12   can't go to the work location.

13              MR. FISCHBARG:    I would say he is -- he is an employee

14   and he can't go.    I think it does.     In my building here in New

15   York, there is nobody here.      I'm the only one.      There is no

16   bosses in any of the offices.

17              THE COURT:    There is nothing about the governor's

18   order that prohibits a small businessperson or a big

19   businessperson from going into their office to pick up mail, to

20   water the plants, to do anything like --

21              MR. FISCHBARG:    Your Honor --

22              THE COURT:    -- that, including employees that are

23   working.

24              MR. FISCHBARG:    Sorry.

25              MS. GORDON:    Your Honor, this is Sarah Gordon.          Oh, go


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 289 of 320     14
     k5e2SocH

1    ahead, Mr. Fischbarg.

2               MR. FISCHBARG:    Okay.

3               Again, I would disagree.     I think the order is pretty

4    clear that 100 percent means that you are not supposed to go to

5    work, and that's what people have been doing in New York.            They

6    are not going into the office.       And to the extent they are

7    getting mail, I mean, there is work-arounds where the workers

8    in the building have been leaving it downstairs for people to

9    pick up, but the way it's been implemented is that 100 percent

10   means no one is going to any office.

11              THE COURT:    You are in your office.

12              MR. FISCHBARG:    Yeah, I'm not -- I'm considered, by

13   the way -- lawyers are considered essential, and if you are a

14   sole practitioner, you are considered essential.          So I have the

15   exclusion, and that's why I am here, but otherwise I wouldn't

16   be here.    So . . .

17              MS. GORDON:    Your Honor, if I may?     We submitted with

18   Mr. Michael's affidavit, Exhibit D, a printout from the Empire

19   State Development website.      And on question 13, it addresses

20   exactly this issue.      It says, "What if my business is not

21   essential but a person must pick up mail or perform a similar

22   routine function each day?"      And the answer provided by the

23   Empire State is, "A single person attending a nonessential

24   closed business temporarily to perform a specific task is

25   permitted so long as they will not be in contact with other


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 290 of 320     15
     k5e2SocH

1    people."

2               THE COURT:    I thought I had read that somewhere.

3               MS. GORDON:    Yes.   It is in Mr. Michael's declaration,

4    and I think it's ECF 18-4, page 304.

5               THE COURT:    Okay.

6               MR. FISCHBARG:    Right, but I think the executive order

7    supersedes that is what I would argue.

8               THE COURT:    Okay.

9               Mr. Fischbarg, you have got to demonstrate a

10   probability of success on the merits.        I feel bad for your

11   client.    I feel bad for every small business that is having

12   difficulties during this period of time.         But New York law is

13   clear that this kind of business interruption needs some damage

14   to the property to prohibit you from going.         You get an A for

15   effort, you get a gold star for creativity, but this is just

16   not what's covered under these insurance policies.

17              So I will have a more complete order later, but your

18   motion for preliminary injunction is going to be denied.

19              Anything further for the plaintiff?

20              MR. FISCHBARG:    I guess just a housekeeping thing.      We

21   filed an amended complaint.       Are we going to deem it served or

22   does it have to be re-served?

23              THE COURT:    Has the defendant -- does the defendant

24   want to be reserved or will you take the amended complaint?

25              MR. MICHAEL:    Your Honor, this is Charles Michael.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 291 of 320   16
     k5e2SocH

1              We have entered a notice of appearance, and so I think

2    once they filed it on ECF, that service, we are happy to

3    consider it served.     That's fine.    And he does have one

4    amendment as of right.

5              THE COURT:    Correct.

6              MR. MICHAEL:    That was within his right to file it.

7              THE COURT:    Does defendant plan to move or answer?

8              MR. MICHAEL:    Probably to move.      We would have to

9    discuss it with our client, but I believe so.

10             THE COURT:    Okay.   What are the parties' position on

11   discovery while the motion to dismiss is pending?

12             MR. FISCHBARG:     Well, I would say there are two

13   motions filed -- there is one in the Eastern District of

14   Pennsylvania and one in, I think, the Northern District of

15   Illinois -- for an MDL, multi-district litigation, involving a

16   lot of lawsuits combining, so I think this might be happening

17   in each state until that motion is decided, and I think the

18   briefing schedule is in June --

19             MS. GORDON:    We -- your Honor --

20             MR. FISCHBARG:     -- so I think --

21             MS. GORDON:    Sorry, Mr. Fischbarg.

22             MR. FISCHBARG:     So I would say that this case might be

23   transferred to the multi-district panel at some point.

24             THE COURT:    Okay.   So, Mr. Fischbarg, what I am

25   hearing you say is that you are perfectly happy to have the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 292 of 320      17
     k5e2SocH

1    defendants not move until we find out whether or not your case

2    is going to get scooped up into the MDL?

3              MR. FISCHBARG:     Yes, correct.

4              THE COURT:    All right.    I presume that the defendants

5    are perfectly happy to do nothing until you hear back from the

6    MDL.

7              MS. GORDON:    Your Honor, I need to consult with my

8    client on that.    I'm not sure that that's true.        We don't think

9    these cases are appropriate for consolidation in the MDL for

10   many of the reasons which were evident today, given the

11   different states' conclusions on these laws.         So I need to

12   consult with my client on the motion practice.          We may intend

13   to want to move in any event.

14             THE COURT:    Okay.   Well, you could move, but if there

15   is a likely -- if there is some likelihood that they are going

16   to get scooped into the MDL, I'm not likely to decide it until

17   that decision is made.     So it is entirely -- I guess from my

18   perspective I don't really care, but from your client's

19   perspective, they may be making a motion to dismiss that's

20   unnecessary.    If you are right, and you may well be right, that

21   they are not going to MDL these kinds of cases, then all that's

22   happening is this is just being delayed into the summer for you

23   to incur fees making a motion to dismiss.

24             So why don't you talk to your client, figure out what

25   you want to do.    One way or the other, it does not seem to me


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 293 of 320      18
     k5e2SocH

1    to make sense to proceed with discovery in this matter,

2    certainly under the circumstances that everyone is in, and

3    particularly the plaintiff is in, strapped for revenue, until

4    we figure out whether a lawsuit is going to go forward.

5              So talk to your client, figure out whether -- the

6    defendant should talk to Sentinel.       Figure out whether you are

7    happy staying this case pending a decision on the MDL or not,

8    and just write me a letter and let me know.

9              MS. GORDON:    Yes, your Honor.     Thank you.

10             MR. MICHAEL:    Your Honor --

11             THE COURT:    Anything further from the plaintiff?

12             MR. MICHAEL:    Just one housekeeping matter.       This is

13   Charles Michael, again, for the defendant.

14             THE COURT:    Okay.

15             MR. MICHAEL:    I just wondered if there was any special

16   procedures for ordering the transcript or if we go just through

17   the normal Southern District website?        I didn't know, under the

18   COVID circumstances, if there is something different we should

19   do.

20             THE COURT:    I don't think there is anything different,

21   but we have got the court reporter on.

22             So, Madam Court Reporter, is there anything different

23   they need to do?

24             THE COURT REPORTER:     At the end of this proceeding, I

25   am going to email the parties with their instructions.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 294 of 320   19
     k5e2SocH

1               THE COURT:    Okay.

2               MR. MICHAEL:    Terrific.     Thank you so much.

3               THE COURT:    Anything further from the plaintiff,

4    Mr. Fischbarg?

5               MR. FISCHBARG:    No.   Thank you, Judge.

6               THE COURT:    Anything further from the insurance

7    company?    Ms. Gordon?

8               MS. GORDON:    No.    Thank you, your Honor.

9               THE COURT:    All right.    Thank you, all.

10              MR. FISCHBARG:    Okay.    Bye, Judge.

11              MR. MICHAEL:    Thank you, your Honor.

12                                      oOo

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 295 of 320




 1                                 STATE OF MICHIGAN

 2                IN THE CIRCUIT COURT FOR THE COUNTY OF INGHAM

 3     _____________________________________
 4     GAVRILIDES MANAGEMENT COMPANY,
 5                         Plaintiff,
 6     vs.                                            File No. 20-258-CB
 7
 8     MICHIGAN INSURANCE COMPANY,
 9               Defendant.
10     _____________________________________/

11
12                DEFENDANTS MOTION FOR SUMMARY DISPOSITION
13         BEFORE THE HONORABLE JOYCE DRAGANCHUK, CIRCUIT COURT JUDGE
14                 LANSING, MICHIGAN – WEDNESDAY, JULY 01, 2020
15
16

17     APPEARANCES:
18     For the Plaintiff:                 Matthew J. Heos-P73786
19                                        3452 East Lake Lansing Road
20                                        East Lansing, Michigan 48823
21                                        517-256-4240
22
23
24     For the Defendant:                 Henry Emrich-P29948
25                                        2025 East Beltline Avenue SE-#600
26                                        Grand Rapids, Michigan 49546
27                                        616-285-0143
28
29
30     Recorded/transcribed by:           Susan C. Melton, CER 7548
31                                        Certified Electronic Reporter
32                                        (517) 483-6500 x6703
33
34
35
36
37
38
39
40
41
42
43
44

                                            1
     Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 296 of 320



 1                              TABLE OF CONTENTS
 2
 3

 4     WITNESSES                                      PAGE

 5     None.

 6

 7

 8

 9     EXHIBITS

10     None admitted.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


                                            2
     Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 297 of 320




 1                       Lansing, Michigan

 2                       Wednesday, July 01, 2020

 3                       2:58:57 PM

 4                       THE COURT: This is, pardon me if I massacre

 5           this, Gavri--, Gavrilides Management Company, et al versus

 6           Michigan Insurance Company, docket number 20-258-CB. And

 7           this is the time set for Defendant Michigan Insurance

 8           Company’s Motion for Summary Disposition. And just for the

 9           record, could I have your appearances, please?

10                       MR. HEOS: Yes, your Honor. Matthew Heos and Nick

11           Gavrilides is here in the courtroom also with me. He is

12           the owner of the immediate plaintiff company’s.

13                       MR EMRICH: Henry Emrich on behalf of Michigan

14           Insurance Company, your Honor and my assistant Chenney

15           Ward.

16                       THE COURT: Okay, thank you. And your motion, Mr.

17           Emrich, if you wish to go ahead.

18                       MR. EMRICH: Thank you, your Honor. I am going to

19           assume that the Court has read all of the pleadings in

20           this case, so I’ll try not to belabor some of the points.

21           I think the, the key fact that we need to focus on is that

22           as we’ve argued is that there’s no question here but the

23           policies that insure Mr. Gavrilides properties against,

24           against direct physical loss or damage to the property and

25           contrary, any claim with the policy benefits in question


                                            3
     Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 298 of 320




 1           this business income coverage is illusory, the policy in

 2           question here clearly provides that for the business

 3           coverage, the business income coverage to apply and, and

 4           most of the other primary coverages under their policy,

 5           there must be a direct physical loss of or damage to the

 6           insured property in order for it to apply.

 7                       And I think it’s important as we’ll discuss

 8           later in our argument depending on what Mr. Heos has to

 9           say, why this is important, we must focus on the fact that

10           there must be direct physical loss or damage to the

11           insured property and not direct physical loss of use of or

12           damage to the property as has been suggested by Mr.

13           Gavrilides and his attorney in order for the coverage at

14           issue to apply.

15                       While I acknowledge, your Honor, that this is a

16           somewhat unique, extraordinary if you will, matter to be

17           filing at this point in the proceedings as our initial

18           pleading; I think it’s important to understand that when

19           we look at Mr. Gavrilides complaint, it does not contain

20           one single allegation that this insured property has in

21           any way been damaged or lost.       To the contrary, the

22           allegations in the complaint affirmatively allege that the

23           plaintiff business interruption claim is based on the

24           “Stay at Home” orders of Governor Whitmer. There is no

25           allegation of any kind that the property in question has


                                            4
     Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 299 of 320




 1           in any way been damaged, lost or anything of the sort.

 2                       Given that this motion has been brought under

 3           2.116(c)(10), plaintiff must produce some evidence to

 4           contradict the uncontroverted facts that have been alleged

 5           not only in the complaint, but in the affidavit submitted

 6           Mr. Gavrilides and in any of the other materials that Mr.

 7           Heos has attached to his response as, as indicated, most

 8           importantly, the affidavit of Mr. Gavrilides that

 9           reiterates the admissions in the complaint that there has

10           not been any loss of or damage to either of the properties

11           for which they seek coverage.

12                       The insureds property today exists in the very

13           same condition as it existed the day prior to the

14           effective date of the “Stay at Home” order.          They have not

15           been lost, they have not been damaged, they have not

16           required any repairs because of any damage to those

17           properties. The business operation, its, its operation as

18           a restaurant today is, is the same as the day prior to the

19           effective date of the order, albeit with some modifi-

20           cations that had been required to avoid grouping and to

21           maintain social distancing in, in a sense improvements to

22           the real estate.     Not repairs, you know, and, and it’s

23           been maintained as a take-out, take-out operation at least

24           until recently when they resumed the dining operation.

25           There has been no loss of or damage to either building


                                            5
     Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 300 of 320




 1           that has prevented the plaintiff from operating as a

 2           restaurant or entering it for that matter if--, as they

 3           have. If plaintiffs wanted to sell either building today,

 4           they could do so. And while plaintiffs have provided some

 5           speculative evidence about the decreased value of that

 6           property, although, as I read Mr.--, as I read the

 7           materials that Mr. Heos kindly attached to his response,

 8           the fact of the matter is it pointed out in that article

 9           was that while they operation of a commercial property may

10           get harder, it’s not impossible to operate it in the

11           future under our new normal.

12                       Because plaintiffs complaint, the affidavit, the

13           other information that has been provided to your Honor

14           provides no evidence of any damage to that property.

15           Plaintiffs could never prove that either property suffered

16           any direct physical loss from the imposition of Governor

17           Whitmer’s emergency order.         And thus, could never recover

18           business interruption coverage under this policy based on

19           the facts that have been presented to the Court. The same

20           holds true under the business cover, income coverage, if a

21           civil authority prevents or prohibits access to either

22           property because of direct physical damage to an adjacent

23           or nearby property for the very same reason.          There has

24           been no direct physical loss or damage to any adjacent

25           property that has been alleged, that has been provided to


                                            6
     Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 301 of 320




 1           the Court in Mr. Heos response. And frankly, when you look

 2           at the order that they have, that is at issue in this

 3           case, there’s nothing there that prevents access to Mr.

 4           Gavrilides properties whatsoever.

 5                       In summary, your Honor, there are no facts

 6           alleged in the complaint or in any of the materials that

 7           I’ve looked at, including Mr. Gavrilides affidavit, that

 8           shows there has been direct physical loss of or damage to

 9           the insured property. And for those reasons, your Honor,

10           we believe that our motion--, for those reasons alone, we

11           believe our motion for summary disposition should be

12           granted.

13                       I’d just like to make a couple of additional

14           points before I shut up.       I really believe summary

15           disposition is warranted on this basis alone and I would

16           turn the Court to the case that we’ve discussed in our, in

17           our brief, your Honor, that’s referred to Universal

18           Insurance Production versus Chubb. And that’s the decision

19           of the Eastern District of Michigan involving a claim that

20           involved insured property.         It was damaged by a pervasive

21           odor that developed in the property as a result of mold

22           that grew in the property because of some water seepage.

23           And why that case is important is because it discusses the

24           Michigan Rules of Contract Interpretation, that still

25           apply today, policy language is clear and unambiguous on


                                            7
     Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 302 of 320




 1           its face, which we believe is clearly the case here that

 2           states that the words and the terms of the policy should

 3           be enforced utilizing plain and commonly understood

 4           meanings.

 5                       And when I said earlier that that’s important

 6           when we talk about what direct physical loss of or damage

 7           to property means, it means we look at those words. We

 8           don’t add words such as loss of use, that Mr. Heos and Mr.

 9           Gavrilides have added in order to understand what we’re

10           talking about here. We look at the language in the policy.

11           Every case that Mr. Heos produced your Honor, says the

12           very same thing. In Univer--, Universal, like here, the

13           policy was an ‘all-risk’ policy that required, like here,

14           direct physical loss or damage to the insured property in

15           order to trigger coverage unless that coverage was

16           excluded.

17                       As Universal pointed out, applying a dictionary

18           meaning of direct and physical as meaning something

19           immediate or proximate as a premise to something that is

20           distant or incidental and physical meaning something that

21           has a material existence meant in the context of a loss

22           involving a contaminant that, unlike here, per the          uncon-

23           troverted allegations of the complaint and other evidence

24           produced by plaintiff in response to this motion. That in

25           order for direct physical loss of the property in this


                                            8
     Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 303 of 320




 1           context, the contaminant must actually alter the structure

 2           integrity of the property in order to trigger coverage

 3           under language that is at issue in this case.          And it

 4           didn’t happen in Universal, as the Court denied coverage

 5           there, granted affirmed summary disposition. And

 6           importantly your Honor, it hasn’t even been alleged in

 7           this case. Regardless of any authority to the contrary,

 8           anywhere else in the country, this remains the law in our

 9           courts when interpreting policy terms at issue. There is a

10           requirement that there be direct physical loss of or

11           damage to property. And the allegations produced here in

12           the complaint and the evidence that’s been attached have

13           specifically acknowledged no such contamination and no

14           such damage to the property as a result of that contami-

15           nation.

16                       As in Universal, your Honor, the mere presence

17           of odor or even mold was not any evidence of structural or

18           tangible damage to the insured property. And as such, no

19           direct physical loss or damage to the property had-, was

20           occurred. Here, your Honor, we have the very same thing

21           except that we have not even had any allegations of any

22           damage to the property caused by this unfortunate, this

23           horrible virus.

24                       Finally, and although we do not believe the

25           Court even has to get to this point, even if we assume for


                                            9
     Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 304 of 320




 1           purposes of this motion that contamination occurred on

 2           each premises and that somehow effected the structural

 3           integrity of either building, again, neither scenario is

 4           alleged. And even if it were, we do not believe under the

 5           circumstances and the science that exists that it would

 6           necessarily constitute direct physical loss over damage to

 7           the property. The buyer’s exclusion of the policy, which

 8           clearly and unequivocally states that it applies to all

 9           coverages and endorsement and that the company will not

10           pay for loss or damages caused by or resulting from any

11           virus, bacteria or other microorganism that induces or is,

12           is capable of inducing physical distress, illness or

13           disease. And Lord knows, that that has certainly been the

14           case with what’s happened with Covid-19 throughout our

15           country.

16                       Clearly, your Honor, that exclusion, again, I

17           don’t believe you even have to get there, but that

18           exclusion would clearly exclude any claim here even if

19           plaintiff’s could prove direct physical loss of or damage

20           to the insured property or any nearby property that

21           resulted in a civil authority issuing an order prohibiting

22           access to the property.      As of eight days ago, your Honor,

23           they have only been few jurisdictions in this country,

24           Florida and Pennsylvania, that have discussed and applied

25           this, a similar exclusion as at issue in this case and in


                                            10
     Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 305 of 320




 1           every one of those cases, the Court has enforced that

 2           exclusion as written because it’s clear and unambiguous.

 3           Again, your Honor, for all the reasons that we’ve set

 4           forth here today and the brief that we filed and our

 5           reply, we request that the Court grant our Motion for

 6           Summary Disposition at this time. Thank you.

 7                       THE COURT:    Thank you. Mr. Heos?

 8                       MR. HEOS: Thank you, your Honor and may it

 9           please the Court. And obviously Mr. Emrich and I have a

10           different interpretation of direct physical loss of or

11           damage to covered properties because here the loss comes

12           from the issue of the executive order restricting use of

13           property. Physically you cannot use for, for dine-in

14           services any of the interior of the building for a period

15           of time. And a complete prohibition isn’t contemplated by

16           the language of the contract, I think a limited

17           restriction also falls within the coverage. And I think

18           that if you’re gonna accept the defendants argument you

19           would have to limit the meaning to destruction of the

20           physical building itself, but we know that the coverage

21           extends to non-destructive loss, civil authority being

22           one.

23                       I put in example in the brief subterranean

24           pollution, you can look at asbestos or a computer virus is

25           something that would occur that there would be no physical


                                            11
     Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 306 of 320




 1           destruction to the property itself. The fact of the matter

 2           is that Mr. Gavrilides can’t use the covered properties

 3           because of or he’s lost rather the use of those properties

 4           because of the order and it looks like that will continue

 5           in some form for a while. So, I think that counsel is

 6           wrong in trying to limit the scope even with the case law

 7           he cited, most of which is persuasive and not binding.

 8           That’s number one, Judge.

 9                       And as for the virus exclusion itself, the only

10           case law we have relates to person to person transmission

11           of a virus at the covered property.        And I think that fits

12           more with what’s going on. We see in the news that Harpers

13           in East Lansing and even the Hotcat in Kalamazoo is making

14           headlines of people contracting Covid there. But, the

15           impetus of the order was to protect public health and

16           welfare, which is the governor’s duty. It’s not caused by

17           a virus. It would be the same order as with the damn in

18           Midland being issued to protect public health and welfare.

19           It wasn’t caused by a flood.        It was caused by the

20           Governor’s duty to act and protect the people she’s

21           charged with protecting and I think that’s what happening.

22                       Or it’s distinguishable from the case and I

23           think it’s Bowler, the case cited regarding the virus. And

24           I think that if you go further in accepting defendant’s

25           position, then we get into the illusory promise of well if


                                            12
     Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 307 of 320




 1           the government issues an order, we’re not gonna cover it

 2           because any decision of a government body or group of

 3           people is excluded. And so then, you get into the circle

 4           in the contract where if you’re going to buy into counsels

 5           logic, it would make that provision illusory. And for

 6           those reasons, I think that the motion should actually

 7           roll back on the defendants because the language to

 8           support the claim, to the extent that the Court thinks

 9           there’s a deficiency in my pleading and is gonna grant

10           defendants motion, I’d like Leave to Amend the Complaint.

11           But, I don’t think that’s the case here. And with that,

12           I’ll leave it, if the Court would like to ask any

13           questions, I’m happy to take them.

14                       THE COURT: I don’t have any. Thank you. I’ll

15           give Mr. Emrich rebuttal time.

16                       MR. EMRICH: Thank you, your Honor. Your Honor,

17           what I would say is that when we talk about these cases

18           that Mr. Heos has mentioned that might provide coverage in

19           certain situations, I read those cases a little while ago

20           and I’m kind of tired reading some of these cases about

21           insurance coverage. But, the point in every one of those

22           cases is that the condition she referred to actually

23           caused damage to the property.

24                       In this case, there has not been any such

25           damage. And if we look at what the coverage for business


                                            13
     Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 308 of 320




 1           loss or business--, the business income loss that they’re

 2           seeking says, it says that if the business, the coverage

 3           would apply if the business operation is suspended

 4           provided the suspension must be caused by the direct

 5           physical loss of or damage to property. In this case, that

 6           hasn’t occurred. Nothing prevents Mr. Gavrilides from

 7           using that property. It has been used as such. The fact

 8           that there may be other coverages that may provide some

 9           limited coverage, they’re against what Mr. Heos is arguing

10           because clearly, if those coverages were covered under

11           this language, then why have a special coverage that

12           provides certain conditions for its application.

13                       The point is, in each of those civil authority

14           cases that he talked about, the property actually

15           sustained damage. Here it didn’t sustain damage. As to his

16           claim in this case, that he wants an opportunity to amend

17           his complaint if the Court feels compelled to grant my

18           motion, what is that going to accomplish? He’s already

19           alleged in his complaint and his client has already signed

20           an affidavit where he no doubt put his hand up and swore

21           to the contents of that affidavit in which he said there

22           has been no damage to that property.

23                       We don’t create coverage by-, because somebody

24           thinks they ought to have coverage. But, that, that, that

25           whole line of cases Roy versus Continental Insurance and


                                            14
     Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 309 of 320




 1           some of the other cases in our, in our brief that we

 2           cited, clearly supports the notion that the reasonable

 3           expectation concept doesn’t apply in Michigan. It just

 4           doesn’t cut it. There is no coverage here, your Honor.

 5           That exclusion is clear. If the Court feels that there may

 6           be or that there may be a situation that would give rise

 7           to, but again, you have to come forward at the time that

 8           you, that you respond to this motion with some evidence

 9           that suggests that. That hasn’t happened here. I mean even

10           when you look at the response that he’s filed, he talks

11           about scenario’s that have absolutely no bearing to this

12           case.

13                       And you know, I’ll just make one last point,

14           your Honor, you know, when I was a young Prosecutor, I had

15           the benefit of being able to argue a number of cases to

16           juries that required me to prove the defendant’s guilt

17           beyond a reasonable doubt. And in those cases, I was

18           trained to listen closely to the defendant’s argument and

19           had been the case where the facts were particularly

20           egregious, a defense attorney would often not even talk

21           about those facts and talk about the law. And he talked

22           about how that law was somehow created this reasonable

23           doubt in hopes of creating some confusion on the part of

24           one juror who might then find in his clients favor because

25           reasonable doubt existed. And, and in those cases, I would


                                            15
     Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 310 of 320




 1           make sure that when I got up in rebuttal, just as I have

 2           been given the opportunity to here, I would point that out

 3           to the jury and indicate to them that there’s a reason for

 4           that. And that’s because they didn’t want you to talk

 5           about the facts that clearly supported conviction.

 6                       On the other hand, if it was a case where the

 7           law, you know, or the facts may have been murky, but the

 8           law was clear, the defense attorney would only focus on,

 9           you know, on those facts and not talk about the law. And

10           again, I point that out to the jury there.          But, in this

11           case, you know, and there were cases back then to, like

12           our case here that were neither supported by the facts or

13           the law. Which I believe is clearly the case in this case.

14           And the defense attorney would get up and argue something

15           that to the jury that had absolutely nothing to do with

16           the case in hopes of confusing them. Just like Mr. Heos

17           has suggested by talking about these asbestos cases or

18           some of these other cases that have nothing to do with

19           this.

20                       Well in this case, when you look at his

21           responsive pleading, he talks about an accident situation

22           that has absolutely no application here. Nothing to do

23           with this case. While in his argument, he starts out

24           talking about a discussion of the virus of racism and as

25           there, as there, we would point out, if we were in front


                                            16
     Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 311 of 320




 1           of a jury, just like I’d point out to them and I’m

 2           pointing out to you, it hasn’t got anything to do with

 3           this case. Your Honor, the reason for that and the reason

 4           for the topic of that is that he knows that neither the

 5           facts or the law support his claim and nothing he could

 6           file as an amendment would change that.

 7                       He is hoping to somehow create this little bit

 8           of possibility, some scintilla that some evidence is gonna

 9           pop up that shows that the property has been damaged in

10           hopes that he could trigger coverage. And as this Court

11           knows under the cases we’ve discussed in our brief, that

12           is not sufficient to deny summary disposition in a case

13           that clearly warrants it even at this early stage.

14                       Thank you your Honor for your patience. Thank

15           you Mr. Heos, we’ve never met. I’ve heard a lot of good

16           things about you. Mr. Gavrilides, nice to have met you,

17           very sorry for the situation you’re in. It’s just crazy

18           all the way around. And just like having to argue this

19           case on TV is really just disconcerting for me.             But, in

20           any event, thank you your Honor for your patience.

21                       THE COURT: Thank you. You’re on Youtube not TV.

22           But--

23                       MR. EMRICH: I meant screen.       Yeah, whatever.

24                       THE COURT: Right.

25                       MR. EMRICH: The screen.


                                            17
     Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 312 of 320




 1                       THE COURT: I, I did read the briefs. I studied

 2           them very carefully and I’ve listened to the argument of

 3           counsel today. And taking all the-, that together I, I

 4           note that the plaintiff speaks of and focuses on arguments

 5           about access to the property, use of the property and

 6           definitions of loss and damage. But, the first inquiry has

 7           to start with a full look, not just isolating some words

 8           or phrases from the policy. But, a full look at the

 9           coverage that’s provided under the policy.

10                       Coverage is provided for actual loss of business

11           income sustained during a suspension of operations. The

12           policy goes on to provide the ‘suspension must be caused

13           by direct physical loss of or damage to property.’ And it

14           also provides ‘the loss or damage must be caused by or

15           result from a covered cause of loss. The causes of loss

16           special form provides that a covered cause of loss means

17           risks of direct physical loss.’

18                       So, whether we’re talking about the cause for

19           the suspension of the business or the cause for the loss

20           or the damage, it is clear from the policy coverage

21           provision only direct physical loss is covered. Under

22           their common meanings and under federal case law as well,

23           that the plaintiff has cited that interprets this standard

24           form of insurance, direct physical loss of or damage to

25           the property has to be something with material existence.


                                            18
     Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 313 of 320




 1           Something that is tangible. Something according to the one

 2           case that the plaintiff has cited from the Eastern

 3           District, that alters the physical integrity of the

 4           property.    The complaint here does not allege any physical

 5           loss of or damage to the property. The complaint alleges a

 6           loss of business due to executive orders shutting down the

 7           restaurants for dining, for dining in the restaurant due

 8           to the Covid-19 threat.

 9                       But, the complaint also states that a no time

10           has Covid-19 entered the Soup Spoon or the Bistro through

11           any employee or customer and in fact, states that it has

12           never been present in either location. So, there simply

13           are no allegations of direct physical loss of or damage to

14           either property. The plaintiff seems to make in the

15           briefing, at least, two arguments about the language in

16           the coverage provision and what it means.

17                       The first argument is that the plaintiff says

18           coverage applies to “direct physical loss or damage to

19           property.”    Even if that were the wording of the coverage

20           provision, it wouldn’t save the plaintiff from the

21           requirement that the loss or damage must be physical and

22           the analysis could end right there. But, I have to go on

23           to say that this is not even the wording of the coverage

24           provision. Coverage according to the policy applies to a

25           suspension caused by “direct physical loss of or damage to


                                            19
     Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 314 of 320




 1           property.” So, I’m not going to get into a detailed

 2           analysis of the rules of grammar. But, common rules of

 3           grammar would apply to make that phrase a short-cut way of

 4           saying “direct physical loss of property or direct

 5           physical damage to property.” So, again, the plaintiff

 6           just can't avoid the requirement that there has to be

 7           something that physically alters the integrity of the

 8           property. There has to be some tangible, i.e., physical

 9           damage to the property.

10                       Then the plaintiff in the briefing, at least,

11           seems to make a second argument that and this is not 100%

12           clear, but, it seems like the plaintiff is saying that the

13           physical requirement is met because people were physically

14           restricted from dine-in services. But, that argument is

15           just simply nonsense. And it comes nowhere close to

16           meeting the requirement that there’s some, there has to be

17           some physical alteration to or physical damage or tangible

18           damage to the integrity of the building.

19                       So, the next argument that the plaintiff makes

20           is that the virus and bacteria exclusion is vague and

21           can’t apply here.     The plaintiff has not adequately

22           explained how the term virus is vague. And in fact,

23           supplies a completely workable, understandable, usable

24           definition of the word virus. The argument in this regard

25           really seems to be more that the virus exclusion doesn’t


                                            20
     Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 315 of 320




 1           apply. And it goes something like this as far as I can

 2           tell, first, a virus can’t cause physical loss or damage

 3           to property because virus’ harm people, not property.

 4           Second, the damage caused here was really caused by

 5           actions of the civil authority to protect public health.

 6           And then third, therefore, coverage for acts of any

 7           person, group, organization or governmental body applies.

 8           But, that argument bring us right back to the direct

 9           physical loss or damage requirement.         Again, going back to

10           the cause of loss special form B, as in boy, exclusions

11           provides that acts of government are only covered when

12           they result in a covered cause of loss.         A covered cause

13           of loss, again, is direct physical loss. So, even if the

14           virus exclusion did not apply, which the plaintiff has not

15           supported that it doesn’t apply, I only argue that it’s

16           vague, which I reject. But, even if it did not apply, it

17           could only be coverage for governmental actions that

18           resulted in direct physical loss or damage.

19                       And then, finally, the plaintiff argues that the

20           policy has a contradiction in it that renders it illusory.

21           So, the plaintiff says that the policy extends coverage

22           for governmental acts. But, then, it takes it away in the

23           causes of loss special form.        But, that’s simply not true.

24           Coverage is provided for actual loss of business income

25           sustained during the suspension of operations.          However,


                                            21
     Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 316 of 320




 1           according to the coverage provision, the suspension must

 2           be caused by direct physical loss of or damage to

 3           property.    And governmental acts are likewise covered if

 4           it results in a covered cause of loss, which is again, a

 5           direct physical loss.      There is no granting of coverage

 6           and then excluding the same coverage in the policy. As a

 7           matter of fact, the policy is consistent throughout and

 8           consistent with federal law cited by the plaintiff. It

 9           requires physical loss or damage.

10                       There is a virus exclusion even if plaintiff was

11           alleging, was alleging, even if there were allegations in

12           the complaint alleging actual physical loss or damage,

13           which the complaint does not do. But, there is a virus

14           exclusion that would also apply. And governmental action

15           that results in direct physical loss is covered. But

16           again, there is no direct physical loss alleged here.

17                       Now, I have to address a little bit this, that

18           it was brought as a (c)(10) motion. The actually the

19           defendant hasn’t provided any support by way of factual

20           support, depositions, affidavits, et cetera, for a (c)(10)

21           motion. So, if the defendant doesn’t do that, then the

22           plaintiff has no burden under Maiden versus Rosewood. So,

23           there’s no shifting burden until the moving party first

24           does it. But, I don’t think it properly is labeled a

25           (c)(10) motion. I think it’s a (c)(8) motion. Because this


                                            22
     Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 317 of 320




 1           is the motion that can be decided as a matter of law. Take

 2           all the allegations in the complaint as true and examine

 3           nothing more than the contract upon which the complaint is

 4           based, the policy of insurance and as a matter of law, the

 5           plaintiffs complaint cannot be sustained. And although the

 6           plaintiff has requested a chance to amend without any

 7           indication of how they would do that, there actually is no

 8           factual development that could change the fact that the

 9           complaint is complaining about the loss of access or use

10           of the premised due to executive orders and the Covid-19

11           virus crisis. So, there’s no factual development that

12           could possibly change that or amendment to the complaint

13           that could possibly change that those things do not

14           constitute the direct physical damage or injury that’s

15           required under the policy as I’ve outlined.

16                       So, for those reasons, I am granting the

17           Defendant’s Motion for Summary Disposition.          I’m doing it

18           under MCR 2.116 (c)(8). And Mr.—

19                       MR. EMRICH: Thank you, your Honor.

20                       THE COURT: Mr. Emrich, will you submit an order?

21                       MR. EMRICH: Certainly will, your Honor.

22                       THE COURT: Okay.

23                       MR. EMRICH: Thank you.

24                       THE COURT: Thank you.

25                       MR. HEOS: Thank you very much.


                                            23
     Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 318 of 320




 1                       THE COURT: That will conclude our hearing.

 2                       (Hearing concludes at 3:32:35 PM.)

 3

 4

 5

 6

 7

 8

 9

10           STATE OF MICHIGAN)

11                             )

12           COUNTY OF INGHAM)

13

14

15

16           I certify that that this transcript, consisting of 24

17     pages, is a complete, true, and correct transcript of the

18     proceedings and testimony taken in this case on Wednesday,

19     July 01, 2020.

20

21

22     July 09, 2020                             ___________________________
23                                               Susan C. Melton-CER 7548
24                                               30th Circuit Court
25                                               313 West Kalamazoo Avenue
26                                               Lansing, Michigan 48901
27                                               517-483-6500 ext. 6703
28

                                            24
Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 319 of 320
Case 2:20-cv-01977-TJS Document 19 Filed 07/22/20 Page 320 of 320
